Exhibit 10.1
EXECUTION VERSION
CREDIT AGREEMENT
DATED AS OF MAY 17, 2010
AMONG
VENETIAN ORIENT LIMITED,
as the Borrower,
THE LENDERS LISTED HEREIN,
as Lenders,
GOLDMAN SACHS LENDING PARTNERS LLC,
BNP PARIBAS, HONG KONG BRANCH,
CITIBANK, N.A., CITIGROUP GLOBAL MARKETS ASIA LIMITED, CITICORP
FINANCIAL SERVICES LIMITED, CITIBANK, N.A., HONG KONG BRANCH,
UBS AG HONG KONG BRANCH, and
BARCLAYS CAPITAL (THE INVESTMENT BANKING DIVISION OF BARCLAYS
BANK PLC),
as Global Coordinators, Co-Syndication Agents and Bookrunners,
BANK OF CHINA LIMITED, MACAU BRANCH and
INDUSTRIAL AND COMMERCIAL BANK OF CHINA (MACAU) LIMITED,
as Global Coordinators and Bookrunners,
BANCO NACIONAL ULTRAMARINO, S.A.,
DBS BANK LTD. and
OVERSEA-CHINESE BANKING CORPORATION LIMITED,
as Mandated Lead Arrangers and Bookrunners,
and
THE BANK OF NOVA SCOTIA,
as Administrative Agent

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Section 1. Definitions
    2  
 
       
1.1 Certain Defined Terms
    2  
 
       
1.2 Accounting Terms; Utilization of Applicable Accounting Standards for
Purposes of Calculations Under Agreement
    70  
 
       
1.3 Other Definitional Provisions and Rules of Construction
    71  
 
       
1.4 Exchange Rates
    71  
 
       
Section 2. Amounts and Terms of Commitments and Loans
    72  
 
       
2.1 Commitments; Making of Loans; the Register; Notes
    72  
 
       
2.2 Interest on the Loans
    78  
 
       
2.3 Fees
    82  
 
       
2.4 Repayments, Prepayments and Reductions in Commitments; General Provisions
Regarding Payments
    83  
 
       
2.5 Use of Proceeds
    90  
 
       
2.6 Special Provisions Governing Eurodollar Rate Loans and HIBOR Rate Loans
    91  
 
       
2.7 Increased Costs; Taxes; Capital Adequacy
    94  
 
       
2.8 Obligation of Lenders to Mitigate
    98  
 
       
2.9 Incremental Facilities
    99  
 
       
2.10 Swing Line Loans
    101  
 
       
2.11 Defaulting Lender
    103  
 
       
2.12 Removal of Defaulting Lender
    104  
 
       
Section 3. Letters of Credit
    105  
 
       
3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein
    105  
 
       
3.2 Letter of Credit Fees
    107  
 
       
3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit
    108  
 
       
3.4 Obligations Absolute
    111  
 
       
3.5 Indemnification; Nature of Issuing Lenders’ Duties
    112  
 
       
3.6 Increased Costs and Taxes Relating to Letters of Credit
    113  
 
       
Section 4. Conditions to Credit Extensions
    114  
 
       
4.1 Conditions to the Occurrence of the Closing Date and the Initial Borrowing
Date
    114  
 
       
4.2 Conditions to Disbursements on or after the Initial Borrowing Date
    128  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
 
       
4.3 Conditions to Letters of Credit
    131  
 
       
Section 5. Representations and Warranties
    132  
 
       
5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries
    132  
 
       
5.2 Authorization of Borrowing, etc.
    133  
 
       
5.3 Financial Condition and Financial Plan
    135  
 
       
5.4 No Material Adverse Change; No Default; Etc.
    135  
 
       
5.5 Title to Properties; Liens; Real Property
    135  
 
       
5.6 Litigation; Adverse Facts
    137  
 
       
5.7 Payment of Taxes
    137  
 
       
5.8 Performance of Agreements; Materially Adverse Agreements; Material Contracts
    137  
 
       
5.9 Governmental Regulation
    138  
 
       
5.10 Securities Activities
    138  
 
       
5.11 Employee Benefit Plans
    138  
 
       
5.12 No Fees or Commissions
    139  
 
       
5.13 Environmental Protection
    139  
 
       
5.14 Employee Matters; Acts of God
    140  
 
       
5.15 Solvency
    140  
 
       
5.16 Matters Relating to Collateral
    141  
 
       
5.17 Sufficiency of Interests, Project Documents and Permits
    142  
 
       
5.18 Accuracy of Information
    143  
 
       
5.19 In Balance Requirement
    143  
 
       
5.20 Leasehold Title to the Site
    143  
 
       
5.21 Project Budget; Anticipated Cost Reports; Project Sources and Uses Schedule
    143  
 
       
5.22 Project Schedule
    144  
 
       
5.23 Excluded Subsidiaries
    144  
 
       
Section 6. Affirmative Covenants
    145  
 
       
6.1 Financial Statements and Other Reports
    145  
 
       
6.2 Corporate Existence, etc.
    151  
 
       
6.3 Payment of Taxes and Claims; Tax Consolidation
    152  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
 
       
6.4 Maintenance of Properties; Insurance; Application of Net Loss Proceeds
    152  
 
       
6.5 Inspection; Lender Meeting
    153  
 
       
6.6 Compliance with Laws, etc.; Permits
    154  
 
       
6.7 Environmental Covenant
    154  
 
       
6.8 Material Contracts
    157  
 
       
6.9 Discharge of Liens
    158  
 
       
6.10 Further Assurances
    159  
 
       
6.11 Future Subsidiaries or Restricted Subsidiaries
    160  
 
       
6.12 FF&E
    162  
 
       
6.13 Interest Rate Protection
    162  
 
       
6.14 Deposits of Revenues and Other Amounts
    162  
 
       
6.15 Diligent Construction
    163  
 
       
6.16 Plans and Specifications
    163  
 
       
6.17 Construction Consultant
    163  
 
       
6.18 Construction within Lot Lines
    164  
 
       
6.19 Compliance with Material Contracts
    164  
 
       
6.20 Utility Easement Modifications
    164  
 
       
6.21 Project Sources and Uses Schedule
    164  
 
       
6.22 Payment and Performance Bonds; Retainage
    166  
 
       
6.23 Updates to Schedules
    167  
 
       
6.24 Definitive Registration of Land Concession Contract
    167  
 
       
6.25 Final Gaming Authorization and Categorization
    167  
 
       
6.26 In Balance Deposits
    167  
 
       
Section 7. Borrower’s Negative Covenants
    168  
 
       
7.1 Indebtedness
    168  
 
       
7.2 Liens and Related Matters
    171  
 
       
7.3 Investments; Joint Ventures; Formation of Subsidiaries
    173  
 
       
7.4 Contingent Obligations
    175  
 
       
7.5 Restricted Payments
    176  
 
       
7.6 Financial Covenants
    178  
 
       
7.7 Restriction on Fundamental Changes; Asset Sales and Acquisitions
    178  
 
       
7.8 Sales and Lease-Backs
    181  

 

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
 
       
7.9 Sale or Discount of Receivables
    182  
 
       
7.10 Transactions with Shareholders and Affiliates
    182  
 
       
7.11 Disposal of Subsidiary Stock
    184  
 
       
7.12 Conduct of Business
    185  
 
       
7.13 Certain Restrictions on Entering Into and Assigning Certain Documents
    185  
 
       
7.14 Consolidated Capital Expenditures
    187  
 
       
7.15 Fiscal Year
    187  
 
       
7.16 Excluded Subsidiaries
    188  
 
       
7.17 Waiver, Modification and Amendment
    188  
 
       
7.18 Scope Changes
    189  
 
       
7.19 Project Budget and Project Schedule Amendment
    190  
 
       
7.20 Opening
    192  
 
       
7.21 Horizontal Properties
    192  
 
       
Section 8. Events of Default
    193  
 
       
8.1 Failure to Make Payments When Due
    193  
 
       
8.2 Default under Other Indebtedness or Contingent Obligations
    193  
 
       
8.3 Breach of Certain Covenants
    194  
 
       
8.4 Breach of Warranty
    194  
 
       
8.5 Other Defaults Under Loan Documents
    194  
 
       
8.6 Involuntary Bankruptcy; Appointment of Receiver, etc.
    194  
 
       
8.7 Voluntary Bankruptcy; Appointment of Receiver, etc.
    195  
 
       
8.8 Judgments and Attachments
    195  
 
       
8.9 Dissolution
    195  
 
       
8.10 Change of Control
    195  
 
       
8.11 Failure of Guaranty; Repudiation of Obligations
    196  
 
       
8.12 Default Under or Termination of Project Documents
    196  
 
       
8.13 Loss of Leasehold Title
    198  
 
       
8.14 Abandonment
    198  
 
       
8.15 Default Under or Termination of Permits
    198  
 
       
8.16 Default Under or Repudiation of Sponsor Agreement
    198  
 
       
8.17 Expropriation; Change in Law
    199  
 
       
8.18 Default Under or Loss of Concessions
    199  

 

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
 
       
8.19 Loss of Performance Bond or Guaranty
    200  
 
       
8.20 Schedule; Completion; Delay of Substantial Operations
    201  
 
       
8.21 Failure to Demonstrate Balancing
    201  
 
       
8.22 Inability to Deliver Certificates
    201  
 
       
8.23 FF&E Proceeds
    202  
 
       
8.24 Delisting of Sponsor
    202  
 
       
8.25 Failure to Receive Gaming Net Proceeds
    202  
 
       
8.26 Employee Benefit Plans
    202  
 
       
Section 9. Agents and Arrangers
    203  
 
       
9.1 Appointment
    203  
 
       
9.2 Powers and Duties; General Immunity
    204  
 
       
9.3 Representations and Warranties; No Responsibility for Appraisal of Credit
Worthiness
    206  
 
       
9.4 Right to Indemnity
    207  
 
       
9.5 Successor Administrative Agent and Swing Line Lender
    207  
 
       
9.6 Collateral Documents and Guaranty
    207  
 
       
9.7 Intercreditor Agreements and Depository Agreement
    208  
 
       
Section 10. Miscellaneous
    209  
 
       
10.1 Assignments and Participations in Loans
    209  
 
       
10.2 Expenses
    217  
 
       
10.3 Indemnity; Waivers
    218  
 
       
10.4 Set-Off; Security Interest in Deposit Accounts
    219  
 
       
10.5 Ratable Sharing
    220  
 
       
10.6 Amendments and Waivers
    220  
 
       
10.7 Certain Matters Affecting Lenders
    223  
 
       
10.8 Independence of Covenants
    223  
 
       
10.9 Notices
    223  
 
       
10.10 Survival of Representations, Warranties and Agreements
    225  
 
       
10.11 Failure or Indulgence Not Waiver; Remedies Cumulative
    225  
 
       
10.12 Marshalling; Payments Set Aside
    225  
 
       
10.13 Severability
    226  
 
       
10.14 Obligations Several; Independent Nature of Lenders’ Rights
    226  

 

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
 
       
10.15 Headings
    226  
 
       
10.16 Applicable Law
    226  
 
       
10.17 Successors and Assigns
    226  
 
       
10.18 Consent to Jurisdiction and Service of Process
    226  
 
       
10.19 Waiver of Jury Trial
    228  
 
       
10.20 Confidentiality
    228  
 
       
10.21 Usury Savings Clause
    229  
 
       
10.22 Counterparts; Effectiveness
    230  
 
       
10.23 USA Patriot Act
    230  
 
       
10.24 Electronic Execution of Assignments
    230  
 
       
10.25 Judgment Currency
    230  
 
       
10.26 English
    231  
 
       
10.27 Gaming Authorities
    231  
 
       
10.28 No Fiduciary Duty
    231  

 

vi



--------------------------------------------------------------------------------



 



SCHEDULES

     
1A
  Closing FX Rates
2.1
  Lenders’ Commitments, Pro Rata Shares, Notice Information
4.1B(xii)(g)
  Permits
5.1A
  Jurisdiction of Organizations
5.1C
  Form and Ownership of the Borrower
5.1D
  Subsidiaries of the Borrower
5.2
  Governmental Consents
5.5
  Property and Material Leases
5.6
  Litigation
5.7
  Taxes
5.8
  Material Contracts
5.11
  Employee Benefit Plans
5.12
  Fees & Commissions
5.13
  Environmental Matters
5.16B
  Required Recordations
5.23
  Excluded Subsidiary Assets
7.1
  Existing Indebtedness
7.2
  Liens Existing on the Closing Date
7.3
  Investments Existing on the Closing Date
7.7
  Leases Existing on the Closing Date
7.10
  Affiliate Transactions
7.10(i)
  Exchange Rate Determination
9.7
  Administrative Agent’s Disbursement Discretion
10.9
  Addresses for Notices

 

vii



--------------------------------------------------------------------------------



 



EXHIBITS

     
A-1
  [RESERVED]
A-2
  Form of TLF I Note
A-3
  Form of TLF II Note
A-4
  Form of Revolving Note
A-5
  Form of Swing Line Note
 
   
B-1
  Form of Borrowing Notice
B-2
  Form of Issuance Notice
B-3
  Form of Conversion/Continuation Notice
 
   
C-1
  Form of Borrower Initial Borrowing Date Certificate
C-2
  Form of Compliance Certificate
C-3
  Form of Financial Condition Certificate (Borrower)
C-4
  Form of Financial Condition Certificate (Sponsor)
C-5
  Form of Borrower Closing Date Certificate
 
   
D-1
  Form of Assignment Agreement
D-2
  Form of Joinder Agreement
 
   
E-1
  Form of Floating Charge
E-2
  Form of Security Agreement
E-3-I
  Form of Macau Disbursement Collateral Account Agreement (Borrower)
E-3-II
  Form of Macau Operating Collateral Account Agreement (Each Loan Party)
E-4
  Form of US Collateral Account Agreement
E-5
  Form of Pledge Over Intellectual Property
E-6
  Form of Mortgage
E-7
  Form of Pledge Over Gaming Equipment and Utensils
E-8
  Form of Assignment of Insurances
E-9
  Form of Assignment of Reinsurances
E-10
  Form of Assignment of Rights
E-11
  [RESERVED]
E-12
  Form of Livrança
E-13
  Form of Livrança Side Letter
E-14
  Form of Power of Attorney
E-15-I
  Form of Hong Kong Disbursement Collateral Account Agreement (Borrower)
E-15-II
  Form of Hong Kong Operating Collateral Account Agreement (Each Loan Party)
E-16
  Form of VML/VOL Intercreditor Agreement
E-17
  Form of Gaming Facilities Agreement
E-18
  Form of Gaming Account Agreement
 
   
F
  Form of Guaranty
 
   
G
  Form of Subordination Agreement
 
   
H-1
  Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP
H-2
  Form of Opinion of Sa Carneiro & Pinheiro Torres
H-3
  Form of Opinion of Allen & Overy LLP
H-4
  Form of Opinion of Walkers

 

viii



--------------------------------------------------------------------------------



 



     
I
  Form of Depository Agreement
J
  Form of IP License
 
   
K-1
  Form of Project Budget
K-2
  Form of Project Schedule
K-3
  Form of Project Sources and Uses Schedule
 
   
L-1
  Form of Construction Consultant’s Closing Date Certificate
L-2
  Form of Construction Consultant’s Initial Borrowing Date Certificate
L-3
  Form of Insurance Advisor’s Initial Borrowing Date Certificate
L-4
  Form of Contract Amendment Certificate
L-5
  Form of Realized Savings Certificate
L-6
  Form of Project Budget/Schedule Amendment Certificate
L-7
  Form of Additional Construction Contract Certificate
 
   
M
  Form of Sponsor Agreement
N
  Form of Collateral Agency Agreement
O
  Insurance Requirements
P
  Cotai Plan
Q
  Schedule of Security Filings
R
  Form of Subordination and Non-Disturbance Agreement
S
  Outline of Auction Mechanics
T
  Form of Auction Certificate
 
   
U-1
  Form of Unconditional Release
U-2
  Form of Conditional Release
 
   
V-1
  Anticipated Cost Reports
V-2
  Summary Anticipated Cost Reports
 
   
W-1
  Form of Borrower’s Completion Certificate
W-2
  Form of Construction Consultant’s Completion Certificate
W-3
  Form of Certifying Architect’s Completion Certificate
W-4
  Form of Contractor’s Completion Certificate
W-5
  Form of Borrower’s Final Completion Certificate
W-6
  Form of Construction Consultant’s Final Completion Certificate
W-7
  Form of Certifying Architect’s Final Completion Certificate
W-8
  Form of Contractor’s Final Completion Certificate
W-9
  Form of Borrower’s Opening Day Certificate (including Insurance Adviser and
insurance broker certificates)
W-10
  Form of Construction Consultant’s Opening Day Certificate

 

xi



--------------------------------------------------------------------------------



 



     
X-1
  Description of FF&E Component for the Project
X-2
  List of Eligible FF&E Equipment
 
   
Y
  List of Plans and Specifications for the Project
Z
  Safe Harbor Scope Change

 

x



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT is dated as of May 17, 2010 and entered into by and among
VENETIAN ORIENT LIMITED, a Macau corporation (the “Borrower”), THE FINANCIAL
INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (each individually referred to
herein as a “Lender” and collectively as the “Lenders”), THE BANK OF NOVA SCOTIA
(“SCOTIA CAPITAL”), as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), GOLDMAN SACHS LENDING PARTNERS LLC (“GSLP”), BNP
PARIBAS, HONG KONG BRANCH (“BNP”), CITIBANK, N.A. (“CNA”), CITIGROUP GLOBAL
MARKETS ASIA LIMITED (“CGM”), CITICORP FINANCIAL SERVICES LIMITED (“CFSL”) and
CITIBANK, N.A., HONG KONG BRANCH (together with CNA, CGM and CFSL, “Citi”), UBS
AG HONG KONG BRANCH (“UBS”), BARCLAYS CAPITAL, THE INVESTMENT BANKING DIVISION
OF BARCLAYS PLC (“Barclays”), BANK OF CHINA LIMITED, MACAU BRANCH (“BOC”) and
INDUSTRIAL AND COMMERCIAL BANK OF CHINA (MACAU) LIMITED (“ICBC”) as Global
Coordinators and Bookrunners (in such capacity, the “Global Coordinators”) and,
with the exception of BOC and ICBC, as co-syndication agents for the Lenders (in
such capacity, the “Co-Syndication Agents”), and BANCO NACIONAL ULTRAMARINO,
S.A. (“BNU”), DBS BANK LTD. (“DBS”) and OVERSEA-CHINESE BANKING CORPORATION
LIMITED (“OCBC”), as Mandated Lead Arrangers and Bookrunners (in such capacity,
the “Mandated Lead Arrangers”, and together with the Global Coordinators, the
“Arrangers”).
R E C I T A L S
WHEREAS, the Borrower intends to design, develop, construct and own the Project
on land leased from Macau SAR pursuant to the Land Concession Contract;
WHEREAS, the Borrower intends to operate, maintain and manage the Projects,
other than (a) the Casino Facilities, which will be operated, maintained and
managed by the Company pursuant to the Gaming Facilities Agreement, (b) the
Shangri-La Hotel and the Traders Hotel, which the Borrower intends that
Shangri-La International Hotel Management Limited (or an Affiliate thereof) will
operate, maintain and manage pursuant to the Shangri-La Management Agreement and
the Traders Management Agreement, respectively, and (c) the Sheraton Hotel,
which the Borrower intends that Sheraton Overseas Management Co. (or an
Affiliate thereof) will operate, maintain and manage pursuant to the Sheraton
Management Agreement;
WHEREAS, the Borrower desires to enter into this Agreement in order to provide
the Borrower with the Facilities such that the proceeds thereof can be utilized
in accordance with and subject to the conditions set forth herein to (a) pay
fees and expenses incurred in connection with the establishment of this
Agreement and the other transactions related hereto, (b) pay certain
intercompany indebtedness with proceeds from the first Advance, (c) finance
Non-Casino Project Costs, (d) finance all or a portion of the land concession
payments under the Land Concession Contract and certain other land concession
payments, and (e) provide funds for working capital and general corporate
purposes of the Loan Parties;

 

 



--------------------------------------------------------------------------------



 



WHEREAS, the Borrower desires that the Lenders and the Issuing Lenders extend
the senior secured credit facilities described herein on the terms and
conditions set forth herein for the purposes set forth herein; and
WHEREAS, the Lenders and the Issuing Lenders are willing, on the terms and
subject to the conditions hereinafter set forth, to extend the Commitments and
make Loans to the Borrower and issue (or participate in) Letters of Credit.
NOW, THEREFORE, the parties hereto agree as follows:
Section 1. Definitions.
1.1 Certain Defined Terms.
The following terms used in this Agreement shall have the following meanings:
“Abandon” means to cease all or substantially all site construction activities
with respect to the Project for a period of ninety (90) consecutive days after
such construction has started and before the Final Completion Date for both
Phases; provided that such cessation is not due to the occurrence of an Event of
Force Majeure.
“Accounts” is defined in the Depository Agreement.
“Active Phases” means Phase 1 and Phase 2; provided, however, that “Active
Phase” shall not include any particular Phase from and after the Final
Completion Date of such Phase.
“Additional Construction Contract Certificate” means an Additional Construction
Contract Certificate substantially in the form of Exhibit L-7.
“Adjusted Eurodollar Rate” means, for any Interest Period, an interest rate per
annum equal to the rate per annum obtained by dividing (and rounding upwards, if
necessary, to the nearest 1/100 of 1%) (a) (i) the rate per annum as published
by Reuters as the British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately
11:00 A.M. (London time) two London Business Days before the first day of such
Interest Period, (ii) if for any reason such rate does not appear on such
service or such service shall not be available, the term “Adjusted Eurodollar
Rate” shall mean the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays the British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately
11:00 A.M. (London time) two London Business Days prior to the first day of such
Interest Period or (iii) in the event the rates referenced in the preceding
clauses (i) and (ii) are not available, the arithmetic mean of the rates per
annum (rounded to the nearest 1/100 of 1%) (as supplied to the Administrative
Agent at its request) quoted by the Reference Banks to leading banks in the
London interbank market for deposits in Dollars (for delivery on the first day
of the relevant period) with maturities comparable to such period as of
approximately 11:00 A.M. (London time) two London Business Days before the first
day of such Interest Period (provided that if any Reference Bank does not notify
such a rate to the Administrative Agent for any relevant period, the Adjusted
Eurodollar Rate for such period shall be determined on the basis of the rates
notified by the other Reference Banks so long as there is at least one Reference
Bank providing such a rate), by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period. At the Borrower’s
request, the Administrative Agent will provide the Borrower with identifying
information with respect to the page, service or quotations so employed.

 

2



--------------------------------------------------------------------------------



 



“Administrative Agent” is defined in the preamble and also means and includes
any successor Administrative Agent appointed pursuant to subsection 9.5.
“Administrative Agent’s Fee Letter” means the fee letter, dated as of May 14,
2010, between the Administrative Agent and the Borrower.
“Advance” is defined in the Depository Agreement.
“Advance Request” is defined in the Depository Agreement.
“Affected Lender” is defined in subsection 2.6C.
“Affected Loans” is defined in subsection 2.6C.
“Affiliate” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, that Person (excluding, however, any trustee under, or any
committee with responsibility for administering, any Pension Plan). With respect
to any Lender, Approved Fund, or Issuing Lender, a Person shall be deemed to be
“controlled by” another Person if such other Person possesses, directly or
indirectly, power to vote 51% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors, managing
general partners or managers, as the case may be. With respect to all other
Persons, “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as applied to
any such other Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise; provided, however, that so long as no other Person or group of
Persons beneficially owns a majority of voting securities of such Person, the
beneficial owner of 20% or more of the voting Securities of a Person shall be
deemed to have control.
“Agent” means, individually, each of the Administrative Agent, each
Co-Syndication Agent, the Collateral Agent, the Depository Agent and each
Arranger, and “Agents” means the Administrative Agent, the Co-Syndication
Agents, the Collateral Agent, the Depository Agent and the Arrangers,
collectively.
“Aggregate Amounts Due” is defined in subsection 10.5.
“Agreement” means, on any date, this Credit Agreement dated as of the date
referred to in the preamble and as it may thereafter be amended, supplemented,
amended and restated or otherwise modified from time to time and in effect on
such date.

 

3



--------------------------------------------------------------------------------



 



“AH Transfer” is defined in subsection 7.10(xx).
“Alternate HK Dollar Rate” means, with respect to any period, the displayed HK
Dollar Interest Settlement Rates appearing under the heading “HONG KONG
INTERBANK OFFERED RATES (HK DOLLAR)” on the Reuters Screen RDF HKABHIBOR Page
with respect to overnight HK Dollar transactions, as published by Reuters as the
Hong Kong Association of Banks Interest Settlement Rate for overnight deposits
in HK Dollars, for each day (or, if such day is not a Business Day, for the next
preceding Business Day) during such period.
“Anticipated Completion Date” means, with respect to Phase 1, September 1, 2012,
and with respect to Phase 2, April 1, 2013; in each case, as the same may from
time to time be adjusted pursuant to subsection 7.19.
“Anticipated Cost Reports” means each of the anticipated costs reports in the
forms of Exhibit V-1 annexed hereto, which provides, for each Line Item Category
relating to each Phase, the detailed supporting information broken down by Line
Item.
“Anticipated Earnings” means, at any time, with respect to each Account (other
than the General Disbursement Account), the amount of investment income which
the Borrower reasonably determines will accrue on the funds in each such Account
through the anticipated Project Final Completion Date, taking into account the
current and future anticipated rates of return on Permitted Investments in each
such Account and the anticipated times and amounts of Advances from each such
Account for the payment of Project Costs.
“Anticipated Monthly Project Costs” means the aggregate amount of Project Costs
anticipated to be incurred by the Loan Parties in each calendar month from the
Closing Date through and including the Project Final Completion Date.
“Anticipated Opening Date” means, with respect to Phase 1, September 30, 2011,
with respect to Phase 2, February 29, 2012; in each case, as the same may from
time to time be adjusted pursuant to subsection 7.19.
“Anticipated Substantial Operations Date” means June 1, 2012, as the same may
from time to time be adjusted pursuant to subsection 7.19.
“Applicable Accounting Standards” means, with respect to the Borrower or any
other Loan Party, GAAP.
“Applicable Margin” means, subject to increases pursuant to subsection 2.9,
4.50% per annum.
“Applicable Threshold Price” means with respect to any Purchase Offer, the
lowest calculated purchase price (as calculated by the Auction Manager in
consultation with the Eligible Affiliate Purchaser) for the Term Loans, for such
Purchase Offer that will allow an Eligible Affiliate Purchaser to purchase the
relevant Maximum Offer Amount at prices not greater than the applicable Maximum
Purchase Price nor less than the applicable Minimum Purchase Price (as such
terms are defined in the applicable Offer Documents in respect of such Purchase
Offer) per $1,000 stated principal amount for such Term Loans.

 

4



--------------------------------------------------------------------------------



 



“Applied Amount” is defined in subsection 2.4B(iv)(b).
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party or the Sponsor
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to Arrangers, Agents,
Lenders or Issuing Lenders by means of electronic communications pursuant to
Section 10.9B.
“Approved Fund” means (i) a fund, trust or other entity that invests in bank
loans or (ii) relative to any Lender, any other fund, trust or other entity that
invests in bank loans in the ordinary course of business and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Architectural Services Agreements” means (a) the Lead Consultant’s Agreement to
be entered into prior to the Initial Borrowing Date between the Borrower and
Aedas (Macau) Limited and (b) with respect to any Active Phase, any agreement
relating to the provision of architectural or design services for such Phase
entered into by any Loan Party, which in the reasonable opinion of the
Administrative Agent (acting in consultation with the Construction Consultant)
is material.
“Arrangers” is defined in the preamble.
“Asset Sale” means the sale by any Loan Party to any Person of (a) any of the
stock of any of such Person’s direct Subsidiaries, (b) substantially all of the
assets of any division or line of business of any Loan Party, or (c) any other
assets (whether tangible or intangible) of any Loan Party (other than
(i) inventory or goods sold in the ordinary course of business; (ii) sales,
transfers or other dispositions permitted by subsections 7.7 (ii), (iii), (iv),
(v), (vi), (vii), (viii), (ix), (x), (xi), (xiv), or (xvii); or (iii) any other
assets to the extent that the aggregate fair market value of such assets sold by
all Loan Parties during any Fiscal Year is less than or equal to $5,000,000).
“Asset Sales Proceeds Sub-Account” is defined in the Depository Agreement.
“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit D-1 annexed hereto, and solely for the purposes of assignments to any
Eligible Affiliate Purchaser pursuant to and in accordance with subsection
10.1I, an Auction Assignment Agreement.
“Assignment Effective Date” is defined in subsection 10.1B(ii).
“Assignment of Insurances” means each Assignment of Insurances, substantially in
the form of Exhibit E-8, executed by any Loan Party in favor of the Collateral
Agent.
“Assignment of Reinsurances” means each Assignment of Reinsurances,
substantially in the form of Exhibit E-9, executed by any Loan Party in favor of
the Collateral Agent.
“Assignment of Rights” means each Assignment of Rights, substantially in the
form of Exhibit E-10, executed by any Loan Party in favor of the Collateral
Agent.

 

5



--------------------------------------------------------------------------------



 



“Authorized Officer” means, relative to any Loan Party or the Sponsor, those of
its officers, directors, attorneys, general partners or managing members (as
applicable) or those of the officers of the general partners or managing members
(as applicable) whose signatures and incumbency shall have been certified to the
Administrative Agent, the Lenders and the Issuing Lenders pursuant to subsection
4.1A(i).
“Auction Assignment Agreement” means, with respect to any assignment by a Lender
to an Eligible Affiliate Purchaser pursuant to subsection 10.1I, an Auction
Assignment Agreement in the form reasonably acceptable to Borrower supplied by
the Auction Manager to the Lenders at the time the applicable Offer Document is
posted to the Lenders on IntraLinks/IntraAgency or another substantially
equivalent website.
“Auction Certificate” is defined in subsection 10.1I(i).
“Auction Loan Purchase” means any purchase of any Term Loans by an Eligible
Affiliate Purchaser, together with the simultaneous cancellation of such Term
Loans, in each case pursuant to and in accordance with the terms of subsection
10.1I.
“Auction Manager” means, with respect to any Auction Loan Purchase pursuant to
and in accordance with the terms and conditions of Section 10.1I, GSLP in its
capacity as sub-agent and auction manager for Administrative Agent pursuant to
subsection 9.2F.
“Auction Purchase Effective Date” is defined in subsection 10.1I(vi).
“Available Funds” means, from time to time, as of any determination date, the
sum of (i) Projected Free Cash Flow Credit Amount (determined, if applicable, in
accordance with the last sentence of subsection 6.21B); plus (ii) the aggregate
of the amounts on deposit in the Borrower Equity Account, the Supplemental
Equity Contribution Account, the Cash Management Account, the General
Disbursement Account, the Asset Sales Proceeds Sub-Account, the Sales Deposit
Account (but only to the extent such funds are not subject to refund for any
reason (other than due to a Loan Party’s breach or failure to perform or satisfy
a condition) and are otherwise available to the Loan Parties to be used for
construction of the Project under the agreement governing such deposit and
applicable Legal Requirements), the Local Currency Loans Accounts and all
Anticipated Earnings thereon, plus (iii) to the extent that a Commitment
Termination Event has not occurred or the Commitments have not otherwise been
terminated in accordance with the terms of this Agreement, the aggregate of the
unutilized available Commitments under the Facilities (to the extent permitted
to be used to pay Non-Casino Project Costs), plus (iv) the aggregate of the
amounts available to be drawn under all FF&E Facilities, including any binding
commitment therefor (but not more than the aggregate amount of Remaining Costs
set forth in column 11 of the Anticipated Cost Report for the FF&E Component for
each Active Phase (as in effect from time to time)) and all other debt
facilities then available to the Borrower pursuant to agreements then in
existence in respect of Indebtedness permitted under subsections 7.1(ix), (xiv),
(xv) and (xvi).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Barclays” is defined in the preamble.

 

6



--------------------------------------------------------------------------------



 



“Base Capital Expenditures Amount” means, for each Fiscal Year or portion
thereof (pro rated for the number of calendar days in such partial Fiscal Year)
the amount set forth in the following chart:

              Each Fiscal Year   Base Capital Expenditures Amount I   Prior to
the Trigger Date   $50,000,000 II   Fiscal Year in which the Trigger
Date occurs   $75,000,000 III   Each Fiscal Year after the year
set forth in (II) above   $125,000,000

provided that (a) in respect of the Fiscal Year in which the Trigger Date
occurs, the “Base Capital Expenditures Amount” for such Fiscal Year shall be the
sum of (i) $50,000,000 multiplied by a fraction, the numerator of which is the
number of calendar months elapsed in such Fiscal Year up to but excluding the
month in which the Trigger Date occurs, and the denominator of which is 12, plus
(ii) $75,000,000 multiplied by a fraction, the numerator of which is the number
of months in such Fiscal Year (including the month in which the Trigger Date
occurs) until the end of such Fiscal Year, and the denominator of which is 12,
and (b) for every $100,000,000, in the aggregate, of New Term Loans and/or New
Revolving Commitments entered into pursuant to Section 2.9, each of the dollar
amounts set forth on the chart above shall automatically increase by
$10,000,000.
“Base Case Model” is defined in subsection 4.1A(viii).
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the rate
which is 1/2 of 1% in excess of the Federal Funds Effective Rate and (c) the
rate which is 1% in excess of the Adjusted Eurodollar Rate for a one-month
Interest Period.
“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.
“BNP” is defined in the preamble.
“BNU” is defined in the preamble.
“BOC” is defined in the preamble.
“Borrower” is defined in the preamble.
“Borrower Equity Account” is defined in the Depository Agreement.
“Borrowing Notice” means a notice substantially in the form of Exhibit B-1
annexed hereto delivered by the Borrower to the Administrative Agent pursuant to
subsection 2.1B with respect to a proposed borrowing.
“Building Department” means the Land Public Works and Transportation Bureau of
Macau SAR.

 

7



--------------------------------------------------------------------------------



 



“Business Day” means (a) for all purposes other than as covered by clause
(b) below, any day (it being understood that where the context is unclear, such
day shall be determined based on Eastern time) excluding Saturday, Sunday and
any day which is a legal holiday under the laws of the State of New York,
Singapore, Macau SAR or Hong Kong SAR, or is a day on which banking institutions
located in any such state or such special administrative region are authorized
or required by law or other governmental action to close, (b) with respect to
all notices, determinations, fundings and payments in connection with the
Adjusted Eurodollar Rate or any Eurodollar Rate Loans, any day that is a
Business Day described in clause (a) above and that is also a day for trading by
and between banks in Dollar deposits in the London interbank market, and
(c) with respect to all notices, determinations, fundings and payments in
connection with the HIBOR Rate or any HIBOR Rate Loans, any day that is a
Business Day described in clause (a) above and that is also a day for trading by
and between banks in HK Dollar deposits in the Hong Kong interbank market.
“Cage Cash” means, from and after the Opening Date of Phase 1, amounts held in
cash at the Site for the Casino Facilities in connection with and necessary for
the ordinary course operations of the Casino Facilities as reasonably certified
by the Borrower, which amount shall not exceed $40,000,000; provided that the
foregoing limit may be increased (x) as and to the extent required by Legal
Requirement or (y) with the consent of the Administrative Agent (such consent
not to be unreasonably withheld) either (1) concurrently with any increase in
the size of gaming areas or number of tables within Phase 1 and, if the Opening
Date of Phase 2 has occurred, Phase 2 or (2) whenever the Borrower believes in
good faith that such increase is necessary for its prudent commercial
operations.
“Capital Lease” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with Applicable Accounting Standards, is accounted for as a capital lease on the
balance sheet of that Person. For purposes of this Agreement and each other Loan
Document, the amount of a Person’s obligation under a Capital Lease shall be the
capitalized amount thereof, determined in accordance with Applicable Accounting
Standards, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.
“Cash” means money, currency or a credit balance (in each case denominated in
Dollars) in a Deposit Account.

 

8



--------------------------------------------------------------------------------



 



“Cash Equivalents” means (a) Dollars, HK Dollars and Patacas, (b) (i) direct
obligations of the United States (including obligations issued or held in
book-entry form on the books of the Department of the Treasury of the United
States) or obligations fully guaranteed by the United States, (ii) obligations,
debentures, notes or other evidence of indebtedness issued or guaranteed by any
other agency or instrumentality of the United States, (iii) interest-bearing
demand or time deposits (which may be represented by certificates of deposit)
issued by banks having general obligations rated (on the date of acquisition
thereof) at least “A” or the equivalent with a “stable” outlook by S&P or
Moody’s (together with their respective successors and with any other nationally
recognized credit rating agency if neither of such corporations is then
currently rating the pertinent obligations, a “Rating Agency”) or, if not so
rated, secured at all times, in the manner and to the extent provided by law, by
collateral security in clause (i) or (ii) of this definition, of a market value
of no less than the amount of monies so invested, (iv) commercial paper rated
(on the date of acquisition thereof) at least “A-1” or “P-1” or the equivalent
with a “stable” outlook by any Rating Agency issued by any Person,
(v) repurchase obligations for underlying securities of the types described in
clause (i) or (ii) above, entered into with any commercial bank or any other
financial institution having long-term unsecured debt securities rated (on the
date of acquisition thereof) at least “A” or “A2” or the equivalent with a
“stable” outlook by any Rating Agency in connection with which such underlying
securities are held in trust or by a third-party custodian, (vi) guaranteed
investment contracts of any financial institution which has a long-term debt
rated (on the date of acquisition thereof) at least “A” or “A2” or the
equivalent with a “stable” outlook by any Rating Agency, (vii) obligations
(including both taxable and non-taxable municipal securities) issued or
guaranteed by, and any other obligations the interest on which is excluded from
income for Federal income tax purposes issued by, any state of the United States
or District of Columbia or the Commonwealth of Puerto Rico or any political
subdivision, agency, authority or instrumentality thereof, which issuer or
guarantor has (A) a short-term debt rated (on the date of acquisition thereof)
at least “A-1” or “P-1” or the equivalent with a “stable” outlook by any Rating
Agency and (B) a long-term debt rated (on the date of acquisition thereof) at
least “A” or “A2” or the equivalent with a “stable” outlook by any Rating
Agency, (viii) investment contracts of any financial institution either
(A) fully secured by (1) direct obligations of the United States,
(2) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States or (3) securities or receipts evidencing
ownership interest in obligations or special portions thereof described in
clause (1) or (2), in each case guaranteed as full faith and credit obligations
of the United States, having a market value at least equal to 102% of the amount
deposited thereunder, or (B) with long-term debt rated (on the date of
acquisition thereof) at least “A” or “A2” or the equivalent with, as of the
January 31 or June 30 next preceding any date of determination, a “stable”
outlook by any Rating Agency and short-term debt rated (on the date of
acquisition thereof) at least “A-1” or “P-1” or the equivalent with a “stable”
outlook by any Rating Agency, (ix) a contract or investment agreement with a
provider or guarantor (A) which provider or guarantor is rated (on the date of
acquisition thereof) at least “A” or “A2” or the equivalent with a “stable”
outlook by any Rating Agency (provided that if a guarantor is a party to the
rating, the guaranty must be unconditional and must be confirmed in writing
prior to any assignment by the provider to any subsidiary of such guarantor),
(B) providing that monies invested shall be payable to the Administrative Agent
without condition (other than notice) and without brokerage fee or other
penalty, upon not more than two Business Days’ notice for application when and
as required or permitted under the Collateral Documents, and (C) stating that
such contract or agreement is unconditional, expressly disclaiming any right of
setoff and providing for immediate termination in the event of insolvency of the
provider and termination upon demand of the Administrative Agent (which demand
shall only be made at the direction of the Borrower) after any payment or other
covenant default by the provider, or (x) any debt instruments of any Person
which instruments are rated (on the date of acquisition thereof) at least “A,”
“A2,” “A-1” or “P-1” or the equivalent with a “stable” outlook by any Rating
Agency, provided that in each case of clauses (i) through (x), such investments
are denominated in Dollars, HK Dollars or Macau Patacas, as applicable, and
maturing not more than 13 months from the date of acquisition thereof; (c)
investments in any money market fund which is rated (on the date of acquisition
thereof) at least “A” or “A2” or the equivalent with a “stable” outlook by any
Rating Agency; (d) investments in mutual funds sponsored by any securities
broker-dealer of recognized national standing having an investment policy that
requires substantially all the invested assets of such fund to be invested in
investments described in any one or more of the foregoing clauses and having a
rating (on the date of acquisition thereof) of at least “A” or “A2” or the
equivalent with a “stable” outlook by any Rating Agency; or (e) short-term
investments denominated in HK Dollars or Macau Patacas approved by the
Administrative Agent in its reasonable discretion.

 

9



--------------------------------------------------------------------------------



 



“Cash Management Account” is defined in the Depository Agreement.
“Casino Facilities” means all casino and gaming space located within the Site
and associated gaming machines, utensils and equipment (including the Gaming
Assets).
“Certifying Architects” means (a) the Regulatory Consultant and Aedas (Macau)
Limited, or (b) any other architect or designer which, in the reasonable opinion
of the Administrative Agent (acting in consultation with the Construction
Consultant), shall be designing a significant portion of any Active Phase
pursuant to an Architectural Services Agreement.
“Certifying Consultants” means, collectively, the Construction Consultant, the
Certifying Architects, Certifying Contractors and the Cost Consultant.
“Certifying Contractor” means, with respect to any Active Phase, each Contractor
which, in the reasonable opinion of the Administrative Agent (acting in
consultation with the Construction Consultant), shall be constructing a
significant portion of such Phase.
“Change of Control” means (i) any sale, pledge or other transfer of Securities
whereby (a) Parent and/or its Affiliates cease to own, directly or indirectly,
in the aggregate at least 35% of the voting Securities of the Sponsor, (b) the
Sponsor ceases to own (either directly or indirectly) at least 50.1% of the
common equity interests of the Borrower; or (c) the Borrower ceases to own
directly or indirectly 100% of the equity Securities of each Restricted
Subsidiary (subject to applicable usufruct agreements and mandatory minority
shareholder requirements in accordance with Legal Requirements of Macau SAR); or
(ii) a “Change of Control” (or similar term), as defined in any other instrument
evidencing Indebtedness of any Loan Party or any of their respective Restricted
Subsidiaries or the Sponsor in excess of $75,000,000, shall occur.
“Citi” is defined in the preamble.
“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having TLF I Exposure, (b) Lenders having TLF II Exposure,
(c) Lenders having Revolving Exposure (including the Swing Line Lender), and
(d) Lenders having New Term Loan Exposure of each applicable Series, and
(ii) with respect to Loans, each of the following classes of Loans: (a) TLF I
Loans, (b) TLF II Loans, (c) Revolving Loans (including Swing Line Loans), and
(d) each Series of New Term Loans.
“Closing Borrower Equity Contribution” means all cash available to the Borrower
on the Initial Borrowing Date prior to the funding of any Loans or issuance of
any Letters of Credit hereunder.

 

10



--------------------------------------------------------------------------------



 



“Closing Date” means the date on which all conditions set forth in Section 4.1A
have been satisfied or waived.
“Closing Date Certificate” means a certificate delivered by an authorized
officer of the Borrower on the Closing Date, substantially in the form of
Exhibit C-5.
“Closing FX Rates” means the Exchange Rates for Dollars, HK Dollars and Patacas
set forth on Schedule 1A utilized to determine the initial Revolving Loan
Commitment, TLF I Commitment and TLF II Commitment of the Revolving Loan HK
Dollar Lenders, the Revolving Loan Pataca Lenders, the TLF I HK Dollar Lenders,
the TLF I Pataca Lenders, the TLF II HK Dollar Lenders and the TLF II Pataca
Lenders.
“Code” means the Internal Revenue Code of 1986, as amended to the date hereof
and from time to time hereafter, and any successor statute.
“Collateral” means all real and personal property which is subject or is
intended to become subject to the security interests or Liens granted by any of
the Collateral Documents as security for the Obligations.
“Collateral Account Agreements” means the US Collateral Account Agreement, the
Macau Collateral Account Agreements, the Hong Kong Collateral Account
Agreements, and any other collateral account agreement or charge over accounts
entered into after the Closing Date granting any one or more of the Secured
Parties a security interest in any account.
“Collateral Agency Agreement” means the Collateral Agency Agreement among the
Administrative Agent, the Collateral Agent and the Concession Guarantor,
substantially in the form of Exhibit N.
“Collateral Agent” means BOC, in its capacity as Collateral Agent under the
Collateral Agency Agreement, and any successor Collateral Agent appointed
pursuant to the terms of the Collateral Agency Agreement.
“Collateral Agent’s Fee Letter” means the fee letter, dated as of May 17, 2010,
between the Collateral Agent and the Borrower.
“Collateral Documents” means the Security Agreement, the US Collateral Account
Agreement, the Foreign Security Agreements, any account control agreements
entered into with the relevant Financial Institution pursuant to Section 5.14 of
the Security Agreement or otherwise, and all other instruments or documents
delivered by a Loan Party pursuant to any of the Loan Documents in order to
grant to the Collateral Agent, on behalf of the Secured Parties, a Lien (or to
perfect such Lien) on any Collateral as security for the Obligations.
“Commercial Letter of Credit” means any letter of credit, bank guaranty or
similar instrument issued for the purpose of providing the financing payment
mechanism in connection with the purchase of any materials, goods or services by
the Borrower or any other Loan Party in the ordinary course of business of the
Borrower or any other Loan Party.

 

11



--------------------------------------------------------------------------------



 



“Commitment” means the commitment of a Lender to make Loans as set forth in
subsection 2.1A or Section 2.9, and “Commitments” means such commitments of all
Lenders in the aggregate.
“Commitment Termination Event” means (a) the occurrence of any Event of Default
with regard to the Sponsor or any Loan Party described in subsection 8.6 or 8.7
or (b) the occurrence and continuance of any other Event of Default and either
(i) the declaration of all or any portion of the Loans to be due and payable, or
(ii) the giving of notice by the Administrative Agent, acting at the direction
of the Requisite Lenders, to the Borrower that the Commitments have been
terminated.
“Company” means Venetian Macau Limited, a Macau corporation.
“Company Material Adverse Effect” means an event described in clause (c) (with
respect to the Company’s obligations and liabilities under any Gaming Contract)
or clause (d) of the definition of “Material Adverse Effect”.
“Completion” means, with respect to any Active Phase, that each of the following
has occurred:
(a) the Opening Date for such Phase shall have occurred;
(b) the construction of such Phase and all infrastructure and other improvements
required to be constructed shall have been completed (except for Project
Punchlist Items for such Phase) substantially in accordance with the Final Plans
and Specifications;
(c) all furnishings, fixtures and equipment necessary to use and occupy the
various portions of such Phase (including the casino and all common areas) for
their intended purposes shall have been installed and shall be operational;
(d) such Phase shall be served by, and shall be equipped to accept, water, gas,
electric, sewer, sanitary sewer, storm drain and other facilities and utilities
necessary for use of such Phase and each portion thereof for its intended
purposes, which utility services are provided by public or private utilities
over utility lines, pipes, wires and other facilities that run solely over
public streets or private property (in the case of private property, pursuant to
recorded easements);
(e) (1) an Occupancy Certificate for the entirety of such Phase shall have been
issued (other than tower 6B in the case of Phase 1), (2) each other material
Permit required to be obtained prior to opening and occupancy of such Phase
shall have been obtained, and (3) all infrastructure and other improvements
comprising part of such Phase required to be constructed under applicable Legal
Requirements shall have been completed (except for Project Punchlist Items for
such Phase);
(f) such Phase and the Plans and Specifications for such Phase are in material
compliance with all applicable Legal Requirements (including, without
limitation, all applicable building and zoning laws and ordinances) and
applicable insurance requirements hereunder;

 

12



--------------------------------------------------------------------------------



 



(g) the entirety of such Phase (other than the premises to be occupied by
individual retail and restaurant tenants in such Phase) shall be open for
business to the general public for its intended purposes; provided that in all
events, a sufficient number of restaurant seats shall be open for business to
support the general public’s use of such Phase for its intended purposes;
(h) (i) all Contractors and Subcontractors performing work or providing services
or materials relating to such Phase have been paid in full for such work,
services and materials and (ii) the Lien Release Parties (other than those
performing engineering, design, advisory or consulting services or those
providing and/or installing Eligible FF&E), have delivered unconditional
releases in the form of Exhibit U-1 or, in the case of Phase 1 only, conditional
releases in the form of Exhibit U-2, (or, in each case, another form reasonably
satisfactory to the Administrative Agent) with respect to all such payments
(other than, in the case of each of the forgoing clauses (i) and (ii),
(A) Retainage Amounts and other amounts that, as of the Completion Date of such
Phase, are being withheld from the Contractors and Subcontractors in accordance
with the provisions of the Construction Contracts, (B) amounts being contested
in good faith by appropriate proceedings in the maximum aggregate amount not to
exceed $100,000,000 for all Active Phases so long as adequate reserves have been
established through an allocation in the Anticipated Cost Report for all
applicable Active Phases and in accordance with any requirements of this
Agreement (including, without limitation, clause (iv) to the definition of
“Permitted Liens”); and (C) amounts payable in respect of Project Punchlist
Items relating to such Phase to the extent not covered by the foregoing clause
(A)); provided, however, that (x) for purposes of determining whether such
$100,000,000 limit referred to in clause (B) above has been exceeded, contested
amounts relating to any Construction Contract that has been terminated (i) prior
to the date hereof, to the extent that the reasonably expected aggregate
settlement amount of such contested amounts under all such terminated contracts
does not exceed the Pre-Closing Settlement Amount or (ii) without resulting in
an Event of Default under subsection 8.12 hereof, shall not be counted; and
(y) the Borrower shall not be required to provide such acknowledgements of
payment and unconditional (or conditional, as applicable) releases from any Lien
Release Parties with a value or contract price of less than $500,000 (subject to
an aggregate limit of $100,000,000 for all Active Phases, after which
acknowledgement and releases shall be provided from each Lien Release Party
regardless of the value or contract price of the work, services or materials
being performed or provided by such Person);
(i) for Project Punchlist Items relating to such Phase (except for Phase 1 with
respect to clause (iv) below):
(i) a list of any remaining Project Punchlist Items shall have been delivered to
the Construction Consultant and the Administrative Agent by the Borrower and
approved by the Construction Consultant as a reasonable final punchlist (such
approval not to be unreasonably withheld);
(ii) Completing any remaining Project Punchlist Items is not reasonably expected
to take more than 120 days and will not materially interfere with or disrupt the
operation of any Active Phase (including any Active Phase which has previously
achieved Final Completion) for its intended purposes;

 

13



--------------------------------------------------------------------------------



 



(iii) the failure to complete any remaining Project Punchlist Items will not
materially interfere with or disrupt the operation of any Active Phase
(including any Active Phase which has previously achieved Final Completion) for
its intended purposes; and
(iv) the Project Punchlist Completion Amount for such Phase does not exceed
three percent (3%) of the Hard Costs set forth in the Project Budget for such
Phase;
(j) the Borrower and the Certifying Consultants other than the Cost Consultant
shall have certified to the Administrative Agent and the Lenders, as and to the
extent set forth in their respective Completion Certificates, that Completion of
such Phase has been achieved; and
(k) the issuance of the “certificate of practical completion” for the last part
of the “Works” (as defined in the applicable Construction Contracts relating to
such Phase) for the last “Section” (as defined in each of the Construction
Contracts relating to such Phase) of such Phase, in accordance with the
applicable Construction Contracts for such Phase;
provided, however, the requirements set forth above shall not apply to the
“build out” or “fit out” of any showroom, retail space or restaurant (provided
that in all events, a sufficient number of restaurant seats shall be open for
business to support the general public’s use of such Phase for its intended
purposes).
“Completion Certificates” means, collectively, the Completion Certificates for
an Active Phase in the form of Exhibit W-1 through W-4 annexed hereto to be
delivered by the Borrower and the Certifying Consultants (other than the Cost
Consultant for such Phase), respectively.
“Completion Date” means the date on which Completion of an Active Phase occurs.
“Completion Proceeds” is defined in subsection 2.4B(iii)(f).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-2 annexed hereto delivered to the Administrative Agent and the Lenders
by the Borrower pursuant to subsection 6.1(iii).
“Concession Guarantor” means BNU, in its capacity as guarantor pursuant to the
Land Concession Guaranty regarding the Land Concession Contract.

 

14



--------------------------------------------------------------------------------



 



“Consolidated Adjusted EBITDA” means, for any period, the sum of the amounts
(without duplication) for such period of (a) Consolidated Net Income,
(b) Consolidated Interest Expense, (c) capitalized interest and non-cash
interest to the extent deducted in calculating Consolidated Net Income,
(d) provision for federal, state, local and foreign income or complementary tax,
franchise tax and state and similar taxes imposed in lieu of income taxes, in
each case, to the extent deducted in calculating Consolidated Net Income,
(e) total depreciation expense, to the extent deducted in calculating
Consolidated Net Income and total depreciation expense in respect of the Gaming
Assets, (f) total amortization expense (including amortization of the land
premium paid pursuant to the Land Concession Contract), to the extent deducted
in calculating Consolidated Net Income, (g) total pre-opening and developmental
expense, to the extent deducted in calculating Consolidated Net Income
consistent with the reported line item on the Borrower’s financial statements,
(h) non-recurring charges and expenses taken in such period, of up to
$15,000,000 in the aggregate in any Fiscal Year, (i) non-cash items reducing
Consolidated Net Income (including non-cash corporate expenses) and (j) Gaming
Net Proceeds (to the extent earned by the Company in such period and actually
received by the Borrower within such period or within 5 Business Days after the
end of such period), less other non-cash items increasing Consolidated Net
Income, all of the foregoing as determined on a consolidated basis for the Loan
Parties in conformity with Applicable Accounting Standards; provided that, for
purposes of determining compliance with the covenants set forth in section 7.6,
the Consolidated Adjusted EBITDA attributable to the operation of the Project
prior to the first anniversary of the first Quarterly Date following the
Substantial Operations Date shall be calculated on the basis of the three full
Fiscal Quarters following the Substantial Operations Date, multiplied by 4/3.
Any equity contributions made by the Sponsor or any of its Affiliates (other
than any Loan Party) to the Borrower (other than contributions which are Gaming
Net Proceeds, which are covered by clause (j) of the preceding sentence) and/or
proceeds of Shareholder Subordinated Indebtedness incurred by the Borrower
during any quarter and during a period of fifteen days following such quarter,
may at the written election of the Borrower (and, to the extent the Depository
Agreement is then in effect, the deposit of such amounts, to the extent
consisting of cash equity contributions, into the Borrower Equity Account) be
included in Consolidated Adjusted EBITDA for such quarter solely for purposes of
calculations under subsection 7.6; provided that the Borrower may not include
such cash equity contributions and proceeds in the calculation of Consolidated
Adjusted EBITDA (a) if any Event of Default or Potential Event of Default has
occurred and is continuing at the time such cash contribution is made (other
than, during the 15-day period following the end of the relevant Fiscal Quarter,
an Event of Default or Potential Event of Default caused by a breach of
subsection 7.6), (b) in an amount in excess of the amount required to cause the
Borrower to be in compliance with subsection 7.6, (c) more than twice in each
four consecutive Fiscal Quarter period of the Borrower and (d) more than four
times in the aggregate (any such cash equity contribution so included in the
calculation of Consolidated Adjusted EBITDA, a “Specified Equity Contribution”).
Any loans repaid with any such cash contribution or proceeds in the same Fiscal
Quarter or four-Fiscal-Quarter period, as the case may be, in which such cash
contribution or proceeds is counted as Consolidated Adjusted EBITDA shall not be
deemed to have been repaid for purposes of determining compliance with
subsections 7.6A or 7.6B. To the extent an Excluded Subsidiary is converted to a
Restricted Subsidiary during any relevant period, Consolidated Adjusted EBITDA
shall include the Consolidated Adjusted EBITDA of such Restricted Subsidiary on
a pro forma basis since the beginning of such relevant period.

 

15



--------------------------------------------------------------------------------



 



“Consolidated Capital Expenditures” means, for any period, the sum of (a) the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of the Borrower) by the Borrower
and each other Loan Party during that period that, in conformity with Applicable
Accounting Standards, are included in additions to “property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of the Borrower and each other Loan Party plus (b) to the extent not
covered by clause (a) of this definition, any expenditures by the Borrower or
any other Loan Party during that period to acquire (by purchase or otherwise)
the business, property or fixed assets of any Person, or the stock or other
evidence of beneficial ownership of any Person that, as a result of such
acquisition, becomes a Restricted Subsidiary plus (c) the aggregate of all
expenditures (whether paid in cash or other consideration or accrued as a
liability and including that portion of Capital Leases which is capitalized on
the consolidated balance sheet of the Company) by the Company in respect solely
of the Casino Facilities (including the purchase or acquisition of Gaming
Assets) during the period that, in conformity with Applicable Accounting
Standards, is normally included in additions to “property, plant or equipment”
or comparable items reflected in the consolidated statement of cash flows of the
Person making such expenditures; provided, however, that any expenditures for
Project Costs (whether by the Borrower or the Company) shall not be included in
Consolidated Capital Expenditures, and any expenditures required to be made for
fixtures, furniture and equipment by the Loan Parties pursuant to the Shangri-La
Management Agreement or Sheraton Management Agreement (or any replacement of
either such agreement) for which reserves are taken (including “book entry”
reserves) shall not be included in the Consolidated Capital Expenditures until
such reserved amounts are actually expended; provided, further, that
expenditures made with Net Loss Proceeds not required to be applied to prepay
Loans pursuant to Section 2.4 or, so long as no Potential Event of Default or
Event of Default shall have occurred and be continuing at the time of such
expenditure or shall otherwise result therefrom, made with the proceeds of
equity contributions to the Borrower from the Parent or Sponsor shall not be
included in Consolidated Capital Expenditures.
“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in Cash.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and each other Loan Party on a consolidated basis and
(without duplication) the total assets of the Company with respect to the Casino
Facilities, in each case, that may properly be classified as current assets in
conformity with Applicable Accounting Standards, excluding Cash and Cash
Equivalents.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and each other Loan Party on a consolidated
basis and (without duplication, but only to the extent incurred directly related
thereto) the total liabilities of the Company with respect to the Casino
Facilities, in each case, that may properly be classified as current liabilities
in conformity with Applicable Accounting Standards, excluding, in each case, the
current portion of long term debt.

 

16



--------------------------------------------------------------------------------



 



“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA (excluding any Specified Equity Contribution
received by the Borrower except as provided in this parenthetical and including,
at all times following the later of the Project Final Completion Date and
March 31, 2013, 35% of any Specified Equity Contribution received by the
Borrower to be counted in Consolidated Adjusted EBITDA pursuant to the
provisions of the definition thereof), plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) Consolidated Capital Expenditures (net of any proceeds of (x) any
related financings with respect to such expenditures and (y) any sales of assets
used to finance such expenditures) and Project Costs (to the extent not paid
with proceeds from the Facilities or the sources described in clauses (a) and
(c) of the definition of Equity), (b) Consolidated Cash Interest Expense,
(c) provisions for federal, state, local and foreign income or complementary
tax, franchise tax and state and similar taxes imposed in lieu of income taxes,
in each case of the Borrower and each other Loan Party and payable in cash with
respect to such period, (d) cash Investments made in reliance on and in
accordance with subsection 7.3, (e) any cash fees and expenses incurred in
connection with a financing to the extent added back to Consolidated Net Income
during such period in order to arrive at Consolidated Adjusted EBITDA,
(f) cancellation of Indebtedness income to the extent included in Consolidated
Net Income for such period, (g) aggregate amounts deposited during such period
into the Borrower Equity Account pursuant to Section 2.2.3 of the Depository
Agreement (if then in effect), (h) total pre-opening and developmental expense
to the extent added to Consolidated Net Income in the calculation of
Consolidated Adjusted EBITDA during such period, (i) non-recurring charges and
expenses to the extent added to Consolidated Net Income in the calculation of
Consolidated Adjusted EBITDA during such period pursuant to clause (h) of the
definition thereof and (j) scheduled principal repayments of Consolidated Total
Debt (excluding, for the avoidance of doubt, any principal amount prepaid or
redeemed prior to its scheduled payment date (including by acceleration, the
occurrence of any contingency or otherwise)).
“Consolidated Interest Coverage Ratio” means, as of any Quarterly Date, the
ratio computed for the period consisting of the Fiscal Quarter as to which such
Quarterly Date relates and each of the three immediately preceding Fiscal
Quarters of (a) Consolidated Adjusted EBITDA (for all such Fiscal Quarters or
annualized) to (b) the sum (for all such Fiscal Quarters) of, without
duplication, (i) capitalized interest to the extent paid during such period and
(ii) Consolidated Interest Expense.
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with
Applicable Accounting Standards but excluding (x) capitalized interest paid at
any time if not paid in cash and (y) payment-in-kind interest) of the Borrower
and each other Loan Party on a consolidated basis with respect to all
outstanding Indebtedness of the Borrower and each other Loan Party (other than
non-cash interest on Permitted Subordinated Indebtedness), including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedging
Agreements, but excluding, however, amortization of debt issuance costs and
deferred financing fees including any amounts referred to in subsection 2.3
payable to the Agents or Lenders, and any fees and expenses payable to the
Agents or Lenders in connection with this Agreement, in each case, on or prior
to the Closing Date. To the extent an Excluded Subsidiary is converted to a
Restricted Subsidiary during any relevant period, Consolidated Interest Expense
shall include the Consolidated Interest Expense of such Restricted Subsidiary on
a pro forma basis since the beginning of such relevant period.
“Consolidated Leverage Ratio” means, as of any date, the ratio of
(a) Consolidated Total Debt outstanding on such date to (b) Consolidated
Adjusted EBITDA computed for the period consisting of, if such date is a
Quarterly Date, the Fiscal Quarter ending on such date and each of the three
immediately preceding Fiscal Quarters, or if such date is not a Quarterly Date,
the four full Fiscal Quarters most recently ended.

 

17



--------------------------------------------------------------------------------



 



“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and each other Loan Party on a consolidated basis for such period taken
as a single accounting period determined in conformity with Applicable
Accounting Standards and before any reduction in respect of preferred stock
dividends; provided that there shall be excluded, without duplication, (a) the
income (or loss) of any Person (other than a Restricted Subsidiary), except to
the extent of the amount of dividends or other distributions actually paid to
the Borrower or any other Loan Party by such Person during such period (but net
of any applicable taxes payable in connection therewith), (b) the income (or
loss) of any Person accrued prior to the date it is merged into or consolidated
with the Borrower or any other Loan Party or that Person’s assets are acquired
by the Borrower or any other Loan Party, (c) any after-tax gains or losses
attributable to (i) Asset Sales, (ii) returned surplus assets of any Pension
Plan or (iii) the disposition of any Securities or the extinguishment of any
Indebtedness of any Loan Party, (d) the effect of non-cash accounting
adjustments resulting from a change in the tax status of a flow-through tax
entity to a “C-corporation” or other entity taxed similarly, (e) any net
extraordinary gains or net extraordinary losses and (f) any costs, amortization
or charges associated with any amendments, modifications or supplements to any
agreement relating to Indebtedness (including any of the Loan Documents);
provided, further, that no effect shall be given to any non-cash minority
interest in any Loan Party permitted hereunder for purposes of computing
Consolidated Net Income.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Borrower and each other
Loan Party (other than any Shareholder Subordinated Indebtedness and
Indebtedness and the guarantees thereof incurred pursuant to Section 7.1(xi)),
determined on a consolidated basis in accordance with Applicable Accounting
Standards.
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
“Construction Component” means any of the Resort Component or the FF&E
Component.
“Construction Consultant” means Hanmi Parsons Co., Ltd., or any other person
designated from time to time under the Depository Agreement by the
Administrative Agent to serve as the Construction Consultant.
“Construction Consultant Engagement Agreement” means Schedule of Work No. 3 to
that certain Due Diligence Services Agreement dated as of October 1, 2005 among
The Goldman Sachs Group, Inc. and HanmiParsons Company Ltd.
“Construction Contracts” means, collectively, the contracts entered into, from
time to time, between any Loan Party, on the one hand, and any Contractor, on
the other hand, for performance of services or sale of goods in connection with
the design, engineering, installation or construction of the Project.

 

18



--------------------------------------------------------------------------------



 



“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(b) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(c) under Hedging Agreements. Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (i) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (ii) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (i) or
(ii) of this sentence, the primary purpose or intent thereof is as described in
the preceding sentence. The amount of any Contingent Obligation shall be equal
to the amount of the obligation so guaranteed or otherwise supported or, if
less, the amount to which such Contingent Obligation is specifically limited.
Notwithstanding the foregoing, Contingent Obligations shall not include any
surety bonds for claims underlying mechanics liens and any reimbursement
obligations with respect thereto so long as such reimbursement obligations are
not then due or are promptly paid when due.
“Contract Amendment Certificate” means a Contract Amendment Certificate
substantially in the form of Exhibit L-4.
“Contract Consents” means the consents, executed by the applicable Loan Party
and third party, to the collateral assignment by the Loan Parties of the
Material Contracts (other than the Gaming Contracts, the Land Concession
Contract, any shareholder agreement, any usufruct agreements or any
Organizational Document), as required by the terms of the Loan Documents,
substantially in the form of Schedule B to the Assignment of Rights or otherwise
in form and substance reasonably satisfactory to the Administrative Agent;
provided that, with respect to each Hotel Management Agreement with a Person
that is not an Affiliate of the Borrower, the Sponsor or the Parent, the
Contract Consent shall also be executed by the Administrative Agent and shall
contain “non-disturbance” provisions for the benefit of the manager that are
reasonably satisfactory to the Administrative Agent.
“Contractors” means any architects, engineers, consultants, designers,
contractors, sub-contractors, suppliers, vendors, laborers or any other Persons
engaged by the Borrower in connection with the design, engineering, installation
and construction of the Project.

 

19



--------------------------------------------------------------------------------



 



“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.
“Conversion/Continuation Notice” means a notice substantially in the form of
Exhibit B-3 annexed hereto delivered to the Administrative Agent pursuant to
subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.
“Cost Consultant” means Rider, Levett & Bailey or any replacement cost
consultant reasonably acceptable to the Administrative Agent.
“Costs to Equity Ratio” means, on any date of determination, the ratio of
(a) the Total Project Costs which have been paid through such date of
determination, to (b) the Equity as of such date of determination.
“Cotai” means the area of reclaimed land between the islands of Taipa and
Coloane in Macau SAR.
“Cotai Plan” means the plan for the development of the Cotai Strip submitted to
Macau SAR, the current form of which as of the date hereof is set forth in the
diagram attached as Exhibit P showing the approximate placement of the land
parcels along the Cotai Strip as designated by Macau SAR, as such Plan may be
modified in a non-material manner from time to time upon notice of any such
modification to the Administrative Agent.
“Cotai Strip” means the land located at Cotai in Macau SAR.
“Credit Extension” means, as the context may require, (a) the making of a Loan
by a Lender or (b) the issuance of any Letter of Credit, or the extension of any
expiration date of any existing Letter of Credit, by the Issuing Lender of such
Letter of Credit.
“DBS” is defined in the preamble.
“Debt Service” means (a) with respect to the Facilities, all scheduled or
mandatory principal repayments, interest, fees, expenses and premium (if any)
and other amounts payable or accrued from time to time under the Credit
Agreement and any other Loan Documents, and (b) with respect to FF&E Facilities,
all interest, fees and expenses payable or accrued from time to time under the
FF&E Facilities.
“Default Excess” means, with respect to any Funds Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Funds Defaulting
Lenders (including such Funds Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Funds Defaulting Lender.

 

20



--------------------------------------------------------------------------------



 



“Default Period” means, (x) with respect to any Funds Defaulting Lender, the
period commencing on the date that such Lender became a Funds Defaulting Lender
and ending on the earliest of: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application (in accordance with subsection 2.11)
of any voluntary or mandatory prepayments of the Loans in accordance with the
terms of subsection 2.4B(i) or subsection 2.4B(iv) or by a combination thereof)
or such Defaulting Lender shall have paid all amounts due from it under
subsection 9.4, as the case may be, and (b) such Defaulting Lender shall have
delivered to Borrower and Administrative Agent a written reaffirmation of its
intention to honor its obligations hereunder with respect to its Commitments,
and (iii) the date on which Borrower, Administrative Agent and Requisite Lenders
waive all failures of such Defaulting Lender to fund or make payments required
hereunder in writing; and (y) with respect to any Insolvency Defaulting Lender,
the period commencing on the date such Lender became an Insolvency Defaulting
Lender and ending on the earliest of the following dates: (i) the date on which
all Commitments are cancelled or terminated and/or the Obligations are declared
or become immediately due and payable and (ii) the date that such Defaulting
Lender ceases to hold any portion of the Loans or Commitments.
“Defaulted Loan” means any Revolving Loan or Term Loan or portion of any
unreimbursed payment under subsection 2.10D or 3.3C not made by any Lender when
required thereunder.
“Defaulting Lender” means any Funds Defaulting Lender or Insolvency Defaulting
Lender.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Depository Agent” means The Bank of Nova Scotia, in its capacity as the
depository agent under the Depository Agreement and its successors in such
capacity.
“Depository Agreement” means the Depository Agreement by and among the
Administrative Agent, the Depository Agent and the Borrower, in substantially
the form of Exhibit I, as such agreement may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof and
hereof.
“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount and (b) with respect to any
amount denominated in any other currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent either (i) pursuant to
Section 1.4 using the Exchange Rate at the time in effect under the provisions
of such Section 1.4 or, (ii) if explicitly specified herein, using the
applicable Closing FX Rate.
“Dollars”, “USD” and the sign “$” mean the lawful money of the United States.

 

21



--------------------------------------------------------------------------------



 



“Easement” means any easement appurtenant, easement in gross, license agreement
or other right running for the benefit of any Loan Party, the Project, or
appurtenant to any Site which benefits or burdens the Project.
“Eligible Affiliate Purchaser” means the Borrower or any of its Affiliates.
“Eligible Assignee” means (a) (i) a commercial bank organized under the laws of
the United States or any state thereof; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(iii) a finance company, insurance company, bank or other financial institution
or fund that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business; and (iv) any other
Person which is an “accredited investor” (as defined in Regulation D under the
Securities Act) which (other than an Eligible Affiliate Purchaser) extends
credit or buys loans in the ordinary course including insurance companies,
mutual funds and lease financing companies; (b) any Approved Fund; (c) any
Lender and any Affiliate of any Lender; and (d) solely for purposes of
subsection 10.1I, an Eligible Affiliate Purchaser; provided that, except as
contemplated by subsection 10.1I, no Loan Party or Affiliate of any Loan Party
shall be an Eligible Assignee (it being understood that the Eligible Affiliate
Purchasers may acquire up to 20% of the Term Loans by assignment or otherwise
pursuant to subsection 10.1I); provided further that so long as no Event of
Default shall have occurred and be continuing, no (i) Person that owns or
operates a casino or other gaming operation located in Singapore, Macau SAR, the
United Kingdom or the States of Nevada, New Jersey, Pennsylvania or Michigan or
any other jurisdiction in which Parent or any of its Subsidiaries has obtained
or applied for a gaming license (or is an Affiliate of such a Person) (provided
that a passive investment constituting less than 10% of the common stock of any
such casino or other gaming operation shall not constitute ownership thereof for
the purposes of this definition), (ii) Person that owns or operates a trade
show, convention, exhibition or conference center in Singapore, Macau SAR, the
United Kingdom or Las Vegas or Clark County, Nevada, or the States of New
Jersey, Pennsylvania or Michigan, or any other jurisdiction in which the Parent
or any of its Subsidiaries owns, operates or is developing a convention, trade
show, conference center or exhibition facility (or an Affiliate of such a
Person) (provided that a passive investment constituting less than 10% of the
common stock of any such casino or trade show, convention, exhibition and
conference center facility shall not constitute ownership for the purpose of
this definition), or (iii) union pension fund (provided that any intermingled
fund or managed account which has as part of its assets under management the
assets of a union pension fund shall not be disqualified from being an Eligible
Assignee hereunder so long as the manager of such fund is not controlled by a
union or a union does not own 10% or more of the assets of such fund), shall be
an Eligible Assignee, and provided further that no Person denied an approval or
a license, or found unsuitable under the Nevada Gaming Laws or any other
applicable gaming laws applicable to Lenders shall be an Eligible Assignee.
Notwithstanding the foregoing, the Borrower may in its sole and absolute
discretion waive the restrictions set forth in clauses (i), (ii) and (iii) of
the second proviso above as to any Person that would otherwise be an Eligible
Assignee by notifying the Administrative Agent in writing of such waiver.
Notwithstanding the foregoing, the Borrower hereby acknowledges that none of the
Lenders as of the Closing Date and their Affiliates shall be subject to the
restrictions set forth in clauses (i), (ii) and (iii) of the second proviso
above.

 

22



--------------------------------------------------------------------------------



 



“Eligible FF&E Equipment” means the fixtures, furniture and equipment permitted
to be financed under FF&E Facilities, as described on Exhibit X-2 annexed hereto
(as such exhibit may be updated from time to time by the Borrower with the
consent of the Administrative Agent (in consultation with the Construction
Consultant), which consent shall not be unreasonably withheld).
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by the
Borrower or any of its ERISA Affiliates.
“Enforcement Notice” is defined in Section 8.
“Environmental Assessment” means, collectively (i) that certain Environmental
Audit Report dated as of December 4, 2009 prepared by ERM, and (ii) any future
Environmental Assessments or Equator Principles Review Reports prepared pursuant
to the terms of this Agreement.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Instrumentality or any
other Person, arising (a) pursuant to or in connection with any actual or
alleged violation of any Environmental Law, (b) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
“Environmental Laws” means any and all applicable current or future statutes,
ordinances, orders, rules, regulations, binding guidance documents, judgments,
Permits, international and transnational treaties or legislation (including
without limitation, the Equator Principles (as the same exist as of the date of
this Agreement (subject to subsection 6.7A(ii)) and any other such treaties or
legislation identified as applicable in the Environmental Assessment), or any
other applicable requirements of any Government Instrumentalities relating to
(a) environmental matters, including those relating to any Hazardous
Environmental Activity, (b) the generation, use, storage, transportation or
disposal of Hazardous Materials, or (c) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to the Company or any of its Subsidiaries
or any of their Properties, including without limitation Macau Environmental Law
(Law No. 2/91/M), Law on Aquatic Property (Law No. 6/86M), the Regulation on
Noise Pollution Control (Decree Law No. 54/94/M), Regulation on Control of and
Reduction on Use of Chemicals that would affect the Ozone Layer (Decree Law
No. 62/95), Regulations on Approval for List of Ozone-Depletion Chemical
Materials (Dispatch No. 78/GM/95), Regulation on Water Supply and Discharge in
Macau (Decree Law No. 46/96/M), Regulation on Marine Pollution (Decree Law
No. 35/97/M), General Regulation regarding Public Areas (Administrative
Regulation No. 28/2004), Regulation on Solid Waste and Hygiene in Macau City,
Designation of an Environmental Protection Zone on Coloane Island (Decree Law
No. 33/81/M), Regulation on Protection of Building, Landscape and Cultural
Property (Decree Law No. 56/84/M), Regulation on Prevention of Pollution
Criminal (Macau Criminal Code approved by Decree Law No. 58/95/M), each as
amended or supplemented, any analogous present or future state or local
statutes, laws, and any regulations promulgated pursuant to any of the
foregoing.

 

23



--------------------------------------------------------------------------------



 



“Environmental Management Plan” means that certain Environmental Management Plan
prepared by ERM, dated as of November 11, 2009, and a part of the Environmental
Assessment.
“Equator Principles” means those certain principles and standards (including the
preamble, materials incorporated by reference and exhibits thereto) voluntarily
adopted by certain banks and other financial institutions, all as set forth more
fully at www.equator-principles.com/principles.shtml, as the same exist on the
date of this Agreement, including without limitation, the following World Bank
and International Finance Corporation (“IFC”) guidelines, policies and
handbooks: Environmental, Health, and Safety General Guidelines (April 30, 2007)
and Environmental, Health, and Safety Guidelines for Tourism and Hospitality
Development (April 30, 2007), to the extent properly determined to be applicable
to the Project by an Environmental Assessment.
“Equity” means (a) cash capital contributed to the Borrower including, without
limitation, by way of subscription, “supplementary payments” or capital
contributions (whether or not resulting in additional paid-in capital), other
than contributions that are Gaming Net Proceeds, (b) Gaming Net Proceeds and
cash revenues of any Loan Party to the extent used to pay Project Costs and/or
(c) proceeds of Shareholder Subordinated Indebtedness received by the Borrower
(to the extent the principal amount of any such Shareholder Subordinated
Indebtedness has not yet been repaid).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Code of which that Person is a member; (b) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member. Any former ERISA Affiliate of the
Borrower or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of the Borrower or such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Borrower or such Subsidiary and with respect to liabilities arising after such
period for which Borrower or such Subsidiary could be liable under the Code or
ERISA.

 

24



--------------------------------------------------------------------------------



 



“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by the Borrower or any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (f) the imposition of liability on
the Borrower or any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (g) the withdrawal of the Borrower or
any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by the Borrower or any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which could give rise to the imposition
on the Borrower or any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (i) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against the Borrower or any
of its Subsidiaries or any of their respective ERISA Affiliates in connection
with any Employee Benefit Plan; (j) receipt from the PBGC of notice of the
failure of any Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Section 401(a) of the Code) to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Code; or (k) the
conditions for imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA with respect to any Pension Plan.
“ERM” means Environmental Resources Management.
“Eurodollar Rate Loans” means Loans bearing interest at rates determined by
reference to the Adjusted Eurodollar Rate as provided in subsection 2.2A.
“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Loans comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
eurocurrency liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate is determined) having a term equal to such Interest Period.

 

25



--------------------------------------------------------------------------------



 



“Event of Default” is defined in Section 8.
“Event of Force Majeure” means, with respect to any Active Phase, any event that
causes a delay in the construction of such Active Phase and is outside Loan
Party’s reasonable control but only to the extent (a) such event does not arise
out of the negligence or willful misconduct of any Loan Party and (b) such event
consists of an act of God (such as tornado, flood, hurricane, etc.); fires and
other casualties; strikes, lockouts or other labor disturbances (except to the
extent taking place only at any Site); riots, insurrections or civil commotions;
embargoes, shortages or unavailability of materials, supplies, labor, equipment
and systems that first arise after the date hereof, but only to the extent
caused by another act, event or condition covered by this clause (b); sabotage;
vandalism; act, omissions to act, or failures to timely act by the Regulatory
Consultant; act, omissions to act, or failures to timely act by any Governmental
Instrumentality without justifiable cause (unless any Loan Party should, in the
exercise of due diligence and prudent judgment, have anticipated such act,
omission or failure and provided each Loan Party shall have timely and properly
submitted all applications, documents and other information required under
applicable Legal Requirements to request or initiate such action); the
requirements of law, statutes, regulations and other Legal Requirements enacted
after the date hereof (unless any Loan Party should, in the exercise of due
diligence and prudent judgment, have anticipated such enactment); orders or
judgments; or any similar types of events, provided that the Company has sought
to mitigate the impact of the delay. In no event shall lack of funds be
considered an Event of Force Majeure.
“Event of Loss” means, with respect to any Collateral (whether a tangible or
intangible asset, or real or personal property), any of the following: (a) any
loss, destruction or damage of such property or asset; (b) any actual
condemnation, seizure or taking by exercise of the power of eminent domain or
otherwise of such property or asset, or confiscation of such property or asset
or the requisition of the use of such property or asset; or (c) any settlement
in lieu of clause (b) above.
“Excess Asset Sale Proceeds” is defined in subsection 2.4B(iii)(a).
“Excess Loss Proceeds” is defined in subsection 2.4B(iii)(b).
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Exchange Rate” shall mean the best spot rate of exchange available to the
Administrative Agent using commercially reasonable efforts as between any two
currencies on a particular date, which determination shall be conclusive absent
manifest error; provided that upon the request of the Borrower, the
Administrative Agent will provide the Borrower with appropriate documentation
demonstrating the exchange rates received by the Administrative Agent with
respect to the applicable transaction; and provided, further, however, that with
respect to the calculation of outstanding amounts (but not with respect to
funding or repayment) under Swing Line Loans and Letters of Credit denominated
in HK Dollars or Patacas, the reference Exchange Rate shall be determined as
follows: (a) with respect to HK Dollars, the middle HKD/USD rate as announced
daily by the Hong Kong Treasury Market Association and shown on the Reuter’s
HKDFIX page at 11:15 A.M. Hong Kong time on the applicable date (the “Mid
HKD/USD Rate”), and (b) with respect to Patacas, the product (to the nearest
four decimal points) of (i) the Mid HKD/USD Rate and (ii) the middle MOP/HKD
rate as announced daily by the Monetary Authority of Macau and shown on the
Reuter’s AMCM page at 11:00 A.M. Hong Kong time. For example, assume that on a
determination date the Mid HKD/USD Rate is 7.7587, and the AMCM page for that
date shows MOP/HKD at 1.029 — 1.031 (whereas the mid rate would be 1.030). Thus
the applicable reference rate for MOP/USD would be calculated to be 7.7587 x
1.0300 = 7.9915.

 

26



--------------------------------------------------------------------------------



 



“Excluded Information” is defined in subsection 10.1I(iii).
“Excluded Subsidiary” means (i) Cotai Ferry Company Limited, Venetian Travel
Limited, Cotai Retail Concepts Limited and Venetian Retail Limited, each a Macau
corporation, (ii) Zhuhai Cotai Logistics Services Co., Ltd., a wholly
foreign-owned enterprise company organized under the laws of the People’s
Republic of China, (iii) any Subsidiary that is designated as an Excluded
Subsidiary by the Borrower as provided in the next sentence and (iv) any
Subsidiary of an Excluded Subsidiary. So long as such designation would not
result in a Potential Event of Default or Event of Default occurring and
continuing, the Borrower may designate any Subsidiary of the Borrower (including
any Subsidiary of the Borrower acquired or formed after the date hereof) to be
an Excluded Subsidiary by providing written notice of such designation to the
Administrative Agent; provided that neither such Subsidiary nor any of its
Subsidiaries may (i) own any capital stock or Indebtedness of, or own or hold
any Lien on any property or assets of any kind of, the Borrower or any
Restricted Subsidiary of the Borrower that is not a Subsidiary of the Subsidiary
to be so designated, (ii) be liable with respect to any Contingent Obligations
for, or create, incur, assume or otherwise permit any Lien on or with respect to
any of its properties or assets of any kind to secure, any Indebtedness of any
other Person (other than another Excluded Subsidiary) or (iii) participate, or
be expected to participate, in any material respect, in the development,
construction, operation or management of the Project.
“Expiration Time” with respect to any Offer, as defined in the applicable Offer
Documents.
“Facilities” means the TLF I Facility, the TLF II Facility, the Revolving Credit
Facility and any New Term Loan Facility.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

 

27



--------------------------------------------------------------------------------



 



“FF&E Component” means the fixtures, furniture and equipment financed by the
FF&E Facilities, as described in Exhibit X-1 annexed hereto (and updated from
time to time pursuant to subsection 6.17D).
“FF&E Deposit Loans” means any Loans the proceeds of which are applied to fund
advances or deposits with respect to assets that later become Specified FF&E
pursuant to the terms of the Depository Agreement.
“FF&E Documents” means the credit agreement or other similar document governing
any FF&E Facility, and any intercreditor agreement related to any FF&E Facility.
“FF&E Facility” means any credit facility, vendor financing, mortgage financing,
purchase money obligation, capital lease or similar arrangement incurred to
finance or refinance Specified FF&E pursuant to subsection 7.1(ix) or (xiv).
“Final Completion Certificates” means, collectively, the Final Completion
Certificates for an Active Phase in the form of Exhibits W-5 through W-8 annexed
hereto to be delivered by the Borrower and each Certifying Consultant,
respectively.
“Final Completion Conditions” means, with respect to any Active Phase, that
(a) the Completion Date for such Phase shall have occurred, (b) such Phase
(excluding tower 6B in the case of Phase 1) shall have received a permanent
Occupancy Certificate from the Building Department (and copies of such
certificates shall have been delivered to the Administrative Agent and the
Construction Consultant), (c) the Borrower shall have delivered to the
Administrative Agent and the Construction Consultant its Final Completion
Certificate certifying that (i) all Project Punchlist Items relating to such
Phase have been completed, and (ii) the Borrower has settled with the
Contractors and the Subcontractors performing work or providing services
relating to such Phase all claims for payments and amounts due under the
Construction Contracts relating to such Phase (other than, in the case of Phase
1 only, Retainage Amounts and other amounts that are being withheld from the
Contractors and Subcontractors in accordance with the provisions of the
Construction Contracts), respectively, and the Lien Release Parties (other than
those providing engineering, design, advisory or consulting services or those
providing and/or installing Eligible FF&E) shall have delivered unconditional
releases in the form of Exhibit U-1 or, in the case of Phase 1 only, conditional
releases in the form of Exhibit U-2, (or, in each case, another form reasonably
satisfactory to the Administrative Agent) with respect to all final payments;
provided, however, that (x) the Borrower shall not be required to provide such
acknowledgements of payments and unconditional releases from any Lien Release
Party with a value or contract price of less than $500,000 (subject to an
aggregate limit of $25,000,000 for all Active Phases, after which
acknowledgement and releases shall be provided from each Lien Release Party
regardless of the value or contract price of the work, services or materials
being performed or provided by such Person (copies of which shall have been
delivered to the Construction Consultant)), (d) the Certifying Consultants shall
have delivered their Final Completion Certificates, (e) the Borrower shall have
delivered to the Administrative Agent an “as built survey” of such Phase, and
(f) the definitive registration with the Macau Land and Building Registration
Department for the Land Concession Contract shall have occurred; provided,
however, that the foregoing clause (f) shall not apply with respect to Phase 1.

 

28



--------------------------------------------------------------------------------



 



“Final Completion Date” means, with respect to any Active Phase, the date on
which the Final Completion Conditions for such Phase have been satisfied.
“Final Plans and Specifications” means, with respect to any particular work or
Improvement for an Active Project, the Plans and Specifications which (a) have
received final approval from all Governmental Instrumentalities required to
approve such Plans and Specifications prior to completion of the work or
Improvements; and (b) contain sufficient specificity to permit the completion of
the work or Improvement.
“Financial Institution” means, collectively (i) The Bank of Nova Scotia, in its
capacity as “Financial Institution” under the US Collateral Account Agreement
and any Hong Kong Collateral Account Agreement, (ii) BOC, in its capacity as
“Bank” under any Macau Collateral Account Agreement and (iii) any other
financial institution from time to time party to a Collateral Account Agreement.
“Financial Plan” is defined in subsection 6.1(xii).
“First Priority” means, with respect to any Lien created in any Collateral
pursuant to any Collateral Document, that such Lien is the only Lien (other than
Permitted Liens, which Liens are not senior to, or pari passu with, the Liens in
favor of the Secured Parties unless specifically permitted to have a higher or
same priority in the definition of Permitted Liens or which are given such
priority by operation of law) to which such Collateral is subject.
“First Sale” is defined in subsection 7.10(xx).
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower ending on December 31 of
each calendar year.
“Floating Charge” means each Floating Charge, substantially in the form of
Exhibit E-1, executed by any Loan Party in favor of the Collateral Agent.
“Foreign Security Agreements” means the Mortgage, the Assignment of Rights, the
Pledge Over Gaming Equipment and Utensils, the Macau Collateral Account
Agreement, the Assignment of Insurances, the Pledge over Intellectual Property
Rights, the Power of Attorney, the Livranças, the Livrança Side Letter, the
Floating Charge, each Hong Kong Collateral Account Agreement, any New Mortgage
entered into pursuant to subsection 7.21B and all other instruments or documents
governed by the laws of a jurisdiction other than the United States or any
subdivision thereof, delivered by a Loan Party pursuant to any of the Loan
Documents in order to grant to the Collateral Agent, on behalf of the Secured
Parties, a Lien (or to perfect such Lien) on any Collateral as security for the
Obligations.
“Former Lender” is defined in subsection 10.7(a).

 

29



--------------------------------------------------------------------------------



 



“Free Cash Flow” means, for any period, an amount (if positive) equal to:
(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment (minus any increase in Cage Cash and plus any decrease in Cage Cash,
in each case from the first day of such period to the last day of such period),
minus (ii) the sum, without duplication, of the amounts for such period of (a)
Consolidated Capital Expenditures permitted by the terms of this Agreement (net
of (x) any proceeds of (1) any related financings with respect to such
expenditures and (2) any sales of assets used to finance such expenditures and
(y) any Project Costs), (b) Consolidated Cash Interest Expense permitted to be
paid by the terms of this Agreement (excluding Cash Interest Expense paid from
the Interest Escrow Account), (c) the aggregate amount of all regularly
scheduled principal payments of Indebtedness (including, without limitation, the
Term Loans but excluding any Contingent Obligations) of the Loan Parties made
during such period (other than in respect of any revolving credit facility to
the extent there is not an equivalent permanent reduction in commitments
thereunder such that after giving effect to such commitment reduction the
applicable Loan Party would not be able to reborrow all or any of the amount so
prepaid), (d) federal, state, local and foreign income Tax, franchise Tax and
state and similar Taxes imposed in lieu of income Taxes, in each case of the
Loan Parties and payable in cash with respect to such period, (e) any cash fees
and expenses incurred in connection with a financing to the extent added to
Consolidated Net Income during such period in order to arrive at Consolidated
Adjusted EBITDA and (f) to the extent included in clause (i)(a) or (i)(b) of
this definition, all Cash and Cash Equivalents required to be kept in the
Operating Accounts or other bank accounts pursuant to any Hotel Management
Agreement; provided, however, that the Administrative Agent shall be satisfied,
in its sole discretion, that the Borrower’s calculation of Free Cash Flow is
reasonable.
“Free Cash Flow Contribution Termination Date” means the date upon which the
aggregate of the amounts on deposit in the Borrower Equity Account, the Local
Currency Loans Account and the Project Loans Disbursement Account, the Cash
Management Account, the Sales Deposit Account, and the Asset Sales Proceeds
Sub-Account, and all Anticipated Earnings thereon, equal or exceed the sum of:
(a) one hundred and twenty percent 120% of the aggregate Remaining Costs, plus
(b) the aggregate of the Required Minimum Contingencies.
“Free Cash Flow Monthly Contribution Amount” means, with respect to the
applicable calendar month, an amount (if positive) equal to: (a) all Cash and
Cash Equivalents then on deposit in Operating Accounts as of the last day of
such month (excluding Cash and Cash Equivalents generated by an equity
contribution or the borrowing of any indebtedness and, from and after the
Opening Date of any Phase (or portion thereof), any Net Asset Sale Proceeds or
Net Loss Proceeds (without giving effect to clause (ii) of the definition
thereof) arising from such Phase); minus (b) Cash outflows reasonably estimated
by the Borrower to be paid by the Borrower and the other Loan Parties during the
next thirty (30) calendar days immediately succeeding such calendar month in
accordance with the Loan Documents; minus (c) an amount for reserves equal to
five percent (5%) of the revenues generated by the Project during such calendar
month; in each case, subject to the satisfaction of the Depository Agent which
shall not be unreasonably withheld; and minus (d) all Cash and Cash Equivalents
required to be kept in the Operating Accounts or other bank accounts pursuant to
any Hotel Management Agreement.
“Funding Date” means the date of the funding of a Loan or the issuance of a
Letter of Credit.

 

30



--------------------------------------------------------------------------------



 



“Funds Defaulting Lender” means any Lender who (i) defaults in its obligation to
fund any Loan or its portion of any unreimbursed payment under subsection 2.10D,
subsection 3.1C or subsection 3.3C, (ii) has notified the Borrower or the
Administrative Agent in writing, or has made a public statement, that it does
not intend to comply with its obligation to fund any Loan or its portion of any
unreimbursed payment under subsection 2.10D, subsection 3.1C or subsection 3.3C
or its Pro Rata Share of any payment under subsection 9.4, (iii) has failed to
confirm that it will comply with its obligation to fund any Loan or its portion
of any unreimbursed payment under subsection 2.10D, subsection 3.1C or
subsection 3.3C or its Pro Rata Share of any payment under subsection 9.4 within
three Business Days after written request for such confirmation from
Administrative Agent (which request may only be made after all conditions to
funding have been satisfied); provided that such Lender shall cease to be a
Funds Defaulting Lender pursuant to this clause (iii) upon receipt of such
confirmation by Administrative Agent, or (iv) has failed to pay to
Administrative Agent or any other Lender any amount (other than its portion of
any Revolving Loan or amounts required to be paid under subsection 2.10D,
subsection 3.1C, subsection 3.3C or subsection 9.4 or any other amount that is
de minimis) due under any Loan Document within three Business Days of the date
due, unless, in the case of clauses (i), (ii), (iii) and (iv) above, such amount
is the subject of a good faith dispute.
“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles in the United States
set forth in opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession in the United States.
“Galaxy” means Galaxy Casino Company Limited.
“Gaming Account Agreement” means that certain Gaming Account Agreement among the
Company, the Borrower, the Administrative Agent and BOC substantially in the
form of Exhibit E-18.
“Gaming Assets” has the meaning set forth in the Gaming Facilities Agreement.
“Gaming Concession Consent” means the consent, dated as of May 25, 2006, among
Macau SAR, the Company and Scotia Capital, as collateral agent in respect of the
Gaming Sub-Concession Contract, as amended, supplemented or otherwise modified
from time to time.
“Gaming Concession Contract” means the collective reference to (i) the Gaming
Sub-Concession Contract; (ii) the Supplements to Gaming Sub-Concession Contract;
and (iii) any other amendments or supplements to the Gaming Sub-Concession
Contract and/or the Supplements to Gaming Sub-Concession Contract.
“Gaming Contracts” means the Gaming Facilities Agreement and the Gaming Account
Agreement.
“Gaming Contracts Approval Letter” means that certain letter dated May 5, 2010
from the Gaming Inspection and Coordination Bureau of the Macau SAR authorizing
the Pledge over Gaming Equipment and Utensils and the assignment of income by
the Company in favor of the Borrower pursuant to the Gaming Contracts.

 

31



--------------------------------------------------------------------------------



 



“Gaming Facilities Agreement” means that certain Casino Facilities Agreement
between the Company and the Borrower substantially in the form of Exhibit E-17.
“Gaming License” means every license, franchise or other authorization of the
Company to own, lease, operate or otherwise conduct gaming activities (including
the operation of “casinos”) in Macau, including all such licenses and
authorizations granted pursuant to the Gaming Concession Contract, and other
applicable US, Macanese, or other federal, state, foreign or local laws.
“Gaming Net Proceeds” means all Monthly Transfer Amounts (as defined in the
Gaming Facilities Agreement) transferred by VML to VOL pursuant to Section 3.5
of the Gaming Facilities Agreement.
“Gaming Sub-Concession Contract” means that certain sub-concession contract,
dated December 19, 2002 (together with all amendments, supplements,
modifications and all other ancillary agreements and documents related thereto),
between Galaxy and the Company.
“General Disbursement Account” is defined in the Depository Agreement.
“Governmental Acts” is defined in subsection 3.5A.
“Governmental Instrumentality” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, regulatory, public or statutory
instrumentality, authority, body, agency, bureau or entity, (including any Macau
governmental official acting under authority of the Macau SAR, any zoning
authority, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority, the Macau Gaming Authority or any
other applicable gaming authorities) or any arbitrator with authority to bind a
party at law.
“GSLP” is defined in the preamble.
“Guarantor” means the Sponsor and each Loan Party other than the Borrower.
“Guaranty” means the Guaranty, dated as of the date hereof, executed and
delivered by each Guarantor substantially in the form of Exhibit F.
“Hard Costs” means the Project Costs set forth in the Project Budget under the
“Construction Costs” Line Item Category.
“Hazardous Environmental Activity” means any past, current, proposed or
threatened activity, event or occurrence at the Properties (a) involving any
Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing, or (b) that has or would reasonably be expected to have
a significant adverse effect on human health, natural resources or the
environment.

 

32



--------------------------------------------------------------------------------



 



“Hazardous Materials” means (a) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (b) any oil, petroleum, petroleum fraction or
petroleum derived substance; (c) any drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources; (d) any flammable substances or explosives;
(e) any radioactive materials; (f) any asbestos-containing materials; (g) urea
formaldehyde foam insulation; (h) electrical equipment which contains any oil or
dielectric fluid containing polychlorinated biphenyls; (i) pesticides; and
(j) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any Governmental Instrumentality or which may or could
pose a hazard to the health of the owners, occupants or any Persons in the
vicinity of any Property or to the indoor or outdoor environment.
“Hedging Agreements” means (a) currency exchange or interest rate swap
agreements, currency exchange or interest rate cap agreements and currency
exchange or interest rate collar agreements and (b) other agreements or
arrangements designed to protect against fluctuations in currency exchange or
interest rates.
“HIBOR Rate” means, for any Interest Rate Determination Date with respect to an
Interest Period for a HIBOR Rate Loan, (a) the applicable rate designated as
“FIXING@11:00” (or any other designation which may from time to time replace
that designation or, if no such designation appears, the arithmetic average
(rounded up, to four decimal places) of the displayed rates for the relevant
period) appearing under the heading “HONG KONG INTERBANK OFFERED RATES (HK
DOLLAR)” on the Reuters Screen HIBOR1=R Page, or (b) (if no such rate is
available for HK Dollars or for the Interest Period for that HIBOR Rate Loan)
the arithmetic mean of the rates per annum (rounded to the nearest 1/100 of 1%)
as supplied to the Administrative Agent at its request quoted by the Reference
Banks to leading banks in the Hong Kong interbank market, at or about 11:00 a.m.
(Hong Kong time) on such Interest Rate Determination Date for the offering of
deposits in HK Dollars for a period comparable to the Interest Period for that
HIBOR Rate Loan; provided that if any Reference Bank does not notify such a rate
to the Administrative Agent for any relevant period, the HIBOR Rate for such
period shall be determined on the basis of the rates notified by the other
Reference Banks so long as there is at least one Reference Bank providing such a
rate.
“HIBOR Rate Loans” means Loans bearing interest at rates determined by reference
to the HIBOR Rate as provided in subsection 2.2A.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

33



--------------------------------------------------------------------------------



 



“Hong Kong Dollar Sub-Account” is defined in the Depository Agreement.
“HK Dollars” or “HKD” means the lawful currency of the Hong Kong Special
Administrative Region of the People’s Republic of China.
“HKD Livrança” means that certain promissory note substantially in the form of
Exhibit E-12, regarding the HK Dollar Loans executed by the Borrower, and
endorsed by each Guarantor, in favor of the Collateral Agent.
“Hong Kong Collateral Account Agreements” means that certain Disbursement
Collateral Account Agreement, to be entered into among the Borrower and the
Administrative Agent, in substantially the form of Exhibit E-15-I, and that
certain Operating Collateral Account Agreement, to be entered into among each of
the Loan Parties and the Administrative Agent, in substantially the form of
Exhibit E-15-II.
“Hotel Management Agreement” means any of the Shangri-La Management Agreement,
the Sheraton Management Agreement and the Traders Hotel Management Agreement (or
any replacement of any of them in accordance with this Agreement).
“ICBC” is defined in the preamble.
“IFC” means the World Bank and International Finance Corporation.
“IFRS” means International Financial Reporting Standards promulgated by the
International Accounting Standards Boards (“IASB”) (which includes standards and
interpretations approved by the IASB and International Accounting Standards
issued under previous constitutions), together with its pronouncements thereon
from time to time, and applied on a consistent basis.
“Improvements” means the buildings, fixtures and other improvements to be
situated on each Site.
“In Balance” means that, at the time of calculation, using the Exchange Rate in
effect on the date of such calculation, (and after deducting from Available
Funds an amount equal to the amount of costs incurred but not paid): (1) the
Available Funds equal or exceed the sum of: (a) the aggregate Remaining Costs
for the Project, plus (b) the aggregate of the Required Minimum Contingencies
for the Project; (2) for each and every month until the then anticipated Project
Final Completion Date, the Liquid Available Funds anticipated to be in place at
the beginning of such month equals or exceeds the Anticipated Monthly Project
Costs anticipated to be expended (as opposed to incurred) during such month for
all Projects; and (3) if the calculation is made in connection with a requested
Advance, the aggregate amount of the requested Advance shall not exceed the
aggregate amount of Liquid Available Funds at such time.
“Included Taxes” is defined in subsection 2.7B(i).

 

34



--------------------------------------------------------------------------------



 



“Increased Amount Date” is defined in subsection 2.9A.
“Indebtedness”, as applied to any Person, means (a) all indebtedness for
borrowed money, (b) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
Applicable Accounting Standards, (c) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money, (d) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any such obligations incurred
under ERISA and trade payables and accruals incurred in the ordinary course of
business), and (e) all indebtedness secured by any Lien on any property or asset
owned or held and under contracts by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person. Obligations under Hedging Agreements
constitute Contingent Obligations and not Indebtedness. Additionally,
Indebtedness shall not include (i) any amount of the liability in respect of an
operating lease that at such time would not be required to be capitalized and
reflected as a liability on the balance sheet in accordance with Applicable
Accounting Standards, or (ii) any surety bonds for claims underlying mechanics
liens and any reimbursement obligations with respect thereto so long as such
reimbursement obligations are not then due, or are promptly paid when due, or
(iii) any indebtedness that has been either satisfied or discharged or defeased
through covenant defeasance or legal defeasance, or (iv) for purposes of
determining compliance with the covenants set forth in subsection 7.6,
Indebtedness permitted by subsection 7.1(xi), or (v) Indebtedness which would
otherwise arise from the capitalization of “payment-in-kind” interest that is
capitalized (excluding any portion paid in cash (including by way of
contemporaneous borrowings or set-off or netting against any such
contemporaneous borrowings)) in accordance with the terms of the applicable debt
instrument (and for the avoidance of doubt, the principal amount of any
Indebtedness incurred (including by way of contemporaneous borrowings or set-off
or netting against any such contemporaneous borrowings) to pay any such interest
shall not be excluded from Indebtedness pursuant to this clause (v)), or
(vi) any completion guaranties, keepwell agreements or any similar arrangements
that are customary or “market standard” in project or construction financing,
including fraud and environmental indemnities.
“Indemnified Liabilities” is defined in subsection 10.3A.
“Indemnitees” is defined in subsection 10.3A.
“Independent Financial Advisor” means an accounting, appraisal or investment
banking or financial advisory firm of nationally or internationally recognized
standing that is not an Affiliate of the Sponsor.
“Initial Borrowing Date” means the date on which all conditions set forth in
Section 4.1B and, to the extent applicable to the funding of the Loans,
Section 4.2, have been satisfied and the initial funding of the Loans occurs.
“Initial Borrowing Date Certificate” means a certificate delivered by an
authorized officer of the Borrower on the Initial Borrowing Date, substantially
in the form of Exhibit C-1.

 

35



--------------------------------------------------------------------------------



 



“Insolvency Defaulting Lender” means any Lender who (i) has been (or any direct
or indirect parent of such Lender becomes) adjudicated as, or determined by any
Governmental Instrumentality having regulatory authority over such Person or its
assets to be, insolvent, (ii) becomes (or any direct or indirect parent of such
Lender becomes) the subject of an insolvency, bankruptcy, dissolution,
liquidation or reorganization proceeding, or (iii) becomes (or any direct or
indirect parent of such Lender becomes) the subject of an appointment of a
receiver, intervenor, conservator, trustee, custodian, administrator, assignee
for the benefit of creditors generally or similar reason under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; provided that a Lender shall not be an Insolvency
Defaulting Lender solely by virtue of the ownership or acquisition by a
Governmental Instrumentality of any equity Securities in such Lender or a parent
company thereof.
“Insurance Advisor” means Kornreich NIA or any other Person designated from time
to time by the Administrative Agent in its sole discretion (subject to the
provisions of the Depository Agreement) to serve as the Insurance Advisor under
the Depository Agreement.
“Insurance Advisor’s Certificate” means a certificate in the form of
Exhibit L-3.
“Insurance Report” is defined in subsection 4.1B(xv).
“Insurance Requirements” means all material terms of any insurance policy
required pursuant hereto.
“Interest Payment Date” means (a) with respect to any Loan that is a Base Rate
Loan, each Quarterly Date, and (b) with respect to any Loan that is a Eurodollar
Rate Loan or a HIBOR Rate Loan, the last day of each Interest Period applicable
to such Loan; provided, however, that (i) until the first Quarterly Date in
March 2013, “Interest Payment Date” for any six-month Interest Period shall be
both (x) the date three months after the first day of such Interest Period and
(y) the last day of such Interest Period, and (ii) in the case of any Interest
Period that extends beyond a Quarterly Date, beginning with the Quarterly Date
in March 2013, “Interest Payment Date” shall also include such Quarterly Date.
“Interest Period” is defined in subsection 2.2B.
“Interest Rate Determination Date” means, with respect to any Interest Period
(a) for Eurodollar Rate Loans, two London Business Days prior to the first day
of such Interest Period, and (b) with respect to HIBOR Rate Loans, the first day
of such Interest Period.
“Investment” means, relative to any Person, (a) any direct or indirect purchase
or other acquisition by such Person of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary), (b) any direct or
indirect purchase or other acquisition for value, by such Person from any
Person, of any equity Securities of any Person, or (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contribution by such Person to any other Person,
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business other than Hedging Agreements required or permitted
hereunder to hedge against fluctuations of interest rates or currency exchange
risk. The amount of any Investment shall be the original cost of such Investment
plus the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment less all returns of principal or equity thereon.

 

36



--------------------------------------------------------------------------------



 



“IP License” means the Intellectual Property License Agreement among SCL IP
Holdings, LLC and the Borrower, substantially in the form of Exhibit J.
“Issuance Notice” means a notice substantially in the form of Exhibit B-2
annexed hereto delivered by the Borrower to the Administrative Agent pursuant to
subsection 3.1B(i) with respect to the proposed issuance of a Letter of Credit.
“Issuing Lender” means each of BOC, ICBC and BNU, in its capacity as Issuing
Lender or any other Lender which agrees or is otherwise obligated to issue a
Letter of Credit, determined as provided in subsection 3.1B(ii).
“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit D-2, delivered pursuant to the terms of Section 2.9.
“Joint Venture” means a joint venture, partnership or other similar arrangement
entered into on terms reasonably satisfactory to the Administrative Agent,
whether in corporate, partnership, limited liability company or other legal
form; provided that in no event shall any Subsidiary of any Person be considered
to be a Joint Venture to which such Person is a party.
“Judgment Currency” is defined in Section 10.25.
“Judgment Currency Conversion Date” is defined in Section 10.25.
“Land Concession Contract” means the land concession contract, as published in
the Official Bulletin on May 12, 2010, to be entered into between Macau SAR and
the Borrower pursuant to which Macau SAR will lease the Site to the Borrower.
“Land Concession Guaranty” means any guaranty by a third party required by the
government of Macau SAR pursuant to the terms of the Land Concession Contract.
“Legal Requirements” means all laws, statutes, orders, decrees, injunctions,
licenses, permits, approvals, agreements and regulations of any Governmental
Instrumentality having jurisdiction over the matter in question, including the
Macau Gaming Law and the requirements of the Gaming Concession Contract and the
Land Concession Contract.
“Lender” and “Lenders” is defined in the preamble, together with their
successors and permitted assigns pursuant to subsection 10.1; provided that the
term “Lenders”, when used in the context of a particular Commitment, shall mean
Lenders having that Commitment.
“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by the Issuing Lenders for the
account of the Borrower or any other Loan Party pursuant to subsection 3.1.

 

37



--------------------------------------------------------------------------------



 



“Letter of Credit Usage” means, as at any date of determination, the sum of
(a) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (b) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not yet reimbursed by the Borrower (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to subsection 3.3B).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement or any lease in the
nature thereof).
“Lien Release Parties” means, with respect to any particular Phase, each
Contractor and Selected Subcontractor performing work and/or providing services
or materials with respect to such Phase. For the purposes of this definition,
“Selected Subcontractor” shall mean Subcontractors selected by the Borrower.
“Line Item” means each of the individual line items set forth in the applicable
Anticipated Cost Report for an Active Phase.
“Line Item Category” means, with respect to the Project (or any Phase thereof),
each of the following Line Item Categories of the Project Budget:

  (i)   Consultant fees;

  (ii)   Construction Costs;

  (iii)   FF&E;

  (iv)   Pre-Opening Costs;

  (v)   Land Premium Lease;

  (vi)   Suspension and Termination Costs; and

  (vii)   Financing Fees, Legal Costs and Miscellaneous Expenses.

“Liquid Available Funds” mean, from time to time, as of any determination date,
the sum of (a) the aggregate of the amounts on deposit in the Borrower Equity
Account, the Supplemental Equity Contribution Account (up to the maximum amount
permitted to be on deposit therein pursuant to Section 2.2.5 of the Depository
Agreement), the Cash Management Account, the General Disbursement Account, the
Asset Sales Proceeds Sub-Account, the Sales Deposit Account (but only to the
extent such funds are not subject to refund for any reason (other than due to a
Loan Party’s breach or failure to perform or satisfy a condition) and are
otherwise available to the Loan Parties to be used for construction of the
Project under the agreement governing such deposit and applicable Legal
Requirements), and the Local Currency Loans Accounts, plus (b) to the extent
that a Commitment Termination Event has not occurred or the Commitments have not
otherwise been terminated in accordance with the terms of the Credit Agreement,
the aggregate of the unutilized available Commitments under the Facilities (to
the extent permitted to be used to pay Non-Casino Project Costs), plus (c) the
aggregate of the amounts available to be drawn under all FF&E Facilities (but
not more than the aggregate amount of Project Costs for Eligible FF&E Equipment
included in the Anticipated Monthly Project Costs (if such determination is made
pursuant to clause (2) of the definition of “In Balance”) or in the requested
Advance (if such determination is made pursuant to clause (3) of the definition
of “In Balance”)).

 

38



--------------------------------------------------------------------------------



 



“Livrança Side Letter” means that certain side letter substantially in the form
of Exhibit E-13, to be executed by the Borrower, and endorsed by each Guarantor,
in favor of the Collateral Agent.
“Livranças” means the HKD Livrança, the USD Livrança and the MOP Livrança.
“Loan” or “Loans” means one or more of the Term Loans, the New Term Loans, the
Swing Line Loans, the Revolving Loans or the New Revolving Loans or any
combination thereof.
“Loan Documents” means this Agreement, the Notes, the Livranças, the Livrança
Side Letter, any applications for, or reimbursement agreements or other
agreements executed by the Borrower in favor of an Issuing Lender relating to
the Letters of Credit, the Guaranty, each Rate/FX Protection Agreement, the
Collateral Documents, the Depository Agreement, the Sponsor Agreement and each
other agreement that expressly states by its terms that it is a Loan Document;
provided, however for the purposes of Section 5, subsections 8.1, 8.4, 8.5 and
10.6, Rate/FX Protection Agreements shall not be considered to be a Loan
Document.
“Loan Party” means the Borrower and each Restricted Subsidiary which is a party
to the Guaranty and each Restricted Subsidiary which hereafter executes and
delivers a supplement to the Guaranty and the Security Agreement in accordance
with subsection 6.11A, and “Loan Parties” means all such Persons, collectively.
“Local Currency Loans Accounts” is defined in the Depository Agreement.
“London Business Day” means any day, excluding Saturday, Sunday and any day
which is a legal holiday under the laws of England, or is a day on which banking
institutions located in England are authorized or required by law or other
governmental action to close, that is also a day for trading by and between
banks in Dollar deposits in the London interbank market.
“Macau Collateral Account Agreements” means the Pledge Over Onshore Accounts,
substantially in the form of Exhibit E-3-I or E-3-II hereto, as the case may be,
to be executed by any Loan Party in favor of the Collateral Agent.
“Macau Gaming Authority” means the Gambling Inspection and Coordination Bureau
(or Direcção de Inspecção e Coordenação de Jogos).
“Macau Gaming Law” means the Law 16-2001, as amended from time to time, and
Administrative Regulation No 26/2001, as amended from time to time, and other
laws promulgated by any Governmental Instrumentality of the Macau SAR and
applying to gaming operations in the Macau SAR.

 

39



--------------------------------------------------------------------------------



 



“Macau SAR” means the Macau Special Administrative Region of the People’s
Republic of China.
“MAI Appraisal” means an appraisal conducted by a member of the Appraisal
Institute in accordance with the standards of the Appraisal Institute.
“Margin Stock” is defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Market Disruption Event” is defined in subsection 2.6F.
“Market Disruption Lenders” is defined in subsection 2.6F.
“Material Adverse Effect” means (a) a material adverse effect upon either
(i) the business, operations, properties, assets, condition (financial or
otherwise) or prospects of (A) the Borrower or (B) the Sponsor and the Loan
Parties, taken as a whole, or (ii) the Project, taken as a whole, (b) the
material impairment of the ability of the Borrower, the Sponsor or any Loan
Party to observe or perform the Obligations, or of the Administrative Agent or
the Lenders to enforce the Obligations or any of their respective rights or
remedies under the Loan Documents, (c) the material impairment of the ability of
the Borrower or the Company to observe or perform their respective obligations
and liabilities, or, in the case of the Borrower, to enforce its rights or
remedies, under any Gaming Contract, (d) the material impairment of the ability
of the Company to observe or perform its obligations under the Gaming
Sub-Concession Contract, or (e) the material impairment of the ability of the
Borrower to achieve the Completion Date of each Phase by the applicable Outside
Completion Deadline.
“Material Construction Contracts” means, collectively, the Architectural
Services Agreements, and each other Construction Contract that constitutes a
Material Contract.
“Material Contract” means (a) the Land Concession Contract, the Gaming
Concession Contract, the Gaming Contracts and the IP License, (b) Shangri-La
Management Agreement, the Sheraton Management Agreement and the Traders
Management Agreement, (c) the Architectural Services Agreement, (d) any other
(i) Construction Contract with a total contract amount in excess of $25,000,000,
and (ii) Project Document (that is not a Construction Contract) with a total
contract amount in excess of $50,000,000, and (e) any other Project Document
(other than any Project Documents covered by clauses (a), (b), (c) and
(d) above) to which the Borrower or any of its Subsidiaries are a party (other
than the Loan Documents) for which breach, nonperformance, cancellation or
failure to renew could reasonably be expected to have a Material Adverse Effect.
“Maturity Date” means the fifth anniversary of the earlier of (a) the 30th day
after the date hereof and (b) the Initial Borrowing Date.

 

40



--------------------------------------------------------------------------------



 



“Maximum Offer Amount” means with respect to any Offer Document, the aggregate
stated principal amount of Term Loans that an Eligible Affiliate Purchaser is
willing to purchase, as specified in such Offer Document.
“Moody’s” means Moody’s Investor Services, Inc., or any successor thereto, and
if such Person shall for any reason no longer perform the function of a
securities rating agency, Moody’s shall be deemed to refer to any other rating
agency designated by the Borrower with the written consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed).
“MOP Livrança” means that certain promissory note substantially in the form of
Exhibit E-12, regarding the MOP-denominated Loans to be executed by the
Borrower, and endorsed by each Guarantor, in favor of the Collateral Agent.
“Mortgage” means the Mortgage, substantially in the form of Exhibit E-6,
executed by the Borrower in favor of the Collateral Agent.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“Multi-Use Sublimit” means $150,000,000.
“Net Asset Sale Proceeds” means the aggregate cash proceeds received by the
Borrower or any other Loan Party in respect of any Asset Sale, net of (a) the
direct costs relating to such Asset Sale (including legal, accounting and
investment banking fees and expenses, employee severance and termination costs,
any trade payables or similar liabilities related to the assets sold and
required to be paid by the seller as a result thereof and sales, finders’ or
broker’s commission), and any relocation expenses incurred as a result thereof
and taxes paid or payable as result thereof (including any such taxes paid or
payable by any Loan Party), (b) amounts required to be applied to the repayment
of Indebtedness secured by a Lien (or amounts permitted by the terms of such
Indebtedness to be otherwise reinvested in other assets of such Loan Party to
the extent so reinvested) which is prior to the Liens, if any, of Lenders under
the Collateral Documents on the asset or assets (including Specified FF&E) that
are the subject of such Asset Sale, (c) any reserve for adjustment in respect of
the sale price of such asset or assets or any liabilities associated with the
asset disposed of in such Asset Sale and the deduction of appropriate amounts
provided by the seller as a reserve in accordance with Applicable Accounting
Standards against any liabilities associated with the assets disposed of in the
Asset Sale and retained by the Borrower or any other Loan Party, and (d) in the
case of Asset Sales permitted pursuant to subsection 7.7(xviii) only, (i) any
amounts required to be paid as purchase consideration to a party providing a
substantially simultaneous financing for the purchase of such assets intended to
be sold, and (ii) any amounts required by such subsection 7.7(xviii) to be
deposited into the Project Loans Disbursement Account.
“Net Loss Proceeds” means the aggregate cash proceeds received by the Borrower
or any other Loan Party in respect of any Event of Loss, including insurance
proceeds from condemnation awards or damages awarded by any judgment, net of the
direct costs in recovery of such Net Loss Proceeds (including legal, accounting,
appraisal and insurance adjuster fees and expenses) and any taxes paid or
payable as a result thereof (including any such taxes paid or payable by an
owner of the Borrower or any other Loan Party) and amounts required to be
applied to the repayment of any Indebtedness secured by a Lien (or amounts
permitted or required by the terms of such Indebtedness to be otherwise
reinvested in other assets of the Borrower or such Restricted Subsidiary to the
extent so reinvested) which is prior to the Liens, if any, of Lenders under the
Collateral Documents on the asset or assets (including Specified FF&E) that are
the subject of the Event of Loss. Notwithstanding the foregoing, (i) all
proceeds of so-called “liquidated damages” and “business interruption” insurance
policies, and (ii) proceeds of up to $2,000,000 per Fiscal Year, shall not be
Net Loss Proceeds.

 

41



--------------------------------------------------------------------------------



 



“Net Loss Proceeds Sub-Account” is defined in the Depository Agreement.
“Net Proceeds” is defined in subsection 2.4B(iii)(d).
“Net Proceeds Amount” is defined in subsection 2.4B(iii)(e).
“Net Termination Proceeds” means the aggregate cash proceeds received by the
Borrower or any other Loan Party in respect of any termination payment pursuant
to the Land Concession Contract, net of the direct costs incurred in connection
with the recovery of such Net Termination Proceeds and any taxes paid or payable
as a result thereof (including any such taxes paid or payable by an owner of the
Borrower or any other Loan Party) and any reserves required in accordance with
Applicable Accounting Standards or by Macau SAR or any Governmental
Instrumentality of Macau SAR against liabilities associated with such
termination.
“New Mortgage” is defined in subsection 7.21B.
“New Revolving Loan Commitments” is defined in subsection 2.9A.
“New Revolving Loan Lender” is defined in subsection 2.9A.
“New Revolving Loan” is defined in subsection 2.9C.
“New Term Loan Commitments” is defined in subsection 2.9A.
“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.
“New Term Loan Facility” is defined in subsection 2.9B.
“New Term Loan Lender” is defined in subsection 2.9A.
“New Term Loan Maturity Date” means the date that New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.
“New Term Loan” is defined in subsection 2.9D.
“Non-Casino Project Costs” means Project Costs, excluding any Project Costs
relating to the equipping or fit out of the Casino Facilities or any other
casino or gaming area.

 

42



--------------------------------------------------------------------------------



 



“Non-Project Cost Revolving Loans” means any Revolving Loans, the proceeds of
which are used for, and only for, working capital and general corporate purposes
of the Loan Parties (including Project Costs other than amounts payable under
any Construction Contracts).
“Non-Project Cost Term Loans” means any TLF II Loans, the proceeds of which are
used for, and only for, working capital and general corporate purposes of the
Loan Parties (including Project Costs other than amounts payable under any
Construction Contracts).
“Non-Recourse Financing” means Indebtedness (a) for which none of the Loan
Parties provides credit support pursuant to any undertaking, agreement or
instrument that would constitute Indebtedness, or is directly or indirectly
liable (in each case, other than as permitted pursuant to Section 7.3), (b) no
default with respect to which (including any rights that the holders thereof may
have to take enforcement action against an Excluded Subsidiary) would permit
(upon notice, lapse of time or both) any holder of any other Indebtedness (other
than Indebtedness hereunder) of any Loan Party to declare a default on such
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity, and (c) in connection with which the agent or
other representative of the lenders under such Non-Recourse Financing has
entered into an intercreditor, standstill, or similar agreement, reasonably
satisfactory in form and substance to the Administrative Agent.
“Notes” means one or more of the TLF I Notes, TLF II Notes, Revolving Notes,
Swing Line Notes, notes evidencing New Term Loans, or any combination thereof.
“Obligation Currency” is defined in Section 10.25.
“Obligations” means (a) all loans, advances, debts, liabilities and obligations
owed by the Borrower, any other Loan Party and the Sponsor under the Credit
Agreement or any other Loan Document to any Secured Party of every kind and
description (whether or not evidenced by any note or instrument and whether or
not for the payment of money), direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising, including all interest
(including post-petition interest in any proceeding under Title 11, U.S. Code or
any similar federal or state law for the relief of debtors, or any similar law
for the relief of debtors applicable under the laws of China, Macau SAR or Hong
Kong SAR), fees, expenses, principal, premium, if any, indemnification or
otherwise; (b) any and all sums advanced or payable by the Administrative Agent
or the Collateral Agent in order to preserve the Collateral or preserve any
Secured Party’s security interest in the Collateral in connection with
exercising any right under the Collateral Documents or the Assignment of
Reinsurances; and (c) in the event of any proceeding for the collection or
enforcement of the Obligations after an Event of Default shall have occurred and
be continuing, the reasonable expenses of retaking, holding, preparing for sale
or lease, selling or otherwise disposing of or realizing on the Collateral, or
of any exercise by any Agent of its rights under the Collateral Documents or the
Assignment of Reinsurances, together with reasonable attorneys’ fees and court
costs.
“OCBC” is defined in the preamble.
“Occupancy Certificate” means the Licenças de Ocupação — Utilização issued by
Macau SAR pursuant to applicable Legal Requirements for the Project.

 

43



--------------------------------------------------------------------------------



 



“Offer” is defined in subsection 10.1I(ii).
“Offer Document” means the offer document setting forth one or more Offers, with
accompanying annexes setting forth the outline of auction mechanics (on terms
substantially the same as those set forth in Exhibit S, with such changes as may
be approved by the Auction Manager), and the form of sale offer for Lenders to
submit their bids, posted on IntraLinks/IntraAgency or another substantially
equivalent website by the Administrative Agent to the Lenders, as such Offer
Document may be amended or modified from time to time pursuant to and in
accordance with the terms and conditions of subsection 10.1I.
“Officers’ Certificate” means, as applied to any corporation or other legal
entity, a certificate executed on behalf of such Person by its chairman of the
board (if an officer), director or its president or one of its vice presidents
or by its general counsel or secretary or by its chief financial officer, Senior
Vice President-Finance, Vice President-Finance, or its treasurer (in their
capacity as such officer) or by an authorized attorney or other authorized
signatory.
“Official Bulletin” means the Official Bulletin of the Government of Macau SAR.
“Opening Date” means with respect to each Phase, the date on which such Phase is
open to the general public and the Opening Date Conditions shall have been
satisfied.
“Opening Date Certificates” means, collectively, the Opening Date Certificates
in the form of Exhibits W-9 through W-10 annexed hereto to be delivered by the
Borrower, the Insurance Advisor and the Construction Consultant.
“Opening Date Conditions” means, collectively, with respect to each Phase, the
following:
(a) the Administrative Agent shall have received from the Borrower its Opening
Date Certificate for such Phase, pursuant to which the Borrower certifies that:
(i) the construction of such Phase and all infrastructure and any improvements
required to be constructed in connection with opening such Phase to the general
public shall have been completed (except for Project Punchlist Items)
substantially in accordance with the Final Plans and Specifications for such
Phase;
(ii) all furnishings, fixtures and equipment necessary to use and occupy the
various portions of such Phase (including the casino (in the case of Phase 1
only) and all common areas) for their intended purposes shall have been
installed and shall be operational;
(iii) such Phase shall be served by, and shall be equipped to accept water, gas,
electric, sewer, sanitary sewer, storm drain and other facilities and utilities
necessary to use such Phase and each portion thereof for its intended purposes,
which utility services are provided by public or private utilities over utility
lines, pipes, wires and other facilities that run solely over public streets or
private property (in the case of private property, pursuant to recorded
easements); and

 

44



--------------------------------------------------------------------------------



 



(iv) (1) an Occupancy Certificate shall have been issued with respect to the
entirety of such Phase (other than tower 6B in the case of Phase 1), (2) each
other material Permit required to be obtained prior to opening and occupancy
shall have been obtained, and (3) all infrastructure and other improvements
comprising part of such Phase required to be constructed under applicable Legal
Requirements in connection with opening such Phase to the general public shall
have been completed (except for Project Punchlist Items);
(b) in the case of Phase 1, Macau SAR shall have granted final authorization and
categorization of the such Phase as an area in which operation of casino games
of chance or other forms of gaming may be carried out in accordance with
Article 9 of the Gaming Sub-Concession Contract;
(c) the Construction Consultant shall have certified to the Administrative Agent
and the other Lenders, as and to the extent set forth on its Opening Date
Certificate, that the Opening Date Conditions have been satisfied with respect
to such Phase;
(d) completion of the remaining work on such Phase shall be such that it will
not materially interfere with or disrupt the operation of any Active Phase
(including both any Active Phase which has previously achieved Final Completion
and such Phase) for its intended purposes;
(e) the failure to complete the remaining work on such Phase would not
materially interfere with or disrupt the operation of any Active Project
(including both any Active Phase which has previously achieved Final Completion
and such Phase) for its intended purposes; and
(f) the Borrower (or, with respect to Phase 1 in respect of the Casino
Facilities only, the Company) shall have available staff to operate such Phase
in accordance with industry standards;
(g) in the case of Phase 1 only, the Administrative Agent shall have received
evidence reasonably satisfactory to it that all of Venetian Cotai’s rights and
obligations under each of the Shangri-La Hotel Management Agreement and Traders
Hotel Management Agreement (as such management agreements may have been
replaced) are duly and validly held by (including by way of assignment) the
Borrower;
(h) the Administrative Agent shall have received a Contract Consent in respect
of each Hotel Management Agreement, duly executed by each of the parties
thereto;
(i) the Company shall have obtained from the Macau Gaming Authority evidence
reasonably satisfactory to the Administrative Agent that each area within the
Project where gaming activities are anticipated to be conducted shall be
designated as a “gaming area” and that no space shall be designated as a
“casino” at or within the Project for purposes of the Macau SAR’s
reversion/reclamation rights under the Gaming Sub-Concession Contract.

 

45



--------------------------------------------------------------------------------



 



provided, however, only (i) the following portions of the Project shall be
required to be open and to have satisfied the requirements of clauses (a)(i)
through (iv) and (f) above: (x) the mall common areas or 1,000 hotel rooms in
the applicable Phase (or 500 hotel rooms in the case of Phase 2) and (y) 2,500
gaming “positions” in the casino (with positions being calculated as one for
each position at an electronic gaming machine, one position for each slot
machine and seven positions for each live gaming table), and (ii) completion of
the remaining work on the Project shall not materially interfere with or disrupt
the operation of the foregoing portions of the Project that are open for
business; provided, further, that clauses (g) and (h) above shall not apply to
any Hotel Management Agreement that is terminated and not replaced, with a
Person that is not an Affiliate of the Borrower, the Sponsor or the Parent, in
accordance with the terms of this Agreement.
“Operating Account” means one or more deposit accounts established by the
Borrower (and governed by a Collateral Account Agreement between the Borrower
and the applicable Financial Institution), into which certain operating revenues
of the Project and cash contributions (including, without limitation, by way of
subscription, “supplementary payments” or capital contributions (whether or not
resulting in additional paid-in capital)) that are Gaming Net Proceeds will be
deposited.
“Operating Costs” means all actual cash costs incurred by the Loan Parties (and,
to the extent directly related to the Casino Facilities, by the Company) and
related to the actual operations of any Phase or any portion thereof in the
ordinary course of business (as opposed to construction and development and
pre-opening), including, without limitation, costs incurred for labor,
consumables, utility services, repairs and replacements of fixtures, furniture
and equipment or other components of such Phase from and after the Opening Date
of such Phase other than the portions of such Phase not yet open, any capital
expenditures from and after the Opening Date of such Phase (as such Phase may be
amended pursuant to amendments to the Plans and Specifications in accordance
with the provisions hereof) to the extent such expenditures are not related to
completion of construction of such Phase, amounts paid by the Borrower under the
Gaming Facilities Agreement and all other operation-related costs (including
Debt Service to the extent not characterized as Project Costs under clause
(b) or (c) of the definition thereof, and including payments with respect to
other Indebtedness).
“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.
“Operative Documents” means the Loan Documents, the FF&E Documents, if any, and
the Project Documents.
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation and its bylaws or articles of
association, (b) with respect to any limited partnership, its certificate of
limited partnership and its partnership agreement, (c) with respect to any
general partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles or certificate of organization and its operating
agreement and (e) with respect to any other entity, its equivalent
organizational, governing documents including, in the case of the Company and,
if applicable, any other Macau entity, its usufruct agreements.

 

46



--------------------------------------------------------------------------------



 



“Other Indebtedness” means (a) the Indebtedness of any Loan Party incurred under
any FF&E Document and (b) Permitted Unsecured Indebtedness.
“Outside Completion Deadline” means December 31, 2013, as the same may from time
to time be extended pursuant to subsection 7.19B.
“Outside Opening Deadline” means August 1, 2012, as the same may from time to
time be extended pursuant to subsection 7.19B.
“Outside Substantial Operations Deadline” means December 31, 2012, as the same
may from time to time be extended pursuant to subsection 7.19B.
“Parent” means Las Vegas Sands Corp., a Nevada corporation.
“Patacas” or “MOP” means the lawful currency of Macau SAR.
“Patriot Act” is defined in subsection 5.9.
“Payment and Funding Office” means (a) for payments and fundings in Dollars and
HK Dollars, the office of the Administrative Agent located at The Bank of Nova
Scotia, 25th Floor, United Centre, 95 Queensway, Hong Kong (Attention: Philip
Ng/Maggie Lim;  Fax: 852.2527.2527), and for payments and fundings in Patacas,
at such other office of the Administrative Agent or a third party or sub-agent,
as applicable, as shall be designated by the Administrative Agent to the
Borrower prior to the Initial Borrowing Date or (b) such other office of the
Administrative Agent or of a third party or sub-agent, as appropriate, as may
from time to time hereafter be designated as such in a written notice delivered
by the Administrative Agent to the Borrower and each Lender.
“Payment and Performance Bond” means any payment or performance bond delivered
under any Construction Contract in favor of the Borrower, any other Loan Party,
the Administrative Agent or the Collateral Agent and supporting the Contractor’s
obligations under any such Construction Contract.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 of ERISA.
“Percentage” means, as the context may require, any Lender’s RL Percentage, TLF
I Percentage or TLF II Percentage.
“Permit Schedule” is defined in subsection 5.17B.
“Permits” means all material authorizations, consents, decrees, permits,
waivers, privileges, approvals from and filings with all Governmental
Instrumentalities necessary for the realization of the Project in accordance
with the Project Documents, the Plans and Specifications, the Project Budget,
and any other material building, construction, land use, environmental or other
material permit, license, franchise, approval, consent and authorization
(including approvals required under the Gaming Concession Contract, the Land
Concession Contract or Environmental Laws) required for or in connection with
the construction, ownership, use, occupation and operation of the Project and
the transactions provided for in this Agreement and the other Operative
Documents.

 

47



--------------------------------------------------------------------------------



 



“Permitted Asset Dispositions” means (i) the sale or disposition of any retail
mall space and any apartments, complementary accommodations or condominium units
constructed in the Project (including any sale of equity in connection with the
sale or disposition of such retail mall space, apartments, accommodations or
condominium units) and (ii) the sale or disposition (other than an AH Transfer)
of Phase 3 (or any portion thereof) or any rights thereto.
“Permitted Bonds” has the meaning specified in subsection 7.1(xvi).
“Permitted Bond Issuance” has the meaning specified in subsection 7.1(xvi).
“Permitted Bond Ratable Share” means, at any date, the percentage equivalent to
a fraction (i) the numerator of which is the then outstanding principal amount
of Permitted Bonds and (ii) the denominator of which is the sum of (a) the
numerator plus (b) the aggregate principal amount of all Term Loans.
“Permitted Liens” means the following types of Liens (excluding any such Lien
imposed pursuant to Section 430(k) of the Code or by Section 303(k) of ERISA and
any such Liens expressly prohibited by any applicable terms of any of the
Collateral Documents):
(i) Liens granted in favor of the Secured Parties and the holders of
Indebtedness (and their representatives) incurred pursuant to a Permitted Bond
Issuance pursuant to the Collateral Documents and the Assignment of
Reinsurances;
(ii) Liens existing on the Closing Date and described in, and with the priority
set forth in, Schedule 7.2 annexed hereto;
(iii) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 6.3 and which may be prior
to the Liens granted in favor of the Secured Parties;
(iv) statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business or in connection with the construction of the
Project (a) for amounts not yet overdue, (b) for amounts that are overdue and
that (in the case of any such amounts overdue for a period in excess of 5 days)
are being contested in good faith by appropriate proceedings, so long as
(1) such reserves or other appropriate provisions, if any, as shall be required
by Applicable Accounting Standards, shall have been made for any such contested
amounts, and (2) in the case of a Lien with respect to any portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral on account of such Lien or (c) with respect to
Liens of mechanics, repairmen, workmen and materialmen, if such Lien arises in
the ordinary course of business or in the construction of the Project, the
Borrower has bonded such Lien within a reasonable time after becoming aware of
the existence thereof and which may be prior to the Liens granted in favor of
the Secured Parties;

 

48



--------------------------------------------------------------------------------



 



(v) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), incurred in the ordinary
course of business or in connection with the construction of the Project (a) for
amounts not yet overdue, (b) for amounts that are overdue and that (in the case
of any such amounts overdue for a period in excess of five days) are being
contested in good faith by appropriate proceedings, so long as (1) such reserves
or other appropriate provisions, if any, as may be required by Applicable
Accounting Standards, shall have been made for any such contested amounts and
(2) in the case of a Lien with respect to any portion of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral on account of such Lien or (c) with respect to Liens of mechanics,
repairmen, workmen and materialmen, if such Lien arises in the ordinary course
of business or in the construction of the Project, the Borrower has bonded such
Lien within a reasonable time after becoming aware of the existence thereof (or
with respect to which the Borrower has obtained a title insurance endorsement
insuring against losses arising therewith) and which may be prior to the Liens
granted in favor of the Secured Parties;
(vi) any attachment or judgment not constituting an Event of Default under
subsection 8.8 and which may be prior to the Liens granted in favor of the
Secured Parties;
(vii) easements, rights-of-way, avigational servitudes, restrictions,
encroachments, and other defects or irregularities in title and other similar
charges or encumbrances, in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of any Loan Party or
result in a material diminution in the value of any Collateral as security for
the Obligations and which may be prior to the Liens granted in favor of the
Secured Parties;
(viii) leases permitted under subsection 7.7(vi) and (viii) and any leasehold
mortgage in favor of any party financing the lessee under any lease permitted
under subsection 7.7(vi), provided that none of the Loan Parties is liable for
the payment of any principal of, or interest, premiums or fees on, such
financing and which may be prior to the Liens granted in favor of the Secured
Parties;
(ix) Liens arising from filing UCC financing statements or the Macanese
equivalent relating solely to leases permitted by this Agreement;
(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
and which may be prior to the Liens granted in favor of the Secured Parties;

 

49



--------------------------------------------------------------------------------



 



(xi) licenses of patents, trademarks and other intellectual property rights
granted by any Loan Party in the ordinary course of business and not interfering
in any material respect with the ordinary conduct of the business of the
Borrower or such Restricted Subsidiary and which may be prior to the Liens
granted in favor of the Secured Parties;
(xii) Liens incurred in connection with Hedging Agreements in respect of any
Indebtedness; provided that such Liens only extend to the collateral securing
such Indebtedness with the same priority thereto;
(xiii) Liens on Specified FF&E securing obligations in respect of an FF&E
Facility permitted to be incurred hereunder (including any mortgage, deed of
trust, or similar encumbrance, granted pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, on real property
as may be necessary under applicable law to create a Lien on Specified FF&E that
may constitute a “fixture” appended to such real property) and which may be
prior to, or free and clear of, the Liens granted in favor of the Secured
Parties;
(xiv) Liens securing Indebtedness permitted pursuant to subsections 7.1(viii),
7.1(ix) and 7.1(xiv), which Liens may be prior to, or free and clear of, the
Liens granted in favor of the Secured Parties;
(xv) Liens on property of a Person existing at the time such Person became a
Restricted Subsidiary, is merged into or consolidated with or into, or wound up
into, the Borrower or any other Loan Party; provided that such Liens were in
existence prior to the consummation of, and were not entered into in
contemplation of, such acquisition, merger or consolidation or winding up and do
not extend to any other assets other than those of the Person acquired by,
merged into or consolidated with the Borrower or such Restricted Subsidiary;
(xvi) Liens to secure a stay of process in proceedings to enforce a contested
liability, or required in connection with the institution of legal proceedings
or in connection with any other order or decree in any such proceeding or in
connection with any contest of any tax or other governmental charge, or deposits
with a governmental agency entitling a Loan Party to maintain self-insurance or
to participate in other specified insurance arrangements or any attachment or
judgment Lien not constituting an Event of Default under subsection 8.8 and
which may be prior to the Liens granted in favor of the Secured Parties;
(xvii) leases or subleases, licenses or sublicenses or other types of occupancy
agreements granted to third parties in accordance with any applicable terms of
this Agreement and the Collateral Documents and not interfering in any material
respect with the ordinary conduct of the business of the Borrower or any of its
Restricted Subsidiaries and which may be prior to the Liens granted in favor of
the Secured Parties;

 

50



--------------------------------------------------------------------------------



 



(xviii) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property and which may be prior to the Liens granted in favor of the Secured
Parties;
(xix) Liens on property existing at the time of acquisition thereof by the
Borrower or any other Loan Party; provided that such Liens were in existence
prior to the consummation of, and were not entered into in contemplation of,
such acquisition and do not extend to any other assets other than those so
acquired;
(xx) Liens on the interests of the Borrower in the Land Concession Contract and
the Property interest granted thereunder (and any balances, accounts or deposits
with BNU), granted in favor of the Concession Guarantor and/or other guarantors
of payments under the Land Concession Contract (or to the Collateral Agent on
behalf of the Concession Guarantor and/or such other guarantors) securing
obligations in an aggregate amount of no more than $5,000,000 at any one time
pursuant to the Collateral Documents or pursuant to other documentation
reasonably satisfactory in form and substance to the Collateral Agent;
(xxi) Liens on the Collateral junior in priority to the Liens created by the
Collateral Documents pursuant to an intercreditor agreement entered into as
contemplated by Section 7.1(xv);
(xxii) Liens on the Collateral that are pari passu with the Liens created by the
Collateral Documents pursuant to an intercreditor agreement entered into as
contemplated by Section 7.1(xvi);
(xxiii) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;
(xxiv) Liens solely on any cash earnest money deposits made by any Loan Party in
connection with any letter of intent or purchase agreement permitted hereunder;
(xxv) Liens in favor of the Financial Institution under (and as provided in) the
US Collateral Account Agreement; and
(xxvi) Liens required pursuant to clause (b) of the proviso in subsection
7.7(xx).
“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Borrower or any other Loan Party (a) for which no installment of principal
matures earlier than twelve months after the Maturity Date, (b) pursuant to
documentation containing redemption and other prepayment events, interest rates,
maturities, amortization schedules, covenants, events of default, remedies,
acceleration rights and other material terms that are on market terms (as
determined by the Borrower in good faith) or otherwise reasonably satisfactory
to the Requisite Lenders and (c) that has been subordinated (including, without
limitation, with respect to payments of principal and interest) by the lender
thereof pursuant to a subordination agreement in substantially the form of
Exhibit G, as such subordination agreement may be modified or replaced at the
request of such lender and the Borrower; provided that, if either the
Administrative Agent or Collateral Agent determines, acting reasonably, that the
proposed terms of such modified or replaced subordination agreement are
different in any material respect to the terms set forth in Exhibit G, then the
Requisite Lenders shall have approved such materially different terms in the
subordination agreement.

 

51



--------------------------------------------------------------------------------



 



“Permitted Unsecured Indebtedness” means any unsecured Indebtedness of the
Borrower or any other Loan Party (a) for which no installment of principal
matures earlier than twelve months after the Maturity Date, (b) in support of
which no Liens are granted, whether on any Collateral or any other assets of any
Loan Party, and (c) for which the payment of principal and interest is pari
passu in right of payment to the Obligations pursuant to documentation
containing redemption and other prepayment events, maturities, amortization
schedules, covenants, events of default, remedies, acceleration rights and other
material terms reasonably satisfactory to the Administrative Agent.
“Person” means natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, limited liability partnerships, joint
stock companies, Joint Ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and governments (whether federal, state or local, domestic or
foreign, and including political subdivisions thereof) and agencies or other
administrative or regulatory bodies thereof.
“Phase” means Phase 1 or Phase 2, as applicable.
“Phase 1” means (i) the Casino Facilities, (ii) the design, development,
financing, construction, ownership and operation and maintenance of tower “5A”
(consisting of the Traders Hotel and the Shangri-La Hotel), tower “6A”
(consisting of the first Sheraton Hotel tower), conference rooms and meeting
facilities, a theater and certain retail facilities and (iii) the design,
development, financing, construction (up to the completion of structural works
and excluding Phase 2) and ownership of tower “6B” (consisting of the second
Sheraton Hotel) and certain retail facilities.
“Phase 2” means the internal fit-out and operation and maintenance of tower “6B”
(consisting of the second Sheraton Hotel) and certain retail facilities.
“Phase 3” means the design, development, financing, construction, ownership,
operation and maintenance of tower “5B” (consisting of the hotel and mixed use
tower on the Site that is currently contemplated to be St. Regis branded).
“Plans and Specifications” means, with respect to the Project, all plans,
specifications, design documents, schematic drawings and related items for the
design, architecture and construction of the Project that are listed on
Exhibit Y annexed hereto as the same may be (a) finalized in a manner consistent
with the standards set forth in Exhibit Z annexed hereto and (b) amended in
accordance with subsection 7.18.
“Pledge Over Gaming Equipment and Utensils” means that certain Pledge Over
Gaming Equipment and Utensils substantially in the form of Exhibit E-7, to be
executed by the Company in favor of the Collateral Agent.

 

52



--------------------------------------------------------------------------------



 



“Pledge Over Intellectual Property Rights” means the Pledge Over Intellectual
Property Rights, substantially in the form of Exhibit E-5, to be executed by any
Loan Party in favor of the Collateral Agent.
“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.
“Power of Attorney” means that certain power of attorney substantially in the
form of Exhibit E-14, to be executed by each Loan Party in favor of the
Collateral Agent.
“Pre-Closing Borrower Equity Contribution” means the amount certified by the
Borrower on the Initial Borrowing Date as having been spent for out-of-pocket
costs and expenses associated with the design, development and construction of
the Project since November 1, 2009 up to and including the Initial Borrowing
Date.
“Pre-Closing Settlement Amount” means the amount of the “Suspension and
Termination Costs” Line Item category in the Project Budget as of the Closing
Date.
“Pre-Existing Construction Contract” means all Construction Contracts that have
been executed and delivered to the Syndication Agents as of the date hereof.
“Pre-Opening Expenses” means, with respect to any Active Phase, any costs and
expenses included in the “Pre-Opening Expenses” Line Item Category of the
Project Budget with respect to such Phase.
“Prepayment Account” means a deposit account established and maintained by the
Administrative Agent at the Payment and Funding Office in the name of the
Borrower, and under the control of the Administrative Agent, into which certain
amounts required to be used to prepay Loans pursuant to the terms hereof may be
temporarily deposited, together with any potential breakage costs associated
with such prepayments.
“Primary Gaming Concession Contract” means the concession contract for the
operation of games of chance and other games in casinos in Macau SAR, dated
June 26, 2002, between Macau SAR and Galaxy.
“Prime Rate” means (i) with respect to Loans denominated in U.S. Dollars, the
rate that the Administrative Agent announces from its New York office from time
to time as its Dollar prime lending rate and (ii) with respect to Loans
denominated in HK Dollars or Patacas, the rate that the Administrative Agent
announces from its Hong Kong office from time to time as its HK Dollar generally
applicable prime lending rate, in each case as in effect from time to time. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer. The Administrative Agent or any
other Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.
“Proceedings” is defined in subsection 6.1(ix).
“Process Agent” is defined in subsection 10.18B.

 

53



--------------------------------------------------------------------------------



 



“Project” means Phase 1 and Phase 2.
“Project Budget” means the budget and drawdown schedule for the Project
delivered by the Borrower on the Initial Borrowing Date and meeting the
requirements of subsection 4.1B(xii)(b), as the same may from time to time be
amended from time to time pursuant to subsection 7.19(A).
“Project Completion Date” means the date both Phase 1 and Phase 2 have achieved
their respective Completion Dates.
“Project Cost Revolving Loans” means any Revolving Loans any proceeds of which
are intended to be used to fund Non-Casino Project Costs.
“Project Cost Term Loans” means any Term Loans the proceeds of which are
intended to be used to fund Non-Casino Project Costs.
“Project Costs” means all costs (other than working capital and general
corporate expenses) incurred, or to be incurred, in accordance with the Project
Budget, in connection with the development, design, engineering, procurement,
installation, construction, equipping, fitting out and opening of the Project
(including the Casino Facilities), which costs shall include (without
duplication), but shall not be limited to: (a) all costs incurred under
Construction Contracts, (b) Debt Service (including the mandatory prepayment of
the Loans under subsection 2.4B(iii)(i)) prior to the first Opening Date,
(c) reasonable financing, closing and administration costs related to each
Active Phase until the Completion Date of such Phase including, but not limited
to, insurance costs, guarantee fees, legal fees and expenses, financial advisory
fees and expenses, technical fees and expenses (including, without limitation,
fees and expenses of the Construction Consultant and the Insurance Advisor),
commitment fees, management fees, agency fees (including, without limitation,
fees and expenses of the Administrative Agent and the Collateral Agent),
interest, taxes (including value added tax but excluding gaming taxes and other
amounts payable under the Gaming Concession Contract), and other out-of-pocket
expenses payable by the Loan Parties under all documents related to the
financing and administration of the Project until the Project Final Completion
Date, (d) the costs of acquiring Permits for each Active Phase prior to the
Final Completion Date of such Phase, (e) costs incurred in settling insurance
claims in connection with Events of Loss at each Active Phase and collecting Net
Loss Proceeds relating thereto at any time prior to the Final Completion Date of
such Phase, and (f) all amounts expected to be payable by the Loan Parties (as
opposed to any third party developer) under the Land Concession Contract for the
period from the execution date thereof through the Opening Date for Phase 1, and
at such times as such payments are due or anticipated to be due in accordance
with the then applicable monthly Project Sources and Uses Schedule; provided
that “Project Costs” shall not include Operating Costs for any Phase from and
after the Opening Date for such Phase.
“Project Documents” means, collectively, the Construction Contracts, the Gaming
Contracts, the Architect Services Agreements, the Land Concession Contract, and
the contracts and other arrangements entered into from time to time between the
Borrower or a Loan Party and any contractor or other third party for performance
of services or sale of goods in connection with the design, engineering,
installation, construction, management, operation or development of the Project
(other than the Loan Documents and any FF&E Documents), as the same may be
amended from time to time in accordance with the terms and conditions of
subsection 7.13 or 7.17.

 

54



--------------------------------------------------------------------------------



 



“Project Final Completion Date” mean the date both Phase 1 and Phase 2 have
achieved their respective Final Completion Dates.
“Project Loans Disbursement Account” is defined in the Depository Agreement.
“Project Punchlist Completion Amount” means, with respect to any Active Phase
from time to time after the Completion Date of such Phase, the estimated cost to
complete all remaining Project Punchlist Items relating to such Phase if the
owner of such Phase were to engage independent, reputable and appropriately
experienced and licensed contractor(s) to complete such work and no other work
certified by the Borrower and the Construction Consultant with respect to each
Advance from and after the Completion Date for such Phase in their respective
certificates in the form of Exhibits C and D to the Depository Agreement.
“Project Punchlist Items” means, with respect to any Active Phase, minor or
insubstantial details of construction or mechanical adjustment, the
non-completion of which, when all such items are taken together, will not
interfere in any material respect with the use or occupancy of any portion of
such Phase for its intended purposes or the ability of the owner or master
lessee, as applicable, of any portion of such Phase (or any tenant thereof) to
perform work that is necessary or desirable to prepare such portion of such
Phase for such use or occupancy; provided that, in all events, “Project
Punchlist Items” shall include (to the extent not already completed), without
limitation, the items set forth in the defects lists to be delivered under any
Material Construction Contract for such Phase and all items that are listed on
the “punchlists” furnished by the Building Department in connection with, or
after, the issuance of such Phase’s temporary Occupancy Certificate as those
that must be completed in order for the Building Department to issue such Phase
a permanent Occupancy Certificate.
“Project Report” means a report of the Construction Consultant delivered to the
Administrative Agent and the Borrower stating, among other things, that (a) the
Construction Consultant has reviewed the Construction Contracts, the Plans and
Specifications, and other material information deemed reasonably necessary by
the Construction Consultant for the purpose of evaluating whether the Projects
can be constructed and completed in the manner contemplated by the Operative
Documents and (b) based on its review of such information, the Construction
Consultant is of the opinion that the Project can be constructed in the manner
contemplated by the Project Documents and, in particular, that the Project can
be constructed and completed substantially in accordance with the Construction
Contracts and the Plans and Specifications within the parameters set by the
Project Schedule and the Project Budget.
“Project Schedule” means the schedule for construction and completion of the
Project (including each Phase thereof) delivered by the Borrower on the Initial
Borrowing Date and meeting the requirements of subsection 4.1B(xii)(c), as the
same may from time to time be amended pursuant to subsection 7.19(B).

 

55



--------------------------------------------------------------------------------



 



“Project Sources and Uses Schedule” means the Project Sources and Uses Schedule
delivered by the Borrower on the Closing Date and meeting the requirements of
subsection 4.1B(xii)(d), as amended from time to time in accordance with
subsection 6.21.
“Projected Free Cash Flow Credit Amount” means, at any given time and in each
case, the aggregate amount of Free Cash Flow projected to be generated by the
Borrower and the other Loan Parties from the Project as set forth on the then
current Project Sources and Uses Schedule; provided that at the time of
determination the Borrower is able to satisfy (i) the conditions precedent to
Advances with respect to each Phase under Section 3.1 of the Depository
Agreement (other than Section 3.1.3 of the Depository Agreement), for the period
commencing with the then Anticipated Opening Date of such Phase (or, if later,
the then current calendar month) through and including the month in which the
Project Final Completion Date then is anticipated to occur.
“Properties” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by any Loan Party.
“Pro Rata Share” means (a) with respect to all payments, computations and other
matters relating to the TLF I Commitment or the TLF I Loans of any Lender, the
percentage obtained by dividing (i) the TLF I Exposure of that Lender by
(ii) the aggregate TLF I Exposure of all Lenders, (b) with respect to all
payments, computations and other matters relating to the TLF II Commitment or
the TLF II Loans of any Lender, the percentage obtained by dividing (i) the TLF
II Exposure of that Lender by (ii) the aggregate TLF II Exposure of all Lenders,
(c) with respect to all payments, computations and other matters relating to the
Revolving Loan Commitment or the Revolving Loans of any Lender or any Letters of
Credit issued or participations therein purchased by any Lender, the percentage
obtained by dividing (i) the Revolving Loan Exposure of that Lender by (ii) the
aggregate Revolving Loan Exposure of all Lenders, (d) with respect to all
payments, computations, and other matters relating to New Term Loan Commitments
or New Term Loans of a particular Series, the percentage obtained by dividing
(i) the New Term Loan Exposure of that Lender with respect to that Series by
(ii) the aggregate New Term Loan Exposure of all Lenders with respect to that
Series, and (e) for all other purposes with respect to each Lender, the
percentage obtained by dividing (i) the sum of the TLF I Exposure of that Lender
plus the TLF II Exposure of that Lender plus the Revolving Loan Exposure of that
Lender plus the New Term Loan Exposure of that Lender by (ii) the sum of the
aggregate TLF II Exposure of all Lenders plus the aggregate TLF II Exposure of
all Lenders plus the aggregate Revolving Loan Exposure of all Lenders plus the
aggregate New Term Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
subsection 10.1. The Pro Rata Share of each Lender as of the Closing Date for
purposes of each of clauses (a), (b), (c) and (e) of the preceding sentence is
set forth opposite the name of that Lender in Schedule 2.1 annexed hereto.
“Quarterly Date” means March 31, June 30, September 30 and December 31.
“Rate/FX Protection Agreement” means, collectively, any Hedging Agreement
entered into by the Borrower or any other Loan Party under which the
counterparty of such Hedging Agreement is (or at the time such Hedging Agreement
was entered into, was) a Lender, an Agent, or an Affiliate of an Agent or a
Lender; provided that such Hedging Agreement relates to (a) interest rate risk
with respect to Indebtedness secured by a First Priority Lien or (b) any
currency exchange risk.

 

56



--------------------------------------------------------------------------------



 



“Rating Agency” is defined in the definition of “Cash Equivalents”.
“Realized Savings” means, with respect to the Project:
(a) with respect to each of the “Construction Costs” and “FF&E” Line
Item Categories in the Project Budget, a decrease in the anticipated cost to
complete the work contemplated by such Line Item Category which results from a
decrease in the anticipated cost to complete the work contemplated by such Line
Item Category which the Borrower is able to demonstrate to the reasonable
satisfaction of the Construction Consultant, including as a result of a Scope
Change which (A) complies with the requirements of subsection 7.18 and
(B) results, to the reasonable satisfaction of the Construction Consultant, in a
quantifiable decrease in materials, supplies, or required services or the
expected cost thereof.
(b) with respect to the “Consultants” Line Item Category in the Project Budget,
a decrease in the anticipated cost to complete the services contemplated by such
Line Item Category which the Borrower is able to demonstrate to the reasonable
satisfaction of the Construction Consultant;
(c) with respect to the “Pre-Opening Costs” Line Item Category in the Project
Budget, a decrease of up to 25% in the cost anticipated to be incurred to
complete the work contemplated by such Line Item Category if the Borrower
certifies that it does not intend to spend more than the reduced amount and that
such reduced amount is an appropriate amount for such Line Item Category;
(d) with respect to the “Suspension and Termination Costs” and “Financing Fees,
Legal Costs and Miscellaneous Expenses” Line Item Categories in the Project
Budget, a decrease in the anticipated cost to complete the services or to pay
the fees and costs contemplated by such Line Item Category which the Borrower is
able to demonstrate to the reasonable satisfaction of the Administrative Agent;
and
(e) with respect to any other Line Item Category other than “Contingency” Line
Item Category, the amount by which the total cost allocated to such Line
Item Category exceeds the total cost incurred by the Borrower to complete all
aspects of the work contemplated by such Line Item Category (as confirmed by the
Construction Consultant) which amount, if any, may not be established until the
Borrower has actually completed all such work;
in each case, which is documented by the Borrower in a Realized Savings
Certificate in the form of Exhibit L-5, duly executed and completed with all
exhibits and attachments thereto. No Realized Savings shall be obtainable with
respect to the “Unallocated Contingency” Line Item Category in the Project
Budget until the Project Final Completion Date (provided that the amount of such
Line Item Category may be reduced pursuant to the definition of Required Minimum
Contingency in accordance with subsection 7.19A.

 

57



--------------------------------------------------------------------------------



 



“Recalculation Date” means each of the following: (a) the first Business Day of
each calendar month; (b) each date of issuance of a Letter of Credit denominated
in HK Dollars or Patacas; (c) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof; (d) each date of any
payment by the Issuing Bank under any such Letter of Credit; (e) the date of any
payment or conversion of any Loan denominated in HK Dollars or Patacas; and (f)
the date any Revolving Loans are made to repay Refunded Swing Line Loans.
“Reference Banks” means, in relation to (i) the Adjusted Eurodollar Rate, the
principal London offices of Barclays Bank PLC, BNP, Citi and UBS or such other
Lender(s) that are Lenders as of the date hereof and the date of its appointment
hereunder that may be appointed by the Administrative Agent in consultation with
the Borrower; provided that any such other Lender(s) so appointed provides
quotes in the London interbank market for Dollar deposits in the ordinary course
of business for the offering of Dollar deposits as of the date of such
appointment, and (ii) the HIBOR Rate, the principal office in Hong Kong of BNP,
Citi and UBS or such other Lender(s) that are Lenders as of the date hereof and
the date of its appointment hereunder that may be appointed by the
Administrative Agent in consultation with the Borrower; provided that any such
other Lender(s) so appointed provide quotes for HK Dollar deposits in its
ordinary course of business for the offering of HK Dollar deposits as of the
date of such appointment.
“Refinancing Fees” means with respect to any extension, refinancing, defeasance,
renewal, replacement, substitution, refunding, repurchase, repayment or
redemption of Indebtedness, or any tender for or call of Indebtedness, any
reasonable fees, expenses, premiums, make-whole payments, and accrued and unpaid
interest refinanced or paid or incurred in connection therewith.
“Refunded Swing Line Loans” is defined in subsection 2.10D.
“Register” is defined in subsection 2.1D(i).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Regulatory Consultants” means Macau Professional Services.
“Reimbursement Date” is defined in subsection 3.3B.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.
“Relevant Contracts” is defined in subsection 8.12(iii).
“Relevant Fiscal Year” means the first full Fiscal Year next succeeding the
Fiscal Year in which the Trigger Date occurs, and each subsequent Fiscal Year
thereafter.

 

58



--------------------------------------------------------------------------------



 



“Remaining Costs” means, with respect to each Active Phase at any given time,
the difference between (a) the aggregate amount of “Total Anticipated Costs” set
forth in column 8 of the Summary Anticipated Cost Report for such Phase as in
effect from time to time and (b) the aggregate amount of “Project Costs
Incurred” set forth in column 10 of the Summary Anticipated Cost Report for such
Phase.
“Required Minimum Contingency” means: (a) from time to time prior to the Project
Completion Date, the amount allocated to the “unallocated contingency” Line Item
category in the Project Budget as of the Closing Date less ten percent (10%) of
such amount, amortized on a double declining basis from the Closing Date through
the then-estimated Project Completion Date; provided that, on the Initial
Borrowing Date (but not any day thereafter) the “unallocated contingency” Line
Item category set forth in the Project Budget shall be no less than five percent
(5%) of the Hard Costs set forth in the Project Budget; and (b) from time to
time after the Project Completion Date, 150% of the Project Punchlist Completion
Amount.
“Required Scope Change Approval” means, with respect to each proposed Scope
Change for any Active Phase, the consent of the Administrative Agent, such
consent not to be unreasonably withheld (or, with respect to any Scope Change
that will increase the Project Costs by more than $50,000,000 (or that together
with all other previously implemented Scope Changes as to which Required Scope
Change Approval was required, will increase the Project Costs by more than
$150,000,000), the consent of the Requisite Lenders, such consent not to be
unreasonably withheld).
“Requisite Class Lenders” means, at any time of determination, (i) for the TLF I
Lenders, Lenders holding more than 50% of the aggregate TLF I Exposure of all
Lenders; (ii) for the Class of Lenders having TLF II Exposure, Lenders holding
more than 50% of the aggregate TLF II Exposure of all Lenders; (iii) for the
Class of Lenders having Revolving Exposure, Lenders holding more than 50% of the
aggregate Revolving Exposure of all Lenders, and (iv) for the Lenders having New
Term Loan Exposure with respect to any Series of new Term Loans, Lenders holding
more than 50% of the aggregate New Term Loan Exposure of that Series.
“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate outstanding principal amount of all Loans and unused amount of the
Commitments of all Lenders.
“Resort Component” means all portions of a Project other than, at any time while
an FF&E Facility is in place, the FF&E Component being financed with such FF&E
Facility.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of equity Securities of the
Borrower now or hereafter outstanding, except a dividend or distribution payable
solely in shares of that class of equity Securities to the holders of that class
(or the accretion of such dividends or distribution), (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of equity Securities of
the Borrower now or hereafter outstanding, (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of equity Securities of the Borrower now or
hereafter outstanding, and (d) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to Permitted Subordinated Indebtedness.

 

59



--------------------------------------------------------------------------------



 



“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Excluded Subsidiary, whether existing on the Closing Date or subsequently formed
or acquired.
“Retainage Amounts” means at any given time amounts which have accrued and are
owing under the terms of a Construction Contract for work or services already
provided but which at such time (and in accordance with the terms of the
applicable Construction Contract) are being withheld from payment to any
Contractor, until certain subsequent events (e.g., completion benchmarks or
expiration of warranty period) have been achieved under the applicable
Construction Contract.
“Revolving Credit Facility” is defined in subsection 2.1A(iii).
“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to the Borrower pursuant to subsection 2.1A(iii) and “Revolving Loan
Commitments” means such commitments of all the Lenders in the aggregate.
“Revolving Loan Commitment Amount” means $250,000,000, as such amount may be
reduced pursuant to the terms of this Agreement.
“Revolving Loan Commitment Termination Date” means the earlier of (a) the
occurrence of a Commitment Termination Event or (b) the date that is one month
prior to the fifth anniversary of the Closing Date.
“Revolving Loan Exposure” means, with respect to any Lender as of any date of
determination (a) prior to the termination of the Revolving Loan Commitments,
that Lender’s Revolving Loan Commitment and the aggregate outstanding principal
amount of the Revolving Loans made by that Lender, (b) after the termination of
the Revolving Loan Commitments, the aggregate outstanding principal amount of
the Revolving Loans of that Lender, and (c) in the case of the Swing Line
Lender, the aggregate outstanding principal amount of all Swing Line Loans (net
of any repayments thereof with Revolving Loans by other Lenders); provided that
for purposes of the foregoing clauses (a), (b) and (c), the Revolving Loan
Commitment and Revolving Loans of each Revolving Loan HK Dollar Lender and each
Revolving Loan Pataca Lender shall be expressed in Dollars using the applicable
Closing FX Rate.
“Revolving Loan Dollar Lender” means a Lender that has a Revolving Loan
Commitment denominated in Dollars, as set forth on Schedule 2.1. Notwithstanding
anything to the contrary in this Agreement, no Revolving Loan Dollar Lender
shall be obligated to fund Revolving Loans (i) in an aggregate amount exceeding
the amount set forth for such Revolving Loan Dollar Lender on Schedule 2.1 and
(ii) in any currency other than Dollars.
“Revolving Loan HK Dollar Lender” means a Lender that has a Revolving Loan
Commitment denominated in HK Dollars, as set forth on Schedule 2.1.
Notwithstanding anything to the contrary in this Agreement, no Revolving Loan HK
Dollar Lender shall be obligated to fund Revolving Loans (i) in an aggregate
amount exceeding the amount set forth for such Revolving Loan HK Dollar Lender
on Schedule 2.1 and (ii) in any currency other than HK Dollars.

 

60



--------------------------------------------------------------------------------



 



“Revolving Loan Lender” means each Revolving Loan Dollar Lender, Revolving Loan
HK Dollar Lender and Revolving Loan Pataca Lender.
“Revolving Loan Pataca Lender” means a Lender that has a Revolving Loan
Commitment denominated in Patacas, as set forth on Schedule 2.1. Notwithstanding
anything to the contrary in this Agreement, no Revolving Loan Pataca Lender
shall be obligated to fund Revolving Loans (i) in an aggregate amount exceeding
the amount set forth for such Revolving Loan Pataca Lender on Schedule 2.1 and
(ii) in any currency other than Patacas.
“Revolving Loans” is defined in subsection 2.1A(iii).
“Revolving Note” means a promissory note of the Borrower payable to any
Revolving Loan Lender, substantially in the form of Exhibit A-4 hereto (as such
promissory note may be amended, endorsed or otherwise modified from time to
time), evidencing the aggregate Indebtedness of the Borrower to such Revolving
Loan Lender resulting from outstanding Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.
“RL Percentage” means, relative to any Lender, the applicable percentage (based
on the aggregate Revolving Loan Commitment of such Lender expressed in Dollars
using the Closing FX Rates) relating to Revolving Loans set forth opposite its
name on Schedule 2.1 hereto under the Revolving Loan Commitment column or set
forth in an Assignment Agreement under the Revolving Loan Commitment column, as
such percentage may be adjusted from time to time pursuant to Assignment
Agreements executed by such Lender and its assignee Lender and delivered
pursuant to subsection 10.1B or by cancellations and terminations of Revolving
Loan Commitments in accordance with this Agreement. A Lender shall not have any
Revolving Loan Commitment if its percentage under the Revolving Loan Commitment
column is zero.
“Safe Harbor Scope Change” means, with respect to each Phase, any Scope Change
if, after giving effect thereto, such Phase will be within or shall exceed the
“standards” for such Phase set forth on Exhibit Z, which Exhibit shall be
proposed by the Borrower and reasonably approved by the Administrative Agent and
the Construction Consultant on or prior to the later of the Initial Borrowing
Date and the recommencement of construction of the applicable Phase.
“Sales Deposit Account” is defined in the Depository Agreement.
“Scope Change” means, with respect to each Active Phase, any change in the Plans
and Specifications for such Phase or any other change to the design, layout,
architecture or quality of such Phase from that which is contemplated upon the
later of the Initial Borrowing Date and the recommencement of construction of
such Phase (unless such change is required by Legal Requirements, design
deficiencies or errors or otherwise reasonably necessary (as confirmed by the
Construction Consultant) in order to achieve Completion of such Phase for its
intended purposes and in accordance with the standards set forth in Exhibit Z
(to the maximum extent reasonably possible considering the Legal Requirements,
deficiencies or errors requiring such change)), including, without limitation,
(a) additions, deletions or modifications to the “Work” or the “Development” (as
defined in any Contract relating to such Phase), and (b) modifications to the
“Construction Documents” (as defined in the Architect Services Agreement) to the
extent the same constitute an “Additional Service” under the Architect Services
Agreement.

 

61



--------------------------------------------------------------------------------



 



“Scotia Capital” is defined in the preamble.
“Secured Parties” means, collectively, the Lenders, each Issuing Lender, the
Agents and each counterparty to a Rate/FX Protection Agreement that is (or at
the time such Rate/FX Protection Agreement was entered into, was) a Lender or an
Agent or an Affiliate thereof entered into by the Borrower.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means the Security Agreement executed and delivered by the
Borrower and each Guarantor that is a Restricted Subsidiary, substantially in
the form of Exhibit E-2 annexed hereto.
“Selected Subcontractor” has the meaning set forth in the definition of Lien
Release Parties.
“Series” is defined in subsection 2.9B.
“Settlement Confirmation” is defined in subsection 10.1B(i).
“Settlement Service” is defined in subsection 10.1C.
“Shangri-La Hotel” means the hotel that is currently contemplated to be
Shangri-La branded, to be operated, maintained and managed pursuant to the
Shangri-La Management Agreement, or any other branded hotel and, if applicable,
related management agreement that replaces the Shangri-La Hotel and Shangri-La
Management Agreement, respectively.
“Shangri-La Management Agreement” means the Hotel Management Agreement dated as
of October 28, 2005 between Shangri-La International Hotel Management Limited
and Venetian Cotai Limited (which is expected to be assigned to the Borrower)
which provides for, among other things, the operation, maintenance and
management of a Shangri-La-branded hotel by Shangri-La International Hotel
Management Limited or an Affiliate thereof.
“Shared Services Agreement” means that certain Shared Services Agreement dated
as of November 8, 2009 among the Parent and the Sponsor.

 

62



--------------------------------------------------------------------------------



 



“Shareholder Subordinated Indebtedness” means Permitted Subordinated
Indebtedness held by the Parent or any of its Subsidiaries (other than a Loan
Party) that has a maturity date after the Maturity Date, that does not pay any
cash interest, that does not bind the obligor(s) thereon by the provisions of
any covenants other than customary affirmative covenants, and that does not
contain any cross-default provisions to any other Indebtedness of such
obligor(s).
“Sheraton Hotel” means the hotel that is currently contemplated to be Sheraton
branded, to be operated, maintained and managed pursuant to the Sheraton
Management Agreement, or any other branded hotel and, if applicable, related
management agreement that replaces the Sheraton Hotel and Sheraton Management
Agreement, respectively.
“Sheraton Management Agreement” means the Sheraton Macao Hotel Operating
Agreement dated as of March 1, 2007 between Sheraton Overseas Management Co. and
the Borrower which provides for, among other things, the operation, maintenance
and management of a Sheraton-branded hotel by Sheraton Overseas Management Co.
or an Affiliate thereof.
“Site 5 & 6” means the real property designated as such on the Cotai Plan as it
may be modified in a non-material manner in accordance with the Cotai Plan,
which is leased to the Borrower pursuant to the Land Concession Contract, and on
which the Project will be developed.
“Site” means Site 5 & 6.
“Solvent” means, with respect to any Person, that as of the date of
determination both (a) (i) the then fair saleable value of the property of such
Person is (A) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (B) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (b) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
“Specified Equity Contribution” has the meaning set forth in the definition of
Consolidated Adjusted EBITDA.

 

63



--------------------------------------------------------------------------------



 



“Specified FF&E” means any furniture, fixtures, equipment and other personal
property that is financed or refinanced with the proceeds from an FF&E Facility,
including each and every item or unit of equipment acquired with the proceeds
thereof, each and every item or unit of equipment acquired by substitution or
replacement thereof; all parts, components, attachments, accessions,
accessories, manuals, installation kits and other items pertaining to such
property; all documents (including all warehouse receipts, dock receipts, bills
of lading and the like); all licenses (other than Gaming Licenses and the IP
License), manufacturers’ and other warranties, guarantees, service contracts and
related rights and interests covering all or any portion of such property
(including any rights in any third-party developed software or firmware (it
being understood that if the Borrower or any of its Affiliates makes any
addition, improvement or modification to any such third-party developed software
or firmware, such third-party developed software or firmware shall not be
disqualified from being “Specified FF&E”, but such addition, improvement, or
modification shall not be considered “Specified FF&E” to the extent that either
(i) the Borrower or such Affiliate retains ownership of such improvement or
modification or (ii) the applicable software license otherwise permits the
Borrower or any Affiliate to retain such ownership), any trademark licenses and
any other intellectual property solely related to any such property or other
items of Specified FF&E); and to the extent not otherwise included, all proceeds
(including insurance and condemnation proceeds) of any of the foregoing and all
accessions to, substitutions and replacements for, and the rents, profits and
products of, each of the foregoing (including cash collateral and collateral
accounts) and such other collateral reasonably determined by the Administrative
Agent in its reasonable discretion. Specified FF&E may not be financed with the
proceeds of any borrowings made under this Agreement (other than temporary
funding with the proceeds of FF&E Deposit Loans, provided such Loans are
reimbursed with proceeds of loans under the relevant FF&E Facility, and other
than costs related to transportation, installation and sales taxes).
“Sponsor” means Sands China Ltd., a Cayman Islands corporation.
“Sponsor Agreement” means that certain Sponsor Agreement, dated as of the date
hereof, by and among the Sponsor, the Administrative Agent and the Collateral
Agent, substantially in the form of Exhibit M hereto.
“Standby Letter of Credit” means any standby letter of credit, bank guaranty or
similar instrument issued for the purpose of supporting (a) Indebtedness of the
Borrower or any other Loan Party in respect of industrial revenue or development
bonds or financings, (b) workers’ compensation liabilities of the Borrower or
any other Loan Party, (c) the obligations of third party insurers of the
Borrower or any other Loan Party arising by virtue of the laws of any
jurisdiction requiring the third party insurers, (d) obligations with respect to
Capital Leases or Operating Leases of the Borrower or any other Loan Party,
(e) performance, payment, deposit or surety obligations of the Borrower or any
other Loan Party, in any case if required by Legal Requirement (including if
required by any Governmental Instrumentality or otherwise necessary in order to
obtain any Permit related to the Project) or in accordance with custom and
practice in the industry, (f) Legal Requirements in connection with the
development of the Project and (g) for general corporate purposes of the
Borrower or any other Loan Party; provided that Standby Letters of Credit (other
than those referred to in clauses (e) and (f) above) may not be issued for the
purpose of supporting (i) trade payables or (ii) any Indebtedness constituting
“antecedent debt” (as that term is used in Section 547 of Bankruptcy Code).
“Subcontractor” means any direct or indirect subcontractor of any tier under any
Construction Contract.

 

64



--------------------------------------------------------------------------------



 



“Subsidiary” means, with respect to any Person, (a) any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof and (b) any partnership or limited liability company of which more than
50% of such entities’ capital accounts, distribution rights, general or limited
partnership interests or membership interests are owned or controlled directly
or indirectly by such Person or one of more other Subsidiaries of that Person or
a combination thereof.
“Substantial Operations Date” means the date upon which all of the following
conditions shall have been satisfied with respect to the Project, as certified
by the Borrower (and confirmed by the Construction Consultant): (i) the Opening
Date for Phase 1 and Phase 2 shall have occurred with respect to the portions of
such Phase described in clauses (ii) and (iii) of this definition; (ii) at least
5,000 hotel rooms shall be substantially complete and available for occupancy;
(iii) a sufficient number of restaurant seats shall be open for business to
support the general public’s use of the portions of Phase 1 and Phase 2 that are
then open or available for occupancy for their intended purposes; and (iv) at
least 5,000 gaming positions shall be open to the public (with positions being
calculated at one for each position at an electronic gaming machine, one
position for each slot machine and seven positions for each live gaming table).
“Substitute Lender” is defined in subsection 10.7(a).
“Summary Anticipated Cost Reports” means anticipated cost reports for each
Active Phase substantially in the form of Exhibit V-2 annexed hereto and which
provide the information indicated therein segregated by Line Item Category for
such Phase in the Project Budget.
“Supplemental Equity Contribution Account” is defined in the Depository
Agreement.
“Supplements to Gaming Sub-Concession Contract” means (i) the Memorandum from
Macau SAR (executed by The Secretary for Economy and Finance), dated
December 23, 2002, pursuant to which the Gaming Sub-Concession Contract was
deemed no longer dependent on the Primary Gaming Concession Contract, (ii) the
letter dated December 19, 2002, executed by the government of Macau SAR,
authorizing the transfer of rights under the concession agreement to the Company
pursuant to the terms of the Gaming Sub-Concession Contract, and (iii) the
letter dated December 19, 2002, executed by the government of Macau SAR,
confirming its rights and obligations with respect to the Gaming Sub-Concession
Contract.
“Supplier Joint Venture” means any Person that supplies or provides materials or
services to any Loan Party or any contractor in relation to the Project and in
which a Loan Party or one of its Restricted Subsidiaries has Investments.
“Swing Line Lender” means each of BOC and ICBC, in its capacity as Swing Line
Lender.
“Swing Line Loans” is defined in subsection 2.1A(iv).

 

65



--------------------------------------------------------------------------------



 



“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, substantially in the form of Exhibit A-5 annexed hereto (as such
promissory note may be amended, endorsed or otherwise modified from time to
time), evidencing the aggregate Indebtedness of the Borrower to the Swing Line
Lender resulting from outstanding Swing Line Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, or any successor thereto, and if such Person shall for any reason
no longer perform the function of a securities rating agency, S&P shall be
deemed to refer to any other rating agency designated by the Borrower with the
written consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed).
“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided that “Tax on the overall net income” of a Person shall be construed as
a reference to a tax imposed by (x) the jurisdiction in which that Person is
organized or in which that Person’s principal office (and/or, in the case of a
Lender, its lending office) is located, (y) any jurisdiction in which that
Person (and/or, in the case of a Lender, its lending office) is deemed to be
doing business, or (z) any other jurisdiction as a result of a present or former
connection between that Person and such jurisdiction (other than any connection
arising solely from that Person having executed, delivered or performed its
obligations or received a payment under this Agreement or any other Loan
Document), in each case on all or part of the net income, profits or gains
(whether worldwide, or only insofar as such income, profits or gains are
considered to arise in or to relate to a particular jurisdiction, or otherwise)
of that Person (and/or, in the case of a Lender, its lending office).
“Tax Credit” means a credit against, relief or remission for, or repayment of
any, Included Taxes.
“Term Loan Facilities” means TLF I and TLF II.
“Term Loan Facility I” or “TLF I” means the term loan facility to be made
available to the Borrower pursuant to subsection 2.1A(i).
“Term Loan Facility II” or “TLF II” “ means the term loan facility to be made
available to the Borrower pursuant to subsection 2.1A(ii).
“Term Loans” means, collectively, the TLF I Loans, the TLF II Loans and any New
Term Loans.
“Termination Date” means the date on which all payment Obligations then due and
payable have been repaid in full in cash, all Letters of Credit have been
terminated or expired (or been cash collateralized or otherwise secured on terms
and conditions satisfactory to the Issuing Lender of such Letter of Credit) and
all Commitments shall have terminated.
“TLF Commitments” means the TLF I Commitment and the TLF II Commitment.

 

66



--------------------------------------------------------------------------------



 



“TLF I Commitment” means the commitment of a Lender to make TLF I Loans to the
Borrower pursuant to subsection 2.1A(i) and “TLF I Commitments” means such
commitments of all Lenders in the aggregate.
“TLF I Commitment Amount” means $750,000,000.
“TLF I Commitment Termination Date” means the earlier of (a) the occurrence of a
Commitment Termination Event, (b) the date on which the full amount of the TLF I
Loans available to be borrowed has been borrowed and (c) the date that is
60 days after the date of this Agreement or if such day is not a Business Day,
the next succeeding Business Day.
“TLF I Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the TLF I Commitment Termination Date, the sum of
that Lender’s TLF I Commitment and the aggregate outstanding principal amount of
the TLF I Loans made by that Lender and (b) after the TLF I Commitment
Termination Date, the outstanding principal amount of the TLF I Loans made by
that Lender; provided that, for purposes of the foregoing clauses (a) and (b),
the TLF I Commitment and TLF I Loans of each TLF I HK Dollar Lender and each TLF
I Pataca Lender shall be expressed in Dollars using the applicable Closing FX
Rate.
“TLF I Dollar Lender” means a Lender that has a TLF I Commitment denominated in
Dollars, as set forth on Schedule 2.1. Notwithstanding anything to the contrary
in this Agreement, no TLF I Dollar Lender shall be obligated to fund (i) in an
amount exceeding the amount set forth for such TLF I Dollar Lender on
Schedule 2.1 and (ii) in any currency other than Dollars.
“TLF I HK Dollar Lender” means a Lender that has a TLF I Commitment denominated
in HK Dollars, as set forth on Schedule 2.1. Notwithstanding anything to the
contrary in this Agreement, no TLF I HK Dollar Lender shall be obligated to fund
(i) in an amount exceeding the amount set forth for such TLF I HK Dollar Lender
on Schedule 2.1 and (ii) in any currency other than HK Dollars.
“TLF I Lender” means each TLF I Dollar Lender, TLF I HK Dollar Lender and TLF I
Pataca Lender.
“TLF I Pataca Lender” means a Lender that has a TLF I Commitment denominated in
Patacas, as set forth on Schedule 2.1. Notwithstanding anything to the contrary
in this Agreement, no TLF I Pataca Lender shall be obligated to fund (i) in an
amount exceeding the amount set forth for such TLF I Pataca Lender on
Schedule 2.1 and (ii) in any currency other than Patacas.
“TLF I Loan” is defined in subsection 2.1A(i).
“TLF I Note” means a promissory note of the Borrower payable to any Lender,
substantially in the form of Exhibit A-2 annexed hereto (as such promissory note
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from
outstanding TLF I Loans, and also means all other promissory notes accepted from
time to time in substitution therefor or renewal thereof.

 

67



--------------------------------------------------------------------------------



 



“TLF I Percentage” means, relative to any Lender, the applicable percentage
(based on the aggregate TLF I Commitment of such Lender expressed in Dollars
using the Closing FX Rates) relating to TLF I Loans set forth opposite its name
on Schedule 2.1 hereto under the TLF I Commitment column or set forth in a
Assignment Agreement under the TLF I Commitment column, as such percentage may
be adjusted from time to time pursuant to Assignment Agreements executed by such
Lender and its assignee Lender and delivered pursuant to subsection 10.1B or by
cancellations and terminations of TLF I Commitments in accordance with
subsection 10.1I. A Lender shall not have any TLF I Commitment if its percentage
under the TLF I Commitment column is zero.
“TLF II Commitment” means the commitment of a Lender to make TLF II Loans in the
currencies set forth in Schedule 2.1 to the Borrower pursuant to subsection
2.1A(ii) and “TLF II Commitments” means such commitments of all Lenders in the
aggregate.
“TLF II Commitment Amount” means $750,000,000.
“TLF II Commitment Termination Date” means the earlier of (a) the occurrence of
a Commitment Termination Event, (b) the date on which the full amount of TLF II
Loans available to be borrowed has been borrowed and (c) the date that is
18 months after the date of this Agreement or if such day is not a Business Day,
the next succeeding Business Day.
“TLF II Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the TLF II Commitment Termination Date, the sum of
that Lender’s TLF II Commitment and the aggregate outstanding principal amount
of the TLF II Loans made by that Lender and (b) after the TLF II Commitment
Termination Date, the outstanding principal amount of the TLF II Loans made by
that Lender; provided that, for purposes of the foregoing clauses (a) and (b),
the TLF II Commitment and TLF II Loans of each TLF II HK Dollar Lender and each
TLF II Pataca Lender shall be expressed in Dollars using the applicable Closing
FX Rate.
“TLF II Dollar Lender” means a Lender that has a TLF II Commitment denominated
in Dollars, as set forth on Schedule 2.1. Notwithstanding anything to the
contrary in this Agreement, no TLF II Dollar Lender shall be obligated to fund
(i) in an amount exceeding the amount set forth for such TLF II Dollar Lender on
Schedule 2.1 and (ii) in any currency other than Dollars.
“TLF II HK Dollar Lender” means a Lender that has a TLF II Commitment
denominated in HK Dollars, as set forth on Schedule 2.1. Notwithstanding
anything to the contrary in this Agreement, no TLF II HK Dollar Lender shall be
obligated to fund (i) in an amount exceeding the amount set forth for such TLF
II HK Dollar Lender on Schedule 2.1 and (ii) in any currency other than HK
Dollars.
“TLF II Lender” means each TLF II Dollar Lender, TLF II HK Dollar Lender and TLF
II Pataca Lender.
“TLF II Pataca Lender” means a Lender that has a TLF II Commitment denominated
in Patacas, as set forth on Schedule 2.1. Notwithstanding anything to the
contrary in this Agreement, no TLF II Pataca Lender shall be obligated to fund
(i) in an amount exceeding the amount set forth for such TLF II Pataca Lender on
Schedule 2.1 and (ii) in any currency other than Patacas.

 

68



--------------------------------------------------------------------------------



 



“TLF II Loan” is defined in subsection 2.1A(ii).
“TLF II Note” means a promissory note of the Borrower payable to any Lender,
substantially in the form of Exhibit A-3 annexed hereto (as such promissory note
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from
outstanding TLF II Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.
“TLF II Percentage” means, relative to any Lender, the applicable percentage
(based on the aggregate TLF II Commitment of such Lender expressed in Dollars
using the Closing FX Rates) relating to TLF II Loans set forth opposite its name
on Schedule 2.1 hereto under the TLF II Commitment column or set forth in an
Assignment Agreement under the TLF II Commitment column, as such percentage may
be adjusted from time to time pursuant to Assignment Agreements executed by such
Lender and its assignee Lender and delivered pursuant to subsection 10.1B or by
cancellations and terminations of TLF II Commitments in accordance with
subsection 10.1I. A Lender shall not have any TLF II Commitment if its
percentage under the TLF II Commitment column is zero.
“Total Project Costs” means the aggregate Project Costs for the Project.
“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Lender for any amount drawn
under any Letter of Credit, but not yet so applied), plus (b) the aggregate
principal amount of all outstanding Swing Line Loans, plus (c) the Letter of
Credit Usage.
“Traders Hotel” means the hotel that is currently contemplated to be Traders
branded, to be operated, maintained and managed pursuant to the Traders
Management Agreement, or any other branded hotel and, if applicable, related
management agreement that replaces the Traders Hotel and Traders Management
Agreement, respectively.
“Traders Management Agreement” means the Hotel Management Agreement for Traders
Hotel dated as of October 28, 2005 between Shangri-La International Hotel
Management Limited and Venetian Cotai Limited (which is expected to be assigned
to the Borrower) which provides for, among other things, the operation,
maintenance and management of a Traders-branded hotel by Shangri-La
International Hotel Management Limited or an Affiliate thereof.
“Transaction Costs” means the fees, costs and expenses payable by the Borrower
on or before the Initial Borrowing Date in connection with this Agreement, the
other Loan Documents, and the initial Credit Extension hereunder.
“Transactions” is defined in subsection 4.1B(viii).

 

69



--------------------------------------------------------------------------------



 



“Trigger Date” means the last day of the second full Fiscal Quarter immediately
following the Fiscal Quarter in which the Substantial Operations Date occurs.
“UBS” is defined in the preamble.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that if, with respect to any UCC financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Collateral
Agent pursuant to the applicable Loan Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of each Loan
Document and any UCC financing statement relating to such perfection or effect
of perfection or non-perfection.
“United States” or “U.S.” means the United States, its fifty states and the
District of Columbia.
“US Collateral Account Agreement” means that certain Disbursement Collateral
Account Agreement, to be entered into among the Borrower, the Collateral Agent
and the Administrative Agent, in substantially the form of Exhibit E-4 hereto.
“USD Livrança” means that certain promissory note substantially in the form of
Exhibit E-12, regarding the Loans (other than the Loans denominated in HKD or
MOP) to be executed by the Borrower, and endorsed by each Guarantor, in favor of
the Collateral Agent.
“Venetian Cotai” means Venetian Cotai Limited, a Macau corporation.
“VML Credit Agreement” means that certain Credit Agreement dated as of May 25,
2006 among VML US Finance LLC, as Borrower, Venetian Macau Limited, as the
Company, each other Loan Party, the Administrative Agent, Banco Nacional
Ultramarino, S.A. and Sumitomo Mitsui Banking Corporation as co-documentation
agents, Goldman Sachs Credit Partners L.P., Lehman Brothers Inc. and Citigroup
Global Markets, Inc. or their respective affiliates, collectively, as
co-syndication agents, joint lead arrangers and joint bookrunners, and each of
the other agents and arrangers from time to time party thereto and the financial
institutions from time to time party thereto, as the same has been and may be
amended, amended and restated, supplemented, or otherwise modified from time to
time.
“Withdrawal Period” is defined in subsection 10.7(b).
1.2 Accounting Terms; Utilization of Applicable Accounting Standards for
Purposes of Calculations Under Agreement.
Except as otherwise expressly provided in this Agreement (including the last
sentence of this subsection 1.2), all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with Applicable
Accounting Standards. Financial statements and other information required to be
delivered by the Borrower to Lenders pursuant to clauses (i), (ii), (iii) and
(x) of subsection 6.1 shall be prepared in accordance with Applicable Accounting
Standards as in effect

 

70



--------------------------------------------------------------------------------



 



at the time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(iv)) except for those exceptions from
Applicable Accounting Standards that are called for by the requirements of those
subsections. Calculations in connection with the definitions, covenants and
other provisions of this Agreement shall utilize accounting principles and
policies in conformity with those used to prepare the financial statements
referred to in subsection 5.3, except that where material changes to the
application of Applicable Accounting Standards have occurred after the Closing
Date, Applicable Accounting Standards as in effect as of the Closing Date will
be applied. For the purposes of this Agreement, “consolidated” with respect to
any Person shall mean, unless expressly stated to be otherwise, such Person
consolidated with its Restricted Subsidiaries and shall not include any Excluded
Subsidiary; provided that the parties acknowledge that such definition of
“consolidated” is not in accordance with Applicable Accounting Standards.
1.3 Other Definitional Provisions and Rules of Construction.
A. Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.
B. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided.
C. The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.
D. Any reference to an “Exhibit” (other than a reference to Exhibits C-5, F,
L-1, M and N, which Exhibits shall be in agreed form on the Closing Date) shall
be to such Exhibit in form and substance to be agreed between the Arrangers and
the Borrower no less than five (5) Business Days prior to the Initial Borrowing
Date, as evidenced by an instrument executed by the Administrative Agent and the
Borrower and attaching the agreed form of each such Exhibit.
Any reference to any agreement or instrument shall be deemed to include a
reference to such agreement or instrument as assigned, amended, supplemented or
otherwise modified from time to time, but only to the extent in accordance with
subsection 7.13 or 7.17 (to the extent applicable).
1.4 Exchange Rates.
Not later than 1:00 p.m. (Eastern time) on each Recalculation Date, the
Administrative Agent shall (i) determine the Exchange Rate as of such
Recalculation Date with respect to Patacas and HK Dollars to be used for
calculating the Dollar Equivalent and (ii) give notice thereof to the Lenders
and the Borrower. The Exchange Rate so determined shall become effective on the
relevant Recalculation Date, shall remain effective until the next succeeding
Recalculation Date, and shall for all purposes of this Agreement (other than any
provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rate employed in converting any amounts between Dollars and Patacas or
HK Dollars, as the case may be.

 

71



--------------------------------------------------------------------------------



 



Not later than 5:00 p.m. (Eastern time) on each Recalculation Date, the
Administrative Agent shall (i) determine the aggregate amount of the Dollar
Equivalent of the principal amounts of the Loans denominated in HK Dollars and
Patacas then outstanding and (ii) notify the Lenders and the Borrower of the
results of such determination. For purposes of determining compliance under
Section 7 with respect to any amount in Patacas or HK Dollars, as the case may
be, such amount shall be deemed to equal the Dollar Equivalent thereof at the
Exchange Rate in effect at the time of such incurrence. Notwithstanding anything
else in this Agreement, the maximum amount of Indebtedness, Liens, Investments
and other basket amounts that the Borrower and the Restricted Subsidiaries may
incur under Section 7 shall not be deemed to be exceeded, with respect to any
outstanding Indebtedness, Liens, Investments and other basket amounts, solely as
a result of fluctuations in the exchange rate of currencies. When calculating
capacity for the incurrence of additional Indebtedness, Liens, Investments and
other basket amounts by the Borrower and the Restricted Subsidiaries under
Section 7 the exchange rate of currencies shall be measured as of the date of
calculation.
Section 2. Amounts and Terms of Commitments and Loans.
2.1 Commitments; Making of Loans; the Register; Notes.
A. Commitments. Subject to the terms and conditions of this Agreement, each
Lender hereby severally agrees to make the Loans described in this
subsection 2.1A.
(i) TLF I Loans. From time to time on any Business Day occurring on and after
the Closing Date but on or prior to the TLF I Commitment Termination Date, each
TLF I Lender agrees that it will severally make loans (relative to such Lender,
its “TLF I Loans”) as follows:
(a) in the case of each TLF I Dollar Lender, in an amount equal to such Lender’s
TLF I Percentage of the aggregate amount of the borrowing of the TLF I Loans
requested by the Borrower to be made on such day;
(b) in the case of each TLF I HK Dollar Lender, in an amount equal to such
Lender’s TLF I Percentage of the aggregate amount of the borrowing of the TLF I
Loans requested by the Borrower to be made on such day, in HK Dollars based on
the Closing FX Rates for the conversion of Dollars into HK Dollars; and
(c) in the case of each TLF I Pataca Lender, in an amount equal to such Lender’s
TLF I Percentage of the aggregate amount of the borrowing of the TLF I Loans
requested by the Borrower to be made on such day, in Patacas based on the
Closing FX Rates for the conversion of Dollars into Patacas.
No amounts paid or prepaid with respect to TLF I Loans may be reborrowed. No TLF
I Lender shall be permitted or required to make any TLF I Loan if, after giving
effect thereto, the aggregate outstanding principal amount of all TLF I Loans of
such TLF I Lender would exceed such Lender’s TLF I Percentage of the then
existing TLF I Commitment Amount. Each Lender’s TLF I Commitment shall expire on
the TLF I Commitment Termination Date.

 

72



--------------------------------------------------------------------------------



 



(ii) TLF II Loans. From time to time on any Business Day occurring on and after
the Closing Date but on or prior to the TLF II Commitment Termination Date, each
TLF II Lender agrees that it will severally make loans (relative to such Lender,
its “TLF II Loans”) as follows:
(a) in the case of each TLF II Dollar Lender, in an amount equal to such
Lender’s TLF II Percentage of the aggregate amount of the borrowing of the TLF
II Loans requested by the Borrower to be made on such day;
(b) in the case of each TLF II HK Dollar Lender, in an amount equal to such
Lender’s TLF II Percentage of the aggregate amount of the borrowing of the TLF
II Loans requested by the Borrower to be made on such day, in HK Dollars based
on the Closing FX Rates for the conversion of Dollars into HK Dollars; and
(c) in the case of each TLF II Pataca Lender, in an amount equal to such
Lender’s TLF II Percentage of the aggregate amount of the borrowing of the TLF
II Loans requested by the Borrower to be made on such day, in Patacas based on
the Closing FX Rates for the conversion of Dollars into Patacas.
No amounts paid or prepaid with respect to TLF II Loans may be reborrowed. No
TLF II Lender shall be permitted or required to make any TLF II Loan if, after
giving effect thereto, the aggregate outstanding principal amount of all TLF II
Loans of such TLF II Lender would exceed such Lender’s TLF II Percentage of the
then existing TLF II Commitment Amount. Each Lender’s TLF II Commitment shall
expire on the TLF II Commitment Termination Date.
(iii) Revolving Loans. From time to time on any Business Day occurring on or
after the Closing Date but prior to the Revolving Loan Commitment Termination
Date, each Revolving Loan Lender agrees that it will severally make loans
(relative to such Lender, its “Revolving Loans”) as follows:
(a) in the case of each Revolving Loan Dollar Lender, in an amount equal to such
Lender’s RL Percentage of the aggregate amount of the borrowing of the Revolving
Loans requested by the Borrower to be made on such day;
(b) in the case of each Revolving Loan HK Dollar Lender, in an amount equal to
such Lender’s RL Percentage of the aggregate amount of the borrowing of the
Revolving Loans requested by the Borrower to be made on such day, in HK Dollars
based on the Closing FX Rates for the conversion of Dollars into HK Dollars; and
(c) in the case of each Revolving Loan Pataca Lender, in an amount equal to such
Lender’s RL Percentage of the aggregate amount of the borrowing of the Revolving
Loans requested by the Borrower to be made on such day, in Patacas based on the
Closing FX Rates for the conversion of Dollars into Patacas.

 

73



--------------------------------------------------------------------------------



 



On the terms and subject to the conditions hereof, the Borrower may from time to
time borrow, prepay and reborrow Revolving Loans. No Revolving Loan Lender shall
be permitted or required to make any Revolving Loan if, after giving effect
thereto, the aggregate outstanding principal amount of all Revolving Loans of
such Revolving Loan Lender, together with such Lender’s RL Percentage of the
Letter of Credit Usage, would exceed such Lender’s RL Percentage of the then
existing Revolving Loan Commitment Amount and in no event shall the Total
Utilization of Revolving Loan Commitments at any time exceed the Revolving Loan
Commitments then in effect. Each Lender’s Revolving Loan Commitment shall expire
on the Revolving Loan Commitment Termination Date and all Revolving Loans and
all other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Loan Commitments shall be repaid in full no later than that date. All
Loans made or committed to be made under this subsection, collectively, the
“Revolving Credit Facility”.
(iv) Swing Line Loans. At any time prior to the Revolving Loan Commitment
Termination Date, subject to the terms and conditions hereof, the Swing Line
Lender hereby agrees to make loans (the “Swing Line Loans”) to the Borrower, in
Dollars, Patacas or HK Dollars as requested by the Borrower, in the aggregate
amount (together with the aggregate of the Letter of Credit Usage) up to but not
exceeding the Multi-Use Sublimit; provided, that after giving effect to the
making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Loan Commitments exceed the Revolving Loan Commitments then in effect.
Amounts borrowed pursuant to this subsection 2.1A(iv) may be repaid and
reborrowed during the Revolving Commitment Period. The Swing Line Lender’s
Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Swing Line Loans and all other amounts owed hereunder
with respect to the Swing Line Loans shall be paid in full no later than such
date.
B. Borrowing Mechanics. Loans made on any Funding Date (other than Revolving
Loans made pursuant to subsection 3.3B for the purpose of reimbursing any
Issuing Lender for the amount of a drawing under a Letter of Credit issued by
it, and Swing Line Loans which shall be governed by the provisions of
subsection 2.10), shall be in an aggregate minimum amount of (y) $15,000,000 and
integral multiples of $5,000,000 in excess of that amount in the case of Term
Loans and (z) $1,000,000 and integral multiples of $500,000 in the case of
Revolving Loans; it being understood that each amount set forth in the foregoing
clauses (x) and (y) shall apply to the requested aggregate amount of all TLF I
Loans, TLF II Loans or Revolving Loans, as applicable, to be made on such
Funding Date (calculated using the Dollar Equivalent (based on the applicable
Closing FX Rates) in the case of Loans denominated in HK Dollars and Patacas).

 

74



--------------------------------------------------------------------------------



 



Whenever the Borrower desires that the Lenders make Term Loans or Project Cost
Revolving Loans (other than (i) Revolving Loans made pursuant to subsection 3.3B
for the purpose of reimbursing any Issuing Lender for the amount of a drawing
under a Letter of Credit issued by it, and (ii) Swing Line Loans which shall be
governed by the provisions of subsection 2.10), the Borrower shall deliver to
the Administrative Agent a Borrowing Notice; provided, that, (x) other than in
the case of the Initial Borrowing Date, the Borrower may not deliver any
Borrowing Notice except on or after the date all conditions set forth in
Section 4.1 have been satisfied and (y) in the case of the Initial Borrowing
Date, the Borrower shall have satisfied all conditions set forth in Section 4.1B
no later than three (3) Business Days prior to the date that is proposed to be
the Initial Borrowing Date. Each such Borrowing Notice must be received by the
Administrative Agent prior to 3:00 p.m., Eastern time, at least five Business
Days prior to the requested Funding Date and must specify (i) the amount and
type of Project Cost Term Loans, Non-Project Cost Term Loans, or Project Cost
Revolving Loans, as the case may be, to be borrowed, (ii) the requested Funding
Date and (iii) in the case of Eurodollar Rate Loans and in the case of the HIBOR
Rate Loans, the length of the initial Interest Period therefor. Each relevant
Lender will make the amount of its share of each borrowing as is required
hereunder and under the Depository Agreement available to the Administrative
Agent in immediately available Dollars, Patacas or HK Dollars, as applicable.
Whenever the Borrower desires that the Lenders make Non-Project Cost Revolving
Loans (other than (i) Revolving Loans made pursuant to subsection 3.3B for the
purpose of reimbursing any Issuing Lender for the amount of a drawing under a
Letter of Credit issued by it, and (ii) Swing Line Loans which shall be governed
by the provisions of subsection 2.10), it shall deliver to the Administrative
Agent a Borrowing Notice no later than 3:00 p.m. (Eastern time) at least five
Business Days in advance of the proposed Funding Date. The Borrowing Notice
shall specify (i) the proposed Funding Date (which shall be a Business Day),
(ii) the amount of Non-Project Cost Revolving Loans requested, (iii) whether
such Revolving Loans that are denominated in Dollars shall be Base Rate Loans or
Eurodollar Rate Loans, and (iv) in the case of any Loans requested to be made as
Eurodollar Rate Loans and in the case of the HIBOR Rate Loans, the initial
Interest Period requested therefor. Each relevant Lender will make the amount of
its share of each borrowing as is required pursuant to and subject to the
applicable requirements of Section 2 available to the Administrative Agent in
immediately available Dollars, Patacas or HK Dollars, as applicable. The
Borrower shall notify the Administrative Agent prior to the funding of any such
Revolving Loans in the event that any of the matters to which the Borrower is
required to certify in the applicable Borrowing Notice is no longer true and
correct as of the applicable Funding Date, and the acceptance by the Borrower of
the proceeds of any such Revolving Loans shall constitute a recertification by
the Borrower, as of the applicable Funding Date, as to the matters to which the
Borrower is required to certify in the applicable Borrowing Notice.
Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Borrowing
Notice for a Eurodollar Rate Loan or a HIBOR Rate Loan shall be irrevocable on
and after the related Interest Rate Determination Date, and the Borrower shall
be bound to make a borrowing in accordance therewith.
All proceeds of TLF I Loans not otherwise used to pay Transaction Costs on the
Initial Borrowing Date shall be deposited in the Project Loans Disbursement
Account or Local Currency Loans Accounts, as applicable. All proceeds of TLF II
Loans that are Project Cost Term Loans, and Project Cost Revolving Loans, shall
be deposited in the Project Loans Disbursement Account or Local Currency Loans
Accounts, as applicable. All proceeds of Non-Project Cost Revolving Loans and
Non-Project Cost Term Loans shall be deposited in the Operating Accounts, as
directed by the Borrower.

 

75



--------------------------------------------------------------------------------



 



C. Lending of Funds. All Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in that other Lender’s obligation to make a Loan requested hereunder nor
shall the Commitment of any Lender to make the particular type of Loan requested
be increased or decreased as a result of a default by any other Lender in that
other Lender’s obligation to make a Loan requested hereunder. Promptly after
receipt by the Administrative Agent of a Borrowing Notice pursuant to
subsection 2.1B, the Administrative Agent shall notify each Lender of the
proposed borrowing. Each applicable Lender shall make the amount of its Loan
available to the Administrative Agent not later than 11:00 a.m. (local time) on
the applicable Funding Date, in same day funds in Dollars, Patacas or HK
Dollars, as applicable, by wire transfer (together with the applicable SWIFT
confirmation or Federal Funds Wire Confirmation) at the applicable Payment and
Funding Office, and the Administrative Agent shall make such funds (a) in the
case of Project Cost Term Loans (other than proceeds of TLF I Loans made on the
Initial Borrowing Date that are applied to pay Transaction Costs) and Project
Cost Revolving Loans, available no later than 1:00 pm (local time) on the
applicable Funding Date by depositing such Project Cost Term Loans (other than
proceeds of TLF I Loans made on the Initial Borrowing Date that are applied to
pay Transaction Costs) and Project Cost Revolving Loans in the Project Loans
Disbursement Account (and in so doing such Loans shall be deemed made available
to the Borrower hereunder), and (b) in the case of all Non-Project Cost Term
Loans and Non-Project Cost Revolving Loans, available to the Borrower no later
than 1:00 p.m. (local time) on the applicable Funding Date by depositing such
Non-Project Cost Term Loans and Non-Project Cost Revolving Loans in the
Operating Accounts, as directed by the Borrower. Notwithstanding the foregoing,
upon instruction of the Administrative Agent, Project Cost Term Loans
denominated in Patacas or HK Dollars will instead be made available on the
applicable Funding Date not later than 1:00 p.m. (local time) by direct deposit
of such Loans by the Term Lenders into the relevant Local Currency Loans
Accounts as designated by the Administrative Agent.
Unless the Administrative Agent shall have been notified by any Lender prior to
the Funding Date for any Loans that such Lender does not intend to make
available to the Administrative Agent the amount of such Lender’s Loan requested
on such Funding Date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such Funding Date and
the Administrative Agent may, in its sole discretion, but shall not be obligated
to, make available to the Borrower a corresponding amount on such Funding Date.
If such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Funding Date until the date such amount is paid to the
Administrative Agent, at the customary rate set by the Administrative Agent for
the correction of errors among banks for three Business Days and thereafter at
the Base Rate. If such Lender does not pay such corresponding amount forthwith
upon Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent together with interest thereon,
for each day from such Funding Date until the date such amount is paid to the
Administrative Agent, at the rate payable under this Agreement for Base Rate
Loans. Nothing in this subsection 2.1C shall be deemed to relieve any Lender
from its obligation to fulfill its Commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder.

 

76



--------------------------------------------------------------------------------



 



D. The Register.
(i) The Administrative Agent (or its agent or sub-agent appointed by it) shall
maintain, as agent for the Borrower, at its address referred to in
subsection 10.9, a register for the recordation of the names and addresses of
Lenders and the Commitments and Loans of each Lender from time to time (the
“Register”). The Register, as in effect at the close of business on the
preceding Business Day, shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
(ii) The Administrative Agent shall record, or shall cause to be recorded, in
the Register the Commitment and the Loans (in accordance with the provisions of
subsection 10.1, and, for any Loans or Commitments denominated in HK Dollars or
Patacas, including the Dollar Equivalent amount of such Loans and Commitments
calculated using the Closing FX Rate) from time to time of each Lender, and each
repayment or prepayment in respect of the principal amount of the Loans of each
Lender (and any cancellations of Term Loans pursuant to and in accordance with
the terms and conditions of subsection 10.1I). Any such recordation shall be
conclusive and binding on the Borrower and each Lender, absent manifest error;
provided that failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or the Obligations of any
Loan Party or the Sponsor in respect of any applicable Loans.
(iii) Each Lender shall record on its internal records (including the Notes held
by such Lender) the amount of each Loan made by it and each payment in respect
thereof. Any such recordation shall be conclusive and binding on the Borrower,
absent manifest error; provided that failure to make any such recordation, or
any error in such recordation, shall not affect any Lender’s Commitments or the
Obligations of any Loan Party or the Sponsor in respect of any applicable Loans;
and provided, further that in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.
(iv) The Administrative Agent and Lenders shall deem and treat the Persons
listed as Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof, and no assignment
or transfer of any such Commitment or Loan shall be effective, in each case
unless and until an Assignment Agreement effecting the assignment or transfer
thereof shall have been accepted by the Administrative Agent and recorded in the
Register as provided in subsections 10.1B(ii) or 10.1I(vi), as applicable. Prior
to such recordation, all amounts owed with respect to the applicable Commitment
or Loan shall be owed to the Lender listed in the Register as the owner thereof,
and any request, authority or consent of any Person who, at the time of making
such request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

 

77



--------------------------------------------------------------------------------



 



E. Notes. The Borrower agrees that, upon request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to the order of, such Lender in a
maximum principal amount equal to such Lender’s Percentage of the original
applicable Commitment. The Borrower hereby irrevocably authorizes each Lender to
make (or cause to be made) appropriate notations on the grid attached to such
Lender’s Note (or on any continuation of such grid), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal amount of,
and the interest rate and Interest Period applicable to the Loans evidenced
thereby. Such notations shall, to the extent not inconsistent with notations
made by the Administrative Agent in the Register, be conclusive and binding on
each Obligor absent manifest error; provided, however, that the failure of any
Lender to make any such notations shall not limit or otherwise affect any
Obligations of any Loan Party or the Sponsor.
2.2 Interest on the Loans.
A. Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7, each
Loan shall bear interest on the unpaid principal amount thereof from the date
made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to (i) in the case of Revolving Loans (but not including
Swing Line Loans) or Term Loans denominated in Dollars, the Adjusted Eurodollar
Rate or the Base Rate, or (ii) in the case of Revolving Loans (but not including
Swing Line Loans) or Term Loans denominated in Patacas or HK Dollars, the HIBOR
Rate. The applicable basis for determining the rate of interest with respect to
any Loan shall be selected by the Borrower initially at the time a Borrowing
Notice is given with respect to such Loan pursuant to subsection 2.1B, and the
basis for determining the interest rate with respect to any Loan may be changed
from time to time pursuant to subsection 2.2D. If on any day a Loan is
outstanding with respect to which notice has not been delivered to the
Administrative Agent in accordance with the terms of this Agreement specifying
the applicable basis for determining the rate of interest, then for that day
that Loan shall bear interest determined by reference to the Base Rate. Subject
to the provisions of subsections 2.2E, 2.6G and 2.7, the Loans shall bear
interest at a rate per annum as follows:
(a) if a Base Rate Loan, then from the date of funding of such Loan at the sum
of the Base Rate plus the Applicable Margin for such Loans; or
(b) if a Eurodollar Rate Loan, then from the date of funding of such Loan at the
sum of the Adjusted Eurodollar Rate plus the Applicable Margin for such Loans;
or
(c) if a HIBOR Rate Loan, then from the date of funding of such Loan at the sum
of the HIBOR Rate plus the Applicable Margin for such Loans; or
(d) if a Swing Line Loan, then from the date of funding of such Loan at the the
sum of either (i) in the case of Swing Line Loans denominated in Dollars, the
Adjusted Eurodollar Rate for an Interest Period of one month or (ii) in the case
of Swing Line Loans denominated in HK Dollars or Patacas, the HIBOR Rate for an
Interest Period of one month, in each case plus the Applicable Margin for
Revolving Loans.

 

78



--------------------------------------------------------------------------------



 



All Eurodollar Rate Loans and HIBOR Rate Loans shall bear interest from and
including the first day of the applicable Interest Period to (but not including)
the last day of such Interest Period at the interest rate determined as
applicable to such Eurodollar Rate Loan or HIBOR Rate Loan.
B. Interest Periods. In connection with each Eurodollar Rate Loan or HIBOR Rate
Loan, the Borrower may, pursuant to the applicable Borrowing Notice or
Conversion/Continuation Notice, as the case may be, select an interest period
(each an “Interest Period”) to be applicable to such Loan, which Interest Period
shall be, at the Borrower’s option, either a one, two, three or six month period
(or, with the consent of all relevant Lenders, nine or twelve months, or a
period of less than one month if all relevant Lenders consent to such period);
provided that:
(i) the initial Interest Period for any Eurodollar Rate Loan or HIBOR Rate Loan
shall commence on the Funding Date in respect of such Loan, in the case of a
Loan initially made as a Eurodollar Rate Loan or HIBOR Rate Loan, or on the
Business Day specified in the applicable Conversion/Continuation Notice, in the
case of a Loan converted to a Eurodollar Rate Loan or HIBOR Rate Loan;
(ii) in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan or HIBOR Rate Loan continued as such pursuant to a
Conversion/Continuation Notice, each successive Interest Period shall commence
on the day on which the next preceding Interest Period expires;
(iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to
subsection 2.2B(v), end on the last Business Day of a calendar month;
(v) no Interest Period with respect to any portion of the Loans shall extend
beyond the Maturity Date for such Loans;
(vi) no Interest Period shall extend beyond a date on which the Borrower is
required to make a scheduled payment of principal of the Loans or a permanent
reduction of the Revolving Loan Commitments is scheduled to occur unless the sum
of (a) the aggregate principal amount of Loans that are Base Rate Loans plus
(b) the aggregate principal amount of Loans that are Eurodollar Rate Loans or
HIBOR Rate Loans with Interest Periods expiring on or before such date plus
(c) the excess of the Commitments then in effect over the aggregate principal
amount of the Loans then outstanding equals or exceeds the principal amount
required to be paid on the Loans or the permanent reduction of the Commitments
that is scheduled to occur, on such date;
(vii) there shall be no more than 12 Interest Periods outstanding at any time;

 

79



--------------------------------------------------------------------------------



 



(viii) in the event the Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan or HIBOR Rate Loan in the applicable Borrowing Notice or
Conversion/Continuation Notice, the Borrower shall be deemed to have selected an
Interest Period of one month; and
(ix) the Borrower may not select an Interest Period of greater than one month
until sixty days after the Closing Date (unless prior thereto the Co-Syndication
Agents provide written notice that the syndication has been completed).
C. Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears (in the same currency as such Loan made to
the Borrower) on each Interest Payment Date with respect to such Loan, shall be
payable in arrears upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid, and shall be
payable in arrears at maturity of the Loans, including final maturity of the
Loans.
D. Conversion or Continuation. Subject to the provisions of subsection 2.6, the
Borrower shall have the option (i) to convert at any time all or any part of its
outstanding Loans equal to $5,000,000 (or $1,000,000 in the case of Revolving
Loans) and integral multiples of $1,000,000 in excess of that amount from Loans
bearing interest at a rate determined by reference to one basis to Loans bearing
interest at a rate determined by reference to an alternative basis or (ii) upon
the expiration of any Interest Period applicable to a Eurodollar Rate Loan or
HIBOR Rate Loan, to continue all or any portion of such Loan equal to $3,000,000
and integral multiples of $1,000,000 in excess of that amount as a Eurodollar
Rate Loan or HIBOR Rate Loan, it being understood that each amount set forth in
the foregoing clauses (i) and (ii) shall apply to the requested aggregate amount
of such conversion or continuation, as applicable, to be so converted or
continued (calculated using the Dollar Equivalent (based on the applicable
Closing FX Rates) in the case of Loans denominated in HK Dollars and Patacas);
provided, however, that except as provided in subsection 2.6F, a Eurodollar Rate
Loan may only be converted into a Base Rate Loan on the expiration date of an
Interest Period applicable thereto.
The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 3:00 p.m. (Eastern time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least five Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to a
Eurodollar Rate Loan, or a continuation of a Eurodollar Rate Loan or HIBOR Rate
Loan). A Conversion/Continuation Notice shall specify (i) the proposed
conversion/continuation date (which shall be a Business Day), (ii) the amount
and type of the Loan to be converted/continued, (iii) the nature of the proposed
conversion/continuation, (iv) in the case of a conversion to a Eurodollar Rate
Loan, or a continuation of a Eurodollar Rate Loan or HIBOR Rate Loan, the
requested Interest Period, (v) in the case of a conversion to a Eurodollar Rate
Loan, or a continuation of a Eurodollar Rate Loan, that no Potential Event of
Default or Event of Default has occurred and is continuing and (vi) in the case
of a continuation of a HIBOR Rate Loan, that no Potential Event of Default or
Event of Default has occurred and is continuing or, if a Potential Event of
Default or Event of Default has occurred and is continuing, the Borrower has not
been notified in writing by the Administrative Agent that it may not continue
such HIBOR Rate Loan. In lieu of delivering the above-described
Conversion/Continuation Notice, the Borrower may give the Administrative Agent
telephonic notice by the required time of any proposed conversion/continuation
under this subsection 2.2D; provided that such notice shall be promptly
confirmed in writing by delivery of a Conversion/Continuation Notice to the
Administrative Agent on or before the proposed conversion/continuation date.
Upon receipt of written or telephonic notice of any proposed
conversion/continuation under this subsection 2.2D, the Administrative Agent
shall promptly transmit such notice by telefacsimile or telephone to each
Lender.

 

80



--------------------------------------------------------------------------------



 



Neither the Administrative Agent nor any Lender shall incur any liability to the
Borrower in acting upon any telephonic notice referred to above that the
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other Person authorized to act on behalf of the Borrower
or for otherwise acting in good faith under this subsection 2.2D, and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Loans in accordance with this Agreement pursuant to any
such telephonic notice the Borrower shall have effected a conversion or
continuation, as the case may be, hereunder.
Except as otherwise provided in subsections 2.6B, 2.6C, 2.6F and 2.6G, a
Conversion/Continuation Notice for conversion to, or continuation of, a
Eurodollar Rate Loan or a HIBOR Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and the Borrower shall be bound to effect a conversion or continuation in
accordance therewith.
E. Default Rate. Upon the occurrence and during the continuation of any Event of
Default, all overdue amounts other than fees then due and payable hereunder,
shall thereafter bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable upon demand at a rate that is 2% per annum in excess of the interest
rate otherwise payable under this Agreement with respect to the applicable Loans
(and, in the case of any fees, at a rate which is 2% per annum in excess of the
interest rate otherwise payable under this Agreement for Base Rate Loans);
provided that, in the case of Eurodollar Rate Loans and HIBOR Rate Loans, upon
the expiration of the Interest Period in effect at the time any such increase in
the interest rate is effective such Eurodollar Rate Loans and HIBOR Rate Loans
shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable under this Agreement for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this
subsection 2.2E is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.
F. Computation of Interest and Commitment Fees. Interest on the Loans and
commitment fees shall be computed on the basis of (i) a 360-day year, in the
case of Eurodollar Rate Loans, and (ii) a 365-day year, in respect of Base Rate
Loans, HIBOR Rate Loans and commitment fees, in each case, for the actual number
of days elapsed in the period during which it accrues. In computing interest on
any Loan, (i) the date of the making of such Loan or the first day of an
Interest Period applicable to such Loan or, with respect to a Term Loan during
any period when such Loans may be assigned through a Settlement Service, the
last Interest Payment Date with respect to such Term Loan or, with respect to a
Base Rate Loan being converted from a Eurodollar Rate Loan or a HIBOR Rate Loan,
the date of conversion of such Eurodollar Rate Loan or HIBOR Rate Loan to such
Base Rate Loan, as the case may be, shall be included, and (ii) the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan or a HIBOR Rate Loan, the date of conversion of such Base Rate Loan to
such Eurodollar Rate Loan or HIBOR Rate Loan, or, with respect to a Term Loan
during any period when such Loans may be assigned through a Settlement Service,
the current Interest Payment Date with respect to such Term Loan as the case may
be, shall be excluded; provided that if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

 

81



--------------------------------------------------------------------------------



 



2.3 Fees.
A. Commitment Fees. The Borrower agrees to pay to the Administrative Agent, for
distribution to each (i) Revolving Loan Lender in proportion to that Lender’s
Pro Rata Share, commitment fees for the period from and including the date of
this Agreement to and excluding the Revolving Loan Commitment Termination Date
equal to (x) the average of the daily excess of the Revolving Loan Commitments
over the sum of (A) the aggregate principal amount of outstanding Revolving
Loans but not the Letter of Credit Usage plus (B) the Letter of Credit Usage
multiplied by (y) 1.50% per annum, (ii) each TLF I Lender in proportion to that
Lender’s Pro Rata Share, commitment fees for the period from and including the
date that is 30 days after the date of this Agreement to and excluding the TLF I
Commitment Termination Date equal to the average of the daily unused TLF I
Commitments multiplied by 2.00% per annum and (iii) each TLF II Lender in
proportion to that Lender’s Pro Rata Share, commitment fees for the period from
and including the date of this Agreement to and excluding the TLF II Commitment
Termination Date equal to the average of the daily unused TLF II Commitments
multiplied by 2.00% per annum, in each case such commitment fees to be
calculated on the basis of a 360-day year and the actual number of days elapsed,
to be paid to each Revolving Loan Lender, TLF I Lender and TLF II Lender in the
same currency as its Revolving Loan Commitment, TLF I Commitment and TLF II
Commitment, as the case may be, and to be payable quarterly in arrears on each
Quarterly Date, commencing on the first such date to occur after the date of
this Agreement, and on the Revolving Loan Commitment Termination Date, the TLF I
Commitment Termination Date or the TLF II Commitment Termination Date, as
applicable.
B. Annual Administrative Fee. The Borrower agrees to pay to the Administrative
Agent an annual administrative fee in the amount and at the times set forth in
the Administrative Agent’s Fee Letter.
C. Collateral Agent’s Annual Fee. The Borrower agrees to pay to the Collateral
Agent an annual fee in the amount and at the times set forth in the Collateral
Agent’s Fee Letter.
D. Other Fees. The Borrower agrees to pay to the Agents and the Arrangers such
other fees in the amounts and at the times as may be mutually agreed by them in
writing.

 

82



--------------------------------------------------------------------------------



 



2.4 Repayments, Prepayments and Reductions in Commitments; General Provisions
Regarding Payments.
The Borrower shall repay, in full, the unpaid principal amount of each Loan (in
the same currencies as the Loans made to the Borrower) upon the applicable
Maturity Date therefor. Prior thereto, payments and prepayments of the Loans
shall or may be made as set forth below.
A. Scheduled Payments of Term Loans.
The Borrower shall make principal payments on the Term Loans in the relevant
currency in installments on each Quarterly Date for Term Loans commencing with
the Quarterly Date on March 31, 2013 and shall pay (i) 5% of the initial
aggregate principal amount of the Term Loans outstanding as of the TLF II
Commitment Termination Date (and after giving effect to any Advance on such
date) on each Quarterly Date in 2013, (ii) 7.50% of the initial aggregate
principal amount of the Term Loans outstanding as of the TLF II Commitment
Termination Date (and after giving effect to any Advance on such date) on each
Quarterly Date in 2014 and (iii) the remainder of such principal amount on the
Maturity Date; provided, in the event any New Term Loans are made, such New Term
Loans shall be repaid as set forth in the applicable Joinder Agreement;
provided, further, that the scheduled installments of principal of the Term
Loans above shall be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with subsection 2.4B(iv) or any
cancellations in accordance with subsection 10.1I, and the final installment
payable by the Borrower in respect of the Term Loans shall be in an amount, if
such amount is different from that specified above, sufficient to repay all
amounts owing by the Borrower under this Agreement with respect to the Term
Loans. Notwithstanding the foregoing, with respect to any Term Loans which are
cancelled pursuant to and in accordance with subsection 10.1I, each of the
installments of principal payments of the Term Loans due after the date of such
cancellation shall be reduced by the aggregate stated principal amount of such
cancelled Term Loans on a pro rata basis.
B. Prepayments and Unscheduled Reductions in Commitments.
(i) Voluntary Prepayments. The Borrower may, upon not less than one Business
Day’s prior written or telephonic notice given to the Administrative Agent by
3:00 p.m. (Eastern time), in the case of Base Rate Loans (other than Swing Line
Loans denominated in Patacas or HK Dollars), five Business Days’ prior written
or telephonic notice given to the Administrative Agent by 3:00 p.m. (Eastern
time), in the case of Eurodollar Rate Loans and HIBOR Rate Loans, and upon
written or telephonic notice given to the Administrative Agent by 11:00 a.m.
(local time) on the date of such prepayment with respect to Swing Line Loans
denominated in HK Dollars, and in each case, if given by telephone, promptly
confirmed in writing to the Administrative Agent (which original written or
telephonic notice Administrative Agent will promptly transmit by telefacsimile
or telephone to each Lender), at any time and from time to time prepay any Loans
on any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount (or in
the case of Swing Line Loans, in an aggregate minimum amount of $500,000, and in
integral multiples of $100,000 in excess of that amount); provided, however,
that with respect to any Eurodollar Rate Loan or a HIBOR Rate

 

83



--------------------------------------------------------------------------------



 



Loan not prepaid on the expiration of the Interest Period applicable thereto the
Borrower shall pay any amount payable pursuant to subsection 2.6D; provided,
further, that no such voluntary prepayments will be permitted (other than in
respect of Revolving Loans or Swing Line Loans) until after the Trigger Date, or
unless the Borrower demonstrates in an Officers’ Certificate that the Borrower
is In Balance on a pro forma basis after giving effect to such prepayment
(unless all principal, interest, fees and any other amounts outstanding under
each of the Facilities are being prepaid and all outstanding Commitments are
being cancelled at the same time). Notice of prepayment having been given as
aforesaid, the principal amount of the Loans specified in such notice shall
become due and payable on the prepayment date specified therein in the currency
in which such loans were made to the Borrower unless such notice is in
connection with a refinancing of the Loans in which case such notice may be
conditioned upon consummation of such refinancing. Any such voluntary prepayment
shall be applied as specified in subsection 2.4B(iv).
(ii) Voluntary Reductions of Commitments. The Borrower may, upon not less than
five Business Days’ prior written or telephonic notice confirmed in writing to
the Administrative Agent (which original written or telephonic notice
Administrative Agent will promptly transmit by telefacsimile or telephone to
each Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, (A) the Revolving Loan
Commitments in an amount up to the amount by which the Revolving Loan
Commitments exceed the Total Utilization of Revolving Loan Commitments at the
time of such proposed termination or reduction, or (B) the TLF Commitments;
provided that any such partial reduction of such Commitments shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount; provided, further, that no such voluntary commitment
reductions will be permitted at any time prior to the Project Final Completion
Date unless the Borrower demonstrates in an Officers’ Certificate that the
Borrower is In Balance on a pro forma basis after giving effect to such
reduction; provided that no such Officers’ Certificate shall be required if the
Borrower terminates the Commitments in full and prepays the full amount of the
principal, interest, fees and any other amounts outstanding under each of the
Facilities at the same time. The Borrower’s notice to the Administrative Agent
shall designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction. Any such voluntary reduction
of the Commitments shall be applied as specified in subsection 2.4B(iv). Any
Commitments terminated pursuant to this subsection 2.4B(ii) may not be
reinstated.
(iii) Mandatory Prepayments. The Loans shall be prepaid in the amounts and under
the circumstances set forth below, all such prepayments to be applied as set
forth below or as more specifically provided in subsection 2.4B(iv):
(a) Prepayments From Net Asset Sale Proceeds. If any Asset Sale is consummated
on or after the Opening Date of the Project (or portion thereof) to which such
assets being sold, transferred or otherwise disposed of relate, then no later
than the fifth Business Day following the date of receipt by any Loan Party of
any Net Asset Sale Proceeds in respect of such Asset Sale (other than Net Asset
Sale Proceeds in respect of (i) the sale of any obsolete, worn out or surplus
assets or assets

 

84



--------------------------------------------------------------------------------



 



no longer used or useful in the business of a Loan Party to the extent such Net
Asset Sale Proceeds are reinvested in the business of the Loan Parties within
12 months of receipt and (ii) Permitted Asset Dispositions or Asset Sales
permitted pursuant to subsections 7.7(xv), to the extent such Net Asset Sale
Proceeds under clause (ii) are reinvested in assets of the Loan Parties
constituting Collateral within 12 months of receipt), the Borrower shall prepay
the Loans in an aggregate amount equal to such Net Asset Sale Proceeds; provided
that if no Event of Default or Potential Event of Default has occurred and is
continuing or will result from such Asset Sale and the Consolidated Leverage
Ratio is, prior to giving effect to such prepayment, (i) greater than 3.0:1.0,
only 75% of such Net Asset Sale Proceeds must be applied to prepayments;
(ii) greater than 2.50:1.0 but less than or equal to 3.0:1.0, only 50 % of such
Net Asset Sale Proceeds must be applied to prepayments; and (iii) less than or
equal to 2.50:1.0, no such prepayment shall be required; provided further that
the amount of any prepayment otherwise required pursuant to the foregoing
provisions of this subsection 2.4B(iii)(a) shall be reduced by an amount equal
to the lesser of (x) the Permitted Bond Ratable Share of such amount and (y) the
amount of the related Net Asset Sale Proceeds which are required by the
provisions of the Permitted Bonds to be applied or offered to be applied to the
redemption or retirement of Permitted Bonds; provided that to the extent such
Net Asset Sale Proceeds are not so applied to retire or redeem Permitted Bonds
after an offer to do so has been made (“Excess Asset Sale Proceeds”), such
Excess Asset Sale Proceeds shall be applied to repay Loans in accordance with
this Section 2.4B(iii)(a). For purposes of this subsection 2.4B(iii)(a), (x) no
Net Asset Sale Proceeds shall be deemed to have been received by a Loan Party as
a result of any Asset Sale of a complementary accommodation, apartment or
condominium unit at any Phase (including any sale of equity in connection with
the sale or disposition of such apartments, accommodations or units) until such
time as the final payment for such Asset Sale is received (and is not
contractually subject to return or refund) by a Loan Party, and (b) no
prepayment shall be required with respect to Net Asset Sale Proceeds received as
a result of Asset Sales of complementary accommodations, apartment or
condominium units (including any sale of equity in connection with the sale or
disposition of such apartments, accommodations or units) until the aggregate
amount of such Net Asset Sale Proceeds is in excess of $10,000,000 since the
prior prepayment made with respect to Net Asset Sale Proceeds received as a
result of Asset Sales of complementary accommodations, apartment or condominium
units (including the above-described equity sales), and in no event shall any
prepayments with respect to Net Asset Sale Proceeds received as a result of
Asset Sales of complementary accommodations, apartment or condominium units
(including the above-described equity sales) be required to be made more
frequently than once per calendar month.
(b) Prepayments from Net Loss Proceeds. Subject to subsection 6.4C, the terms of
the Gaming Facilities Agreement and applicable law, no later than the date on
which Net Loss Proceeds are required to be applied to prepayment of Loans
pursuant to the last sentence of this subsection 2.4B(iii)(b), the Borrower
shall prepay the Loans in an amount equal to such Net Loss Proceeds; provided,
however, so long as no Event of Default has occurred and is continuing, the
Borrower or another Loan Party may use such Net Loss Proceeds to repair, restore
and replace the property or asset with respect to which such Net Loss Proceeds
were paid in order to compensate the Borrower or such other Loan Party for the
Event of Loss which occurred thereto so long as such Net Loss Proceeds are used
for such purposes within 12 months of the

 

85



--------------------------------------------------------------------------------



 



Borrower’s receipt of such Net Loss Proceeds (or, if committed for such use by
the Borrower, actually used for such purposes within 15 months of the Borrower’s
receipt of such Net Loss Proceeds); provided further that the amount of any
prepayment otherwise required pursuant to the foregoing provisions of this
subsection 2.4B(iii)(b) shall be reduced by an amount equal to the lesser of
(x) the Permitted Bond Ratable Share of such amount and (y) the amount of the
related Net Loss Proceeds which are required by the provisions of the Permitted
Bonds to be applied or offered to be applied to the redemption or retirement of
Permitted Bonds; provided that to the extent such Net Loss Proceeds are not so
applied to retire or redeem Permitted Bonds after an offer to do so has been
made (“Excess Loss Proceeds”), such Excess Loss Proceeds shall be applied to
repay Loans in accordance with this Section 2.4B(iii)(b). To the extent such Net
Loss Proceeds are not so reinvested, the Borrower will make a prepayment of the
Loans within five Business Days of the end of such 12-or-15-month period, as the
case may be; provided further, that no prepayment shall be required with any Net
Loss Proceeds from any Event of Loss that, taken together with all other Events
of Loss from and after the Closing Date as to which the Net Loss Proceeds were
not used to prepay loans hereunder do not exceed $5,000,000 in the aggregate, so
long as such Net Loss Proceeds are reinvested in assets of the Loan Parties used
or useful in the business of the Loan Parties (which assets shall be pledged as
Collateral to support the Obligations) within 12 months of the Borrower’s
receipt of such Net Loss Proceeds.
(c) Prepayments from Net Termination Proceeds. No later than the fifth Business
Day following the date of receipt by the Company or any other Loan Party of any
Net Termination Proceeds, the Borrower shall prepay the Loans in an aggregate
amount equal to 100% of such Net Termination Proceeds; provided that the amount
of any prepayment otherwise required pursuant to the foregoing provisions of
this subsection 2.4B(iii)(c) shall be reduced by an amount equal to the lesser
of (x) the Permitted Bond Ratable Share of such amount and (y) the amount of the
related Net Termination Proceeds which are required by the provisions of the
Permitted Bonds to be applied or offered to be applied to the redemption or
retirement of Permitted Bonds; provided further that to the extent such Net
Termination Proceeds are not so applied to retire or redeem Permitted Bonds
after an offer to do so has been made (“Excess Termination Proceeds”), such
Excess Termination Proceeds shall be applied to repay Loans in accordance with
this Section 2.4B(iii)(c).
(d) Prepayments Due to Incurrence of Debt. On the fifth Business Day following
the date of receipt by the Borrower or any other Loan Party of the Cash proceeds
(any such proceeds, net of underwriting discounts and commissions and other
reasonable fees, costs and expenses associated therewith, including reasonable
legal fees and expenses, being “Net Proceeds”) from the incurrence of any debt
of the Borrower or any other Loan Party (other than any debt expressly permitted
under subsection 7.1), the Borrower shall prepay the Loans in an aggregate
amount equal to 100% of such Net Proceeds.

 

86



--------------------------------------------------------------------------------



 



(e) Calculations of Net Proceeds Amounts; Additional Prepayments Based on
Subsequent Calculations. Concurrently with any prepayment of the Loans pursuant
to subsections 2.4B(iii)(a)-(d), the Borrower shall deliver to the
Administrative Agent an Officers’ Certificate demonstrating the calculation of
the amount (the “Net Proceeds Amount”) of the applicable Net Asset Sale
Proceeds, Net Loss Proceeds, Net Termination Proceeds or Net Proceeds, as the
case may be, that gave rise to such prepayment. In the event that the Borrower
shall subsequently determine that the actual Net Proceeds Amount was greater
than the amount set forth in such Officers’ Certificate, the Borrower shall
promptly make an additional prepayment of the Loans in an amount equal to the
amount of such excess, and the Borrower shall concurrently therewith deliver to
the Administrative Agent an Officers’ Certificate demonstrating the derivation
of the additional Net Proceeds Amount resulting in such excess.
(f) Prepayments Due to Residual Term Loan Proceeds. On the fifth Business Day
following the Project Final Completion Date, pursuant to the terms of the
Depository Agreement, any proceeds of Term Loans remaining in the Project Loans
Disbursment Account or Local Currency Loans Accounts maintained under the
Depository Agreement (collectively, “Completion Proceeds”) shall be applied to
prepay the Loans; provided that no such prepayment shall be required if the
Consolidated Leverage Ratio on such fifth Business Day after the Project Final
Completion Date is, prior to giving effect to such prepayment, less than
2.50:1.0.
(g) Prepayments Due to Reductions or Restrictions of Revolving Loan Commitments.
The Borrower shall from time to time prepay Swing Line Loans and/or Revolving
Loans to the extent necessary so that the Total Utilization of Revolving Loan
Commitments shall not at any time exceed the Revolving Loan Commitments then in
effect; provided that no prepayments shall be required pursuant to this
clause (g) due to fluctuations in the exchange rates of currencies, which is
subject to clause (i) below.
(h) Prepayments Due to Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Relevant Fiscal Year, the Borrower shall,
no later than 105 days after the end of such Relevant Fiscal Year, prepay the
Loans in an aggregate amount equal to (i) 50% of such Consolidated Excess Cash
Flow, minus (ii) voluntary repayments of Consolidated Total Debt made during
such Fiscal Year (excluding repayments of Revolving Loans or Swing Line Loans
except to the extent the Revolving Loan Commitments are permanently reduced in
connection with such repayments) minus (iii) the aggregate principal amount of
any Term Loans cancelled in accordance with subsection 10.1I; provided that for
any Fiscal Year in which the Consolidated Leverage Ratio (determined for any
such period by reference to the Compliance Certificate delivered pursuant to
subsection 6.1(iii) calculating the Consolidated Leverage Ratio as of the last
day of such Fiscal Year) shall be less than or equal to 3.5:1.0 but greater than
2.5:1.0, the Borrower shall only be required to make the prepayments and/or
reductions otherwise required hereby in an amount equal to (i) 25% of such
Consolidated Excess Cash Flow, minus (ii) voluntary repayments of Consolidated
Total Debt made during such Fiscal Year (excluding repayments of Revolving Loans
or Swing Line Loans except to the extent the Revolving Loan Commitments are
permanently reduced in connection with such repayments) minus (iii) the
aggregate principal amount of any Term Loans cancelled in accordance with
subsection 10.1I; and provided, further that for any Fiscal Year in which the
Consolidated Leverage Ratio (determined for any such period by reference to the
Compliance Certificate delivered pursuant to subsection 6.1(iii) calculating the
Consolidated Leverage Ratio as of the last day of such four Fiscal Quarter
period) shall be less than or equal to 2.5:1.0, the Borrower shall not be
required to make the prepayments and/or reductions otherwise required hereby.

 

87



--------------------------------------------------------------------------------



 



(i) Prepayments Due to Currency Fluctuations. The Administrative Agent shall
calculate the Dollar Equivalent of the Total Utilization of Revolving Loan
Commitments on each Recalculation Date. If such calculation reflects that, as of
such Recalculation Date, the Dollar Equivalent of the Total Utilization of
Revolving Loan Commitments exceeds an amount equal to one hundred and two
percent (102%) of the Revolving Loan Commitment Amount then in effect, then,
within two Business Days after notice of such calculation from the
Administrative Agent to the Borrower, the Borrower shall prepay Swing Line Loans
or Revolving Loans and/or cash collateralize outstanding Letters of Credit in an
aggregate amount sufficient to reduce the Total Utilization of Revolving Loan
Commitments as of such date of payment to an amount not exceeding one hundred
percent (100%) of the Revolving Loan Commitment Amount then in effect; provided,
that solely for purposes of measuring compliance with this subsection
2.4B(iii)(i), the amount of cash collateral delivered to the Collateral Agent
pursuant hereto shall be deemed to have reduced the Revolving Loan Commitment
Amount. Each such prepayment shall be applied to the Revolving Loans of
Revolving Lenders in accordance with their respective Pro Rata Shares.
(iv) Application of Prepayments.
(a) Application of Voluntary Prepayments by Type of Loan and Order of Maturity.
Any voluntary prepayments pursuant to subsection 2.4B(i) shall be applied (1) as
specified by the Borrower with respect to Revolving Loans or Swing Line Loans in
the applicable notice of prepayment and (2) on a pro rata basis (in accordance
with subsection 2.4B(iv)(c)) with respect to Term Loans; provided that in the
event the Borrower fails to specify the Loans to which any such prepayment shall
be applied, such prepayment shall be applied first to repay outstanding Swing
Line Loans and Revolving Loans to the full extent thereof on a pro rata basis
and second to repay outstanding Term Loans on a pro rata basis (in accordance
with subsection 2.4B(iv)(c)).
(b) Application of Mandatory Prepayments by Type of Loans. Any amount (the
“Applied Amount”) required to be applied as a mandatory prepayment of the Term
Loans pursuant to subsections 2.4B(iii)(a)-(f) or (h) shall be applied to first
prepay the Term Loans on a pro rata basis to the full extent thereof and second,
to the extent of any remaining portion of the Applied Amount, to prepay the
Revolving Loans pro rata to the full extent thereof (without any reduction of
Revolving Loan Commitments).
(c) Application of Prepayments of Term Loans to the Scheduled Installments of
Principal Thereof. Any prepayments of Term Loan Facility pursuant to
subsection 2.4B(i) or 2.4B(iii)(a)-(f) or (h) shall be applied pro rata to the
Term Loans under both Term Loan Facilities and shall be applied to the scheduled
installments thereof (x) in the case of payments pursuant to subsection
2.4(B)(i), in direct order of maturity and (y) in the case of payments pursuant
to subsection 2.4B(iii), on a pro rata basis.

 

88



--------------------------------------------------------------------------------



 



(d) Application of Prepayments to Base Rate Loans and Eurodollar Rate Loans.
Considering Loans being prepaid separately, any prepayment thereof shall be
applied first to Base Rate Loans to the full extent thereof before application
to Eurodollar Rate Loans, in each case in a manner which minimizes the amount of
any payments required to be made by the Borrower pursuant to subsection 2.6D.
C. General Provisions Regarding Payments.
(i) Manner and Time of Payment. All payments by the Borrower of principal,
interest, fees and other Obligations hereunder and under the Notes shall be made
in Dollars, Patacas or HK Dollars, based on each Lender’s Percentage of
outstanding TLF I Loans, TLF II Loans and Revolving Loans in each such currency
(or, with respect to commitment fees under subsection 2.3A, each Lender’s
Percentage of the Commitments under the applicable Facility in the currency of
such Commitments), in same day funds, without defense, setoff or counterclaim,
free of any restriction or condition, and delivered to the Administrative Agent
not later than 1:00 p.m. (local time) on the date due (or, if necessary, on the
next preceding Business Day) at the applicable Payment and Funding Office for
the account of Lenders; for purposes of computing interest and fees, funds
received by the Administrative Agent after that time on such due date shall be
deemed to have been paid by the Borrower on the next succeeding Business Day.
The Borrower hereby authorizes the Administrative Agent to charge its accounts
with Administrative Agent in order to cause timely payment to be made to the
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).
(ii) Application of Payments to Principal and Interest. All payments in respect
of the principal amount of any Loan shall include payment of accrued interest on
the principal amount being repaid or prepaid, and all such payments shall be
applied to the payment of interest before application to principal.
(iii) Apportionment of Payments. Aggregate principal and interest payments in
respect of Loans shall be apportioned among all outstanding Loans
proportionately to the Lenders’ respective Pro Rata Shares (subject to
subsection 2.11). The Administrative Agent (or its agent or sub-agent appointed
by it) shall promptly distribute to each Lender, at its primary address set
forth on Schedule 2.1 or at such other address as such Lender may request in
writing, its Pro Rata Share of all such payments received by the Administrative
Agent, and the commitment fees of such Lender and all other amounts due to such
Lender, when received by the Administrative Agent pursuant to subsection 2.3
(subject to subsection 2.11). Notwithstanding the foregoing provisions of this
subsection 2.4C(iii), if, pursuant to the provisions of subsection 2.6C, any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or Market
Disruption Lender or if any Affected Lender or Market Disruption Lender makes
Base Rate Loans or Alternate HK Dollar Rate Loans in lieu of its Pro Rata Share
of any Eurodollar Rate Loans or HIBOR Rate Loans, the Administrative Agent shall
give effect thereto in apportioning payments received thereafter.

 

89



--------------------------------------------------------------------------------



 



(iv) Payments on Business Days. Subject to the provisos set forth in the
definition of “Interest Period” as they may apply to Revolving Loans, whenever
any payment to be made hereunder shall be stated to be due on a day that is not
a Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder, as the case may be.
(v) Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will make a notation thereon of all Loans evidenced by that Note and
all principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of the Borrower hereunder or under such Note
with respect to any Loan or any payments of principal or interest on such Note.
2.5 Use of Proceeds.
A. Revolving Loans. The proceeds of the Revolving Loans (other than any New
Revolving Loans), including any Swing Line Loans, shall be applied by the
Borrower for working capital and general corporate purposes of the Loan Parties
including to finance Phase 1 and Phase 2 (excluding any equipment for or
interior design fit out of the Casino Facilities), including any investment or
payment permitted hereunder and the financing of Non-Casino Project Costs.
B. Term Loans. The proceeds of the Term Loans (other than any New Term Loans)
shall be applied by the Borrower to pay Transaction Costs, pay Non-Casino
Project Costs (including land concession payments pursuant to the Land
Concession Contract) and for working capital and general corporate purposes of
the Loan Parties with respect to the hotels and other non-gaming portions of the
Project, in each case incurred on or after November 1, 2009, or to repay
Shareholder Subordinated Indebtedness that was used to pay such costs if and to
the extent that the Equity (after giving effect to such repayment) applied (or
retained for application) to pay such costs incurred on or after November 1,
2009 is not less than $500,000,000.
C. New Term Loans and New Revolving Loans. The proceeds of the New Term Loans
and/or New Revolving Loans, if any, shall be applied by the Borrower to pay
costs incurred in connection with Phase 3 or any other use agreed to by the
Requisite Lenders.
D. Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by the Borrower, any other Loan Party or any of their
Affiliates in any manner that would cause the borrowing or the application of
such proceeds to violate Regulation U, Regulation T or Regulation X of the Board
of Governors of the Federal Reserve System or any other regulation of such Board
or to violate the Exchange Act, in each case as in effect on the date or dates
of such borrowing and such use of proceeds.

 

90



--------------------------------------------------------------------------------



 



2.6 Special Provisions Governing Eurodollar Rate Loans and HIBOR Rate Loans.
Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans or HIBOR
Rate Loans as to the matters covered:
A. Determination of Applicable Interest Rate. As soon as practicable after
11:00 a.m. (local time) on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans or HIBOR Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Borrower and each Lender.
B. Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans or HIBOR Rate
Loans, that by reason of circumstances affecting the interbank Eurodollar or HK
Dollar market adequate and fair means do not exist for ascertaining the interest
rate applicable to such Loans on the basis provided for in the definition of
Adjusted Eurodollar Rate or HIBOR Rate, as the case may be, the Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to the Borrower and each Lender of such determination, whereupon
(i) no Loans may be made as, or converted to, Eurodollar Rate Loans or HIBOR
Rate Loans, as the case may be, until such time as Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist and (ii) any Borrowing Notice or Conversion/Continuation Notice
given by the Borrower with respect to the Loans denominated in Dollars in
respect of which such determination was made shall be deemed to be made with
respect to Base Rate Loans.
C. Illegality or Impracticability of Eurodollar Rate Loans or HIBOR Rate Loans.
In the event that it becomes unlawful for a Lender to make, maintain or continue
its Commitments or Loans, as contemplated by this Agreement, as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order not in effect on the date such Person became a
Lender (or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), then, and in any such event, such Lender shall
be an “Affected Lender” and it shall promptly give notice (by telefacsimile or
by telephone confirmed in writing) to the Borrower and the Administrative Agent
of such determination (which notice Administrative Agent shall promptly transmit
to each other Lender). Thereafter (i) if the same is unlawful for such Affected
Lender, the obligation of such Affected Lender to make Loans as, or to convert
Loans to, Eurodollar Rate Loans, HIBOR Rate Loans and Base Rate Loans, as the
case may be, shall be suspended until such notice shall be withdrawn by the
Affected Lender (which such Affected Lender shall do at the earliest practicable
date), (ii) if it becomes unlawful for such Affected Lender to maintain its
outstanding Loans, such Affected

 

91



--------------------------------------------------------------------------------



 



Lender’s obligation to maintain its outstanding Loans (the “Affected Loans”)
shall be terminated, its Commitments shall be terminated and its RL Percentage,
TLF I Percentage and/or TLF II Percentage, as applicable, shall be reduced to
zero, in each case, at the earlier to occur of the expiration of the Interest
Period then in effect with respect to the Affected Loans or when required by law
(being no earlier than the last day of any applicable grace period permitted by
law), whereupon such Affected Lender shall receive a prepayment in the amount of
its outstanding Loans and cease to be a Lender under this Agreement, and
(iii) the Borrower shall promptly pay to the Administrative Agent such
additional amounts of cash as reasonably requested by any Issuing Lender or the
Swing Line Lender to be held as security for the Borrower’s reimbursement
Obligations in respect of Letters of Credit and Swing Line Loans then
outstanding (such amount not to exceed such Affected Lender’s obligations under
subsection 2.10D, subection 3.1C or subsection 3.3C). Except as provided in the
immediately preceding sentence, nothing in this subsection 2.6C shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, Eurodollar Rate Loans or HIBOR Rate Loans in
accordance with the terms of this Agreement.
D. Compensation For Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by that Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by that
Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans or HIBOR Rate Loans and any loss, expense or liability sustained by that
Lender in connection with the liquidation or re-employment of such funds) which
that Lender may sustain: (i) if for any reason (other than a default by that
Lender) a borrowing of any Eurodollar Rate Loan or HIBOR Rate Loan does not
occur on a date specified therefor in a Borrowing Notice or a telephonic request
for borrowing, as applicable, or a borrowing of any Eurodollar Rate Loan or
HIBOR Rate Loan does not occur as a result of the revocation by the Borrower of
the related Borrowing Notice pursuant to subsection 2.6F, or a conversion to or
continuation of any Eurodollar Rate Loan or HIBOR Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation, (ii) if any prepayment (including any
prepayment pursuant to subsection 2.4B(i) and subsection 2.4B(iii)) or other
principal payment (including pursuant to an assignment of Revolving Loans on any
Increased Amount Date pursuant to Section 2.11) or any conversion of any of its
Eurodollar Rate Loans or HIBOR Rate Loans occurs on a date prior to the last day
of an Interest Period applicable to that Loan, (iii) if any prepayment of any of
its Eurodollar Rate Loans or HIBOR Rate Loans is not made on any date specified
in a notice of prepayment given by the Borrower, or (iv) as a consequence of any
other default by the Borrower in the repayment of its Eurodollar Rate Loans or
HIBOR Rate Loans when required by the terms of this Agreement. If at any time
any prepayment is required that would give rise to any compensation pursuant to
this subsection 2.6D under clause (ii) of the preceding sentence, and no
Potential Event of Default or Event of Default has occurred and is continuing,
then at the Borrower’s option upon five Business Days’ notice to the
Administrative Agent, the applicable prepayment amount may be deposited
irrevocably into the Prepayment Account in lieu of payment to the applicable
Lenders. Such funds shall be held in the Prepayment Account until the last day
of the applicable Interest Period, at which time the amount deposited in the
Prepayment Account shall be further disbursed to the applicable Lenders. The
deposit of amounts into the Prepayment Account shall not constitute a prepayment
of principal and all principal to be prepaid using the proceeds from such
account shall continue to accrue interest at the then applicable interest rate
until actually prepaid.

 

92



--------------------------------------------------------------------------------



 



E. Booking of Eurodollar Rate Loans or HIBOR Rate Loans. Any Lender may make,
carry or transfer Eurodollar Rate Loans or HIBOR Rate Loans at, to, or for the
account of any of its branch offices or the office of an Affiliate of that
Lender, provided that as of the date of any such change in any Lender’s booking
office for its Commitments or Loans hereunder or the effective date of any such
assignment to an Affiliate of such Lender, such Lender or Affiliate is not
entitled to claim an amount in excess of that which would have been payable to
or for the account of original branch of such Lender or such Lender, as the case
may be, in respect of Included Taxes pursuant to subsection 2.7B (but without
prejudice to any obligation of the Borrower under this Agreement with respect to
such Included Taxes occurring after the date of such change or assignment).
F. Market Disruption. If within one Business Day after the Interest Rate
Determination Date for any Interest Period with respect to any Eurodollar Rate
Loans or HIBOR Rate Loans the Administrative Agent receives notifications from a
Lender, or Lenders, holding more than 50% of the aggregate principal amount of
such Loans (any such Lender or Lenders, “Market Disruption Lenders”) that the
cost to it or them of obtaining matching deposits in the London interbank market
or the Hong Kong interbank market, respectively, would be in excess of the
Adjusted Eurodollar Rate or the HIBOR Rate, as the case may be (a “Market
Disruption Event”), then, the rate of interest for such Loans for such Interest
Period shall be the percentage rate per annum which is the sum of (i) the
Applicable Margin and (ii) the percentage rate per annum notified by the Lender
of each such Loan to the Administrative Agent to be the cost to such Lender of
funding such Loan from whatsoever source it may reasonably select (which cost
shall take into account the Eurodollar Rate Reserve Percentage for such Interest
Period). Upon receipt of notification from the Market Disruption Lenders, the
Administrative Agent shall notify the Borrower in writing (which notice shall
identify the Market Disruption Lenders) of the occurrence of such Market
Disruption Event, and thereafter the Borrower may by telephonic notice to the
Administrative Agent, at any time prior to the Business Day next preceding the
date of such Borrowing or the first day of such Interest Period, as the case may
be, revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or HIBOR Rate Loans, as applicable, or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
(1) in the case of Loans denominated in Dollars, Base Rate Loans and (2) in the
case of Loans denominated in HK Dollars or Patacas, Loans at the HIBOR Rate
determined as the arithmetic mean of the rates quoted by Reference Banks in
accordance with clause (b) in the definition of HIBOR Rate (or if the HIBOR Rate
which gave rise to the Market Disruption Event was already determined in such
manner, at the Alternate HK Dollar Rate) in the amount specified therein. If a
Market Disruption Event occurs and the Administrative Agent or the Borrower so
requires, the Administrative Agent and the Borrower shall enter into
negotiations (for a period of not more than 30 days) with a view to agreeing as
substitute basis for determining the rate of interest for Eurodollar Rate Loans
or HIBOR Rate Loans, as the case may be). Any alternative basis so agreed
between the Administrative Agent and the Borrower shall, with the prior consent
of all Lenders and the Borrower, be binding on all parties hereto.

 

93



--------------------------------------------------------------------------------



 



G. Eurodollar Rate Loans and HIBOR Rate Loans After Default. After the
occurrence of and during the continuation of a Potential Event of Default or an
Event of Default, (i) the Borrower may not elect to have a Loan be made or
maintained as, or converted to, a Eurodollar Rate Loan or, if so notified by the
Administrative Agent, a HIBOR Rate Loan (provided that, if such notice has been
given by the Administrative Agent, such HIBOR Rate Loan shall bear interest at
the Alternate HK Dollar Rate), after the expiration of any Interest Period then
in effect for that Loan and (ii) subject to the provisions of subsection 2.6D,
any Borrowing Notice or Conversion/Continuation Notice given by the Borrower
with respect to a requested borrowing or conversion/continuation that has not
yet occurred shall be deemed made with respect to Base Rate Loans.
2.7 Increased Costs; Taxes; Capital Adequacy.
A. Compensation for Increased Costs and Taxes. Subject to the provisions of
subsection 2.7B (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental
Instrumentality, in each case that becomes effective after the date hereof, or
compliance by such Lender with any guideline, request or directive issued or
made after the date hereof by any Governmental Instrumentality (whether or not
having the force of law):
(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than any Tax on the overall net income of such Lender) with respect
to this Agreement or any of its obligations hereunder or any payments to such
Lender (or its applicable lending office) of principal, interest, fees or any
other amount payable hereunder;
(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to
Eurodollar Rate Loans or HIBOR Rate Loans that are reflected in the definition
of Adjusted Eurodollar Rate or HIBOR Rate, respectively); or
(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Lender (or its applicable lending office) or its obligations
hereunder or the interbank Eurodollar or HK Dollar market;

 

94



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, the Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
subsection 2.7A, which statement shall be prima facie evidence of the matters
set forth therein. Notwithstanding anything to the contrary herein, the Borrower
shall not be required to compensate any Lender pursuant to this subsection 2.7A
for any Taxes, costs or reduced amounts incurred more than twelve (12) months
prior to the date that such Lender notifies the Borrower of the circumstances
giving rise to such Taxes or increased costs or reduction in amounts received or
receivable by such Lender and of such Lender’s intention to claim compensation
therefor (except that, if the circumstances giving rise to such Taxes, increased
costs or reductions are retroactive in effect, then the twelve-month period
referred to above shall (if the period of retroactive effect includes any period
prior to the first day of such twelve month period) be extended to include the
period of retroactive effect thereof).
B. Withholding of Taxes.
(i) Payments to Be Free and Clear. All sums payable by the Borrower, any other
Loan Party or the Sponsor under this Agreement and the other Loan Documents to
any Agent or any Lender shall (except to the extent required by law) be paid
free and clear of, and without any deduction or withholding on account of, any
Tax (other than a Tax on the overall net income of any Lender) imposed, levied,
collected, withheld or assessed by or within (a) the United States or any
political subdivision in or of the United States or (b) Macau SAR or any
political subdivision in or of Macau SAR or (c) any other jurisdiction from or
to which a payment is made or deemed made by or on behalf of the Borrower or by
any federation or organization of which the United States or any such
jurisdiction is a member at the time of payment, all such non-excluded Taxes
being hereinafter collectively referred to as “Included Taxes”.
(ii) Grossing-up of Payments. If the Borrower or any other Person is required by
law to make any deduction or withholding on account of any such Included Tax
from any sum paid or payable by the Borrower to the Administrative Agent or any
Lender under any of the Loan Documents:
(a) the Borrower shall notify Administrative Agent of any such requirement or
any change in any such requirement as soon as the Borrower becomes aware of it;
(b) the Borrower shall pay any such Included Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on the Borrower) for its own account or (if that liability is imposed on
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of the Administrative Agent or such Lender;

 

95



--------------------------------------------------------------------------------



 



(c) the sum payable by the Borrower, any other Loan Party or the Sponsor in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment (including any deduction, withholding or
payment on amounts paid pursuant to this subsection 2.7B), the Administrative
Agent or such Lender, as the case may be, receives on the due date a net sum
equal to what it would have received had no deduction, withholding or payment
been required or made; and
(d) within 30 days after paying any sum from which it is required by law to make
any deduction or withholding, and within 30 days after the due date of payment
of any Included Tax which it is required by clause (b) above to pay, the
Borrower shall deliver to the Administrative Agent evidence satisfactory to the
other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority.
(iii) Evidence of Reduction of or Exemption from Withholding Tax. (a) A Lender
that is entitled to an exemption from or reduction of any Included Taxes imposed
on payments made by the Borrower or any Guarantor pursuant to the Loan Documents
shall deliver to the Administrative Agent for transmission to the Borrower,
promptly upon request to such Lender by the Borrower, such properly completed
and executed documentation provided by the Borrower and prescribed by applicable
law and such other information reasonably requested that is necessary to reduce
or eliminate such Tax. Notwithstanding the foregoing, no Lender shall be
obligated to provide any documentation pursuant to this subsection 2.7B(iii) if
such Lender is not legally able to do so. For the avoidance of doubt, a Lender’s
failure to provide information or documentation which it is not legally able to
provide shall not affect its right to receive additional amounts pursuant to
subsection 2.7B(ii).
(b) Each Lender required to deliver any documentation or other information
pursuant to subsection 2.7B(iii)(a) hereby agrees, from time to time after the
initial delivery by such Lender of such documentation or other information, that
(i) whenever a lapse in time or change in circumstances renders documentation or
other information about such Lender obsolete or inaccurate in any material
respect, then such Lender shall inform the Borrower and shall at the request of
the Borrower, or (ii) if the Borrower otherwise requests, promptly (1) deliver
to the Administrative Agent for transmission to the Borrower replacement
documentation as provided by the Borrower which is properly completed and duly
executed by such Lender, together with any other information reasonably required
and that the Borrower informs such Lender of which is necessary in order to
confirm or establish that such Lender is entitled to an exemption from or
reduction of any Included Taxes imposed on payments to such Lender under the
Loan Documents or (2) notify Administrative Agent and the Borrower of its
inability to deliver any such documentation or other information. For the
avoidance of doubt, a Lender’s failure to provide information or documentation
which it is not legally able to provide shall not affect its right to receive
additional amounts pursuant to subsection 2.7B(ii).
(c) The Borrower or any Guarantor shall not be required to pay any additional
amount to any Lender under subsection 2.7B(ii) if such Lender shall have failed
to satisfy the requirements of clause (a) or (b)(1) of this
subsection 2.7B(iii). For the avoidance of doubt, a Lender’s failure to provide
information or documentation which it is not legally able to provide shall not
affect its right to receive additional amounts pursuant to subsection 2.7B(ii).

 

96



--------------------------------------------------------------------------------



 



C. Capital Adequacy Adjustment. If any Lender (which term shall include the
Issuing Lender for purposes of this subsection 2.7C) shall have determined that
the adoption, effectiveness, phase-in or applicability after the date hereof of
any law, rule or regulation (or any provision thereof) regarding capital
adequacy, or any change therein or in the interpretation or administration
thereof after the date hereof by any Governmental Instrumentality charged with
the interpretation or administration thereof, or compliance by any Lender (or
its applicable lending office) with any guideline, request or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Instrumentality, has or would have the effect of reducing the rate
of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of, or with reference to, such Lender’s Loans or
Commitments or Letters of Credit or participations therein or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender or such controlling corporation could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within
five Business Days after receipt by the Borrower from such Lender of the
statement referred to in the next sentence, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after-tax basis for such reduction. Such Lender
shall deliver to the Borrower (with a copy to the Administrative Agent) a
written statement, setting forth in reasonable detail the basis of the
calculation of such additional amounts, which statement shall be conclusive and
binding upon all parties hereto absent manifest error.
D. Replacement of Lenders due to Withholding Tax. Notwithstanding the foregoing,
if any Lender becomes (x) an Affected Lender or (y) entitled to receive any
additional amounts pursuant to subsection 2.7A or  2.7B(ii), then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
subsection 10.1, including as a condition precedent to such assignment,
(i) Administrative Agent’s consent to the assignee unless not otherwise required
by subsection 10.1 and (ii) payment by the Borrower of the registration fee set
forth in subsection 10.1B(i), if applicable), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment, or an Affiliate of the Company to the extent such Affiliate is
permitted as an Eligible Assignee); provided that (i) such Lender shall have
received irrevocable payment in full in cash of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, and accrued fees
and all other Obligations and other amounts payable to it hereunder (including
amounts payable pursuant to Section 2.6D) from the assignee or the Borrower (or
such lesser amount agreed to by the parties), (ii) such assignee would,
immediately after such assignment, not be entitled to receive any additional
amounts pursuant to subsection 2.7B(ii) hereof (or, alternatively, would be
entitled to receive reduced additional amounts pursuant to subsection 2.7B(ii)
hereof than such assignor would have received but for such assignment), and
(iii) no more than the greater of (a) twelve Lenders, and (b) the number of
Lenders holding up to $50,000,000 in aggregate principal amount of the Loans may
be so replaced pursuant to this subsection 2.7D in the aggregate after the
Initial Borrowing Date.

 

97



--------------------------------------------------------------------------------



 



E. Tax Credits. If a Lender or the Administrative Agent determines, in its sole
discretion, that it has finally and irrevocably received a Tax Credit from a
Governmental Instrumentality in respect of Included Taxes as to which the
Borrower has paid additional amounts pursuant to this subsection 2.7, it shall
within 60 days from the date of such determination, pay over the amount of such
Tax Credit to the Borrower (but only to the extent of such indemnity payments or
additional payments made by the Borrower under this subsection 2.7 with respect
to such Included Taxes Taxes giving rise to such Tax Credit and to the extent
the Administrative Agent or such Lender, as the case may be, determines in its
sole discretion that it can do so without prejudice to the retention of the
amount of such Tax Credit), net of all reasonable out-of-pocket expenses of such
Lender or the Administrative Agent and without interest (other than interest
paid by the relevant taxation authority with respect to such Tax Credit);
provided, that the Borrower, upon request of such Lender or the Administrative
Agent, agrees to repay the amount paid over to the Borrower (plus penalties,
interest or other reasonable charges) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
Tax Credit to such Governmental Instrumentality. Notwithstanding anything in
this Agreement to the contrary, this subsection 2.7 shall not be construed to
require any Lender or the Administrative Agent to (i) make available its tax
returns (or any other information which it deems to be confidential) to the
Borrower or any other person, (ii) require the Administrative Agent or any
Lender to claim any refund of any Included Taxes or (iii) interfere with the
right of the Administrative Agent or any Lender to arrange its tax affairs in
whatever manner it thinks fit.
2.8 Obligation of Lenders to Mitigate.
Each Lender and Issuing Lender agrees that, as promptly as practicable after the
officer of such Lender or Issuing Lender responsible for administering the Loans
or Letters of Credit of such Lender or Issuing Lender, as the case may be,
becomes aware of the occurrence of an event or the existence of a condition that
would cause such Lender or Issuing Lender to become an Affected Lender or that
would entitle such Lender or Issuing Lender to receive payments under
subsection 2.7 or subsection 3.6 it will, to the extent not inconsistent with
the internal policies of such Lender or Issuing Lender and any applicable legal
or regulatory restrictions, use reasonable efforts (i) to make, issue, fund or
maintain the Commitments of such Lender or Issuing Lender or the affected Loans
or Letters of Credit of such Lender or Issuing Lender through another lending or
Letters of Credit office of such Lender or Issuing Lender or (ii) take such
other measures as such Lender or Issuing Lender may deem reasonable, if as a
result thereof the circumstances which would cause such Lender or Issuing Lender
to be an Affected Lender would cease to exist or the additional amounts which
would otherwise be required to be paid to such Lender or Issuing Lender pursuant
to subsection 2.7 would be materially reduced and if, as determined by such
Lender or Issuing Lender in its sole discretion, the making, issuing, funding or
maintaining of such Commitments or Loans or Letters of Credit through such other
lending or Letters of Credit office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect, in any material
respect, such Commitments or Loans or Letters of Credit or the interests of such
Lender or Issuing Lender; provided that such Lender or Issuing Lender will not
be obligated to utilize such other lending or Letters of Credit office pursuant
to this subsection 2.8 if such Lender or Issuing Lender would incur incremental
expenses as a result of utilizing such other lending office as described in
clause (i) above unless the Loan Parties agree in writing to pay all such
incidental costs on or prior to the date such costs would be incurred by such
Lender. A certificate as to the amount of any such expenses payable by the
Borrower pursuant to this subsection 2.8 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender or Issuing Lender to
the Borrower (with a copy to the Administrative Agent) shall be conclusive
absent manifest error.

 

98



--------------------------------------------------------------------------------



 



2.9 Incremental Facilities.
A. The Borrower may by written notice to the Co-Syndication Agents and the
Administrative Agent elect to request from time to time (i) prior to the
Revolving Loan Commitment Termination Date, an increase to the existing
Revolving Loan Commitments (any such increase, the “New Revolving Loan
Commitments”) and/or (ii) the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”), denominated in Dollars, HK
Dollars or Patacas pursuant to the terms of this Agreement, and in either case
not less than $25,000,000 (or the equivalent thereof in HK Dollars or Patacas)
individually (or such lesser amount which shall be approved by the
Co-Syndication Agents and the Administrative Agent), which amount set forth in
such notice may be a proposed range of new commitments that otherwise comply
with the foregoing requirements; provided that such New Revolving Loan
Commitments and New Term Loan Commitments, together with the aggregate principal
amount of all secured Indebtedness outstanding pursuant to subsections 7.1(xv)
and 7.1(xvi), shall be in an amount not in excess of $500,000,000 (or the
equivalent thereof in HK Dollars or Patacas) in the aggregate. Each such notice
shall specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the New Revolving Loan Commitments or New Term Loan Commitments,
as the case may be, shall be effective, which shall be a date not less than 10
Business Days (or such shorter time as is agreed upon by the Administrative
Agent and each Co-Syndication Agent) after the date on which such notice is
delivered to each Co-Syndication Agent and the Administrative Agent. When
available, the Co-Syndication Agents will deliver a notice to the Borrower and
each Lender and the Administrative Agent setting forth the identity of each
Lender or other Person that is an Eligible Assignee (each, a “New Term Loan
Lender” or a “New Revolving Loan Lender”, as applicable) to which the
Co-Syndication Agents have allocated any portion of such New Revolving Loan
Commitments or New Term Loan Commitments and the amounts of such allocations,
and in the case of each notice to any Revolving Loan Lender, the respective
interests in such Revolving Loan Lender’s Revolving Loans, in each case subject
to the assignments contemplated by this Section; provided that any Lender
approached to provide all or a portion of the New Revolving Loan Commitments or
New Term Loan Commitments may elect or decline, in its sole discretion, to
provide a New Revolving Loan Commitment or New Term Loan Commitment.
B. Such New Revolving Loan Commitments or New Term Loan Commitments shall become
effective as of such Increased Amount Date; provided that (1) no Potential Event
of Default or Event of Default shall exist on such Increased Amount Date before
or after giving effect to such New Revolving Loan Commitments or New Term Loan
Commitments and the related Credit Extensions; (2) both before and after giving
effect to the making of any series of New Term Loans (a “Series”), each of the
conditions set forth in Section 4.2 shall be satisfied; (3) the Borrower shall
be in pro forma compliance with each of the

 

99



--------------------------------------------------------------------------------



 



covenants set forth in Section 7.6 (provided that for the purpose of subsection
7.6B, the Consolidated Leverage Ratio shall not exceed 3.50:1.0) as of the last
day of the most recently ended Fiscal Quarter after giving effect to such New
Revolving Loan Commitments or New Term Loan Commitments; (4) the New Revolving
Loan Commitments or New Term Loan Commitments shall be effected pursuant to one
or more Joinder Agreements executed and delivered by the Borrower, the
Co-Syndication Agents and the Administrative Agent, and each of which shall be
recorded in the Register and shall be subject to the requirements set forth in
subsection 2.7B(iii); (5) the Borrower shall make any payments required pursuant
to subsection 2.6D in connection with the New Revolving Loan Commitments or New
Term Loan Commitments to any Lender (including any New Term Loan Lender or New
Revolving Loan Lender); and (6) the Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by the
Administrative Agent or any Co-Syndication Agent in connection with any such
transaction. Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement (all New Term Loans or New Term Loan Commitments of any Series, a
“New Term Loan Facility”).
C. On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Loan Lenders shall assign to each of the New Revolving
Loan Lenders, and each of the New Revolving Loan Lenders shall purchase from
each of the Revolving Loan Lenders, at the principal amount thereof (together
with accrued interest), such interests in the Revolving Loans outstanding on
such Increased Amount Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans will be held
by existing Revolving Loan Lenders and New Revolving Loan Lenders ratably in
accordance with their Revolving Loan Commitments after giving effect to the
addition of such New Revolving Loan Commitments to the Revolving Loan
Commitments, (b) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Loan Commitment and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and
(c) each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Loan Commitment and all matters relating thereto.
D. On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of such Series shall make a Loan to
the Borrower (a “New Term Loan”) in an amount equal to its New Term Loan
Commitment of such Series, and (ii) each New Term Loan Lender of such Series
shall become a Lender hereunder with respect to the New Term Loan Commitment of
such Series and the New Term Loans of such Series made pursuant thereto.
Proceeds of any Series of New Term Loans shall be deposited in the Project Loans
Disbursement Account.
E. The terms and provisions of the New Term Loans and New Term Loan Commitments
of any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the TLF I Loans. The terms and provisions (other than
the amounts of commitment and other fees) of the New Revolving Loans shall be
identical to the Revolving Loans. In any event (i) the weighted average life to
maturity of all New Term Loans of any Series shall be no shorter than the
remaining weighted average life to maturity of the TLF I Loans, (ii) the
applicable New Term Loan Maturity Date of each Series shall be no earlier

 

100



--------------------------------------------------------------------------------



 



than the final maturity of the TLF I Loans, (iii) the rate of interest and any
applicable original issue discount applicable to the New Term Loans of each
Series shall be determined by the Borrower and the applicable new Lenders and
shall be set forth in each applicable Joinder Agreement; provided however that
the yield per annum with respect to the New Term Loans (consisting of the
interest rate applicable to such New Term Loans plus any applicable original
issue discount with respect thereto (which original issue discount shall be
equated to interest rates based on an assumed four-year average life to
maturity)) shall not be greater at any time than the interest rate then
applicable to any TLF I Loans (on a pro forma basis for the borrowing of such
New Term Loans) plus 0.25% per annum, unless the Applicable Margins with respect
to the TLF I Loans are increased so as to comply with the provisions of this
sentence. Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Co-Syndication Agents and the
Administrative Agent, to effect the provision of this subsection 2.9.
2.10 Swing Line Loans.
A. Swing Line Loans shall be made in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount.
B. Whenever the Borrower desires that the Swing Line Lender make a Swing Line
Loan, the Borrower shall deliver to the Administrative Agent a Borrowing Notice
no later than 11:00 a.m. (local time) on the proposed Funding Date.
C. The Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 3:00 p.m. (local time) on the applicable
Funding Date by wire transfer (together with the applicable SWIFT confirmation
or Federal Funds Wire Confirmation) of same day funds in Dollars, Patacas or HK
Dollars, as the case may be, where and as directed by the Borrower. Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified in subsection 4.2, the Administrative Agent shall make the proceeds of
such Swing Line Loans available to the Borrower on the applicable Funding Date
by causing an amount of same day funds in Dollars, Patacas or HK Dollars, as the
case may be, equal to the proceeds of all such Swing Line Loans received by the
Administrative Agent from the Swing Line Lender to be credited to the account of
the Borrower at the Payment and Funding Office, or such other office of the
Administrative Agent as may be designated in writing to the Borrower in the case
of Swing Line Loans denominated in Patacas or HK Dollars.
D. With respect to any outstanding Swing Line Loans, if (i) such Swing Line
Loans shall be outstanding for more than four Business Days, (ii) any Event of
Default or Potential Event of Default shall occur and be continuing on a date
such Swing Line Loans are outstanding, or (iii) the Swing Line Lender delivers
to the Administrative Agent (with a copy to the Borrower), no later than
11:00 a.m. (Eastern time) at least one Business Day in advance of the proposed
Funding Date, a notice (which shall be deemed to be a Borrowing Notice given by
Borrower) requesting that each Lender holding a Revolving Commitment make
Revolving Loans that are Base Rate Loans to the Borrower on such Funding Date in
an amount equal to the Dollar Equivalent of the amount of such outstanding Swing
Line Loans (in each case, the “Refunded Swing Line Loans”), each Revolving Loan
Lender shall deposit in an account specified by the Swing Line Lender its Pro
Rata Share of the amount so requested in same day

 

101



--------------------------------------------------------------------------------



 



funds and such funds shall be applied by the Swing Line Lender to repay the
Refunded Swing Line Loans. Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by the Lenders
other than the Swing Line Lender shall be immediately delivered by the
Administrative Agent to the Swing Line Lender (and not to the Borrower) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, the Swing Line Lender’s Pro Rata
Share of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by Swing Line Lender to the Borrower in the
amount of the Dollar Equivalent of such Pro Rata Share, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of the Swing
Line Lender but shall instead constitute part of the Swing Line Lender’s
outstanding Revolving Loans to the Borrower and shall be due under the Revolving
Loan Note issued by the Borrower to the Swing Line Lender. The Borrower hereby
authorizes the Administrative Agent and the Swing Line Lender to charge the
Borrower’s accounts with the Administrative Agent and the Swing Line Lender (up
to the amount available in each such account) in order to immediately pay the
Swing Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by Lenders holding Revolving Commitments,
including the Revolving Loans deemed to be made by the Swing Line Lender, are
not sufficient to repay in full the Refunded Swing Line Loans. If any portion of
any such amount paid (or deemed to be paid) to the Swing Line Lender should be
recovered by or on behalf of the Borrower from the Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders.
E. Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swing Line Loans pursuant to the preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swing Line Lender, any Loan Party, the
Sponsor or any other Person for any reason whatsoever; (B) the occurrence or
continuation of a Potential Event of Default or Event of Default; (C) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of any Loan Party or the Sponsor; (D) any
breach of this Agreement or any other Loan Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; and (2) the Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Potential Event of Default or
Event of Default or (B) at a time when any Lender is a Defaulting Lender unless
the Swing Line Lender has entered into arrangements satisfactory to it and the
Borrower to eliminate the Swing Line Lender’s risk with respect to the
Defaulting Lender’s participation in such Swing Line Loan, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding Swing
Line Loans.

 

102



--------------------------------------------------------------------------------



 



2.11 Defaulting Lender. Notwithstanding anything to the contrary contained
herein, if any Lender becomes a Defaulting Lender, then during any Default
Period with respect to such Defaulting Lender, such Defaulting Lender shall be
deemed not to be a “Lender” for purposes of voting on any matters (including,
but not limited to, any amendment, waiver or consent, provided that such
Defaulting Lender’s consent shall be required in connection with any amendment,
waiver, consent or other modification of this Agreement that would to the extent
that such modification would increase the amount of or extend the maturity of
such Defaulting Lender’s Commitments hereunder) with respect to any provision of
the Loan Documents that requires the approval of Requisite Lenders or all
affected lenders. During any Default Period with respect to a Defaulting Lender
(a) fees shall cease to accrue on the unfunded portion of the commitment of such
Defaulting Lender pursuant to subsection 2.3; (b) to the extent permitted by
applicable law, any amounts that would otherwise be payable to such Defaulting
Lender with respect to its Loans and Commitments under the Loan Documents
(including, without limitation, voluntary and mandatory prepayments, interest
and fees) may, in lieu of being distributed to such Defaulting Lender, at the
written direction of Borrower to Administrative Agent, be retained by
Administrative Agent and applied in the following order of priority: first, to
the payment of any amounts owing by such Defaulting Lender to Administrative
Agent and to collateralize indemnification and reimbursement obligations of such
Defaulting Lender in an amount reasonably determined by Administrative Agent,
second, to the payment of any amounts owing by such Defaulting Lender to the
Swing Line Lender, third, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Lender, fourth, to the funding of any Loan in respect of
which the Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, fifth, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against the Defaulting Lender as a result of the Defaulting Lender’s
breach of its obligations under this Agreement, and sixth, to the payment of the
Term Loans and Revolving Loans of other Lenders (but not to the Loans of such
Defaulting Lender) as if such Defaulting Lender had funded all Defaulted Loans
of such Defaulting Lender; (c) (i) such Defaulting Lender’s Revolving Loan
Commitment and outstanding Revolving Loans and such Defaulting Lender’s Pro Rata
Share of the Letter of Credit Usage shall be excluded for purposes of
calculating the Revolving Loan Commitment fee payable to Lenders in respect of
any day during any Default Period with respect to such Defaulting Lender, and
such Defaulting Lender shall not be entitled to receive any Revolving Loan
Commitment fee pursuant to subsection 2.3 with respect to such Defaulting
Lender’s Revolving Loan Commitment in respect of any Default Period with respect
to such Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (ii) such Defaulting Lender’s TLF Commitments and
outstanding Term Loans shall be excluded for purposes of calculating the Term
Loan commitment fee payable to Lenders in respect of any day during any Default
Period with respect to such Defaulting Lender, and such Defaulting Lender shall
not be entitled to receive any Term Loan commitment fee pursuant to subsection
2.3 with respect to such Defaulting Lender’s TLF Commitment in respect of any
Default Period with respect to such Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender); and (d) the Total Utilization of
Revolving Loan Commitments as at any date of determination shall be calculated
as if such Defaulting Lender had funded all Defaulted Loans of such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto. No Commitment of any Lender shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this subsection 2.11, performance by Borrower of its obligations hereunder and
the other Loan Documents shall not be excused or otherwise modified as a result
of any Lender becoming a Defaulting Lender or the operation of this
subsection 2.11. The rights and remedies against a

 

103



--------------------------------------------------------------------------------



 



Defaulting Lender under this subsection 2.11 are in addition to other rights and
remedies which Borrower may have against such Defaulting Lender as a result of
it becoming a Defaulting Lender and which Administrative Agent or any Lender may
have against such Defaulting Lender with respect thereto. Notwithstanding the
foregoing, nothing contained in this subsection 2.11 shall alter in any way the
Borrower’s obligations to repay any Defaulting Lender for Loans that it has
actually funded. The Administrative Agent shall not be required to ascertain or
inquire as to the existence of any Funds Defaulting Lender or Insolvency
Defaulting Lender.
2.12 Removal of Defaulting Lender. Anything contained herein to the contrary
notwithstanding, in the event that (i) any Lender shall become a Defaulting
Lender, (ii) the Default Period for such Defaulting Lender shall remain in
effect, and (iii) such Defaulting Lender shall fail to cure the default as a
result of which it has become a Defaulting Lender within five Business Days
after Borrower’s request that it cure such default; then, with respect to each
such Defaulting Lender (the “Terminated Lender”), the Borrower may, by giving
written notice to the Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of subsection 10.1 and
the Borrower shall pay the fees, if any, payable thereunder in connection with
any such assignment from an Insolvency Defaulting Lender, and the Funds
Defaulting Lender (if not also an Insolvency Defaulting Lender) shall pay the
fees, if any, payable thereunder in connection with any such assignment from
such Defaulting Lender; provided, (x) on the date of such assignment, the
Replacement Lender shall, unless otherwise agreed by such Terminated Lender, pay
to such Terminated Lender an amount equal to the sum of (1) an amount equal to
the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (2) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (3) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to
subsection 2.3; (y) on the date of such assignment, Borrower shall pay any
amounts payable to such Terminated Lender pursuant to subsection 2.6D and
subsection 2.7 or otherwise then due and payable to such Terminated Lender under
any Loan Document as if it were a prepayment; provided, Borrower may not make
such election with respect to any Terminated Lender that is also an Issuing
Lender unless, prior to the effectiveness of such election, Borrower shall have
caused each outstanding Letter of Credit issued thereby to be cancelled or
issued by a new Issuing Lender. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Commitments,
if any, such Terminated Lender shall no longer constitute a “Lender” for
purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if the Borrower exercises its option hereunder to cause an
assignment by such Lender as a Terminated Lender, such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
subsection 10.1. In the event that a Lender does not comply with the
requirements of the immediately preceding sentence within one Business Day after
receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with subsection 10.1 on
behalf of a Terminated Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to subsection 10.1. For the avoidance of doubt, any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 

104



--------------------------------------------------------------------------------



 



Section 3. Letters of Credit.
3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein.
A. Letters of Credit. The Borrower may request, in accordance with the
provisions of this subsection 3.1, from time to time during the period from the
Closing Date to but excluding the Revolving Loan Commitment Termination Date,
that an Issuing Lender issue Letters of Credit for the account of the Borrower
for the purposes specified in the definitions of Commercial Letters of Credit
and Standby Letters of Credit. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrower herein set forth, the Issuing Lenders shall issue such Letters of
Credit in accordance with the provisions of this subsection 3.1; provided that
the Borrower shall not request that any Issuing Lender issue (and no Issuing
Lender shall issue):
(i) any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitments then in effect;
(ii) any Letter of Credit if, after giving effect to such issuance, the
aggregate of the Letter of Credit Usage and the aggregate outstanding principal
amount of the Swing Line Loans would exceed the Multi-Use Sublimit;
(iii) any Standby Letter of Credit having an expiration date later than the
earlier of (a) the Revolving Loan Commitment Termination Date and (b) the date
which is one year from the date of issuance of such Standby Letter of Credit
(unless the Issuing Lender agrees to issue a Letter of Credit with an expiration
date which is more than one year from the date of its issuance); provided that
the immediately preceding clause (b) shall not prevent any Issuing Lender from
agreeing that a Standby Letter of Credit will automatically be extended for one
or more successive periods not to exceed one year each unless such Issuing
Lender elects not to extend for any such additional period; and provided,
further that such Issuing Lender shall elect not to extend such Standby Letter
of Credit if it has knowledge that an Event of Default has occurred and is
continuing at the time such Issuing Lender must elect whether or not to allow
such extension;
(iv) any Commercial Letter of Credit having an expiration date (a) later than
the earlier of (X) the date which is 30 days prior to the Revolving Loan
Commitment Termination Date and (Y) the date which is 180 days from the date of
issuance of such Commercial Letter of Credit or (b) that is otherwise
unacceptable to the applicable Issuing Lender in its reasonable discretion; or

 

105



--------------------------------------------------------------------------------



 



(v) any Letter of Credit denominated in a currency other than Dollars, HK
Dollars or Patacas; provided further, that if any Revolving Lender is a
Defaulting Lender, no Issuing Lender shall be required to issue any Letter of
Credit unless such Issuing Lender has entered into arrangements reasonably
satisfactory to it and the Borrower to eliminate the Issuing Lender’s risk with
respect to the participation in Letters of Credit of the Defaulting Lender,
including by cash collateralizing such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage.
B. Mechanics of Issuance.
(i) Notice of Issuance. Whenever the Borrower desires the issuance of a Letter
of Credit, it shall deliver to the Administrative Agent an Issuance Notice no
later than 3:00 p.m. (Eastern time) at least three Business Days (in the case of
Standby Letters of Credit) or five Business Days (in the case of Commercial
Letters of Credit), or in each case such shorter period as may be agreed to by
the Issuing Lender in any particular instance, in advance of the proposed date
of issuance. The Issuance Notice shall specify (a) the proposed date of issuance
(which shall be a Business Day), (b) whether the Letter of Credit is to be a
Standby Letter of Credit or a Commercial Letter of Credit, (c) the currency and
face amount of the Letter of Credit, (d) the expiration date of the Letter of
Credit, (e) the name and address of the beneficiary, (f) either the verbatim
text of the proposed Letter of Credit or the proposed terms and conditions
thereof, including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of the Letter of Credit, would require the Issuing Lender to make payment under
the Letter of Credit and (g) the applicable Issuing Lender; provided that the
Issuing Lender, in its reasonable discretion, may require changes in the text of
the proposed Letter of Credit or any such documents; and provided, further, that
no Letter of Credit shall require payment against a conforming draft to be made
thereunder on the same business day (under the laws of the jurisdiction in which
the office of the Issuing Lender to which such draft is required to be presented
is located) that such draft is presented if such presentation is made after
10:00 A.M. (in the time zone of such office of the Issuing Lender) on such
business day.
The Borrower shall notify the applicable Issuing Lender (and the Administrative
Agent, if Administrative Agent is not such Issuing Lender) prior to the issuance
of any Letter of Credit in the event that any of the matters to which the
Borrower is required to certify in the applicable Issuance Notice is no longer
true and correct as of the proposed date of issuance of such Letter of Credit,
and upon the issuance of any Letter of Credit the Borrower shall be deemed to
have re-certified, as of the date of such issuance, as to the matters to which
the Borrower is required to certify in the applicable Issuance Notice.
(ii) Determination of Issuing Lender. Upon receipt by the Administrative Agent
of an Issuance Notice pursuant to subsection 3.1B(i) requesting the issuance of
a Letter of Credit, the Administrative Agent shall deliver a copy of such
Issuance Notice to all Issuing Lenders, requesting that the applicable Issuing
Lender issue such Letter of Credit. Subject to satisfaction or waiver of the
conditions contained in subsection 4.3, the Lender so requested to issue such
Letter of Credit shall promptly issue such Letter of Credit, and shall be the
Issuing Lender with respect thereto.

 

106



--------------------------------------------------------------------------------



 



(iii) Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with subsection 10.6) of the conditions set forth in subsection 4.3, the
applicable Issuing Lender shall issue the requested Letter of Credit in
accordance with the Issuing Lender’s standard operating procedures.
(iv) Notification to Lenders. Upon the issuance of any Letter of Credit the
applicable Issuing Lender shall promptly notify Administrative Agent and each
other Revolving Loan Lender of such issuance, which notice shall be accompanied
by a copy of such Letter of Credit. Promptly after receipt of such notice, the
Administrative Agent shall notify each Lender of the amount of such Lender’s
respective participation in such Letter of Credit, determined in accordance with
subsection 3.1C.
(v) Reports to Lenders. Within 15 days after the end of each calendar quarter
ending after the Closing Date, so long as any Letter of Credit shall have been
outstanding during such calendar quarter, each Issuing Lender shall deliver to
the Administrative Agent a report setting forth for such calendar quarter the
daily aggregate amount available to be drawn under the Letters of Credit issued
by such Issuing Lender that were outstanding during such calendar quarter.
C. Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Revolving Loan Lender shall be
deemed to, and hereby agrees to, have irrevocably purchased from the Issuing
Lender a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Revolving Loan Lender’s Pro Rata Share of
the maximum amount which is or at any time may become available to be drawn
thereunder.
3.2 Letter of Credit Fees.
The Borrower agrees to pay the following amounts with respect to Letters of
Credit issued hereunder:
(i) with respect to each Standby Letter of Credit, (a) without duplication of
any amounts payable to the Issuing Lender pursuant to the Administrative Agent’s
Fee Letter, a fronting fee, payable directly to the applicable Issuing Lender
for its own account, equal to 0.25% per annum of the daily amount available to
be drawn under such Standby Letter of Credit (or such lesser amount agreed to by
the Issuing Lender) and (b) a letter of credit fee, payable to the
Administrative Agent for the account of Lenders, equal to the product of (y) the
Applicable Margin then in effect and (z) the daily maximum amount available to
be drawn under such Standby Letter of Credit, each such fronting fee or letter
of credit fee to be payable in arrears on and to (but excluding) each Quarterly
Date and, if applicable, on the date of any termination or expiration of such
Standby Letter of Credit and computed on the basis of a 360-day year for the
actual number of days elapsed;

 

107



--------------------------------------------------------------------------------



 



(ii) with respect to each Commercial Letter of Credit, (a) without duplication
of any amounts payable to the Issuing Lender pursuant to the Administrative
Agent’s Fee Letter, a fronting fee, payable directly to the applicable Issuing
Lender for its own account, equal to 0.25% per annum of the daily amount
available to be drawn under such Commercial Letter of Credit (or such lesser
amount agreed to by the Issuing Lender) and (b) a letter of credit fee, payable
to the Administrative Agent for the account of Lenders, equal to the product of
(y) the Applicable Margin then in effect, and (z) the daily maximum amount
available to be drawn under such Commercial Letter of Credit, each such fronting
fee or letter of credit fee to be payable in arrears on and to (but excluding)
each Quarterly Date and, if applicable, on the date of any termination or
expiration of such Commercial Letter of Credit and computed on the basis of a
360-day year for the actual number of days elapsed; and
(iii) with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clauses (i) and (ii) above), documentary and processing
charges payable directly to the applicable Issuing Lender for its own account in
accordance with such Issuing Lender’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.
For purposes of calculating any fees payable under clauses (i) and (ii) of this
subsection 3.2, the daily amount available to be drawn under any Letter of
Credit shall be determined in Dollars (with the amount available to be drawn
under each Letter of Credit denominated in HK Dollars or Patacas to be converted
into Dollars for purposes of this subsection 3.2 at the Closing FX Rate) as of
the close of business on any date of determination. Promptly upon receipt by the
Administrative Agent of any amount described in clause (i)(b) or (ii)(b) of this
subsection 3.2, the Administrative Agent shall distribute to each Lender its Pro
Rata Share of such amount.
3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit.
A. Responsibility of Issuing Lender With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.
B. Reimbursement by the Borrower of Amounts Paid Under Letters of Credit. In the
event an Issuing Lender has determined to honor a drawing under a Letter of
Credit issued by it, such Issuing Lender shall immediately notify the Borrower
and the Administrative Agent, and the Borrower shall reimburse such Issuing
Lender on or before the Business Day immediately following the date on which
such drawing is honored (the “Reimbursement Date”) in an amount in Dollars and
in same day funds equal to the Dollar Equivalent of the amount of such honored
drawing. In the case of any such payment in Dollars of a Letter of Credit
denominated in another currency, the Issuing Lender shall notify the Borrower of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Anything contained in this Agreement to the contrary
notwithstanding, unless the Borrower shall have notified Administrative Agent
and such Issuing Lender prior to 3:00 p.m. (local time) at least three
(3) Business Days prior to the date such drawing is honored that the Borrower
intends to reimburse such Issuing Lender for the amount of such honored drawing
with funds other than the proceeds of Revolving Loans, the Borrower

 

108



--------------------------------------------------------------------------------



 



shall be deemed to have given a timely Borrowing Notice to the Administrative
Agent requesting the Revolving Loan Lenders to make Revolving Loans that are
Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to the
Dollar Equivalent of the amount of such honored drawing and the Revolving Loan
Lenders shall, on the Reimbursement Date, make Revolving Loans that are Base
Rate Loans in an amount equal to the Dollar Equivalent of the amount of such
honored drawing, the proceeds of which shall be applied directly by Agent to
reimburse such Issuing Lender for the amount of such honored drawing; and
provided, further, that if for any reason proceeds of Revolving Loans are not
received by such Issuing Lender on the Reimbursement Date in an amount equal to
the Dollar Equivalent of the amount of such honored drawing, the Borrower shall
reimburse such Issuing Lender, on demand, in an amount in same day funds equal
to the excess of the amount of such honored drawing over the aggregate amount of
such Revolving Loans, if any, which are so received. Nothing in this
subsection 3.3B shall be deemed to relieve any Lender from its obligation to
make Revolving Loans on the terms and conditions set forth in this Agreement,
and the Borrower shall retain any and all rights it may have against any Lender
resulting from the failure of such Lender to make such Revolving Loans under
this subsection 3.3B.
C. Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit.
(i) Payment by Lenders. In the event that the Borrower shall fail for any reason
to reimburse any Issuing Lender as provided in subsection 3.3B in an amount
equal to the Dollar Equivalent of the amount of any drawing honored by such
Issuing Lender under a Letter of Credit issued by it, such Issuing Lender shall
promptly notify each other Revolving Loan Lender of the unreimbursed amount of
such honored drawing and of such other Revolving Loan Lender’s respective
participation therein based on such Revolving Loan Lender’s Pro Rata Share. Each
Revolving Loan Lender shall make available to such Issuing Lender an amount
equal to its respective participation, in Dollars and in same day funds, at the
office of such Issuing Lender specified in such notice, not later than 12:00p.m.
(local time) on the first business day (under the laws of the jurisdiction in
which such office of such Issuing Lender is located) after the date notified by
such Issuing Lender. In the event that any Revolving Loan Lender fails to make
available to such Issuing Lender on such business day the amount of such
Lender’s participation in such Letter of Credit as provided in this
subsection 3.3C, such Issuing Lender shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the rate customarily
used by such Issuing Lender for the correction of errors among banks for three
Business Days and thereafter at the Base Rate. Nothing in this subsection 3.3C
shall be deemed to prejudice the right of any Lender to recover from any Issuing
Lender any amounts made available by such Lender to such Issuing Lender pursuant
to this subsection 3.3C in the event that it is determined by the final judgment
of a court of competent jurisdiction that the payment with respect to a Letter
of Credit by such Issuing Lender in respect of which payment was made by such
Lender constituted gross negligence or willful misconduct on the part of such
Issuing Lender.

 

109



--------------------------------------------------------------------------------



 



(ii) Distribution to Lenders of Reimbursements Received From the Borrower. In
the event any Issuing Lender shall have been reimbursed by other Lenders
pursuant to subsection 3.3C(i) for all or any portion of any drawing honored by
such Issuing Lender under a Letter of Credit issued by it, such Issuing Lender
shall distribute to each other Lender which has paid all amounts payable by it
under subsection 3.3C(i) with respect to such honored drawing such other
Lender’s Pro Rata Share of all payments subsequently received by such Issuing
Lender from the Borrower in reimbursement of such honored drawing when such
payments are received. Any such distribution shall be made to a Lender at its
primary address set forth below its name on the appropriate signature page
hereof or at such other address as such Lender may request.
D. Interest on Amounts Paid Under Letters of Credit.
(i) Payment of Interest by the Borrower. The Borrower agrees to pay to each
Issuing Lender, with respect to drawings honored under any Letters of Credit
issued by it, interest on the amount paid by such Issuing Lender in respect of
each such honored drawing from the date such drawing is honored to but excluding
the date such amount is reimbursed by the Borrower (including any such
reimbursement out of the proceeds of Revolving Loans pursuant to
subsection 3.3B) at a rate equal to (a) for the period from the date such
drawing is honored to but excluding the Reimbursement Date, the rate then in
effect under this Agreement with respect to Revolving Loans that are Base Rate
Loans and (b) thereafter, a rate which is 2% per annum in excess of the rate of
interest otherwise payable under this Agreement with respect to Revolving Loans
that are Base Rate Loans. Interest payable pursuant to this subsection 3.3D(i)
shall be computed on the basis of a 365-day year for the actual number of days
elapsed in the period during which it accrues and shall be payable on demand or,
if no demand is made, on the date on which the related drawing under a Letter of
Credit is reimbursed in full.
(ii) Distribution of Interest Payments by Issuing Lender. Promptly upon receipt
by any Issuing Lender of any payment of interest pursuant to subsection 3.3D(i)
with respect to a drawing honored under a Letter of Credit issued by it,
(a) such Issuing Lender shall distribute to each other Lender, out of the
interest received by such Issuing Lender in respect of the period from the date
such drawing is honored to but excluding the date on which such Issuing Lender
is reimbursed for the amount of such drawing (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to subsection 3.3B), the amount
that such other Lender would have been entitled to receive in respect of the
letter of credit fee that would have been payable in respect of such Letter of
Credit for such period pursuant to subsection 3.2 if no drawing had been honored
under such Letter of Credit, and (b) in the event such Issuing Lender shall have
been reimbursed by other Lenders pursuant to subsection 3.3C(i) for all or any
portion of such honored drawing, such Issuing Lender shall distribute to each
other Lender which has paid all amounts payable by it under subsection 3.3C(i)
with respect to such honored drawing such other Lender’s Pro Rata Share of any
interest received by such Issuing Lender in respect of that portion of such
honored drawing so reimbursed by other Lenders for the period from the date on
which such Issuing Lender was so reimbursed by other Lenders to but excluding
the date on which such portion of such honored drawing is reimbursed by the
Borrower. Any such distribution shall be made to a Lender at its primary address
set forth below its name on the appropriate signature page hereof or at such
other address as such Lender may request.

 

110



--------------------------------------------------------------------------------



 



3.4 Obligations Absolute.
The obligation of the Borrower to reimburse each Issuing Lender for drawings
honored under the Letters of Credit issued by it and to repay any Revolving
Loans made by Lenders pursuant to subsection 3.3B and the obligations of Lenders
under subsection 3.3C(i) shall be unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:
(i) any lack of validity or enforceability of any Letter of Credit;
(ii) the existence of any claim, set-off, defense or other right which the
Borrower or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Lender or other Lender or any other Person or, in
the case of a Lender, against the Borrower, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or one of its
Affiliates and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(iv) payment by the applicable Issuing Lender under any Letter of Credit against
presentation of a draft or other document which does not substantially comply
with the terms of such Letter of Credit;
(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Company or the Borrower;
(vi) any breach of this Agreement or any other Loan Document by any party
thereto;
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or
(viii) the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;
provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).

 

111



--------------------------------------------------------------------------------



 



3.5 Indemnification; Nature of Issuing Lenders’ Duties.
A. Indemnification. In addition to amounts payable as provided in subsection
3.6, the Borrower hereby agrees to protect, indemnify, pay and save harmless
each Issuing Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel) which such Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by such Issuing Lender, other than as a result of (a) the gross
negligence or willful misconduct of such Issuing Lender as determined by a final
judgment of a court of competent jurisdiction or (b) subject to the following
clause (ii), the wrongful dishonor by such Issuing Lender of a proper demand for
payment made under any Letter of Credit issued by it or (ii) the failure of such
Issuing Lender to honor a drawing under any such Letter of Credit as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or governmental authority (all such acts or
omissions herein called “Governmental Acts”).
B. Nature of Issuing Lenders’ Duties. As between the Borrower and any Issuing
Lender, the Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit issued by such Issuing Lender by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Lender shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Lender, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of such Issuing
Lender’s rights or powers hereunder.
In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5B, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to the Borrower.

 

112



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in this subsection 3.5, the
Borrower shall retain any and all rights it may have against any Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.
3.6 Increased Costs and Taxes Relating to Letters of Credit.
Subject to the provisions of subsection 2.7B (which shall be controlling with
respect to the matters covered thereby), in the event that any Issuing Lender or
Lender shall determine (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto) that any law, treaty
or governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the date hereof, or compliance by any Issuing Lender or
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law):
(i) subjects such Issuing Lender or Lender (or its applicable lending or letter
of credit office) to any additional Tax (other than any Tax on the overall net
income of such Issuing Lender or Lender) with respect to the issuing or
maintaining of any Letters of Credit or the purchasing or maintaining of any
participations therein or any other obligations under this Section 3, whether
directly or by such being imposed on or suffered by any particular Issuing
Lender;
(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement in respect of any Letters of Credit
issued by any Issuing Lender or participations therein purchased by any Lender;
or
(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Issuing Lender or Lender (or its applicable lending or letter
of credit office) regarding this Section 3 or any Letter of Credit or any
participation therein;
and the result of any of the foregoing is to increase the cost to such Issuing
Lender or Lender of agreeing to issue, issuing or maintaining any Letter of
Credit or agreeing to purchase, purchasing or maintaining any participation
therein or to reduce any amount received or receivable by such Issuing Lender or
Lender (or its applicable lending or letter of credit office) with respect
thereto; then, in any case, the Borrower shall promptly pay to such Issuing
Lender or Lender, upon receipt of the statement referred to in the next
sentence, such additional amount or amounts as may be necessary to compensate
such Issuing Lender or Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Issuing Lender or Lender shall
deliver to the Borrower a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Issuing Lender or
Lender under this subsection 3.6, which statement shall be prima facie evidence
of the matters set forth therein.

 

113



--------------------------------------------------------------------------------



 



Section 4. Conditions to Credit Extensions.
The Lenders and the Issuing Lenders shall not be required to make any Credit
Extensions, and the Borrower may not issue any Borrowing Notice, unless the
Closing Date has occurred and the applicable conditions set forth below are
satisfied (or waived) as of the date of the Borrowing Notice requesting the
Credit Extensions (unless expressly provided otherwise in subsection 2.1B with
respect to the Initial Borrowing Date or in Section 4.1) and on the proposed
date of such Credit Extension.
4.1 Conditions to the Occurrence of the Closing Date and the Initial Borrowing
Date.
A. The conditions to the occurrence of the Closing Date are:
(i) Loan Parties’ Documents. The Borrower shall have delivered to the
Administrative Agent the following, each, unless otherwise noted, dated the
Closing Date and with respect to the Company, each Loan Party and the Sponsor:
(a) copies of the Organizational Documents of such Person, certified by the
Secretary of State or functional equivalent of its jurisdiction of organization
if such certification is generally available dated a recent date prior to the
Closing Date and in each other case, by such Person’s secretary or assistant
secretary, including any usufruct agreements in respect of the Company and, if
applicable, any Loan Party organized under the laws of Macau SAR;
(b) to the extent available, a good standing certificate from its jurisdiction
of organization and a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of such jurisdiction, or, in the case of each Macau corporation,
commercial certificates issued by each of the Companies Register Bureau of Macau
SAR confirming that such Person exists and that no bankruptcy or other
proceedings customarily covered by such certificate have been filed against such
Person, each dated a recent date prior to the Closing Date;
(c) resolutions of the Shareholders General Meeting and/or the Board of
Directors and/or Declarations from the Director(s), as applicable, of such
Person approving and authorizing the execution, delivery and performance of the
Loan Documents being executed on or prior to the Closing Date (including the
granting of the liens on the Collateral) to which it is a party, certified as of
the Closing Date by the secretary or an assistant secretary of such Person as
being in full force and effect without modification or amendment;
(d) signature and incumbency certificates of the officers of such Person
authorized to execute the Loan Documents to which it is a party; and
(e) such other documents as Administrative Agent may reasonably request,
all of which shall be reasonably satisfactory to the Arrangers.
(ii) Guaranty. The Administrative Agent shall have received the Guaranty, duly
executed and delivered by an Authorized Officer of each Guarantor.
(iii) Collateral Agency Agreement. The Collateral Agent shall have executed the
Collateral Agency Agreement on behalf of the Secured Parties and received
executed counterparts of the Collateral Agency Agreement from each other party
thereto.

 

114



--------------------------------------------------------------------------------



 



(iv) Sponsor Agreement. The Administrative Agent shall have received the Sponsor
Agreement, duly executed and delivered by an Authorized Officer of the Sponsor.
(v) Closing Date Certificate. The Administrative Agent shall have received from
the Borrower the Closing Date Certificate which shall include the Summary
Anticipated Cost Report and the Anticipated Cost Report for the Project, as well
as the Project Budget, Project Schedule and Project Sources and Uses Schedule
required under subsection 4.1B(xii), all of which shall comply with the
requirements of this Agreement and shall be in form and substance reasonably
satisfactory to the Administrative Agent, the Arrangers and the Construction
Consultant.
(vi) Consultant’s Certificate and Project Reports. Delivery to the
Administrative Agent of the Construction Consultant’s Closing Date Certificate
substantially in the form of Exhibit L-1, with respect to the Project Reports
attached thereto, such certificate and Project Reports to be in form and
substance reasonably satisfactory to the Administrative Agent and the Arrangers.
(vii) [RESERVED].
(viii) Base Case Model. Delivery to the Administrative Agent and the Arrangers
of the financial model (the “Base Case Model”) which sets forth the base case
financial projections and ratios in form and scope reasonably satisfactory to
the Arrangers.
(ix) Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated hereby and all
documents incidental thereto not previously found reasonably acceptable by the
Arrangers and the Administrative Agent, acting on behalf of Lenders, and their
respective counsel shall be reasonably satisfactory in form and substance to the
Arrangers and the Administrative Agent and such counsel, and the Administrative
Agent and its counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.
(x) Service of Process. The Administrative Agent shall have received a letter
from Corporate Services Corporation or any other Person reasonably satisfactory
to the Arrangers consenting to its appointment by each Loan Party and the
Sponsor, in each case in form and substance acceptable to the Arrangers, as each
such Person’s agent to receive service of process in New York, New York.
(xi) Litigation. Except as disclosed in writing to the Arrangers prior to the
date hereof, there shall be no actions, suits, proceedings, arbitrations,
litigations or investigations (whether or not purportedly on behalf of the
Borrower or any of its Subsidiaries) at law or in equity, or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign (including any
Environmental Claims) that are pending or, to the knowledge of the Borrower,
threatened against or affecting the Company or the Borrower or any of its
Subsidiaries or any property of the Company or the Borrower or any of its
Subsidiaries that, in the reasonable opinion of the Arrangers and the
Administrative Agent, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect or, in the case of the Company,
a Company Material Adverse Effect.

 

115



--------------------------------------------------------------------------------



 



(xii) Financial Statements. Delivery to the Lenders of the following financial
statements and information: (i) the audited consolidated balance sheets of
(a) the Sponsor and its Subsidiaries and (b) the Borrower as at each of
December 31, 2009, December 31, 2008 and December 31, 2007 and the related
consolidated statements of income, changes in equity and cash flows of (a) the
Sponsor and its Subsidiaries, (b) the Company and its Subsidiaries, and (c) the
Borrower for the Fiscal Year then ended; and (ii) the unaudited consolidated and
(in the case of clause (a)) supplemental consolidating information regarding
assets and liabilities of (a) the Sponsor and its Subsidiaries and (b) the
Borrower as at March 31, 2010 and the related unaudited consolidated and (in the
case of clause (a)) supplemental consolidating information regarding income,
changes in equity and cash flows of (a) the Sponsor and its Subsidiaries and
(b) the Borrower for such three-month period then ended.
(xiii) Shared Services Agreement. The Administrative Agent and the Arrangers
shall have received a true and correct copy of the Shared Services Agreement,
duly executed and delivered by an Authorized Officer of each of the Parent and
the Sponsor.
(xiv) [RESERVED].
(xv) Construction Consultant Engagement Letter. Delivery to the Administrative
Agent of the engagement agreement between the Construction Consultant and The
Goldman Sachs Group, Inc. concerning the duties and obligations of the
Construction Consultant regarding the Project in form, scope and substance
satisfactory to the Administrative Agent and the Arrangers.
(xvi) Patriot Act. No less than five (5) days prior to the Closing Date, the
Borrower shall have delivered to each Lender all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act.
B. The obligations of the Lenders to make any Loans on the Initial Borrowing
Date, shall be subject to the following conditions precedent:
(i) Notes. The Administrative Agent shall have received all Notes requested by
Lenders prior to the Closing Date executed by the Borrower.
(ii) No Material Adverse Change. Since December 31, 2009, no event or change has
occurred that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect.

 

116



--------------------------------------------------------------------------------



 



(iii) Initial Borrowing Date Certificate. The Administrative Agent shall have
received from the Borrower the Initial Borrowing Date Certificate, which shall
include a certification that the Summary Anticipated Cost Report and the
Anticipated Cost Report for the Project, as well as the Project Budget, Project
Schedule and Project Sources and Uses Schedule delivered with the Closing Date
Certificate continue to be in effect and accurate in all respects, or, if any
such items delivered on the Closing Date are no longer accurate and/or in
effect, deliver such items as in effect on the Initial Borrowing Date, all of
which shall comply with the requirements of this Agreement and the Depository
Agreement and shall be in form and substance reasonably satisfactory to the
Administrative Agent, the Arrangers and the Construction Consultant.
(iv) Real Property; Mortgages. The Administrative Agent shall have received from
the Borrower:
(a) Land Concession Contract. A true and correct copy of the Land Concession
Contract, which shall be certified by an Authorized Officer of the Borrower as
being in full force and effect and evidencing that the Borrower has been granted
an exclusive lease over the Site by Macau SAR for a term of at least 25 years.
(b) Mortgage. A true and correct copy of the Mortgage covering the Site,
executed and delivered by an Authorized Officer of the Borrower in favor of the
Collateral Agent, which shall have been notarized, recorded, stamped and
registered with the Macau Land and Building Registration Department, and shall
be a valid, first priority Lien on the Site, free and clear of all liens,
encumbrances and exceptions to title whatsoever (other than Permitted Liens).
(c) Public Properties Register Bureau Certificate. A certificate issued by the
Macau Land and Building Registration Department (together with an English
translation) showing that the Borrower holds an exclusive lease over the Site
pursuant to the Land Concession Contract and confirming no Liens have been
recorded with respect to the Site or the Land Concession Contract (other than
Permitted Liens).
(d) Registration. Evidence that the Land Concession Contract has been published
in the Official Bulletin and registered as provisional with the Macau Land and
Building Registration Department.
(v) Depository Agreement. The Administrative Agent shall have received the
Depository Agreement, duly executed and delivered by an Authorized Officer of
the Borrower, and shall have received from the Borrower:
(a) Establishing of Accounts. Evidence that each of the Accounts governed by the
Depository Agreement shall have been established pursuant to the terms thereof,
and that the Operating Accounts shall have been established; and
(b) Funding of Accounts. Evidence reasonably satisfactory to the Administrative
Agent that (a) the Closing Borrower Equity Contribution has been deposited into
the Borrower Equity Account, (b) the entire Pre-Closing Borrower Equity
Contribution has either been used to pay for Project Costs in conformance with
the Project Budget or deposited in the Borrower Equity Account, and (c) the
aggregate amount of the Closing Borrower Equity Contribution and the Pre-Closing
Borrower Equity Contribution is no less than $500,000,000.

 

117



--------------------------------------------------------------------------------



 



(vi) Security Interests in Personal and Mixed Property. The Administrative Agent
shall have received evidence reasonably satisfactory to it and the Arrangers
that the Borrower shall have taken or caused to be taken all such actions,
executed and delivered or caused to be executed and delivered all such
agreements, documents and instruments, and made or caused to be made all such
filings and recordings (other than the filing or recording of certain items
described in clauses (d) and (e) below) that may be necessary or, in the
reasonable opinion of the Collateral Agent or the Arrangers, desirable in order
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a valid and (upon such filing and recording) perfected First Priority
security interest in the Collateral relating to (i) the Project, and (ii) such
other Collateral in which a security interest may be granted or perfected on the
Initial Borrowing Date. Such actions shall include the following:
(a) Schedules to Collateral Documents. Delivery to the Collateral Agent of
accurate and complete schedules to all of the applicable Collateral Documents;
(b) Instruments. Delivery to the Collateral Agent of all promissory notes or
other instruments (duly endorsed, where appropriate, in a manner satisfactory to
the Administrative Agent and the Collateral Agent) evidencing any Collateral;
(c) Collateral Account Agreements. Delivery to the Collateral Agent of (a) an
executed US Collateral Account Agreement, dated on or before the Initial
Borrowing Date, duly executed and delivered by an Authorized Officer of each
Loan Party, which shall be stamped and, as and to the extent required by the
Gaming Sub-Concession Contract, delivered to the government of Macau SAR,
(b) executed Macao Collateral Account Agreements, dated on or before the Initial
Borrowing Date, duly executed and delivered by an Authorized Officer of each
Loan Party, which shall have been notarized and stamped, and (c) an executed
Hong Kong Collateral Account Agreement, dated on or before the Initial Borrowing
Date, duly executed and delivered by an Authorized Officer of each Loan Party,
which shall be stamped, in each case in full force and effect granting the
Collateral Agent a first priority security interest in the Accounts and the
amounts from time to time on deposit therein. All actions necessary or
desirable, including all filings, in the reasonable opinion of the
Administrative Agent to create and, to the extent relevant under the applicable
law governing each Collateral Account Agreement, perfect the security interests
granted therein as a valid security interest over the Accounts having the
priority contemplated therefor by this Agreement, and the Collateral Account
Agreements shall have been completed;

 

118



--------------------------------------------------------------------------------



 



(d) Lien Searches and UCC Termination Statements. Delivery to the Collateral
Agent of (a) the results of a recent search, by a Person reasonably satisfactory
to the Collateral Agent and the Arrangers, of all effective UCC financing
statements and fixture filings and all judgment and tax lien filings which may
have been made with respect to any personal or mixed property of any Loan Party,
together with copies of all such filings disclosed by such search, (b) UCC
termination statements duly executed by all applicable Persons for filing in all
applicable jurisdictions as may be necessary to terminate any effective UCC
financing statements or fixture filings disclosed in such search (other than any
such financing statements or fixture filings in respect of Liens permitted to
remain outstanding pursuant to the terms of this Agreement), and (c) the results
of a recent search, by a Person reasonably satisfactory to the Collateral Agent
and the Arrangers, of all Commercial and Moveable Property Registry filings
which may have been made with respect to any personal or mixed property of any
Loan Party, together with copies of all such filings disclosed by such search;
(e) UCC Financing Statements. Delivery to the Collateral Agent of UCC financing
statements and, where appropriate, fixture filings and Patent and Trademark
Office and/or Copyright Office filings (and equivalent filings with the
intellectual property offices or registries in Macau SAR or any other foreign
jurisdiction), duly executed by each applicable Loan Party with respect to all
personal and mixed property Collateral of such Loan Party, for filing in all
jurisdictions as may be necessary or, in the reasonable opinion of any Arranger,
the Administrative Agent or the Collateral Agent, desirable to perfect the
security interests created in such Collateral pursuant to the Collateral
Documents, including those listed on Exhibit Q;
(f) Foreign Security Agreements. Delivery to the Collateral Agent, with
counterparts for each Lender, (a) the Pledge Over Gaming Equipment and Utensils
(which document and the associated pledge list shall be registered with the
Macau Companies Registry as soon as practicable and in any event no later than
the initial purchase of any Gaming Assets by the Company in accordance with the
Gaming Facilities Agreement), dated on or before the Initial Borrowing Date,
duly executed and delivered by an Authorized Officer of the Company and filed
with the Macau Gaming Authority, (b) the Livranças and the Livrança Side Letter,
each dated on or before the Initial Borrowing Date, duly executed and delivered
by an Authorized Officer of the Borrower and endorsed by an Authorized Officer
of each Guarantor, (c) Powers of Attorney, dated on or before the Initial
Borrowing Date, duly executed and delivered by an Authorized Officer of each
Loan Party, (d) an Assignment of Rights, dated as on or before the Initial
Borrowing Date, duly executed and delivered by an Authorized Officer of each
Loan Party, (e) Assignments of Insurances, dated on or before the Initial
Borrowing Date, duly executed and delivered by an Authorized Officer of each
Loan Party, (f) Assignments of Reinsurances, dated on or before the Initial
Borrowing Date, duly executed and delivered by an Authorized Officer of each
insurer of the Loan Parties, (g) Pledges Over Intellectual Property Rights,
dated on or before the Initial Borrowing Date, duly executed and delivered by an
Authorized Officer of each Loan Party organized under the laws of Macau SAR, and
(h) Floating Charges, dated on or before the Initial Borrowing Date, duly
executed and delivered by an Authorized Officer of the Borrower and registered
with the Macau Companies Registry with regard to each corporate enterprise of
each Loan Party; each of which items in clauses (a) through (h) shall have been
notarized, stamped (to the extent required) and in appropriate form for filing
with the government of Macau SAR;

 

119



--------------------------------------------------------------------------------



 



(g) Notices of Security. Delivery to the Collateral Agent of copies of notices
sent by “Certified Mail” to, and (in the case of clauses (a), (b), and (d), to
the extent obtainable after using commercially reasonable efforts) on or prior
to the Initial Borrowing Date, acknowledgments of such notices executed by,
(a) each insurer providing an insurance policy assigned pursuant to an
Assignment of Insurances, (b) each reinsurer providing a reinsurance policy
assigned pursuant to an Assignment of Reinsurances, (c) each Financial
Institution holding any account of a Loan Party in which account an interest has
been assigned pursuant to a Macao Collateral Account Agreement, and (d) each
Financial Institution holding any account of a Loan Party in which account an
interest has been assigned pursuant to a Hong Kong Collateral Account Agreement
in the form of Exhibit E-15-II;
(h) Intellectual Property License Agreement. Delivery to the Collateral Agent of
the IP License, duly executed and delivered by an Authorized Officer of SCL IP
Holdings, LLC and the Borrower; and
(i) Account Control Agreements. Delivery to the Collateral Agent of all account
control agreements, duly executed and delivered by an Authorized Officer of the
Borrower and the relevant Financial Institution, required pursuant to
Section 5.14 of the Security Agreement on the Initial Borrowing Date.
(j) Acknowledgement and Contract Consents. Delivery to each of the Collateral
Agent and the Administrative Agent of Contract Consents from each Contractor
party to a Material Contract and each other Person party to a Material Contract
(other than the Shangri-La Management Agreement, the Sheraton Management
Agreement and the Traders Management Agreement) to the extent required by
subsection 6.8 (to the extent not previously delivered by the Borrower) in
effect on the Initial Borrowing Date, each of which Contract Consents shall be
in form and substance reasonably satisfactory to the Collateral Agent.
(vii) Solvency Assurances. On the Initial Borrowing Date, the Lenders shall have
received a Financial Condition Certificate from each of the Borrower and the
Sponsor dated as of the Initial Borrowing Date, substantially in the form of
Exhibits C-3 and C-4 hereto, respectively, and with appropriate attachments and
otherwise reasonably satisfactory to the Arrangers and the Administrative Agent,
demonstrating that, after giving effect to the transactions contemplated by this
Agreement including the borrowing of the full amount of Commitments as and when
contemplated hereunder, and the other Loan Documents, (i) the Borrower and
(ii) the Sponsor and its Subsidiaries taken as a whole, will be Solvent.
(viii) Consummation of Transactions. The Arrangers shall have received evidence
satisfactory to them that all actions necessary to consummate the transactions
contemplated hereby shall have been taken in accordance with all Legal
Requirements, and prior to the Initial Borrowing Date the Arrangers and the
Administrative Agent shall be satisfied that (a) the maturity date of any
Indebtedness for borrowed money set forth in Schedule 7.1 has been extended to a
date reasonably satisfactory to them, (b) that no default or event of default
shall be in existence thereunder, and (c) that the terms thereof shall provide
for (1) no payment of principal until the date which is no earlier than six
months after the Maturity

 

120



--------------------------------------------------------------------------------



 



Date, (2) no Collateral, (3) subordination to the Obligations on terms
reasonably satisfactory to the Arrangers and the Administrative Agent, (4) an
interest rate no greater than the interest rate from time to time on term loans
issued to VML US Finance LLC under its credit agreement as in effect on the
Closing Date and (5) other terms reasonably satisfactory to the Arrangers and
the Administrative Agent (collectively, the “Transactions”) and the terms and
documentation of the foregoing Transactions shall be reasonably satisfactory in
all respects to the Arrangers and the Administrative Agent and their respective
counsel. Following consummation of the Transactions, all other Indebtedness and
Contingent Obligations not permitted hereby of the Loan Parties shall have been
repaid in full, all commitments relating thereto shall have been terminated, and
all Liens or security interests related thereto shall have been terminated or
released, in each case on terms reasonably satisfactory to the Arrangers and the
Administrative Agent.
(ix) Fees. The Borrower shall have paid to the Arrangers and the Administrative
Agent, for distribution (as appropriate) to the Lenders, the fees payable on the
Initial Borrowing Date referred to in subsection 2.3 and all other costs,
expenses and fees owing to any Arranger or any Agent on the Initial Borrowing
Date.
(x) Real Estate Appraisal. The Administrative Agent shall have received a
FIRREA-compliant MAI Appraisal of all real property Collateral associated with
the Project prepared by HVS International in form, scope and substance
reasonably satisfactory to the Arrangers and the Administrative Agent,
confirming the gross development value of the Project (on a completed basis) to
be at least $5,000,000,000, and satisfying the requirements of any applicable
laws and regulations.
(xi) Environmental. The Administrative Agent and the Arrangers shall have
received copies of the final Environmental Assessment from ERM, in form, scope
and substance reasonably satisfactory to the Administrative Agent and the
Arrangers.
(xii) Construction.
(a) Project Documents. The Administrative Agent and the Construction Consultant
shall have received (a) true and correct copies of each Project Document
relating to the Project that is a Material Contract in effect as of the Closing
Date and any supplements or amendments thereto, including without limitation the
Land Concession Contract, Construction Contracts that are Material Contracts,
any operation and maintenance agreements that are Material Contracts, material
Permits (or amendments to existing Permits and Material Contracts) then in
effect, all of which shall be in form and substance reasonably satisfactory to
each of the Administrative Agent and each Arranger (in consultation with the
Construction Consultant), and shall include any risk mitigants required by the
Administrative Agent and the Arrangers (which may include delay liquidated
damages, specified pricing, insurance requirements and surety bonding), and
shall have been duly authorized, executed and delivered by the parties thereto,
and each such Material Contract shall be certified by an Authorized Officer of
the Borrower as of the Closing Date as being true, complete and correct and in
full force and effect, and shall have been duly filed, recorded, stamped and/or
registered as necessary, (b) evidence satisfactory to each of

 

121



--------------------------------------------------------------------------------



 



the Administrative Agent and each Arranger, that (i) each such Project Document
is with appropriately licensed vendors and is in full force and effect, (ii) no
breach or default has occurred by the Company or any Loan Party under, and no
breach or default has occurred by the Macau SAR of any material obligation
under, the Gaming Concession Contract or the Land Concession Contract and
(iii) no breach or default has occurred by the Borrower or any Loan Party, or,
to the Borrower’s knowledge by any other party thereto, under any other Material
Contract relating to the Project, in each case under this clause (iii) unless
the same could not reasonably be expected to have a Material Adverse Effect, and
(c) copies of all payment and/or performance bonds required under subsection
6.22 or otherwise delivered to or on behalf of the Borrower pursuant to any
Construction Contracts or Subcontracts (as defined in the Depository Agreement).
(b) Project Budget. Delivery to each of the Administrative Agent, the Arrangers
and the Construction Consultant of the Project Budget, in the form of
Exhibit K-1 for all anticipated Project Costs related to the Project (including,
without limitation, Projects Costs incurred prior to, as well as after, the
Initial Borrowing Date, “Pre-Opening Expenses” and “Debt Service”), which
includes a drawdown schedule for Advances necessary to achieve the Final Project
Completion Date, broken down by Line Item Category and showing the Required
Minimum Contingency (which budget and, drawdown schedule shall be consistent
with the Project Sources and Uses Schedule then in effect). The Project Budget
shall be reasonably satisfactory to the Administrative Agent and the Arrangers
and to the Construction Consultant (as and to the extent certified to in the
Construction Consultant’s Closing Date Certificate for the Project).
(c) Project Schedule. Delivery to each of the the Administrative Agent, the
Arrangers and the Construction Consultant of the Project Schedule (including the
schedule for construction and completion of each Construction Component of each
Phase and the Project as a whole), in the form of Exhibit K-2, which
demonstrates that the Opening Date for each Phase will occur on or before its
Anticipated Opening Date, and that the Completion Date for each Phase will occur
on or before its Anticipated Completion Date, and which is otherwise reasonably
satisfactory to the Administrative Agent and the Arrangers and to the
Construction Consultant (as and to the extent certified to in the Construction
Consultant’s Closing Date Certificate for such Phase).
(d) Project Sources and Uses Schedule. Delivery to each of the Administrative
Agent, the Arrangers and the Construction Consultant of the Project Sources and
Uses Schedule in the form of Exhibit K-3 setting forth (a) the anticipated Free
Cash Flow in each calendar month for the period commencing on the Initial
Borrowing Date through and including the anticipated Project Final Completion
Date; (b) the aggregate amount of Anticipated Monthly Project Costs (subject to
the provisions of subsection 5.22) for the Project in each calendar month for
the period commencing on the Initial Borrowing Date through and including the
anticipated Project Final Completion Date; (c) a balanced statement of sources
and uses of proceeds, Free Cash Flow and any other funds necessary to complete
the Project; and (d) the anticipated aggregate amount of the Consolidated Excess
Cash Flow anticipated to be applied in each calendar month to the mandatory
prepayment of the Loans pursuant to subsection 2.4B(iii)(h) for the period
commencing with the first relevant Fiscal Year through and including the
anticipated Project Final Completion Date; which Project Sources and Uses
Schedule shall be reasonably satisfactory to the Administrative Agent, the
Arrangers and the Construction Consultant, as and to the extent certified to in
the Construction Consultant’s Closing Date Certificate.

 

122



--------------------------------------------------------------------------------



 



(e) Project Plans and Specifications. Delivery to each of the Administrative
Agent, the Arrangers and the Construction Consultant of the Project Plans and
Specifications, which shall be reasonably satisfactory in form and substance to
the Arrangers and the Administrative Agent in consultation with the Construction
Consultant.
(f) Consultant’s Certificate and Project Reports. Delivery to the Administrative
Agent of the Construction Consultant’s Initial Borrowing Date Certificate
substantially in the form of Exhibit L-2, such certificate (including any
attachments thereto) to be in form and substance reasonably satisfactory to the
Administrative Agent and the Arrangers.
(g) Permits. (a) All material Permits described in Schedule 4.1B(xii)(g) shall
have either (1) been received and shall be in full force and effect, and not
subject to current legal proceedings or to any unsatisfied conditions (that are
required to be satisfied by the Closing Date) that could reasonably be expected
to result in material modification or revocation, and all applicable appeal
periods with respect thereto shall have expired without any action being taken
by any applicable authority; or (2) subject to the consent of the Arrangers and
the Administrative Agent (such consent not to be unreasonably withheld), will be
received pending the expiration of any such applicable waiting period, and shall
be reasonably expected to be obtained upon the termination of such waiting
period, or (3) with respect to any of the Permits described in
Schedule 4.1B(xii)(g) as not yet required to be obtained, no facts or
circumstances exist which indicate that any such Permit will not be obtainable
prior to the time that it becomes required; and (b) the Gaming Concession
Contract shall be in full force and effect.
(h) Work Force. Delivery of a description of the proposed work force for the
construction and operation and maintenance of the Project (including, without
limitation, evidence that the Borrower and its Subsidiaries have obtained all
necessary licenses and Permits required as of the Closing Date to permit the
contractors then constructing the Project to obtain and/or employ workers/labor
from mainland China or Hong Kong).
(i) Material Contracts. Delivery to each of the Administrative Agent and the
Construction Consultant of (a) true and correct copies of each Material Contract
then in effect relating to the Project and any supplements or amendments thereto
(including, without limitation, any reciprocal easement agreements or other
similar agreements that are Material Contracts; ground or other leases that are
Material Contracts; the Land Concession Contract; the Material Construction
Contracts; any operation and maintenance agreements that are Material Contracts
and material Permits (or amendments to existing Permits)), all of which shall be
in form and substance reasonably satisfactory to the Administrative Agent (in
consultation with the Construction Consultant) and shall, in the case of
Material Construction Contracts, include any risk mitigants

 

123



--------------------------------------------------------------------------------



 



reasonably required by the Administrative Agent (which may include delay
liquidated damages, specified pricing, insurance requirements and surety
bonding), shall have been duly authorized, executed and delivered by the parties
thereto, and each such Material Contract shall be certified by an Authorized
Representative of the Borrower as being true, complete and correct and in full
force and effect (except as set forth on Schedule 5.8) and shall have been duly
filed, recorded, stamped and/or registered as necessary, (b) evidence reasonably
satisfactory to each of the Administrative Agent and the Depository Agent that
(i) each such Material Contract is in full force and effect (except as set forth
on Schedule 5.8), (ii) no breach or default has occurred by the Borrower, the
Company or any Loan Party under, and no breach or default has occurred by the
Macau SAR of any material obligation under, any Gaming Contract, the Gaming
Concession Contract, the IP License or the Land Concession Contract, and
(iii) no breach or default has occurred by the Borrower or any Loan Party, or,
to the Borrower’s knowledge, by any other party thereto, of any material
obligation under any other Material Contracts, in each case under this clause
(iii) unless the same could not reasonably be expected to have a Material
Adverse Effect, and (c) copies of all payment and/or performance bonds required
under subsection 6.22 or otherwise delivered to the Borrower pursuant to any
Construction Contracts or Subcontracts relating to the Project.
(j) Bid Contracts. The Borrower shall have executed lump sum, fixed price or
guaranteed maximum price Construction Contracts in respect of at least five
percent (5%) of the total costs reflected in the Project Budget for the
“Construction Costs” Line Item Category incurred or to be incurred from and
after November 1, 2009; and copies of all such Construction Contracts shall have
been delivered to the Construction Consultant. The Borrower shall have certified
that such Construction Contracts satisfy the requirements of this subsection
4.1(B)(xii)(j) and are consistent with the Project Budget, the Project Schedule
and the Plans and Specifications for such Phases.
(k) Architectural Services Agreement. Delivery to the Administrative Agent of
the Lead Consultant’s Agreement between the Borrower and Aedas (Macau) Limited.
(l) Consultants’ Initial Borrowing Date Certificates. Delivery to the
Administrative Agent of (a) the Construction Consultant’s Initial Borrowing Date
Certificate relating to the Project in the form of Exhibit L-2, together with an
updated report as required by such exhibit and (b) the Insurance Advisor’s
Initial Borrowing Date Certificate relating to the Project in the form of
Exhibit L-3, together with an updated report as required by such exhibit.
(m) Availability of Services, Materials and Utilities. The Construction
Consultant shall have become satisfied, as certified to in the Construction
Consultant’s Initial Borrowing Date Certificate, that arrangements, which are
reflected accurately in the Project Budgets for each of Phase 1 and Phase 2
shall have been or are reasonably expected to be made under the Project
Documents relating to such Phase or otherwise on commercially reasonable terms
for the provision of all services, materials and utilities necessary for the
construction, operation and maintenance of each such Phase as contemplated by
the Operative Documents and the Final Plans and Specifications for each such
Phase.

 

124



--------------------------------------------------------------------------------



 



(n) Surveys. The Borrower shall have delivered to the Administrative Agent a
survey of the Site for Phase 1 and Phase 2 from the Cadastre and Cartography
Bureau or copies of the description of such Site attached to the Land Concession
Contract reasonably satisfactory in form and substance to the Administrative
Agent.
(o) Releases. The Borrower shall have delivered or caused to be delivered to the
Construction Consultant and the Administrative Agent:
(1) Unconditional Releases. Duly executed acknowledgments of payments and
unconditional releases in the form of Exhibit U-1 (or, in the case of any
Pre-Existing Construction Contract that requires the delivery of
acknowledgements of payment and unconditional releases on a prescribed form, the
form specified in such Pre-Existing Construction Contract) or otherwise in form
and substance reasonably satisfactory to the Administrative Agent from the Lien
Release Parties performing work and/or providing services (other than
engineering, design, advisory or consulting) and/or providing and/or installing
materials (other than Eligible FF&E), for all work, services and materials done,
performed or furnished for the construction of the Project through the calendar
month ending immediately prior to the Initial Borrowing Date except for claims
for amounts due in respect of such work, services and materials the payment for
which is being disputed in good faith, by appropriate means and with appropriate
reserves through an allocation in the Anticipated Cost Report for the Project
shall not exceed $100,000,000; provided, however, that (i) for purposes of
determining whether such $100,000,000 limit has been exceeded, contested amounts
relating to any Construction Contract that has been terminated (i) prior to the
date hereof, to the extent that the reasonably expected aggregate settlement
amount of such contested amounts under all such terminated contracts does not
exceed the Pre-Closing Settlement Amount or (ii) after the date hereof without
resulting in an Event of Default under subsection 8.12, shall not be counted;
and (ii) the Borrower shall not be required to provide such acknowledgements of
payments and unconditional releases from any Lien Release Party with a value or
contract price of less than $500,000 (subject to an aggregate limit of
$100,000,000, after which acknowledgements and releases shall be provided from
each Lien Release Party regardless of the value or contract price of the work,
services or materials being performed or provided by such Person); and
(2) Conditional Releases. Duly executed acknowledgments of payments and releases
in the form of Exhibit U-2 (or, in the case of any Pre-Existing Construction
Contract that requires the delivery of acknowledgements of payment and releases
on a prescribed form, the form specified in such Pre-Existing Construction
Contract) or otherwise in form and substance reasonably satisfactory to the
Administrative Agent from the Lien Release Parties performing work and/or
providing services (other than engineering, design, advisory or consulting)
and/or providing materials and/or installing (other than Eligible FF&E), for all
work, services and materials done, performed or furnished for the construction
of the Project from the calendar month ending immediately prior to the Initial
Borrowing Date through

 

125



--------------------------------------------------------------------------------



 



the Initial Borrowing Date, conditioned upon receiving payment from the proceeds
of the requested Advance, except for claims for amounts due in respect of work,
services or materials the payment for which is being disputed in good faith, by
appropriate means and with appropriate reserves through an allocation in the
Anticipated Cost Report for the Project which in the aggregate shall not exceed
$100,000,000; provided, however, that (i) for purposes of determining whether
such $100,000,000 limit has been exceeded, contested amounts relating to any
Construction Contract that have been terminated (i) prior to the date hereof, to
the extent that the reasonably expected aggregate settlement amount of such
contested amounts under all such terminated contracts does not exceed the
Pre-Closing Settlement Amount or (ii) after the date hereof without resulting in
an Event of Default under subsection 8.12, shall not be counted; and (ii) the
Borrower shall not be required to provide such acknowledgements of payments and
conditional releases from any Lien Release Party with a value or contract price
of less than $500,000 (subject to an aggregate limit of $100,000,000, after
which acknowledgements and releases shall be provided from each Lien Release
Party regardless of the value or contract price of the work, services or
materials being performed or provided by such Person).
(xiii) Gaming Concession Contract. The Arrangers and the Administrative Agent
shall have received certification by the Borrower as to the following matters in
the Initial Borrowing Date Certificate:
(a) Capital Requirements. (A) The share capital of the Company is (and will be
after giving effect to the Transactions) not less than 200,000,000 Patacas, as
contemplated by Article 15(1) of the Gaming Sub-Concession Contract (or such
other amount as may be required pursuant to Article 15(2)), (B) the Sponsor has
signed and submitted (on behalf of itself and, if applicable, its Subsidiaries)
to Macau SAR the statement contemplated by Article 34(4) of the Gaming
Sub-Concession Contract, and (C) the Company has informed Macau SAR regarding
the loans and security being provided by the Loan Documents and has provided
copies of such documents to Macau SAR pursuant to Articles 34(2) and (3) of the
Gaming Sub-Concession Contract.
(b) [RESERVED].
(c) [RESERVED].
(d) Document Submissions. (a) Copies of documents have been submitted to Macau
SAR as required under Article 21(1) of the Gaming Sub-Concession Contract;
(b) Macau SAR has approved the granting of the liens pursuant to the Loan
Documents as contemplated by Article 42(1) of the Gaming Sub-Concession
Contract; and (c) approval by Macau SAR of the Company’s delegation of
management authority, including the appointment of the managing director, the
scope of power of the managing director and the term of authorization (and the
Arrangers and the Administrative Agent shall be reasonably satisfied with such
delegation, appointment, scope and term).
(e) [RESERVED].

 

126



--------------------------------------------------------------------------------



 



(f) Required Approvals. (a) All general transitional provisions of the Gaming
Sub-Concession Contract have been satisfied, including the initial deposit of
capital and commencement of business of the Sands Macao casino facilities as
required by Article 96 thereof, the designation and approval of the managing
director of the Company as required by Article 97 thereof, the execution of
declarations by each shareholder, director and major employee to cooperate with
the Government of Macau SAR as required by Article 99 thereof, the approval by
the Government of Macau SAR of the Organizational Documents of the Company as
required by Article 101 thereof, the existence of and approval by the Government
of Macau SAR of applicable powers of attorney as required by Article 102
thereof, notification of other shareholder gaming operations as required by
Article 103 thereof, notification of board composition as required by
Article 104 thereof and notification of ownership structure as required by
Article 105 thereof; (b) the Organizational Documents of the Company have not
been amended without approval of the government of Macau SAR as required by
Article 22 of the Gaming Sub-Concession Contract; and (c) the government of
Macau SAR has made no request that any industrial property rights or
intellectual property rights of the Company be assigned pursuant to Article 85
of the Gaming Sub-Concession Contract.
(xiv) Performance Bonds and Guarantees. Delivery to the Administrative Agent of
evidence that all performance bonds, guarantees or similar items required by the
Gaming Sub-Concession Contract or the Land Concession Contract then in effect
have been provided to Macau SAR, and the Arrangers and the Administrative Agent
shall be reasonably satisfied with such performance bonds, guarantees or similar
items, the terms and providers thereof and the status of the recourse to the
Loan Parties in respect thereof.
(xv) Insurance. The Borrower shall have insurance complying with the
requirements of Section 6.4B in place and in full force and effect, and the
Administrative Agent shall have received (i) the Insurance Advisor’s Certificate
substantially in the form of Exhibit L-3, (ii) certified copies of all policies
evidencing such insurance (or a binder, commitment or certificates signed by the
insurer or a broker authorized to bind the insurer along with a commitment to
issue the policies within 45 days after the Closing Date) naming the Collateral
Agent on behalf of the Lenders as an additional insured or loss payee, as its
interests may appear, and otherwise in form and substance reasonably
satisfactory to the Arrangers, (iii) a report (the “Insurance Report”) from the
Insurance Advisor with respect to the insurance arrangements for the Project in
form, scope and substance reasonably acceptable to the Administrative Agent and
the Arrangers, and (iv) the engagement agreement among the Insurance Advisor,
the Borrower and the Administrative Agent concerning the duties and obligations
of the Insurance Advisor regarding the Project in form, scope and substance
satisfactory to the Administrative Agent and the Arrangers.
(xvi) Security Agreement. The Collateral Agent shall have received, with
counterparts for each Lender, the Security Agreement, duly executed and
delivered by an Authorized Officer of each Loan Party.

 

127



--------------------------------------------------------------------------------



 



(xvii) Opinions of Counsel. The Lenders and their respective counsel shall have
received (i) originally executed copies of one or more written opinions of Paul,
Weiss, Rifkind, Wharton & Garrison LLP, counsel for the Sponsor, the Company and
the Loan Parties, (ii) originally executed copies of one or more written
opinions of Sá Carneiro & Pinheiro Torres, Advogados e Notários Privados, Macau
counsel for the Sponsor, the Company and the Loan Parties, (iii) originally
executed copies of one or more written opinions of Allen & Overy LLP, Hong Kong
counsel for the Sponsor, the Company and the Loan Parties, and (iv) originally
executed copies of one or more written opinions of Walkers, Cayman Islands
counsel for the Sponsor, each in form and substance reasonably satisfactory to
the Administrative Agent, the Arrangers and their respective counsel, dated as
of (or a recent date prior to) the Initial Borrowing Date and setting forth
substantially the matters in the opinions designated in Exhibits H-1 through H-4
hereto, respectively, and as to such other matters as the Administrative Agent
or any Arranger may reasonably request (including, without limitation, an
opinion satisfactory to the Administrative Agent that the Gaming Sub-Concession
Contract is an autonomous document and that any failure by Galaxy to perform its
obligations under its concession agreement with Macau SAR would not affect the
duties, rights, liabilities or obligations of the Company under the Gaming
Sub-Concession Contract). The Borrower hereby acknowledges and confirms that it
has requested such counsel to deliver such opinions to the Lenders.
(xviii) [RESERVED].
(xix) Intercreditor Agreement. Delivery by the Borrower of a certified, true
copy of the intercreditor agreement between the Administrative Agent and the
administrative agent under the VML Credit Agreement, substantially in the form
of Exhibit E-16 (including an acknowledgement that the terms and conditions of
the Gaming Facilities Agreement and the Gaming Account Agreement are reasonably
satisfactory to such administrative agent).
(xx) Gaming Contracts. The Gaming Contracts shall have been executed by all
parties thereto in a form substantially similar to the forms attached hereto as
Exhibit E-17 and E-18.
4.2 Conditions to Disbursements on or after the Initial Borrowing Date.
The obligation of any Lender to make any Loans and the obligation of the Swing
Line Lender to make Swing Line Loans on or after the Initial Borrowing Date on
any Funding Date are subject to the satisfaction (or waiver) of the following
further conditions precedent:
A. Closing Date. The Closing Date shall have occurred.
B. Borrowing Request and Certification. The Administrative Agent shall have
received before that Funding Date:
(i) in accordance with the provisions of subsection 2.1B, an originally executed
Borrowing Notice (and, if applicable, Issuance Notice), in each case signed by
the chief executive officer, the chief financial officer, Senior Vice
President-Finance, Vice President-Finance, or the treasurer of the Borrower or
by any executive officer of the Borrower designated by any of the
above-described officers on behalf of the Borrower in a writing delivered to the
Administrative Agent;

 

128



--------------------------------------------------------------------------------



 



(ii) an updated Business Registry certificate, which certificate does not show
any material proceedings against the Company or the Borrower;
(iii) a certificate issued by the Macau Land and Building Registration
Department showing that the Borrower holds the Site under lease pursuant to the
Land Concession Contract; and confirming no Liens (other than Permitted Liens)
have been created with respect to the Site or such land concession contracts;
(iv) with respect to any Material Contracts for Active Phases entered into or
obtained or transferred since the date of the most recent Advance, the
Administrative Agent shall have received (a) a Contract Consent in the form of
Schedule B to the Assignment of Rights or otherwise in form and substance
reasonably satisfactory to the Administrative Agent (but only if required under
subsection 6.8), and (b) the Administrative Agent shall have received payment
and performance bonds with respect to any Construction Contract (but only if
required under subsection 6.22), each in form and substance reasonably
satisfactory to the Administrative Agent (in consultation with the Construction
Consultant).
C. Representations and Warranties; Other Conditions. As of such Funding Date:
(i) Each representation and warranty of (a) the Borrower, the Sponsor and the
Loan Parties set forth in Section 5 hereof or in any of the other Loan Documents
shall be true and correct in all material respects as if made on such date
(except that any representation and warranty that relates expressly to an
earlier date shall be deemed made only as of such earlier date), and (b) to the
Borrower’s knowledge, of each other party (other than the Borrower) to a
Material Contract set forth in any of the Operative Documents, shall be true and
correct in all material respects as if made on such date (except that any
representation and warranty that relates expressly to an earlier date shall be
deemed made only as of such earlier date) unless in the case of representations
referred to in clause (b) the failure of any such representation and warranty to
be true and correct could not reasonably be expected to have a Material Adverse
Effect, in each case, as certified by the Borrower in the relevant Borrowing
Notice;
(ii) No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Borrowing Notice that would
constitute an Event of Default or a Potential Event of Default;
(iii) No order, judgment or decree of any court, arbitrator or Governmental
Instrumentality shall purport to enjoin or restrain any Lender from making the
Loans to be made by it on that Funding Date;
(iv) The making of the Loans requested on such Funding Date shall not violate
any law applicable to the Loan Parties or Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System;

 

129



--------------------------------------------------------------------------------



 



(v) There shall not be pending or, to the knowledge of the Borrower, threatened,
any action, suit, proceeding, governmental investigation or arbitration against
or affecting the Company or the Borrower or any of its Subsidiaries or any
property of the Company or the Borrower or any of its Subsidiaries that is
required to be disclosed under, and has not been disclosed by the Borrower or
the Company in writing pursuant to, subsection 5.6 or 6.1(ix) prior to the
making of the last preceding Loans (or, in the case of the initial Loans, prior
to the execution of this Agreement), and there shall have occurred no
development not so disclosed in any such action, suit, proceeding, governmental
investigation or arbitration so disclosed, that, in either event, in the
reasonable opinion of the Administrative Agent, would have a Material Adverse
Effect;
(vi) The Costs to Equity Ratio shall be less than or equal to 2.0:1.0;
(vii) Each Operative Document shall be in full force and effect, without
amendment since the respective date of its execution and delivery, and in a form
which was approved by the Administrative Agent (to the extent such approval was
required) except (a) in the case of any Construction Contract, as permitted
pursuant to subsection 7.17, and (b) in the case of any other Operative
Document, to the extent not prohibited under this Agreement, or to the extent
the Borrower has entered into a replacement Operative Document to the extent
permitted or required by this Agreement; and each certificate delivered by the
Borrower with respect to any such document shall be true and correct in all
material respects as certified by the Borrower in the relevant Borrowing Notice;
(viii) The Borrower shall have certified that:
(a) The Gaming Concession Contract and the Land Concession Contract are in full
force and effect (except the Land Concession Contract shall be permitted to be
“provisional” as required by applicable law until 180 days after the Project
Final Completion Date) (as such deadline may be extended under the proviso to
subsection 6.24)) and are not subject to current legal proceedings or to any
unsatisfied conditions (that are required to be satisfied by such Funding Date)
that could reasonably be expected to result in material modification or
revocation, and all applicable appeal periods with respect thereto shall have
expired without any action being taken by any applicable Governmental Authority.
No breach or default has occurred by (x) the Company or the Macau SAR of any
material obligation under the Gaming Concession Contract, or (y) the Borrower or
the Macau SAR of any material obligation under the Land Concession Contract; and
(b) All other material Permits described in Schedule 4.1B(xii)(g) for the Active
Phases as required to have been obtained by the Borrower or any other Person by
the date of such Advance shall have either (i) been received and shall be in
full force and effect, and not subject to current legal proceedings or to any
unsatisfied conditions (that are required to be satisfied by such Funding Date)
that could reasonably be expected to result in material modification or
revocation, and all applicable appeal periods with respect thereto shall have
expired without any action being taken by any applicable Governmental Authority;
or (ii) subject to the consent of the Administrative Agent (such consent not to
be unreasonably withheld), been received pending the expiration of any such
applicable waiting period, and shall be reasonably expected to be obtained upon
the termination of such waiting period; or (iii) no facts or circumstances exist
which indicate that any of the Permits for each such Active Phase described in
Schedule 4.1B(xii)(g) as not yet required to be obtained will not be obtainable
prior to the time that such Permit becomes required.

 

130



--------------------------------------------------------------------------------



 



(ix) The Gaming Contracts are in full force and effect and are not subject to
current legal proceedings that could reasonably be expected to result in
revocation or termination thereof, and no breach or default has occurred by any
party thereunder.
(x) The Borrower shall have paid or arranged for payment out of the requested
Loans of all fees, expenses and other charges then due and payable by it under
this Agreement or under the other Loan Documents or under any agreements between
the Company and any of the Independent Consultants.
(xi) Insurance complying in all material respects with the requirements of
subsection 6.4 shall be in place and in full force and effect.
(xii) All of the Collateral Documents required to have been executed on or prior
to such Funding Date shall be in full force and effect and all actions necessary
or desirable (including all filings) in the reasonable opinion of the Collateral
Agent and the Administrative Agent party thereto for such Person to create and,
to the extent relevant under the law governing such Collateral Document, perfect
the security interests granted therein as a valid security interest over the
Collateral thereunder having the priority contemplated therefor by this
Agreement and the Collateral Documents shall have been completed unless
perfection of such security interest is not required under Section 4.11(a), (b),
(c) and (d) of the Security Agreement or the applicable Macau Security Document.
All property, rights and assets required for the Active Phases shall be free and
clear of all encumbrances except for Permitted Liens.
D. Maximum Cash Amount. In the case of any Revolving Loans requested after the
later of the Project Final Completion Date and March 31, 2013, after giving
effect to such Credit Extension, the aggregate Cash and Cash Equivalents of the
Loan Parties (excluding (i) amounts on deposit in any accounts maintained under
the Depository Agreement, (ii) Cage Cash and (iii) amounts needed for payables
that are due within 90 days) will not exceed $100,000,000; provided that this
subsection 4.2D shall not apply at any time when the Consolidated Leverage Ratio
of the Company is less than or equal to 3.0:1.0.
4.3 Conditions to Letters of Credit.
The issuance of any Letter of Credit hereunder on or after the Closing Date is
subject to the following conditions precedent:
A. Issuance Notice. On or before the date of issuance of such Letter of Credit,
the Administrative Agent shall have received, in accordance with the provisions
of subsection 3.1B(i), an originally executed Issuance Notice, in each case
signed by the chief executive officer, the chief financial officer, the Senior
Vice President-Finance, the Vice President-Finance or the treasurer of the
Borrower or by any executive officer of the Borrower designated by any of the
above-described officers on behalf of the Borrower in a writing delivered to the
Administrative Agent, together with all other information specified in
subsection 3.1B(i) and such other documents or information as the applicable
Issuing Lender may reasonably require in connection with the issuance of such
Letter of Credit.

 

131



--------------------------------------------------------------------------------



 



B. Other Conditions Precedent. On the date of issuance of such Letter of Credit,
all conditions precedent described in subsection 4.2C shall be satisfied to the
same extent as if the issuance of such Letter of Credit were the making of a
Loan.
C. Purpose of Issuance. The purpose for requesting such Letter of Credit shall
be in accordance with the use of proceeds of the Revolving Loans under
subsection 2.5A. Such Letter of Credit shall be required in the ordinary course
of business of the Borrower and its Restricted Subsidiaries, and shall not be
used in connection with financing any costs or expenses related to the Casino
Facilities.
D. Issuing Bank Policy. The issuance of such Letter of Credit shall not violate
the applicable Issuing Lender’s internal policies regarding the issuance of
letters of credit.
Section 5. Representations and Warranties.
In order to induce the Lenders and Issuing Lenders to enter into this Agreement
and to make Credit Extensions, the Borrower represents and warrants to each
Lender that, on the Initial Borrowing Date and on each Funding Date each of the
following statements and representations and warranties set forth in Section 5
(other than, in the case of Credit Extensions of Non-Project Cost Term Loans,
Non-Project Cost Revolving Loans, TLF II Loans made on the date that is
18 months after the date of this Agreement (or, if such day is not a Business
Day, the next succeeding Business Day) and Letters of Credit that are not being
used for Project Costs, subsections 5.19, 5.21 and 5.22), are true, correct and
complete.
5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.
A. Organization and Powers. Each of the Loan Parties is a corporation, limited
liability company or other entity duly organized, validly existing and in good
standing (to the extent such concept exists in the relevant jurisdiction) under
the laws of its jurisdiction of organization as specified in Schedule 5.1A
annexed hereto. Each of the Loan Parties has all requisite corporate, limited
liability company or other entity power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents and the other Operative Documents to
which it is a party and to carry out the transactions contemplated thereby.
B. Qualification and Good Standing. Each of the Loan Parties is qualified to do
business and in good standing in every jurisdiction (to the extent such concept
exists in the relevant jurisdiction) where its assets are located and wherever
necessary to carry out its business and operations, including registration of,
each Loan Party that is a Macau company with the Companies Register Bureau of
Macau SAR, except in jurisdictions where the failure to be so qualified or in
good standing has not had and would not reasonably be expected to have a
Material Adverse Effect.

 

132



--------------------------------------------------------------------------------



 



C. Ownership of the Borrower. The equity interests in the Borrower are duly
authorized, validly issued and (if applicable) fully paid and nonassessable and,
as of the Closing Date, none of such equity interests constitute Margin Stock.
D. Subsidiaries. All of the Subsidiaries of the Borrower are identified in
Schedule 5.1D annexed hereto, as said Schedule 5.1D may be supplemented from
time to time pursuant to the provisions of subsection 6.1(xv). The equity
interests of each of the Subsidiaries of the Borrower identified in
Schedule 5.1D annexed hereto (as so supplemented) are duly authorized, validly
issued and (if applicable), fully paid and nonassessable and none of such equity
interests constitutes Margin Stock. Each of the Subsidiaries of the Borrower
identified in Schedule 5.1D annexed hereto (as so supplemented) is a
corporation, limited liability company or other entity duly organized, validly
existing and in good standing (to the extent such concept exists in the relevant
jurisdiction) under the laws of its respective jurisdiction of organization set
forth therein, has all requisite corporate, limited liability company or other
power and authority to own and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, and is qualified to
do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, in each
case except where failure to be so qualified or in good standing or a lack of
such corporate power and authority has not had and would not reasonably be
expected to have a Material Adverse Effect. Schedule 5.1D annexed hereto (as so
supplemented) correctly sets forth the ownership of the Borrower and each of its
Subsidiaries.
E. Rights to Acquire Equity. There are no options, warrants, convertible
securities or other rights to acquire any equity interests in the Borrower or
any Loan Party.
F. Conduct of Business. The Loan Parties are engaged only in the businesses
permitted to be engaged in pursuant to subsection 7.12.
5.2 Authorization of Borrowing, etc.
A. Authorization of Documents. The execution, delivery and performance of the
Loan Documents and the Project Documents have been duly authorized by all
necessary corporate or other entity action on the part of each Loan Party that
is a party thereto.
B. No Conflict. The execution, delivery and performance by the Loan Parties of
the Loan Documents and the Project Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents and the
Project Documents do not and will not (i) violate any provision of (a) any Legal
Requirement applicable to the Borrower or any of its Subsidiaries, (b) the
Organizational Documents of the Borrower or any of its Subsidiaries or (c) any
order, judgment or decree of any Governmental Instrumentality binding on the
Borrower or any of its Subsidiaries, (ii) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of the Borrower or any of its Subsidiaries (including
such obligations pursuant to the Gaming Contracts and the Land Concession
Contract), (iii) result in or require the creation or imposition of any Lien
upon any of the properties or assets of the Borrower or any of its Subsidiaries
(other than any Liens created under any of the Loan Documents in favor of the
Collateral Agent on behalf of

 

133



--------------------------------------------------------------------------------



 



Lenders and any Liens granted on the Land Concession Contract and the real
property covered by such contract in favor of the Concession Guarantor), or
(iv) require any approval of any Person under any Contractual Obligation of the
Borrower or any of its Subsidiaries except, in the case of this clause (iv), for
such approvals or consents which will be obtained on or before the Initial
Borrowing Date, or are not yet required to be obtained pursuant to such
Contractual Obligation and which the Borrower has no reason to believe cannot be
obtained when required, and disclosed in writing to Lenders, and except, in the
case of clauses (i)(a), (i)(c), (ii), (iii) and (iv), for such violations,
conflicts, breaches, defaults, Liens, approvals and consents the failure of
which to obtain would not reasonably be expected to have a Material Adverse
Effect.
The execution, delivery and performance by the Company of the Pledge over Gaming
Assets, the Gaming Concession Contract and the Gaming Contracts and the
consummation of the transactions contemplated by the Pledge over Gaming Assets,
the Gaming Concession Contract and the Gaming Contracts do not and will not
(i) violate any provision of (a) any Legal Requirement applicable to the
Company, (b) the Organizational Documents of the Company or (c) any order,
judgment or decree of any Governmental Instrumentality binding on the Company,
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of the
Company, (iii) result in or require the creation or imposition of any Lien upon
any of the properties or assets of the Company (other than any Liens created
under the Pledge over Gaming Assets in favor of the Collateral Agent on behalf
of Lenders and any Liens granted on the Gaming Contracts in favor of the lenders
and agents under the VML Credit Agreement), or (iv) require any approval of any
Person under any Contractual Obligation of the Company except for such approvals
or consents which will be obtained on or before the Initial Borrowing Date, or
are not yet required to be obtained pursuant to such Contractual Obligation and
which the Company has no reason to believe cannot be obtained when required, and
disclosed in writing to Lenders, and except, in the case of clauses (i), (ii),
(iii) and (iv), for such violations, conflicts, breaches, defaults, Liens, and
approvals and consents the failure of which to obtain, would not reasonably be
expected to have a Company Material Adverse Effect.
C. Governmental Consents. Other than as set forth on Schedule 5.2, the
execution, delivery and performance by the Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any federal, state or
other governmental authority or regulatory body.
D. Binding Obligation. Each of the Loan Documents and the Project Documents has
been duly executed and delivered by Loan Parties that are parties hereto or
thereto, as applicable, and is the legally valid and binding obligation of the
Loan Parties, enforceable against such Loan Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability, whether
brought in a proceeding in equity or at law.

 

134



--------------------------------------------------------------------------------



 



5.3 Financial Condition and Financial Plan.
All financial statements of the Borrower delivered to the Lenders on the Closing
Date pursuant to subsection 4.1A were prepared in conformity with the Financial
Reporting Standards issued by the Government of the Macao Special Administrative
Region (except as described in subsection 1.2) and fairly present, in all
material respects, the financial position of the entities described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows of the entities described therein for each of the
periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments. As
of the date hereof, except for obligations under the Operative Documents the
Loan Parties do not (and will not following the funding of the initial Loans)
have any Contingent Obligation, contingent liability or liability for taxes,
long-term lease or forward or long-term commitment that is not reflected in the
foregoing financial statements or the notes thereto and which in any such case
is material in relation to the business, operations, properties, assets,
financial condition or prospects of the Loan Parties taken as a whole. Each
Financial Plan provided to the Arrangers was prepared by the Borrower on the
basis of good faith estimates and assumptions believed by the Borrower to be
reasonable at the time made.
5.4 No Material Adverse Change; No Default; Etc.
A. No Material Adverse Change. Since December 31, 2009, no event or change has
occurred that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect.
B. No Default. No default or event of default by (x) any Loan Party under any
Indebtedness in an aggregate principal amount in excess of $25,000,000 (other
than the Obligations) or (y) the Company or any Loan Party under any Material
Contract (other than the Gaming Concession Contract and the Land Concession
Contract) to which it is a party (in the case of Material Contracts referred to
in clause (y) except for (i) defaults under all such Material Contracts other
than the Gaming Contracts which would not reasonably be expected to have a
Material Adverse Effect and (ii) immaterial defaults under any Gaming Contract)
has occurred and is continuing, or will be caused by the Borrowings to be made
on the Funding Date to which this representation refers.
C. Existing Defaults. There is no Potential Event of Default or Event of
Default.
D. Other Breaches, Defaults, etc. No breach or default has occurred by the Macau
SAR, the Borrower or the Company of any material obligation under the Gaming
Concession Contract or the Land Concession Contract. To the Borrower’s
knowledge, no breach or default has occurred by any party other than the
Borrower, the Company, the Macau SAR or a Loan Party under any Material Contract
(other than the Gaming Concession Contract and the Land Concession Contract,
which are covered by the preceding sentence and not this sentence), in each case
unless the same could not reasonably be expected to have a Material Adverse
Effect.
5.5 Title to Properties; Liens; Real Property.
A. Title to Properties; Liens. The Borrower and its Restricted Subsidiaries have
(i) good marketable fee simple title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property) and (iii) good title to (in the case of all other
personal property), all of their respective material properties and assets
reflected in the financial statements referred to in subsection 5.3 or in the
most recent financial statements delivered pursuant to subsection 6.1, in each
case except for assets disposed of since the date of such financial statements
in the ordinary course of business or as otherwise permitted under subsection
7.7. Except as permitted by this Agreement, all such properties and assets are
held free and clear of Liens.

 

135



--------------------------------------------------------------------------------



 



B. Real Property. As of the Closing Date, Schedule 5.5 annexed hereto contains a
true, accurate and complete list of (i) each Property of the Borrower or any
other Loan Party and (ii) all material leases, subleases or assignments of
leases (together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting real estate or real properties owned,
leased, used or operated by the Borrower or any other Loan Party (exclusive of
any retail and restaurant leases) regardless of whether the Borrower or such
Loan Party is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment. As of the
Closing Date, each agreement listed in clause (ii) of the immediately preceding
sentence is in full force and effect and the Borrower does not have knowledge of
any material default that has occurred and is continuing thereunder, and each
such agreement constitutes the legally valid and binding obligation of the
applicable Loan Party, enforceable against such Loan Party in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles except to the extent that the
failure of such agreement to be in full force and effect could not reasonably be
expected to have a Material Adverse Effect. Each Property, the material
Easements thereto and the current use thereof comply in all material respects
with all applicable Legal Requirements and with all Insurance Requirements. No
taking or voluntary conveyance of all or part of any Property, or any interest
therein or right accruing thereto or use thereof, as the result of, or in
settlement of, any condemnation or other eminent domain proceeding by any
Governmental Instrumentality affecting the Project has been commenced or, to the
Borrower’s knowledge, is contemplated with respect to all or any portion of any
Property or Easement or for the relocation of roadways providing access thereto
except, in each case, as could not, individually or collectively, reasonably be
expected to have a Material Adverse Effect. Except as disclosed in writing by
the Borrower to the Administrative Agent from time to time, there are no
current, pending or, to the knowledge of the Borrower, proposed special or other
assessments for public improvements or otherwise affecting any Property or
Easement, nor are there any contemplated improvements thereto that may result in
such special or other assessments, in any case that could reasonably be expected
to result in a Material Adverse Effect. There are no outstanding options to
purchase or rights of first refusal or restrictions on transferability affecting
any material portion of the Property or the material Easements (other than those
set forth in the Shangri-La Management Agreement, the Sheraton Management
Agreement, the Traders Management Agreement, or any replacements thereof, the
Land Concession Contract or arising by mandatory operation of law). Except as
could not, individually or collectively, reasonably be expected to have a
Material Adverse Effect, no building or structure relating to or comprising a
portion of the Project or any appurtenance thereto or equipment thereon, or the
use, operation or maintenance thereof, violates any restrictive covenant or
encroaches on any easement or on any property owned by others.

 

136



--------------------------------------------------------------------------------



 



5.6 Litigation; Adverse Facts.
Except as set forth on Schedule 5.6, as it may be supplemented from time to
time, there are no actions, suits, proceedings, arbitrations or governmental
investigations (whether or not purportedly on behalf of the Borrower or any of
its Subsidiaries) at law or in equity, or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign (including any Environmental Claims) that
are pending or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries or any property of the
Borrower or any of its Subsidiaries. To the knowledge of the Borrower, there are
no such actions, suits, proceedings, arbitrations or governmental investigations
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the Borrower or any of its Subsidiaries or
the Company (i) is in violation of any applicable laws (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result (with respect to the Borrower or any of its Subsidiaries) in a Material
Adverse Effect or (with respect to the Company) a Company Material Adverse
Effect, or (ii) is subject to or in default with respect to any final judgments,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, that, individually or in the
aggregate, could reasonably be expected to result (with respect to the Borrower
or any of its Subsidiaries) in a Material Adverse Effect or (with respect to the
Company) a Company Material Adverse Effect.
5.7 Payment of Taxes.
Except to the extent permitted by subsection 6.3 or as set forth on
Schedule 5.7, all Tax returns and reports of any Loan Party required to be filed
by such Person have been timely filed, all taxes shown on such Tax returns to be
due and payable and all material assessments, fees and other governmental
charges upon any Loan Party and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable. The Borrower knows of no proposed Tax assessment against any
Loan Party except for those with respect to which reserves or other appropriate
provisions, if any, as shall be required in conformity with Applicable
Accounting Standards shall have been made or provided therefor.
5.8 Performance of Agreements; Materially Adverse Agreements; Material
Contracts.
A. None of the Loan Parties is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, no condition exists that, with the giving of
notice or the lapse of time or both, would constitute such a default, except
where the consequences of such default or defaults, if any, would not reasonably
be expected to have a Material Adverse Effect.
B. Schedule 5.8 contains a true, correct and complete list of all the Material
Contracts in effect on the Closing Date. As of the Closing Date, except as set
forth on Schedule 5.8, all such Material Contracts are, to the knowledge of the
Borrower, in full force and effect and no material defaults currently exist
thereunder.

 

137



--------------------------------------------------------------------------------



 



5.9 Governmental Regulation.
None of the Loan Parties is subject to regulation under the Public Utility
Holding Company Act of 2005, the Federal Power Act, or the Interstate Commerce
Act or registration under the Investment Company Act of 1940 or under any other
U.S. federal or state, or Macau SAR statute or regulation which may limit its
ability to incur Indebtedness, or which may otherwise render all or any portion
of the Obligations unenforceable. To the extent applicable, each Loan Party is
in compliance, in all material respects, with the (i) Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”). No part of the proceeds of the Loans
will be used, directly or indirectly, by any Loan Party for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
5.10 Securities Activities.
A. Neither the Borrower nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.
B. Following the application of the proceeds of each Credit Extension, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of subsection 7.2 or 7.7 or subject to any restriction contained in any
agreement or instrument, between any Loan Party and any Lender or any Affiliate
of any Lender, relating to Indebtedness and within the scope of subsection 8.2,
will be Margin Stock.
5.11 Employee Benefit Plans.
A. Except as could not reasonably be expected to have a Material Adverse Effect,
(i) the Borrower, each of its Subsidiaries and each of their respective ERISA
Affiliates are in material compliance with all applicable provisions and
requirements of ERISA and the regulations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan; and (ii) each Employee Benefit Plan which is intended to
qualify under Section 401(a) of the Code is so qualified.
B. No ERISA Event has occurred or is reasonably expected to occur which has
resulted or would be reasonably likely to result in a liability in the aggregate
amount of $25,000,000 or more.
C. Except to the extent required under Section 4980B of the Code or as set forth
on Schedule 5.11, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates that would result in liability to any of the foregoing entities
in excess of $25,000,000.

 

138



--------------------------------------------------------------------------------



 



D. As of the most recent valuation date for any Pension Plan, the amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $25,000,000.
E. As of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of the Borrower, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans does not exceed $25,000,000.
5.12 No Fees or Commissions.
No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby (other than fees
payable to Agents and Lenders under subsection 2.3), and the Borrower hereby
indemnifies Lenders against, and agrees that it will hold Lenders harmless from,
any claim, demand or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable fees, expenses and disbursements of counsel) arising in
connection with any such claim, demand or liability. Except as set forth on
Schedule 5.12, no Loan Party has entered into any agreement or arrangement to
pay any portion of its revenues from any Phase to any other Person, and to the
Borrower’s knowledge no other Person has entered into any such agreement or
arrangement on its behalf.
5.13 Environmental Protection.
Except as set forth in Schedule 5.13 annexed hereto or as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:
(i) none of the Borrower or any of its Restricted Subsidiaries nor any of their
respective Properties or operations relating to the Project are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to (a) any Environmental Law, (b) any Environmental Claim, or
(c) any Hazardous Environmental Activity;
(ii) there are, and to the Borrower’s knowledge, have been, no conditions,
occurrences, or Hazardous Environmental Activities on any of the Properties
which could reasonably be expected to form the basis of an Environmental Claim
against the Borrower or any of its Restricted Subsidiaries;
(iii) none of the Borrower or any of its Restricted Subsidiaries nor, to the
Borrower’s knowledge, any predecessor of the Borrower or any of its Subsidiaries
has filed any notice under any Environmental Law indicating past or present
treatment of Hazardous Materials at any Property, and none of the Borrower’s or
any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of Hazardous Materials (or wastes derived
therefrom) in a manner which would result in liability to the Borrower or any of
its Subsidiaries;

 

139



--------------------------------------------------------------------------------



 



(iv) the Projects are (and at all relevant times have been) in compliance in all
material respects with Environmental Laws, including without limitation the
Environmental Management Plan;
(v) to the Borrower’s knowledge, all factual information provided by the
Borrower and its Restricted Subsidiaries to ERM in connection with the
Environmental Assessment are true and correct in all material respects; and
(vi) compliance with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws will not, individually or in the
aggregate, have a reasonable possibility of giving rise to a Material Adverse
Effect.
Notwithstanding anything in this subsection 5.13 to the contrary, no event or
condition has occurred or is occurring with respect to the Borrower or any of
its Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Environmental Activity, including any matter
disclosed on Schedule 5.13, which individually or in the aggregate has had or
could reasonably be expected to have a Material Adverse Effect.
5.14 Employee Matters; Acts of God.
Except as disclosed in writing by the Borrower to the Administrative Agent from
time to time, neither the business nor the Properties of the Borrower or its
Subsidiaries, nor, to the knowledge of the Borrower, any other party to a
Project Document that is a Material Contract, is affected by any fire,
explosion, accident, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy, or other casualty or other event of force majeure, that could
reasonably be expected to have a Material Adverse Effect. Except as disclosed in
writing by the Borrower to the Administrative Agent from time to time, there are
no strikes, lockouts, stoppages, slowdowns or other labor disputes against the
Company (with respect to the Casino Facilities only), the Borrower or its
Subsidiaries pending or, to the knowledge of the Borrower, threatened that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect. Hours worked by and payment made to employees of the
Company (with respect to the Casino Facilities only) and the Borrower and its
Subsidiaries have not been in violation of any applicable Legal Requirement,
except for violations that would not reasonably be expected to have a Material
Adverse Effect, and all payments due from the Company (with respect to the
Casino Facilities only), the Borrower and its Subsidiaries on account of
employee health and welfare insurance that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect if not paid have
been paid or accrued as a liability on the books of the Company or the Borrower,
as applicable.
5.15 Solvency.
The Loan Parties, taken as a whole, are and, upon the incurrence of any
Obligations by any Loan Party on any date on which this representation is made,
will be, Solvent. The Borrower is and, upon the incurrence of any Obligations by
the Borrower on any date on which this representation is made, will be, Solvent.

 

140



--------------------------------------------------------------------------------



 



5.16 Matters Relating to Collateral.
A. Creation, Perfection and Priority of Liens. The execution and delivery of the
Collateral Documents by the Loan Parties, together with the actions taken on or
prior to the Initial Borrowing Date pursuant to subsection 4.1 are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
as security for the Obligations, subject to exceptions contained herein, in the
Security Agreement and the other Collateral Documents, a valid and perfected
First Priority Lien on all of the Collateral, and all filings and other actions
necessary to perfect and maintain the perfection and priority status of such
Liens have been duly made or taken and remain in full force and effect, other
than the filing of any UCC financing statements delivered to the Collateral
Agent for filing (but not yet filed), the recording of each Mortgage with the
Macau Land and Building Registration Department, the registration of each
Floating Charge with the Companies Registry in respect of each business
‘establishment’ maintained by any Loan Party from time to time, the filing of
the Pledge Over Intellectual Property and the Pledge over Gaming Equipment and
Utensils with the Companies’ Registry Bureau, the delivery of certain notices
and receipt of certain Contract Consents as contemplated by the Assignment of
Rights and as permitted hereunder not to be obtained, and the periodic filing of
UCC continuation statements in respect of UCC financing statements filed by or
on behalf of the Collateral Agent. As of the Closing Date, no filing,
recordation, re-filing or re-recording other than those listed on Exhibit Q is
necessary to perfect and maintain the perfection of the interest, title or Liens
of the Collateral Documents or the Assignment of Reinsurances.
B. Filings and Recordations. No authorization, approval or other action by, and
no notice to or filing with, any Governmental Instrumentality is required for
either (i) the pledge or grant by the Loan Parties of the Liens purported to be
created in favor of the Collateral Agent pursuant to any of the Collateral
Documents or (ii) the exercise by the Collateral Agent of any rights or remedies
in respect of any Collateral (whether specifically granted or created pursuant
to any of the Collateral Documents or the Assignment of Reinsurances or created
or provided for by applicable law), except for filings or recordings
contemplated by subsection 5.16A or as set forth in Schedule 5.16B.
C. Absence of Third-Party Filings. Except such as may have been filed in favor
of the Administrative Agent or the Collateral Agent as contemplated by
subsection 5.16A or filed to perfect a Permitted Lien, no effective UCC
financing statement, fixture filing or other instrument similar in effect
covering all or any part of the Collateral is on file in any filing or recording
office.
D. Information Regarding Collateral. All information supplied to the
Administrative Agent or the Collateral Agent by or on behalf of any Loan Party
with respect to any of the Collateral (in each case taken as a whole with
respect to any particular Collateral) is accurate and complete in all material
respects.

 

141



--------------------------------------------------------------------------------



 



5.17 Sufficiency of Interests, Project Documents and Permits.
A. Sufficiency. Other than those services to be performed and materials to be
supplied that can be reasonably expected to be commercially available when and
as required, the Borrower owns (or holds under lease) all of the materials, has
obtained or contracted to obtain all services and has entered into all documents
and agreements necessary as of the date this representation is made or deemed
made to develop, construct, complete, own and operate the Project, in accordance
with all Legal Requirements and the Project Schedule and relevant Project
Documents. The Administrative Agent has received a true, complete and correct
copy of each of the Project Documents in effect as of the date this
representation is made or deemed made (including all exhibits, schedules, side
letters and disclosure letters referred to therein or delivered pursuant
thereto, if any). All conditions precedent to the obligations of the respective
parties (other than the Company or any Loan Party) under the Project Documents
have been satisfied, except for such conditions precedent (a) the failure of
which to be satisfied could not reasonably be expected to have a Material
Adverse Effect or (b) which by their terms cannot be met until a later stage in
the construction or operation of the applicable Project, and the Borrower has no
reason to believe that any such condition precedent (the failure of which to be
satisfied could reasonably be expected to have a Material Adverse Effect) cannot
be satisfied on or prior to the appropriate stage in the construction or
operation of the applicable Project.
B. Permit Schedule. There are no material Permits that are required or will
become required for the ownership, construction, financing or operation of the
Project, the transactions contemplated hereby and the Credit Extensions
hereunder, other than the Permits described on Schedule 4.1B(xii)(g) as such
schedule may be amended from time to time in accordance with subsection 6.23A
(the “Permit Schedule”). The Permit Schedule for the Project accurately states
the stage in construction by which each such Permit is required to be obtained.
Each material Permit described in the Permit Schedule as required to be obtained
by each date that this representation is deemed to be made has either (i) been
received and is in full force and effect, and not subject to current legal
proceedings or to any unsatisfied conditions (that are required to be satisfied
by such date) that could reasonably be expected to result in material
modification or revocation, and all applicable appeal periods with respect
thereto have expired without any action being taken by any applicable
Governmental Authority, or (ii) subject to the consent of the Administrative
Agent (such consent not to be unreasonably withheld), been received pending the
expiration of any such applicable waiting or appeal period, and is reasonably
expected to be obtained upon the termination of such waiting or appeal period.
No fact or circumstance exists which indicates that any Permit described in the
Permit Schedule not required to have been obtained by the date that this
representation is deemed to be made will not be obtained prior to the time that
it becomes required. Neither the Borrower nor, to Borrower’s knowledge, any
other party involved in the Project is in violation of any condition in any
Permit the effect of which could reasonably be expected to have a Material
Adverse Effect. The Gaming Concession Contract and the Land Concession Contract
are in full force and effect (except that the Land Concession Contract shall be
permitted to be “provisional” as required by applicable law until 180 days after
the Project Final Completion Date; provided, that if any destruction or damage
to any material portion of the Project shall occur after the Project Final
Completion Date, then the 180 day time period may be extended by the number of
days reasonably necessary for the Borrower to repair or replace the relevant
Project, as certified by the Borrower and confirmed by the Construction
Consultant.

 

142



--------------------------------------------------------------------------------



 



5.18 Accuracy of Information. None of the factual information (other than
projections and pro forma financial information as to which no representation is
made under this subsection), taken as a whole, furnished by or on behalf of any
Loan Party in writing to any Arranger, the Administrative Agent, the Issuing
Lender or any Lender for inclusion in the confidential information memorandum
delivered to the Lenders contains any untrue statement of a material fact or
omitted to state any material fact necessary to make such information, taken as
a whole, not misleading.
5.19 In Balance Requirement. As of each Funding Date and the date of each
disbursement by the Depository Agent of funds from a Collateral Account (after
giving effect to the requested Credit Extension or disbursement), the Borrower
is In Balance.
5.20 Leasehold Title to the Site.
A. The Loan Parties have good leasehold title to the Site. The Loan Parties own
all of the material property interests and have entered into all documents and
agreements necessary to develop, construct, complete, own and operate Phase 1
and Phase 2 on the Site in accordance with all Legal Requirements and the
Project Schedule for the Project and as contemplated in the Loan Documents,
other than those services to be performed and materials and equipment to be
supplied and/or constructed that can be reasonably expected to be commercially
available when and as required. For the avoidance of doubt, this Section is not
intended to address Permits, as the representations regarding Permits is
addressed under Section 5.17.
B. As of the Closing Date and as of the date of each Advance thereafter, the
Land Concession Contract creates a valid and subsisting leasehold interest in
the Property and the Improvements covered thereby, subject only to Permitted
Liens.
5.21 Project Budget; Anticipated Cost Reports; Project Sources and Uses
Schedule.
A. The Project Budget for the Project (i) is, to the Borrower’s knowledge as of
the date of submission, based on reasonable assumptions as to all legal and
factual matters material to the estimates set forth therein, (ii) as of the date
of submission, is consistent with the provisions of the Operative Documents and
the Loan Documents in all material respects, (iii) has been and will be prepared
in good faith and with due care, (iv) as of the date of submission, sets forth,
for each Line Item, the total costs anticipated to be incurred through the Final
Completion Date of each Phase, (v) fairly represents the Borrower’s expectation
as to the matters covered thereby as of its date and as of any revision date;
and (vi) as of the date of submission, sets forth a total amount of Project
Costs for the Project, including the Required Minimum Contingency, which is,
collectively at such time, equal to or less than the Available Funds and which
is equal to the aggregate amount of Anticipated Monthly Project Costs for the
Project set forth on the Project Sources and Uses Schedule (as in effect from
time to time).
B. The Summary Anticipated Cost Report (as in effect from time to time) for the
Project:
(i) sets forth in column 3 thereof the amount allocated to each Line
Item Category pursuant to the Project Budget for each Active Phase;
(ii) sets forth in column 8 thereof, for each Line Item Category, an aggregate
amount no less than the aggregate amount set forth for such Line Item Category
in the Project Budget less Realized Savings obtained with respect to such Line
Item Category (and not reflected in the Project Budget);

 

143



--------------------------------------------------------------------------------



 



(iii) fairly represents the expectations of the Loan Parties with respect to all
Project Costs anticipated to be incurred through Final Completion of each Phase;
and
(iv) is true and correct in all material respects.
C. The Anticipated Cost Report (as in effect from time to time) accurately
reflects the detail underlying the Summary Anticipated Cost Report, segregated
by Construction Component and by each Line Item described therein, and for each
Active Phase sets forth in column 8 thereof, for each Line Item other than the
“unallocated contingency” Line Item, an amount no less than the total
anticipated costs to be incurred by the Loan Parties from the commencement
through the completion of the work contemplated by such Line Item, as determined
by the Borrower and approved by the Construction Consultant in the Construction
Consultant’s certificate dated the date on which this representation is made or
deemed made.
D. The Project Sources and Uses Schedule (as in effect from time to time) fairly
represents the expectations of the Loan Parties with respect to all Anticipated
Monthly Project Costs anticipated to be incurred through Project Final
Completion Date, the Liquid Available Funds for each month and the Free Cash
Flow for the Project included on the Project Sources and Uses Schedule and is
true and correct in all material respects. The aggregate amount of Anticipated
Monthly Project Costs for the Project set forth on the Project Sources and Uses
Schedule is equal to the aggregate amount of Remaining Costs for all Line
Item Categories set forth in column 11 of the Summary Anticipated Costs Report
for the Project and for all Line Items set forth in column 11 of the Anticipated
Cost Report for the Project (each, as in effect from time to time).
5.22 Project Schedule. To the Borrower’s knowledge, the Project Schedule for the
Project accurately specifies in summary form the work that the Borrower and each
Contractor propose to complete in each calendar month from the date of
submission of the Project Schedule for each Phase through the Final Completion
Date for each Phase, all of which is expected to be achieved.
5.23 Excluded Subsidiaries. As of the date hereof, the Borrower does not have
any Subsidiaries other than the Excluded Subsidiaries. Except as set forth on
Schedule 5.23, none of Venetian Travel Limited, Cotai Retail Concepts Limited
and Venetian Retail Limited, each a Macau corporation, or Zhuhai Cotai Logistics
Hotel Services Co., Ltd., a company organized under the laws of the People’s
Republic of China, owns or leases any assets (real or personal, tangible or
intangible (including intellectual property rights)) that are material to the
business and operation of the Borrower or to the development, construction,
operation and maintenance of the Project.

 

144



--------------------------------------------------------------------------------



 



Section 6. Affirmative Covenants.
The Borrower covenants and agrees with each Lender and each Agent that, until
the Termination Date, the Borrower shall (and the Borrower shall cause each
other Loan Party to) perform all covenants set forth in this Section 6.
6.1 Financial Statements and Other Reports.
The Borrower will maintain a system of accounting established and administered
in accordance with sound business practices to permit preparation of financial
statements in conformity with Applicable Accounting Standards. The Borrower will
deliver to the Administrative Agent (which will promptly deliver to the
Lenders):
(i) Quarterly Financials: as soon as available and in any event within 50 days
after the end of each Fiscal Quarter (with respect to the first three Fiscal
Quarters of any Fiscal Year),
(a) the consolidated balance sheets of the Borrower and its Subsidiaries as at
the end of such Fiscal Quarter and the related consolidated statements of
income, changes in equity and cash flows of the Borrower and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail and certified by the Chief
Financial Officer or Senior Vice President-Finance of the Borrower or the
Sponsor, on behalf of the Borrower, that they fairly present, in all material
respects, the financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments and which include supplemental consolidating information relating to
the Borrower, its Restricted Subsidiaries and its Excluded Subsidiaries; and
(b) a narrative report describing the operations of the Loan Parties for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter in a form reasonably satisfactory to the
Administrative Agent;
(ii) Year-End Financials: as soon as available and in any event within 90 days
after the end of each Fiscal Year,
(a) the consolidated balance sheets of the Borrower and its Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of income,
changes in equity and cash flows of the Borrower and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year, all in reasonable detail and certified by
the Chief Financial Officer or Senior Vice President-Finance of the Borrower or
the Sponsor, on behalf of the Borrower, that they fairly present, in all
material respects, the financial condition of the Borrower and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated and which include supplemental consolidating
information relating to the Borrower, its Restricted Subsidiaries and its
Excluded Subsidiaries on which the Borrower’s independent certified public
accountants will make the report described in clause (ii)(c) below;

 

145



--------------------------------------------------------------------------------



 



(b) a narrative report describing the operations of the Borrower and its
Subsidiaries for such Fiscal Year in a form reasonably satisfactory to the
Administrative Agent; and
(c) in the case of such consolidated financial statements specified in clause
(a) above, a report thereon of PriceWaterhouseCoopers or other independent
certified public accountants of recognized international standing selected by
the Borrower and reasonably satisfactory to the Administrative Agent, which
report shall be unqualified as to scope of audit, shall express no doubts about
the ability of the Persons covered thereby to continue as a going concern, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries, as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with Applicable
Accounting Standards (except as otherwise disclosed in such financial
statements) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards in the United States of America. In addition, with
regard to the supplemental consolidating information, such report will state
that such information has been subjected to the auditing procedures applied in
the audit of the consolidated financial statements and is fairly stated in all
material respects in relation to the consolidated financial statements taken as
a whole;
(iii) Officers’ and Compliance Certificates: together with each delivery of
financial statements of the Borrower and its Subsidiaries (or Restricted
Subsidiaries, as the case may be) pursuant to clauses (i) and (ii) above, (a) an
Officers’ Certificate of the Borrower stating that the signers, on behalf of the
Borrower, have reviewed the terms of this Agreement and have made, or caused to
be made under their supervision, a review in reasonable detail of the
transactions and condition of the Borrower and its Subsidiaries (or Restricted
Subsidiaries, as the case may be) during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signers do not have
knowledge of the existence as at the date of such Officers’ Certificate, of any
condition or event that constitutes an Event of Default or Potential Event of
Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Borrower or any other
Loan Party has taken, are taking and propose to take with respect thereto; and
(b) a Compliance Certificate demonstrating in reasonable detail compliance
during and at the end of the applicable accounting periods with the restrictions
contained in Section 7;
(iv) Reconciliation Statements: if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements of the Borrower referred to in subsection 5.3, the
consolidated financial statements delivered pursuant to clauses (i), (ii) or
(xii) of this subsection 6.1 will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such clauses had no such change in accounting principles and policies been made,
then (a) together with the first delivery of financial statements pursuant to
clauses (i), (ii) or (xii) of this subsection 6.1 following such change,
consolidated financial statements of the Borrower and its

 

146



--------------------------------------------------------------------------------



 



Subsidiaries (or Restricted Subsidiaries, as the case may be) for (y) the
current Fiscal Year to the effective date of such change and (z) the two full
Fiscal Years immediately preceding the Fiscal Year in which such change is made,
in each case prepared on a pro forma basis as if such change had been in effect
during such periods, and (b) together with each delivery of financial statements
for the Borrower and its Subsidiaries (or Restricted Subsidiaries, as the case
may be) pursuant to clauses (i), (ii) or (xii) of this subsection 6.1 following
such change, a written statement of the chief accounting officer or chief
financial officer of the Borrower setting forth the differences (including any
differences that would affect any calculations relating to the financial
covenants set forth in subsection 7.6) which would have resulted if such
financial statements had been prepared without giving effect to such change;
(v) Accountants’ Certification: together with each delivery of consolidated
financial statements pursuant to clause (ii)(a) above, a written statement by
the independent certified public accountants giving the report thereon
(a) stating, in connection with their audit examination, nothing has come to
their attention that would lead them to believe that any condition or event that
constitutes an Event of Default or Potential Event of Default in-so-far as they
are related to accounting matters exists, if such a condition or event has come
to their attention, specifying the nature and period of existence thereof;
provided that such accountants shall not be liable directly or indirectly by
reason of any failure to obtain knowledge of any such Event of Default or
Potential Event of Default that would not be disclosed in the course of their
audit examination, and (b) stating that based on their audit examination nothing
has come to their attention that causes them to believe either or both that the
information contained in the certificates delivered therewith pursuant to clause
(iii) above is not correct or that the matters set forth in the Compliance
Certificates delivered therewith pursuant to clause (iii)(b) above for the
applicable Fiscal Year are not stated in accordance with the terms of this
Agreement insofar as they relate to accounting matters, provided that such
accountants shall not be liable directly or indirectly by reason of any failure
to obtain knowledge of any such Event of Default or Potential Event of Default
that would not be disclosed in the course of their audit examination;
(vi) Accountants’ Reports: promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all final reports submitted to the
Borrower by independent certified public accountants in connection with each
annual, interim or special audit of the consolidated financial statements of the
Borrower and its Subsidiaries made by such accountants, including any comment
letter submitted by such accountants to management in connection with their
annual audit;
(vii) Filings, Press Releases and Other Financial Reports: promptly upon their
becoming available (unless otherwise publicly available on the Sponsor’s, Hong
Kong Stock Exchange’s or the SEC’s website), copies of (a) all financial
statements, reports, notices and proxy statements sent or made available
generally by the Borrower or any of its Subsidiaries to their respective
security holders, (b) all regular and periodic reports and all registration
statements (other than on Form S-8 or a similar form in Hong Kong) and
prospectuses, if any, filed by the Borrower or any of its Subsidiaries with any
securities exchange or with the United States Securities and Exchange
Commission, or any similar Governmental Instrumentality and (c) all press
releases and other statements made available generally by the Loan Parties to
the public concerning material developments in the business of the Borrower and
its Subsidiaries;

 

147



--------------------------------------------------------------------------------



 



(viii) Events of Default, etc.: promptly upon any officer of any Loan Party
obtaining knowledge (a) of any condition or event that constitutes an Event of
Default or Potential Event of Default, (b) that any Person has given any notice
to any Loan Party or taken any other action with respect to a claimed default or
event or condition of the type referred to in subsection 8.2, (c) of any
condition or event that would be required to be disclosed by the Borrower with
the Hong Kong Stock Exchange if the Borrower were required to make such
disclosures in a current report under applicable Hong Kong securities laws, or
(d) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, an Officers’
Certificate specifying the nature and period of existence of such condition,
event or change, or specifying the notice given or action taken by any such
Person and the nature of such claimed Event of Default, Potential Event of
Default, default, event or condition, and what action the Borrower or any other
Loan Party has taken, is taking and proposes to take with respect thereto;
(ix) Litigation or Other Proceedings: (a) promptly upon any officer of any Loan
Party obtaining knowledge of (X) the non-frivolous institution of, or threat of,
any action, suit, proceeding (whether administrative, judicial or otherwise),
governmental investigation or arbitration against or affecting any Loan Party,
or any property of any Loan Party (collectively, “Proceedings”) not previously
disclosed in writing by the Borrower to Lenders or (Y) any material development
in any Proceeding that, in any case:
(1) has a reasonable possibility of giving rise to a Material Adverse Effect; or
(2) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby;
written notice thereof together with such other information as may be reasonably
available to the Loan Parties to enable the Lenders and their counsel to
evaluate such matters; and (b) within twenty days after the end of each Fiscal
Quarter, a schedule of all Proceedings involving an alleged liability of, or
claims against or affecting, the Borrower or any of its Subsidiaries equal to or
greater than $20,000,000, and promptly after request by the Administrative Agent
such other information as may be reasonably requested by the Administrative
Agent to enable the Administrative Agent and its counsel to evaluate any of such
Proceedings;
(x) ERISA Events: promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the Borrower or any of its ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto;

 

148



--------------------------------------------------------------------------------



 



(xi) ERISA Notices: with reasonable promptness, copies of (a) each Schedule SB
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
with respect to each Pension Plan; (b) all notices received by the Borrower or
any of its ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (c) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request;
(xii) Financial Plans: as soon as practicable and in any event no later than
45 days after the beginning of each Fiscal Year beginning with the 2011 Fiscal
Year, a consolidated plan and financial forecast for the Project for such Fiscal
Year and each subsequent Fiscal Year through the Maturity Date (the “Financial
Plan” for such Fiscal Years), including (a) forecasted consolidated balance
sheets and forecasted consolidated statements of income and cash flows of the
Borrower and its Restricted Subsidiaries for such Fiscal Years, together with a
pro forma Compliance Certificate for the next ensuing Fiscal Year and an
explanation of the assumptions on which such forecasts are based, and
(b) commencing with the Fiscal Year in which the Opening Date for Phase 1 is
scheduled to occur, an operating plan and an operating budget for the relevant
Fiscal Year setting out, on a monthly basis and in reasonable detail, (x) all
operating costs and operating revenues, and (y) the excluded items in the
definitions of operating costs and operating revenues, in each case which the
Borrower estimates will fall due in that period together with all related
technical and operational assumptions;
(xiii) Insurance: as soon as practicable and in any event by the last day of
each Fiscal Year, a report in form and substance reasonably satisfactory to the
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by the Loan Parties and all material insurance coverage
planned to be maintained by the Loan Parties in the immediately succeeding
Fiscal Year;
(xiv) Board of Directors: with reasonable promptness, written notice of any
change in the members of the Board of Directors of the Sponsor or the Borrower;
(xv) New Subsidiaries: promptly upon any Person becoming a Subsidiary of the
Borrower (other than a Subsidiary of an Excluded Subsidiary), in which case
(a) within 45 days of the close of the calendar quarter during which such event
occurs if such event occurs during any of the first three calendar quarters of
the given year or (b) within 90 days of the close of the fourth calendar quarter
of the given year if such event occurs during the fourth calendar quarter of
such year), a written notice setting forth with respect to such Person (a) the
date on which such Person became a Subsidiary of the Borrower and (b) all of the
data required to be set forth in Schedule 5.1D with respect to all Subsidiaries
of the Borrower (it being understood that such written notice shall be deemed to
supplement Schedule 5.1D for all purposes of this Agreement);

 

149



--------------------------------------------------------------------------------



 



(xvi) Material Contracts: promptly, and in any event within ten Business Days
after the Gaming Concession Contract or any Material Contract of any Loan Party
is terminated or amended in a manner that is materially adverse to the Company
(in the case of the Gaming Concession Contract) or any Loan Party or any new
Material Contract is entered into, or upon becoming aware of any termination or
material default by any party under a Material Contract, a written statement
describing such event with copies of such material amendments or new contracts,
and an explanation of any actions being taken with respect thereto;
(xvii) Search Reports: as promptly as practicable after the date of delivery to
the Administrative Agent of any UCC financing statement or similar instrument
delivered by any Loan Party pursuant to subsection 6.11, copies of completed UCC
searches, Real Estate Registry Collateral searches, and/or Commercial and
Moveable Property Registry Collateral searches, as applicable, evidencing the
proper filing, recording and indexing of all such UCC financing statements and
other instruments and listing all other effective financing statements and
similar instruments that name any Loan Party as debtor, together with copies of
all such filings not previously delivered to the Administrative Agent by or on
behalf of such Loan Party;
(xviii) Notices under Operative Documents: (1) promptly upon receipt, copies of
all notices provided to the Company (in the case of clause (b)(x) only and
subject to applicable confidentiality agreements) or the Borrower or its
Subsidiaries (a) pursuant to any Project Documents (other than Construction
Contracts that are not Material Contracts) relating to material defaults or
material delays, and (b)(x) pursuant to the Gaming Concession Contract or
(y) the Land Concession Contract other than, in case of clause (x) or (y), in
the ordinary course, and (2) promptly upon execution and delivery thereof,
copies of all amendments to any of the Operative Documents (other than
Construction Contracts that are not Material Contracts);
(xix) Concession Proceedings and Notices: to the extent not required by another
clause of this subsection 6.1 and subject to applicable confidentiality
agreements, promptly upon receipt, copies of all of the following received by
the Company, the Borrower or any of the Borrower’s Restricted Subsidiaries:
(a) notice of any default or consultations with Macau SAR as contemplated by
paragraph A2 of the Gaming Concession Consent in relation to any termination,
rescission, potential termination or potential rescission of the Gaming
Sub-Concession Contract, (b) notice of any replacement or reinstatement of the
Company or any unilateral discharge of the Gaming Sub-Concession Contract under
article 79 of the Gaming Sub-Concession Contract, (c) notice of any negotiations
with Macau SAR pursuant to article 83 of the Gaming Sub-Concession Contract,
(d) any notice from Macau SAR pursuant to clause 3 of article 80 of the Gaming
Sub-Concession Contract, (e) any notice from Macau SAR pursuant to clause 4 of
article 80 of the Gaming Sub-Concession Contract, or (f) notice of any seizure,
dissolution, redemption or rescission pursuant to Chapter V of Law No 16/2001;
and provide further information to the Administrative Agent regarding any
proceedings relating thereto;

 

150



--------------------------------------------------------------------------------



 



(xx) Construction Related Notices: promptly, upon acquiring notice or giving
notice, or obtaining knowledge thereof, as the case may be, provide to the
Construction Consultant and the Administrative Agent written notice of: (a) any
event, occurrence or circumstance which reasonably could be expected to cause
the Borrower to not be In Balance or render the Borrower incapable of, or
prevent the Borrower from (1) achieving the Completion Date for any Active Phase
on or before the Anticipated Completion Date for such a Project or (2) meeting
any material obligation of the Borrower under the Material Contracts as and when
required thereunder; (b) any proposed material change in the nature or scope of
the Active Phases; or (c) any notice of any schedule delay or acceleration
delivered under any Construction Contract that is a Material Contract and all
remedial plans and updates thereof;
(xxi) Material Adverse Effect: promptly, upon acquiring notice or giving notice,
or obtaining knowledge thereof, as the case may be, provide to the
Administrative Agent written notice of any other event or development which
could reasonably be expected to have a Material Adverse Effect;
(xxii) Material Contracts and Permits: deliver to the Administrative Agent and
the Construction Consultant promptly, but in no event later than ten (10) days
after the receipt thereof by the Borrower, copies of (a) all Material Contracts
and material Permits relating to each Active Phase obtained or entered into by
the Borrower after the Closing Date, (b) any amendment, supplement or other
modification to any Permit relating to each Active Phase received by the
Borrower after the Closing Date and (c) all material notices relating to the
Active Phases received by or delivered to the Borrower from any Governmental
Instrumentality;
(xxiii) Event of Loss: if any Event of Loss shall occur with respect to the
Project or any part thereof, promptly upon discovery or receipt of notice
thereof provide written notice thereof to the Collateral Agent and the
Administrative Agent; and
(xxiv) Other Information: with reasonable promptness, such other information and
data with respect to the Company (solely to the extent such information or data
relates to the Casino Facilities) or the Borrower or any of its Subsidiaries as
from time to time may be reasonably requested by any Lender or Agent.
6.2 Corporate Existence, etc.
The Borrower will, and the Borrower will cause each other Loan Party to, at all
times preserve and keep in full force and effect their corporate, limited
liability company or other existence and all rights and franchises material to
its business; provided, however, that the Borrower and any other Loan Party may
merge, consolidate, liquidate or dissolve as permitted pursuant to subsection
7.7 of this Agreement and provided, further, that neither the Borrower nor any
other Loan Party shall be required to preserve any such right or franchise if
the Board of Directors of such Loan Party (or the managing member thereof, if
applicable) shall determine (and shall so notify the Administrative Agent), that
the preservation thereof is no longer desirable in the conduct of the business
of such Loan Party and that the loss thereof is not disadvantageous in any
material respect to the Borrower, any other Loan Party or the Lenders.

 

151



--------------------------------------------------------------------------------



 



6.3 Payment of Taxes and Claims; Tax Consolidation.
A. The Borrower will, and will cause each other Loan Party to, pay all material
Taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon, and all material claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such charge or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (1) such reserves or other
appropriate provisions, if any, as shall be required in conformity with
Applicable Accounting Standards shall have been made therefor and (2) in the
case of a charge or claim which has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such charge or claim.
B. The Borrower will not, nor will it permit any other Loan Party to, file or
consent to the filing of any combined, unitary or consolidated income Tax return
with any Person (other than a Loan Party) unless the Borrower and/or each Loan
Party, as applicable, shall have entered into, a tax sharing agreement with such
Person, in form and substance reasonably satisfactory to the Administrative
Agent.
C. If and to the extent that the Borrower or any other Loan Party makes a
payment or distribution to any direct or indirect shareholder or member other
than the Borrower or another Loan Party with respect to Taxes that are
attributable to an Excluded Subsidiary or any Subsidiary thereof, then the
Borrower will promptly cause such Excluded Subsidiary to reimburse the Borrower
or such other Loan Party for such Taxes; provided, however, that such
reimbursement shall not be required to the extent that the amount of such
reimbursement is treated as an Investment permitted under subsection 7.3.
6.4 Maintenance of Properties; Insurance; Application of Net Loss Proceeds.
A. Maintenance of Properties. The Borrower will, and the Borrower will cause
each other Loan Party to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of each Loan Party and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof except to the extent that the Borrower determines in good
faith not to maintain, repair, renew or replace such property if such property
is no longer desirable in the conduct of their business and the failure to do so
is not disadvantageous in any material respect to the Loan Parties or the
Lenders. The Borrower will operate each Phase upon and after the Opening Date
thereof (or, with respect to the Casino Facilities only, the Borrower will cause
the Company to operate), at standards of operation at least equivalent to the
standards of operation consistent with the Sponsor’s existing operating
properties in Macao as of the Closing Date (or, if higher, in accordance with
prudent industry practices in Macau SAR and in a manner not inconsistent with
any Gaming License), in compliance with the terms of the Gaming Concession
Contract (to the extent applicable) and in compliance with the terms of the Land
Concession Contract.

 

152



--------------------------------------------------------------------------------



 



B. Insurance. The Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Borrower and each other Loan Party, and
the Casino Facilities, as may from time to time customarily be carried or
maintained under similar circumstances by corporations of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for corporations similarly
situated in the industry. Without limiting the generality of the foregoing, the
Borrower will maintain or cause to be maintained at all times after the Closing
Date with regard to the Project the insurance coverages set forth on Exhibit O.
C. Application of Net Loss Proceeds. If Net Loss Proceeds are received by any
Loan Party or, with respect to the Casino Facilities only, by the Company, (i)
(x) prior to the Opening Date for Phase 2, the Borrower shall deposit (or, if
such proceeds were received by the Company, shall deposit after receiving such
Net Loss Proceeds from the Company in accordance with the Gaming Facilities
Agreement) such Net Loss Proceeds in the Net Loss Proceeds Sub-Account and apply
such Net Loss Proceeds as provided in the Depository Agreement or (y) after the
Opening Date for Phase 2, the Borrower shall deposit (or, if such proceeds were
received by the Company, shall deposit after receiving such Net Loss Proceeds
from the Company in accordance with the Gaming Facilities Agreement) such Net
Loss Proceeds in the Operating Accounts, and (ii) the Borrower shall apply (or,
if such proceeds were received by the Company, shall apply after receiving such
Net Loss Proceeds from the Company in accordance with the Gaming Facilities
Agreement) such Net Loss Proceeds in accordance with subsection 2.4B(iii)(b)
hereof. The Administrative Agent shall, and the Borrower hereby authorizes the
Administrative Agent to, apply such Net Loss Proceeds to prepay the Loans to the
extent provided in subsection 2.4B(iii)(b).
6.5 Inspection; Lender Meeting.
A. Inspection Rights. The Borrower shall, and the Borrower shall cause each
other Loan Party and, solely with respect to the Casino Facilities, the Company
to, permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of the Loan Parties and the Casino Facilities, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants, if requested by the
Administrative Agent (provided that any designated representatives of the
Company and the Borrower may, if they so choose, be present at or participate in
any such discussion), all upon reasonable notice and at such reasonable times
during normal business hours and as often as may reasonably be requested.
B. Lender Meeting. The Borrower will, upon the request of the Co-Syndication
Agents, the Administrative Agent or Requisite Lenders, participate in a meeting
of the Co-Syndication Agents, the Administrative Agent and the Lenders once
during each Fiscal Year to be held at the Sponsor’s corporate offices, or the
Borrower’s corporate offices if requested by the Requisite Lenders (or at such
other location as may be agreed to by the Company and the Administrative Agent)
at such time as may be agreed to by the Co-Syndication Agents, the Company and
the Administrative Agent.

 

153



--------------------------------------------------------------------------------



 



6.6 Compliance with Laws, etc.; Permits.
A. The Borrower shall, and the Borrower shall cause each other Loan Party and
all other Persons on or occupying any Properties (including the Company with
respect to the Casino Facilities only) to, comply with the requirements of all
applicable laws, rules, regulations and orders of any Governmental
Instrumentality (including all Environmental Laws, and any money laundering laws
or regulations), noncompliance with which could reasonably be expected to cause,
individually or in the aggregate, a Material Adverse Effect. The Borrower shall,
and the Borrower shall cause each other Loan Party to, only engage in activities
permitted by their respective Organizational Documents.
B. The Borrower shall, and the Borrower shall cause each other Loan Party and
the Company (with respect to the Casino Facilities only) to, from time to time
obtain, maintain, retain, observe, keep in full force and effect and comply in
all material respects with the terms, conditions and provisions of all Permits
as shall now or hereafter be necessary under applicable laws except any thereof
the noncompliance with which could not reasonably be expected to have a Material
Adverse Effect.
6.7 Environmental Covenant.
A. Compliance with Environmental Law.
(i) Except as provided in subsection 6.7A(ii), the Project shall at all times
(after the commencement of and during construction, and during operation) comply
in all material respects with (x) Environmental Laws and (y) the Environmental
Management Plan.
(ii) In the event and to the extent that the Equator Principles applicable to
the Projects materially change after the date of this Agreement, upon the
Co-Syndication Agents’ or Administrative Agent’s written notice to the Borrower
of such changes, the Borrower will and, with respect to the Casino Facilities
only, the Borrower shall cause the Company to, use commercially reasonable
efforts under the circumstances to cause the Project to comply in a commercially
reasonable time frame with any such material changes to the Equator Principles;
provided however, that in the event the Borrower and the Company cannot comply
with the changes to the Equator Principles without expending greater than
commercially reasonable efforts under the circumstances, then the Borrower and
the Company need not attempt to comply with such changes to the Equator
Principles, except that in such event the Borrower and the Company shall in
their reasonable discretion mitigate any such noncompliance with such changes.

 

154



--------------------------------------------------------------------------------



 



B. Additional Information. The Borrower agrees that the Co-Syndication Agents or
the Administrative Agent may, from time to time and in their reasonable
discretion, (i) retain, at the Borrower’s expense, an independent professional
consultant to review or conduct any environmental audits, investigations,
analyses and reports relating to environmental matters (including, without
limitation, the Equator Principles) in respect of the Project or proposed action
of the Company (solely to the extent such proposed action would affect the
Casino Facilities only) or the Borrower or any of its Restricted Subsidiaries
prepared by or for the Company or the Borrower or any of its Restricted
Subsidiaries, (ii) request the Borrower to provide additional environmental
information regarding the Project, in form and substance reasonably acceptable
to the Co-Syndication Agents or Administrative Agent, as the case may be, and
(iii) conduct its own investigation of any Property; provided that, in the case
of any Property no longer owned, leased, operated or used by the Company or the
Borrower or any of its Restricted Subsidiaries, the Borrower shall only be
obligated to use its diligent efforts to obtain permission for the
Co-Syndication Agents’ or the Administrative Agent’s professional consultant to
conduct an investigation of such Property. The Borrower acknowledges that the
Co-Syndication Agents have retained ERM for purposes of this subsection 6.7B as
of the date hereof. For purposes of conducting such a review and/or
investigation, the Borrower hereby grants to the Co-Syndication Agents and the
Administrative Agent and their respective agents, employees, consultants and
contractors the right to enter into or onto any Properties currently owned,
leased, operated or used by the Borrower or any of its Restricted Subsidiaries
and to perform such tests on such property (including taking samples of soil,
groundwater and suspected asbestos-containing materials) as are reasonably
necessary in connection therewith. Any such investigation of any Property shall
be conducted, unless otherwise agreed to by the Borrower and the Co-Syndication
Agents or the Administrative Agent, during normal business hours and, to the
extent reasonably practicable, shall be conducted so as not to interfere with
the ongoing operations at such Property or to cause any damage or loss to any
property at such Property. The Borrower, the Co-Syndication Agents and the
Administrative Agent hereby acknowledge and agree that any report of any
investigation conducted at the request of the Co-Syndication Agents or the
Administrative Agent pursuant to this subsection 6.7B will be obtained and shall
be used by the Co-Syndication Agents, the Administrative Agent and Lenders for
the purposes of Lenders’ internal credit decisions, to monitor and police the
Loans and to protect Lenders’ security interests created by the Loan Documents.
Each of the Co-Syndication Agents and the Administrative Agent each agree to
deliver a copy of any such report to the Borrower with the understanding that
the Borrower acknowledges and agrees that (x) it will indemnify and hold
harmless the Administrative Agent, the Co-Syndication Agents and each Lender
from any costs, losses or liabilities relating to the Company’s or the
Borrower’s use of or reliance on such report, (y) none of the Co-Syndication
Agents, the Administrative Agent nor any Lender makes any representation or
warranty with respect to such report, and (z) by delivering such report to the
Borrower, none of the Co-Syndication Agents, the Administrative Agent nor any
Lender is requiring or recommending the implementation of any suggestions or
recommendations contained in such report.
C. Environmental Disclosure. The Borrower will deliver to the Administrative
Agent and Lenders:
(i) Environmental Audits and Reports. As soon as practicable following receipt
thereof (or receipt by any Loan Party), copies of all material environmental
audits, investigations, analyses and reports of any kind or character, whether
prepared by personnel of the Company (solely to the such analyses and reports
relate to the Casino Facilities only) or the Borrower or any of its Restricted
Subsidiaries or by independent consultants, governmental authorities or any
other Persons, with respect to significant environmental matters at any Property
or with respect to any Environmental Claims.

 

155



--------------------------------------------------------------------------------



 



(ii) Notice of Certain Releases, Remedial Actions, Etc. Promptly upon the
occurrence thereof, written notice describing in reasonable detail (a) any
material Release or material noncompliance with Environmental Law required to be
reported to any Government Instrumentality under any applicable Environmental
Laws, (b) any remedial action taken by the Company (solely to the extent such
remedial action affects the Casino Facilities only), any Loan Party or any other
Person in response to (1) any Hazardous Environmental Activities the existence
of which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(2) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Effect, or (c) any
noncompliance with the Environmental Management Plan; provided, however, that as
to immaterial noncompliance, the Borrower may provide such written notice in the
auditing procedures identified in the Environmental Management Plan.
(iii) Written Communications Regarding Environmental Claims, Releases, Etc. As
soon as practicable following the sending or receipt thereof by the Company
(solely with respect to the Casino Facilities only) or the Borrower or any of
its Restricted Subsidiaries, a copy of any and all written communications with
respect to (a) any Environmental Claims that, individually or in the aggregate,
have a reasonable possibility of giving rise to a Material Adverse Effect,
(b) any material Release required to be reported to any Government
Instrumentality, and (c) any request for information from any Governmental
Instrumentality that suggests such agency is investigating whether Company or
the Borrower or any of its Restricted Subsidiaries may be potentially
responsible for costs arising out of any Hazardous Materials Activity.
(iv) Notice of Certain Proposed Actions Having Environmental Impact. Prompt
written notice describing in reasonable detail (a) any proposed acquisition of
stock, assets, or property by the Borrower or any of its Restricted Subsidiaries
that could reasonably be expected to (1) expose the Borrower or any of its
Restricted Subsidiaries to, or result in, Environmental Claims that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (2) affect the ability of the Borrower or any of its
Restricted Subsidiaries to maintain full force and effect all material Permits
required under any Environmental Laws for their respective operations and
(b) any proposed action to be taken by the Borrower or any of its Restricted
Subsidiaries to modify current operations in a manner that could reasonably be
expected to subject the Borrower or any of its Restricted Subsidiaries to any
material additional obligations or requirements under any Environmental Laws
that could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(v) Annual Reports. Within ninety (90) days after the end of each Fiscal Year of
the Borrower, an annual monitoring report assessing compliance with the
Environmental Management Plan, the applicable Environmental Laws, and subsection
6.7A or, as the case may be, detailing any non-compliance, and setting out the
action being taken to correct such non-compliance.

 

156



--------------------------------------------------------------------------------



 



(vi) Other Information. With reasonable promptness, such other documents and
information as from time to time may be reasonably requested by the
Administrative Agent in relation to any matters disclosed pursuant to this
subsection 6.7.
D. Borrower’s Remedial Actions Regarding Environmental Laws and Hazardous
Environmental Activities. The Borrower shall promptly undertake, and shall cause
each of its Restricted Subsidiaries promptly to undertake, any and all
investigations, studies, sampling, testing, abatement, cleanup, removal,
remediation or other response actions reasonably necessary to remove, remediate,
clean up or abate any Hazardous Environmental Activity on, under or about any
Property to the extent required by Environmental Laws, including without
limitation (i) any material violation of any Environmental Laws or that presents
a material risk of giving rise to an Environmental Claim or (ii) any violation
of the Environmental Management Plan. In the event the Borrower or any of its
Restricted Subsidiaries undertake any such action, the Borrower or such
Restricted Subsidiary shall conduct and complete such action in compliance with
all applicable Environmental Laws and in accordance with the policies, orders
and directives of all Governmental Instrumentality except when, and only to the
extent that, the Borrower’s or such Restricted Subsidiary’s liability with
respect to such Hazardous Environmental Activity is being contested in good
faith by the Borrower or such Restricted Subsidiary.
E. Actions with Respect to Environmental Claims and Violations of Environmental
Laws. The Borrower shall promptly take, and the Sponsor shall cause the Company
(solely with respect to the Casino Facilities) and each of its Restricted
Subsidiaries promptly to take, any and all actions necessary to (a) cure any
violation of applicable Environmental Laws by the Company (solely with respect
to the Casino Facilities) or the Borrower or its Restricted Subsidiaries and
(b) make an appropriate response to any Environmental Claim against the Company
(solely with respect to the Casino Facilities only) or the Borrower or any of
its Restricted Subsidiaries and discharge any obligations it may have to any
Person thereunder.
F. Actions with Respect to Categorization of the Projects. Except where
accompanied by material compliance with all applicable Environmental Laws,
neither the Borrower, the Company (solely with respect to the Casino Facilities)
nor any Restricted Subsidiary shall take any action, enter into any transaction,
agreement or proposal or otherwise cause or permit any third person to take any
action, that could reasonably be expected to result in (i) a change in the
categorization (as determined by ERM or other qualified independent consultant
reasonably acceptable to the Borrower and Arranger or Administrative Agent) of
the Project (or combination thereof) from a Category “B” project under the
Equator Principles to a “Category A” project thereunder.
6.8 Material Contracts.
A. Compliance with Obligations. The Borrower shall, and the Borrower shall cause
each other Loan Party to, comply, duly and promptly, in all material respects
with its respective obligations and enforce all of its respective rights, as
applicable, under all Project Documents and Material Contracts (other than the
Land Concession Contract) except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

 

157



--------------------------------------------------------------------------------



 



B. Contract Consents. The Borrower (i) shall cause each Person party to a
Construction Contract that is a Material Contract, and (ii) shall use
commercially reasonable efforts to cause each Person party to any other Material
Contract (other than the Hotel Management Agreements), to deliver a Contract
Consent to the Administrative Agent regarding the collateral assignment of such
Material Contract, upon execution of such Material Contract or within a
reasonable period of time thereafter (or, if executed prior to Closing at
Closing); provided that the Borrower may decline to cause or to use commercially
reasonable efforts to cause to be delivered Contract Consents for Material
Contracts (other than any Construction Contracts) comprising no more than 20% of
the value of all Contracts deemed “Material Contracts” solely due to clauses
(d) and (e) of the definition thereof.
6.9 Discharge of Liens.
A. Removal by the Borrower. In the event that, notwithstanding the covenants
contained in subsection 7.2, a Lien which is not a Permitted Lien may encumber
any Collateral or any portion thereof, the Borrower shall promptly (and shall
cause its Subsidiaries to promptly) discharge or cause to be discharged by
payment to the lienor or Lien claimant or promptly secure removal by bonding,
guaranty, deposit or otherwise within 60 days after the date of notice thereof;
provided that compliance with the provisions of this subsection 6.9 shall not be
deemed to constitute a waiver of the provisions of subsection 7.2. The Borrower
shall exhibit to the Administrative Agent upon request all receipts or other
satisfactory evidence of payment, bonding, deposit of taxes, assessments, Liens
or any other item which may cause any such Lien to be filed against any
Collateral. Each Loan Party shall fully preserve the Lien and the priority of
each Collateral Document without cost or expense to the Administrative Agent,
the Collateral Agent or the Lenders.
B. Removal by the Agent. If any Loan Party fails to promptly discharge, remove
or bond off any such Lien or mechanics’ or materialmen’s claim of Lien as
described above, which is not being contested by a Loan Party in good faith by
appropriate proceedings promptly instituted and diligently conducted, within
60 days after the receipt of notice thereof, then the Administrative Agent may,
but shall not be required to, procure the release and discharge of such Lien,
mechanics’ or materialmen’s claim of Lien and any judgment or decree thereon,
and in furtherance thereof may, in its sole discretion, effect any settlement or
compromise with the lienor or Lien claimant or post any bond or furnish any
security or indemnity as the Administrative Agent, in its sole discretion, may
elect. In settling, compromising or arranging for the discharge of any Liens
under this subsection, the Administrative Agent shall not be required to
establish or confirm the validity or amount of the Lien. The Borrower agrees
that all costs and expenses expended or otherwise incurred pursuant to this
subsection 6.9 (including reasonable attorneys’ fees and disbursements) by the
Administrative Agent shall be paid by the Borrower in accordance with the terms
hereof.

 

158



--------------------------------------------------------------------------------



 



6.10 Further Assurances.
A. Assurances. Without expense or cost to the Administrative Agent, the
Collateral Agent, or the Lenders, the Borrower shall, and shall cause each other
Loan Party to, from time to time hereafter, execute, acknowledge, file, record,
do and deliver all and any further acts, deeds, conveyances, mortgages, deeds to
secure debt, security agreements, hypothecations, pledges, charges, assignments,
financing statements and continuations thereof, notices of assignment,
transfers, certificates, assurances and other instruments as the Administrative
Agent or the Collateral Agent may from time to time reasonably require in order
to carry out more effectively the purposes of this Agreement or the other Loan
Documents, including to subject any items of Collateral, intended to now or
hereafter be covered, to the Liens created by the Collateral Documents, to
perfect and maintain such Liens (including the priority thereof), and to assure,
convey, assign, transfer and confirm unto the Collateral Agent the property and
rights hereby conveyed and assigned or intended to now or hereafter be conveyed
or assigned or which any Loan Party may be or may hereafter become bound to
convey or to assign to the Administrative Agent or the Collateral Agent or for
carrying out the intention of or facilitating the performance of the terms of
this Agreement, or any other Loan Documents or for filing, registering or
recording this Agreement or any other Loan Documents or to clarify or confirm
any documents delivered or required to be delivered hereunder or thereunder.
Promptly upon a reasonable request Borrower shall, and shall cause each other
Loan Party to, execute and deliver, and hereby authorizes the Collateral Agent
to execute and file in the name of such Loan Party, to the extent the Collateral
Agent may lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments to evidence more effectively the Liens of the
Collateral Documents upon the Collateral. In addition, promptly upon the
creation of any new corporate enterprise of any Loan Party, the applicable
Floating Charge shall be registered with the Macau Companies Registry with
regard to such new corporate enterprise.
B. Filing and Recording Obligations. The Borrower shall pay or cause to be paid
all filing, registration and recording fees and all expenses incident to the
execution and acknowledgment of or enforcement under any Loan Document,
including any instrument of further assurance described in subsection 6.10A, and
shall pay or cause to be paid all mortgage recording taxes, transfer taxes,
general intangibles taxes and governmental stamp and other taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution, delivery, filing, recording or registration of or enforcement under
any Collateral Document or any other Loan Document or the Assignment of
Reinsurances, or any leases or subleases entered into in connection with the
Project (except to the extent already recorded) or memoranda thereof, including
any instrument of further assurance described in subsection 6.10A, or by reason
of its interest in, or measured by amounts payable under, the Notes, any
Collateral Document or any other Loan Document or the Assignment of
Reinsurances, including any instrument of further assurance described in
subsection 6.10A, and shall pay all stamp taxes and other taxes required to be
paid on the Notes or any other Loan Document or the Assignment of Reinsurances,
but excluding in the case of each Lender and the Administrative Agent, Taxes
imposed on its income by a jurisdiction under the laws of which it is organized
or in which its principal executive office is located or in which its applicable
lender office for funding or booking its Loans hereunder is located. If Borrower
fails to make or cause to be made any of the payments described in the preceding
sentence within 15 days after notice thereof from the Administrative Agent (or
such shorter period as is necessary to protect the loss of or diminution in
value of any Collateral by reason of tax foreclosure or otherwise, as determined
by the Administrative Agent, in its sole discretion) accompanied by
documentation verifying the nature and amount of such payments, the
Administrative Agent may (but shall not be obligated to) pay the amount due and
the Borrower shall reimburse all amounts in accordance with the terms hereof.

 

159



--------------------------------------------------------------------------------



 



C. Costs of Defending and Upholding the Lien. The Administrative Agent or the
Collateral Agent may, upon at least five days’ prior notice to the Borrower,
(i) appear in and defend any action or proceeding, in the name and on behalf of
the Administrative Agent, the Collateral Agent or the Lenders in which the
Administrative Agent, the Collateral Agent or any Lender is named or which the
Administrative Agent in its sole discretion determines is reasonably likely to
materially adversely affect any Collateral, any Collateral Document, the Lien
thereof or any other Loan Document and (ii) institute any action or proceeding
which the Administrative Agent or the Collateral Agent reasonably determines
should be instituted to protect the interest or rights of the Collateral Agent
and the Lenders in any Collateral or under any Loan Document. The Borrower
agrees that all reasonable costs and expenses expended or otherwise incurred
pursuant to this subsection (including reasonable attorneys’ fees and
disbursements) by the Administrative Agent or the Collateral Agent shall be paid
by the Borrower or reimbursed to the Administrative Agent or the Collateral
Agent, as the case may be, promptly after demand.
D. Costs of Enforcement. The Borrower agrees to bear and shall pay or reimburse
the Administrative Agent, the Collateral Agent and the Lenders in accordance
with the terms of subsection 10.2 for all sums, costs and expenses incurred by
the Administrative Agent or the Collateral Agent and the Lenders (including
reasonable attorneys’ fees and the expenses and fees of any receiver or similar
official) of or incidental to the collection of any of the Obligations, any
foreclosure (or transfer in lieu of foreclosure) of this Agreement, any
Collateral Document or any other Loan Document or the Assignment of Reinsurances
or any sale of all or any portion of the Collateral.
E. Acknowledgements of Security. To the extent any acknowledgements referred to
in subsection 4.1B(vi)(g) are not obtained on or before the Initial Borrowing
Date the Borrower shall use commercially reasonable efforts to procure such
acknowledgements and deliver same to the Collateral Agent as promptly as
reasonably practicable following the Initial Borrowing Date.
6.11 Future Subsidiaries or Restricted Subsidiaries.
A. Execution of Guaranty and Collateral Documents. In the event that on or after
the Closing Date any Person becomes a Subsidiary of the Borrower, the Borrower
will promptly notify Administrative Agent of that fact (provided that if such
Person is a Subsidiary of an Excluded Subsidiary, then the Borrower is required
to notify the Administrative Agent of such fact as follows: (a) if such fact
occurs during any of the first three calendar quarters of any given year, within
45 days of the close of the calendar quarter during which such fact occurs; or
(b) if such fact occurs during the last calendar quarter of any given year,
within 90 days of the close of such calendar quarter), and (i) in such event
(provided such Subsidiary is not an Excluded Subsidiary) or (ii) in the event
that any Excluded Subsidiary becomes a Restricted Subsidiary pursuant to
subsection 6.11C, the Borrower will cause such Restricted Subsidiary, promptly
upon such designation (a) to execute and deliver to the Collateral Agent a
supplement to the Guaranty, the Security Agreement, the Livranças, and the
Livrança Side Letter, (b) to execute and deliver to the Collateral Agent an
Assignment of Rights, a Macau Collateral Account Agreement, an Assignment of
Insurances, a Pledge Over Intellectual Property Rights (if such Person is
organized under the laws of Macau SAR) and a Power of Attorney, and if such new
Restricted Subsidiary has any interests in real property, a Mortgage, in each
case, filed with the Macau Gaming Authority, notarized, stamped and in
appropriate form for filing with the government of Macau SAR if applicable,
(c) to deliver an Assignment of Reinsurances from each insurer of such Person,
(d) execute and deliver to the Administrative Agent a joinder to the Depository
Agreement, and (e) to take all such further actions and execute all such further
documents and instruments as may be necessary or, in the reasonable opinion of
the Administrative Agent, desirable to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a valid and perfected First Priority
Lien on all of the assets of such Restricted Subsidiary which constitute
Collateral.

 

160



--------------------------------------------------------------------------------



 



B. Subsidiary Charter Documents, Legal Opinions, Etc. In the case of any new
Restricted Subsidiary being acquired, formed, or designated pursuant to
subsection 6.11A, the Borrower shall deliver to the Administrative Agent,
together with such Loan Documents, (i) certified copies of such new Restricted
Subsidiary’s Organizational Documents, together with a good standing certificate
or foreign law equivalent, if any, from the jurisdiction of its incorporation or
formation (as applicable) and, to the extent generally available, a certificate
or other evidence of good standing as to payment of any applicable franchise or
similar taxes from the appropriate taxing authority of such jurisdiction, or, in
the case of each Macau corporation, a commercial certificate issued by the
Companies Register Bureau of Macau SAR (such commercial certificates (together
with an English translation) confirming that such Person exists and is operating
and that no bankruptcy or other proceedings customarily covered by such
certificate have been filed against such Person, each to be dated a recent date
prior to their delivery to the Administrative Agent); (ii) a copy of such new
Restricted Subsidiary’s Bylaws or limited liability company agreement, as
applicable, (or, in the case of a Macau entity, any usufruct agreements, if
applicable) certified by its corporate secretary or an assistant secretary (or
their equivalent) as of a recent date prior to their delivery to the
Administrative Agent; (iii) a certificate executed by the secretary or an
assistant secretary of such new Restricted Subsidiary as to (a) the fact that
the attached resolutions of the Board of Directors or managing member of such
new Restricted Subsidiary approving and authorizing the execution, delivery and
performance of such Loan Documents are in full force and effect and have not
been modified or amended and (b) the incumbency and signatures of the officers
of such new Restricted Subsidiary executing such Loan Documents; and (iv) an
opinion of counsel to such new Restricted Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, as to
(a) the due organization and, to the extent available, good standing of such new
Restricted Subsidiary, (b) the due authorization, execution and delivery by such
new Restricted Subsidiary of such Loan Documents, (c) the enforceability of such
Loan Documents against such new Restricted Subsidiary, (d) such other matters
(including matters relating to the creation and perfection of Liens in any
Collateral pursuant to such Loan Documents) as the Administrative Agent may
reasonably request, all of the foregoing to be reasonably satisfactory in form
and substance to the Administrative Agent and its counsel.
C. Designation of Excluded Subsidiaries as Restricted Subsidiaries. The Borrower
may designate (by providing written notice of such designation to the
Administrative Agent) any Excluded Subsidiary to be a Restricted Subsidiary
under this Agreement; provided that (i) no Potential Event of Default or Event
of Default has occurred or would occur as a result of such designation, (ii) all
requirements of subsections 6.11A and 6.11B are met, (iii) the requirement of
subsection 5.19 would be satisfied after giving effect to such designation,
(iv) such designation could not reasonably be expected to cause a Material
Adverse Effect to occur, (v) prior to such designation, the Administrative Agent
has been afforded a reasonable opportunity to review (a) any shareholder
agreements or similar instruments relating to such Excluded Subsidiary (in the
event such Excluded Subsidiary is not wholly-owned) and is reasonably satisfied
with the rights held by any minority shareholder therein, and (b) any management
agreements or similar arrangements relating to such Excluded Subsidiary and
related non-disturbance agreements with the hotel management company party
thereto, and is reasonably satisfied with the terms of such arrangements (the
Administrative Agent hereby agreeing that it will execute and deliver such
satisfactory non-disturbance agreements), including that such agreements shall
be in full force and effect with no material defaults thereunder, (vi) there
shall be no Liens on any assets of such Excluded Subsidiary that would not
constitute Permitted Liens upon its designation as a Restricted Subsidiary, and
(vii) such Excluded Subsidiary shall have no Indebtedness as of the date of such
designation other than such Indebtedness as would be permitted pursuant to the
terms hereof.

 

161



--------------------------------------------------------------------------------



 



6.12 FF&E.
A. Deposit Reimbursements. No later than the tenth Business Day following the
date of receipt by the Borrower of any proceeds from loans under the relevant
FF&E Facility in respect of Specified FF&E for which the Lenders have made an
FF&E Deposit Loan, the Borrower will cause an amount of such proceeds equivalent
to the principal amount of such FF&E Deposit Loan to be deposited into the
Project Loans Disbursement Account.
B. Timely FF&E Drawings. The Borrower covenants and agrees to use commercially
reasonable efforts to make draws from time to time on the relevant FF&E Facility
as soon as reasonably practicable thereunder to purchase, finance or refinance
any Specified FF&E for which the Borrower has made FF&E Deposit Loans. The
Borrower further agrees that prior to repaying an FF&E Deposit Loan, it will use
commercially reasonable efforts to maintain the eligibility of the Specified
FF&E for which the Borrower has made FF&E Deposit Loans as collateral under the
relevant FF&E Facility, if any.
6.13 Interest Rate Protection.
No later than 120 days following the Closing Date the Borrower shall enter into
one or more Rate/FX Protection Agreements, each for a term ending on or after
the third anniversary of the Initial Borrowing Date and otherwise in form and
substance reasonably satisfactory to the Co-Syndication Agents and the
Administrative Agent with respect to an aggregate notional amount of not less
than 50% of the aggregate outstanding principal amount of TLF I Loans and TLF II
Loans.
6.14 Deposits of Revenues and Other Amounts.
The Borrower shall promptly deposit into an Operating Account upon receipt
thereof (including upon receipt by the Borrower pursuant to the Gaming Contract
with respect to operating revenues, Net Loss Proceeds, Net Termination Proceeds
and Net Sale Proceeds relating to the Casino Facilities): (a) all operating
revenues received unless required by subsection 6.26B to deposit such revenue in
the Borrower Equity Account, (b) all Net Loss Proceeds received until such time
as such Net Loss Proceeds are applied as required by subsection 2.4B(iii)(b),
unless required by subsection 6.4C to be deposited in the Net Loss Proceeds
Sub-Account, (c) all Net Termination Proceeds received until such time as such
Net Termination Proceeds are applied as required by subsection 2.4B(iii)(c),
(d) all Net Asset Sale Proceeds received until such time as such Net Asset Sale
Proceeds are applied as required by subsection 2.4B(iii)(a), unless required by
Section 2.2.1 of the Depository Agreement to be deposited in the Asset Sales
Proceeds Sub-Account or by Section 2.3.8 of the Depository Agreement to be
deposited in the Sales Deposit Account, and (e) all Completion Proceeds received
pursuant to subsection 2.4B(iii)(f).

 

162



--------------------------------------------------------------------------------



 



6.15 Diligent Construction.
A. The Borrower shall take or cause to be taken all action, make or cause to be
made all contracts, pay all Project Costs and do or cause to be done all things
necessary to construct the Project diligently in accordance with the Plans and
Specifications for the Project, the Loan Documents and the Land Concession
Contract.
B. The Borrower shall use all commercially reasonable efforts to cause the
Completion Date of each Active Phase to occur no later than the Anticipated
Completion Date for such Phase.
6.16 Plans and Specifications. The Borrower shall provide to the Administrative
Agent and the Construction Consultant copies of, and maintain at the Site, a
complete set of, Plans and Specifications, as in effect from time to time.
6.17 Construction Consultant. The Borrower shall:
A. Cooperate with the Construction Consultant in the performance of the
Construction Consultant’s duties hereunder and under the Construction Consultant
Engagement Agreement. Without limiting the generality of the foregoing, the
Borrower shall take reasonable steps (i) to cause each Contractor to communicate
with and promptly provide all invoices, documents, plans and other information
reasonably requested by the Construction Consultant, (ii) authorize the
Contractors and the Subcontractors to communicate directly with the Construction
Consultant regarding the progress of the work, (iii) provide the Construction
Consultant with access to the Site and, subject to required safety precautions,
the construction areas, (iv) provide the Construction Consultant with reasonable
working space and access to telephone, copying and telecopying equipment at the
Site, and (v) otherwise facilitate the Construction Consultant’s review of the
construction of the Projects, the deliverables required hereunder, and the
preparation of the certificates required hereby.
B. Pay or cause to be paid to the Construction Consultant out of the Advances
made hereunder all amounts required hereunder and under the Construction
Consultant Engagement Agreement.
C. In addition to any other consultation required hereunder, following the end
of each quarter, upon the reasonable request of the Administrative Agent,
consult with any such Person regarding any adverse event or condition identified
in any report prepared by the Construction Consultant.
D. Deliver to the Construction Consultant, no less than every calendar month, an
Anticipated Cost Report (including any updates to the FF&E Component), as in
effect from time to time.

 

163



--------------------------------------------------------------------------------



 



6.18 Construction within Lot Lines. Other than with respect to any immaterial
portion of the Project that is inadvertently constructed outside the Site, the
Borrower shall construct or cause to be constructed the Project within the Site.
6.19 Compliance with Material Contracts. The Borrower shall comply duly and
promptly, in all material respects, with its obligations, and enforce all of its
respective rights, under all Material Contracts, except where the failure to
comply or enforce such rights, as the case may be, could not reasonably be
expected to have a Material Adverse Effect.
6.20 Utility Easement Modifications. The Borrower shall immediately commence and
diligently proceed to cause all utility or other easements that would materially
interfere with the construction or maintenance of the Improvements within any
Active Phase to be removed as expeditiously as possible. In any event, the
Borrower shall remove such easements before they interfere in any material
respect with the prosecution of the work involved with any Active Phase.
6.21 Project Sources and Uses Schedule.
A. Commencing with the last day of the month in which the three-month
anniversary of the Closing Date occurs and every three months thereafter, the
Borrower shall compare (a) to the extent applicable, the projected Free Cash
Flow shown on the Project Sources and Uses Schedule for such three-month period
to the actual Free Cash Flow generated by the Project included in the Project
Sources and Uses Schedule during such three-month period, (b) the projected
Anticipated Monthly Project Costs for each Active Phase shown on the Project
Sources and Uses Schedule to the actual aggregate amount of Project Costs paid
for each Active Phase during such three-month period, (c) the then projected
amount of Project Costs to be expended in any future month to the amount of
Project Costs anticipated to be expended during such month as shown on the
Project Sources and Uses Schedule; and (d) to the extent applicable, the
projected aggregate amount of the Consolidated Excess Cash Flow shown on the
Project Sources and Uses Schedule as to be applied to the mandatory prepayment
of the Loans pursuant to subsection 2.4B(iii)(h) to the actual aggregate amount
of the Consolidated Excess Cash Flow applied to the mandatory prepayment of the
Loans pursuant to subsection 2.4B(iii)(h) during such three-month period; and
(e) the then projected aggregate amount of the Consolidated Excess Cash Flow
anticipated to be applied in any future month to the mandatory prepayment of the
Loans pursuant to subsection 2.4B(iii)(h) through and including the anticipated
Project Final Completion Date to the aggregate amount of the Consolidated Excess
Cash Flow anticipated to be applied in each such month to the mandatory
prepayment of the Loans pursuant to subsection 2.4B(iii)(h) as shown on the
Project Sources and Uses Schedule to the extent applicable. In the event that
(i) the actual aggregate amount of Free Cash Flow generated by the Projects
included on the Project Sources and Uses Schedule during such three-month period
is less than the projected Free Cash Flow shown on the Project Sources and Uses
Schedule during such three-month period or (ii) the actual aggregate amount of
Project Costs incurred by the Loan Parties through such

 

164



--------------------------------------------------------------------------------



 



date are more than the aggregate projected Anticipated Monthly Project Costs set
forth in the Project Sources and Uses Schedule or (iii) Project Costs
anticipated to be paid in any future month are more than the projected
Anticipated Monthly Project Costs for such month as reasonably confirmed by the
Construction Consultant or (iv) the actual aggregate amount of the Consolidated
Excess Cash Flow applied to the mandatory prepayment of the Loans pursuant to
subsection 2.4B(iii)(h) is greater than the projected aggregate amount of the
Consolidated Excess Cash Flow shown on the Project Sources and Uses Schedule as
to be applied to the mandatory prepayment of the Loans pursuant to
Section 2.4B(iii)(h) during such three-month period or (v) the then projected
aggregate amount of the Consolidated Excess Cash Flow anticipated to be applied
in any future month to the mandatory prepayment of the Loans pursuant to
subsection 2.4B(iii)(h) through and including the anticipated Project Final
Completion Date is greater than the aggregate amount of the Consolidated Excess
Cash Flow anticipated to be applied in each such month to the mandatory
prepayment of the Loans pursuant to subsection 2.4B(iii)(h) as shown on the
Project Sources and Uses Schedule (in each case for clause (i), (ii), (iii),
(iv) or (v), except for de minimis amounts), then the Borrower shall revise the
Project Sources and Uses Schedule within 45 days after the Borrower’s
determination of such shortfall or excess (x) to reflect such actual Free Cash
Flow or Project Costs or mandatory prepayments and (y) to reflect the projected
Free Cash Flow or Anticipated Monthly Project Costs or mandatory prepayments
that are, at such time, prepared in good faith and based upon reasonable
assumptions and that are reasonably satisfactory to the Administrative Agent in
consultation with the Construction Consultant. After such 45-day period but only
until such time as the Project Sources and Uses Schedule has been revised to the
reasonable satisfaction of the Administrative Agent, the Projected Free Cash
Flow Credit Amount shall not be included in the definition of the “Available
Funds” or for the purposes of determining whether the Borrower is In Balance.
The Borrower shall be required to amend the Project Sources and Uses Schedule
from time to time in accordance with clauses (x) and (y) above, and the Borrower
shall, with the reasonable consent of the Administrative Agent, be permitted to
amend such schedule, upon obtaining knowledge of any material misstatement or
omission therein (including with respect to the timing of Advances thereunder)
or in the event (i) the projected aggregate amount of Project Costs reasonably
anticipated to be paid for each Active Phase during any month are less than the
Anticipated Monthly Project Costs set forth on the Project Sources and Uses
Schedule for such month; (ii) the Free Cash Flow reasonably anticipated to be
generated by the Project included on the Project Sources and Uses Schedule
during any month is greater than the projected Free Cash Flow shown on the
Project Sources and Uses Schedule for such month; or (iii) the projected
aggregate amount of the Consolidated Excess Cash Flow anticipated to be paid
during any month to the mandatory prepayment of the Loans pursuant to subsection
2.4B(iii)(h) is less than the projected aggregate amount of the Consolidated
Excess Cash Flow shown on the Project Sources and Uses Schedule for such month.
B. Within thirty (30) calendar days after any Event of Loss relating to any
Phase, the Borrower shall revise the Project Sources and Uses Schedule to
reflect (a) if the Free Cash Flow generated by such Phase is then included on
the Project Sources and Uses Schedule, the anticipated Free Cash Flow to be
generated by such Phase after taking into consideration such Event of Loss, and
(b) all Project Costs anticipated to be paid in any future month for such Phase,
as reasonably confirmed by the Construction Consultant, which updated Project
Sources and Uses Schedule shall be reasonably satisfactory to the Administrative
Agent. After such thirty (30) Day period and until such time as the Project
Sources and Uses Schedule has been revised to the reasonable satisfaction of the
Administrative Agent, the Projected Free Cash Flow Credit Amount shall be
calculated without giving effect to any revenues related to such Phase, which
revenues shall not be counted for the purposes of determining whether the
Borrower is In Balance.

 

165



--------------------------------------------------------------------------------



 



6.22 Payment and Performance Bonds; Retainage. The Borrower shall:
A. Cause each Contractor to provide a Payment and Performance Bond in an amount
equal to ten percent (10%) of the contract price (or expected aggregate amount
to be paid in the case of “cost-plus” contracts) to secure its obligations under
each Construction Contract relating to an Active Phase (but excluding all
adjustments to the contract price or expected aggregate amount on account of
change orders) (in each case, excluding (A) any Contractor providing and/or
installing Eligible FF&E; (B) any Contractor party to a Construction Contract
with a contract price (or expected aggregate amount to be paid in the case of
“cost-plus” contracts) of less than $5,000,000 (but excluding all adjustments to
the contract price or expected aggregate amount on account of change orders);
(C) any Contractor providing engineering, design, advisory or consulting
services; (D) any Contractor who has withheld from its payments at least twenty
percent (20%) of each payment until such time as the amount retained shall equal
ten percent (10%) of the contract value (provided that, for the purposes of
determining such contract value, no adjustments shall be made on account of
change orders); and (E) any Contractor providing a parent guaranty or
alternative credit support reasonably approved by the Administrative Agent, and
any other Contractor reasonably approved by Administrative Agent (in consultant
with the Construction Consultant)), within the later of: (i) fifteen (15) days
after execution of such Construction Contract (or sixty (60) days, if such
agreement is initially evidenced by a letter of acceptance and such Payment and
Performance Bond is to be issued by a Macau bank) and (ii) the date construction
activity by such Contractor with respect to such Active Phase commences. Each
such Payment and Performance Bond shall name the Collateral Agent as additional
obligee (or shall give the Collateral Agent rights and protections substantially
equivalent to being an additional obligee) and shall be in form and substance
reasonably acceptable to the Administrative Agent (acting in consultation with
the Construction Consultant); provided that any Payment and Performance Bond in
an aggregate amount of less than $30,000,000 shall not be required to name the
Collateral Agent as additional obligee (or give the Collateral Agent such rights
and protections). Promptly after receipt thereof, deliver the originals of each
such Payment and Performance Bond to the Collateral Agent, with a copy to the
Administrative Agent and the Construction Consultant;
B. Withhold from each Contractor (in each case, excluding any Contractor
providing and/or installing Eligible FF&E; any Contractor party to a
Construction Contract with a contract price (or expected aggregate amount to be
paid in the case of “cost-plus” contracts) of less than $1,000,000; any
Contractor providing engineering, design, advisory or consulting services; and
any other Contractor reasonably approved by Administrative Agent (in consultant
with the Construction Consultant)), a retainage equal to at least ten (10%)
percent of each payment made to such Contractor pursuant to its respective
Construction Contract until such time as the amount retained shall equal five
(5.0%) percent of the contract value (without making any adjustments to the
contract value on account of change orders); provided, however, that at such
time as the applicable Contractor shall have substantially completed the work
under its respective Construction Contract then the retainage withheld may be
further reduced from five (5%) percent to two and one half (2.5%) percent of the
contract value (provided that, for the purposes of determining such contract
value, no adjustments shall be made on account of change orders); provided,
still, further that at such time as the warranty period applicable to the work
under the respective Construction Contract shall have expired, then the
retainage withheld may be reduced from two and one half (2.5%) percent to zero
(0%) percent of the contract value, (without taking into account change orders,
if any). For the avoidance of doubt, the parties acknowledge that retainage
amounts withheld under subsection 6.22A in lieu of a Payment and Performance
Bond shall count for purposes of determining whether the retainage requirements
of this subsection have been met.

 

166



--------------------------------------------------------------------------------



 



6.23 Updates to Schedules.
A. Permit Schedule. Schedule 4.1B(xii)(g) shall be updated from time to time by
the Borrower in response to changes in Legal Requirements and as otherwise
reasonably requested by the Administrative Agent or Construction Consultant.
Each update shall be effective upon the delivery of the revised, updated
Schedule 4.1B(xii)(g) to the Administrative Agent and the Construction
Consultant.
B. Material Construction Contracts Schedule. Schedule 5.8 shall be updated by
the Borrower as a condition precedent to the commencement of Phase 2, and such
update shall be effective concurrently with the commencement of Phase 2.
6.24 Definitive Registration of Land Concession Contract. Within 180 days after
the Final Project Completion Date, the Borrower shall cause the definitive
registration with the Macau Land and Building Registration Department for the
Land Concession Contract; provided that, if any destruction or damage to any
material portion of the Project shall occur after the Final Project Completion
Date, then the 180 day time period may be extended by the number of days
reasonably necessary for the Borrower to repair or replace the relevant Project,
as certified by the Borrower and confirmed by the Construction Consultant.
6.25 Final Gaming Authorization and Categorization. With respect to any Active
Phase containing a gaming area or casino, the Borrower shall (or shall cause the
Company to) obtain final authorization and categorization from Macau SAR of such
gaming area or casino as an area in which operation of casino games of chance or
other forms of gaming may be carried out in accordance with Article 9 of the
Gaming Sub-Concession Contract as soon as reasonably practicable (but in no
event later than 30 days after the Occupancy Certificate is issued with respect
to such Active Phase containing a gaming area or casino).
6.26 In Balance Deposits.
A. At such times, if ever, as the Borrower shall not be In Balance, either:
deposit or cause to be deposited in the Borrower Equity Account or, at the
Borrower’s election but subject to the maximum amount permitted to be deposited
therein pursuant to the Depository Agreement, the Supplemental Equity
Contribution Account, in cash, funds in an amount that would cause the Borrower
to be In Balance.
B. Within thirty (30) days after the end of each calendar month until the later
of (i) the Substantial Operations Date and (ii) the Free Cash Flow Contribution
Termination Date, the Borrower shall deposit or cause to be deposited in the
Borrower Equity Account, in cash, the Free Cash Flow Monthly Contribution Amount
for such month. For the avoidance of doubt, the Borrower agrees that, from time
to time, if the conditions to the Free Cash Flow Termination Date are not then
satisfied, then the provisions of this subsection 6.26(B) shall require the
Borrower to continue to deposit or cause to be deposited in the Borrower Equity
Account, in cash, the Free Cash Flow Monthly Contribution Amount until such time
as the Borrower has again satisfied the conditions in clause (i) and clause
(ii) above (including the Remaining Costs and the Required Minimum Contingency
in the calculations).

 

167



--------------------------------------------------------------------------------



 



Section 7. Borrower’s Negative Covenants.
The Borrower covenants and agrees with each Lender and each Agent that until the
Termination Date, the Borrower shall (and the Borrower shall cause the other
Loan Parties to) perform all of the covenants set forth in this Section 7.
7.1 Indebtedness.
The Borrower shall not, and shall not permit any other Loan Party to create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to, any Indebtedness, except:
(i) Indebtedness in respect of the Obligations;
(ii) Indebtedness existing on the Closing Date and set forth on Schedule 7.1;
(iii) Permitted Unsecured Indebtedness up to an aggregate principal amount
outstanding of $50,000,000;
(iv) Contingent Obligations permitted by subsection 7.4 and upon any matured
obligations actually arising pursuant thereto, the Indebtedness corresponding to
the Contingent Obligations so extinguished;
(v) Indebtedness owed to any Loan Party; provided that all such intercompany
Indebtedness shall be subordinated in right of payment to the payment in full of
the Obligations pursuant to the terms of a promissory note in form and substance
reasonably satisfactory to the Administrative Agent and an intercompany
subordination agreement in form and substance reasonably satisfactory to the
Collateral Agent;
(vi) Indebtedness owed by any Loan Party to another Loan Party constituting an
Investment permitted under subsection 7.3; provided such Indebtedness is
evidenced by a promissory note in form and substance reasonably satisfactory to
the Administrative Agent and an intercompany subordination agreement in form and
substance reasonably satisfactory to the Collateral Agent;
(vii) Shareholder Subordinated Indebtedness (including any such Indebtedness
incurred for purposes of contributing to Consolidated Adjusted EBITDA as
contemplated by the definition of Consolidated Adjusted EBITDA);

 

168



--------------------------------------------------------------------------------



 



(viii) to the extent that such incurrence does not result in the incurrence by
any Loan Party of any obligation for the payment of borrowed money of others,
Indebtedness of a Loan Party incurred solely in respect of (x) performance
bonds, completion guarantees, standby letters of credit or bankers’ acceptances,
letters of credit in order to provide security for workers’ compensation claims,
payment obligations in connection with self insurance or similar requirements,
surety and similar bonds and statutory claims of lessors, licensees,
contractors, franchisees or customers, and (y) bonds securing the performance of
judgments or a stay of process in proceedings to enforce a contested liability
or in connection with any order or decree in any legal proceeding; provided that
such Indebtedness described in clause (x) was incurred in the ordinary course of
business of the Loan Parties and all such Indebtedness pursuant to this
subsection 7.1(viii) does not exceed in an aggregate principal amount
outstanding under this clause at any one time $125,000,000; provided that such
amount shall be reduced to $75,000,000 after the Project Final Completion Date;
(ix) the incurrence by any Loan Party of Indebtedness (which may include Capital
Lease obligations, mortgage financings or purchase money obligations), in each
case incurred for the purpose of financing or refinancing all or any part of the
purchase price or cost of construction, installation and/or improvement of
property, plant or equipment used in the business of the Loan Parties or the
construction, installation, purchase or lease of real or personal property or
equipment (including Specified FF&E) (including any refinancings thereof), in an
aggregate principal amount not to exceed, at any time outstanding, $50,000,000
plus any Refinancing Fees;
(x) Indebtedness arising from any agreement entered into by any Loan Party
providing for indemnification, purchase price adjustment or similar obligations,
in each case, incurred or assumed in connection with an Asset Sale permitted
pursuant to subsection 7.7;
(xi) to the extent constituting Indebtedness, the contractual payments required
to be made from time to time to Macau SAR under the Land Concession Contract and
Indebtedness associated with any guarantees of such payments;
(xii) to the extent it constitutes Indebtedness, obligations under Hedging
Agreements that are incurred (a) with respect to any Indebtedness that is
permitted by the terms of this Agreement to be outstanding, (b) for the purpose
of fixing or hedging currency exchange rate risk with respect to any currency
exchanges and not for speculative purposes, or (c) for the purpose of fixing or
hedging commodities risk in connection with commodities to which a Loan Party
has actual exposure in connection with Project Costs and not for speculative
purposes;

 

169



--------------------------------------------------------------------------------



 



(xiii) the incurrence by any Loan Party, at any time after the Substantial
Operations Date, of Permitted Subordinated Indebtedness; provided that to the
extent that such Permitted Subordinated Indebtedness is incurred prior to
March 31, 2013, 10% of the proceeds therefrom shall be used to prepay the Loans
in accordance with subsection 2.4B(i) on or before the Interest Payment Date
next succeeding the date that such Loan Party receives such proceeds; provided
further that the Borrower or such Loan Party uses the proceeds of such
Indebtedness to (a) finance Investments permitted hereunder (other than
Investments in Excluded Subsidiaries), (b) purchase assets constituting
Collateral under the Loan Documents or (c) to repay the Loans; provided further
that interest in respect of such Permitted Subordinated Indebtedness shall be at
market rates for similar Indebtedness prevailing at the time of the incurrence
of such Permitted Subordinated Indebtedness as determined by the Borrower in
good faith;
(xiv) Indebtedness represented by FF&E Facilities entered into pursuant to the
terms hereof, which may include HVAC-related Indebtedness (and Contingent
Obligations in respect thereof) in an aggregate principal amount not to exceed
$200,000,000 at any time outstanding (plus any Refinancing Fees), reduced by any
permanent repayments of principal made thereon (except in connection with a
refinancing thereof);
(xv) the Borrower may from time to time issue senior unsecured notes or senior
notes secured by any Lien on the Collateral, and the Guarantors may issue
unsecured guarantees thereof or guarantees thereof secured by a secured Lien on
the Collateral; provided that (i) the aggregate principal amount of notes issued
pursuant to this subsection 7.1(xv), together with secured Indebtedness incurred
pursuant to subsection 7.1(xvi), the New Revolving Loan Commitments and the New
Term Loan Commitments, does not exceed $500,000,000 in the aggregate at any time
outstanding, (ii) the maturity date of and the date any scheduled installment of
principal is due on such notes issued pursuant to this subsection 7.1(xv), shall
not be prior to the latest Maturity Date of any Loan at the time of issuance of
such notes, (iii) after giving pro forma effect to any such issuance, the
Consolidated Leverage Ratio is not greater than 3.0:1.0 and (iv) the proceeds of
notes issued pursuant to this subsection 7.1(xv) shall be used solely to pay for
costs incurred in connection with Phase 3 and reasonable and customary
transaction fees and expenses related to the issuance of such notes. Any holder
of Indebtedness incurred pursuant to this subsection 7.1(xv) may accede to the
Collateral Agency Agreement; provided that, the parties to the Collateral Agency
Agreement may agree to minor and immaterial amendments to the Collateral Agency
Agreement to accommodate any such holder of Indebtedness; provided further that
in the event that any such holder of Indebtedness does not agree to acceding to
the Collateral Agency Agreement, the Collateral Agent may enter into a material
amendment to the Collateral Agency Agreement or enter into another intercreditor
agreement in customary form under then current market conditions, in each case
in form and substance reasonably satisfactory to the Requisite Lenders. In
addition, the Collateral Agent is hereby authorized and directed to enter into
any intercreditor agreement in customary form under then current market
conditions and reasonably satisfactory to the Requisite Lenders and any
amendments to the Collateral Documents as may be reasonably requested by the
Borrower in order to facilitate such an issuance of second priority secured
notes, which execution and delivery shall be conditioned upon receipt of the
Collateral Agent of such certifications, opinions of counsel and other
confirmations as the Collateral Agent may reasonably request;

 

170



--------------------------------------------------------------------------------



 



(xvi) the Borrower may issue from time to time, and the Guarantors may
guarantee, senior secured or unsecured notes (“Permitted Bonds”) that rank pari
passu with the Loans (“Permitted Bond Issuance”); provided that: (i) the
maturity date of and the date any scheduled installment of principal is due on
such Permitted Bonds shall not be prior to the latest Maturity Date of any Loan
at the time of issuance of such Permitted Bonds, (ii) after giving pro forma
effect to any such issuance, the Consolidated Leverage Ratio is not greater than
3.0:1.0, (iii) the aggregate principal amount of secured Permitted Bonds issued
pursuant to all such Permitted Bond Issuances, together with secured
Indebtedness incurred pursuant to subsection 7.1(xv), the New Revolving Loan
Commitments and the New Term Loan Commitments, does not exceed $500,000,000 in
the aggregate at any time outstanding and (iv) the proceeds of Permitted Bonds
issued pursuant to this subsection 7.1(xvi) shall be used solely to pay for
costs incurred in connection with Phase 3 and reasonable and customary
transaction fees and expenses related to such Permitted Bond Issuance. Any
holder of Indebtedness incurred pursuant to this subsection 7.1(xvi) shall
accede to the Collateral Agency Agreement; provided that, the parties to the
Collateral Agency Agreement may agree to minor and immaterial amendments to the
Collateral Agency Agreement to accommodate any such holder of Indebtedness;
provided further that in the event that any such holder of Indebtedness does not
agree to acceding to the Collateral Agency Agreement, the Collateral Agent may
enter into a material amendment to the Collateral Agency Agreement or enter into
another intercreditor agreement in customary form under then current market
conditions, in each case in form and substance reasonably satisfactory to the
Requisite Lenders. In addition, the Collateral Agent is hereby authorized and
directed to enter into any amendments to the Collateral Documents as may be
reasonably requested by the Borrower in order to facilitate such an issuance of
Permitted Bonds, which execution and delivery shall be conditioned upon receipt
of the Collateral Agent of such certifications, opinions of counsel and other
confirmations as the Collateral Agent may reasonably request; and
(xvii) the Borrower may from time to time incur Indebtedness for obligations of
the Borrower at any time outstanding under the Gaming Facilities Agreement
(including account payables to the Company pursuant to and in accordance with
the Gaming Facilities Agreement) to the extent such obligations constitute
Indebtedness.
7.2 Liens and Related Matters.
A. Prohibition on Liens. The Borrower shall not, and the Borrower shall not
permit any other Loan Party to create, incur, assume or permit to exist any Lien
on or with respect to any property or asset of any kind (including any document
or instrument in respect of goods or accounts receivable) of the Borrower or any
Loan Party, whether now owned or hereafter acquired, or any income or profits
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income or profits under the Uniform Commercial Code of any
state or under any similar recording or notice statute under any local or
foreign law, except Permitted Liens.
B. Equitable Lien in Favor of Lenders. If a Loan Party shall create or assume
any Lien upon any of its properties or assets, whether now owned or hereafter
acquired, other than Permitted Liens, such Loan Party shall make or cause to be
made effective provision whereby the Obligations will be secured by such Lien
equally and ratably with any and all other Indebtedness secured thereby as long
as any such Indebtedness shall be so secured; provided that, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any such Lien which is not a Permitted
Lien.

 

171



--------------------------------------------------------------------------------



 



C. No Further Negative Pledges. Except with respect to specific property
encumbered to secure payment of particular permitted Indebtedness or leases or
to be sold pursuant to an executed agreement with respect to an Asset Sale, no
Loan Party shall enter into any agreement prohibiting the creation or assumption
of any Lien upon any of its properties or assets, whether now owned or hereafter
acquired other than (i) as provided herein or in the other Loan Documents,
(ii) as provided in an FF&E Facility and the guarantees and collateral documents
relating thereto, (iii) as contained in the Gaming Concession Contract, any
Gaming Contract or as otherwise required by applicable law or any applicable
rule or order of Macau SAR or the Macau Gaming Authority, (iv) as set forth in
any agreement relating to Indebtedness permitted to be secured by a Permitted
Lien pursuant to clause (xx) of the definition thereof or (v) as set forth in
any agreement relating to Indebtedness permitted pursuant to subsections 7.1(xv)
and 7.1(xvi) hereof.
D. No Restrictions on Subsidiary Distributions and Investments. The Borrower
will not, and will not permit any other Loan Party to, create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or restriction
of any kind on the ability of any Restricted Subsidiary to (i) pay dividends or
make any other distributions on any of their Restricted Subsidiaries’ capital
stock owned by a Loan Party, (ii) repay or prepay any Indebtedness owed by such
Restricted Subsidiary to any other Loan Party, (iii) make loans or advances to,
or investments in, any Loan Party, or (iv) transfer any of its property or
assets to the Borrower, other than in each case (a) as provided herein or in the
other Loan Documents, (b) as provided in any FF&E Facility and any related
collateral documents and guarantees, or in any agreement relating to Permitted
Subordinated Indebtedness or in any intercompany subordination agreement or
Indebtedness permitted to be incurred pursuant to subsection 7.1(iii) or (ix),
(c) by reason of customary non-assignment provisions in leases entered into the
ordinary course of business and consistent with past practices and any leases
permitted hereunder, (d) purchase money obligations for property or Capital
Lease obligations for property or equipment, including Specified FF&E, acquired
or leased in the ordinary course of business that impose restrictions of the
nature set forth in clause (iv) above on the property so acquired,
(e) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements and other similar agreements relating to
the assets or property of such Joint Ventures or covered by such joint venture
agreements, (f) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business,
(g) customary restrictions imposed by asset sale or stock purchase agreements
relating to a permitted Asset Sale or other sale of assets by any Loan Party,
(h) with respect to restrictions of the type set forth in clause (iv) above, as
set forth in any agreement relating to Indebtedness permitted to be secured by
Permitted Liens other than Indebtedness permitted to be incurred pursuant to
subsections 7.1(v) or (vi) so long as such restrictions only extend to the
assets secured by such Permitted Liens, (i) as set forth in any agreement
relating to Indebtedness permitted pursuant to subsections 7.1(xv) and 7.1(xvi)
hereof, (j) any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, extensions,
refundings, replacements or refinancings in whole or in part of the contracts,
instruments or obligations referred to in clauses (a) through (i) above
(provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower’s management, no more restrictive with
respect to such dividend and other payments restrictions than those contained in
the dividend or other payment restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, extension, refunding,
replacement or refinancing), or (k) as contained in the Gaming Concession
Contract, Gaming Facilities Agreement or as otherwise required by any Legal
Requirement of Macau SAR or any other gaming authority.

 

172



--------------------------------------------------------------------------------



 



7.3 Investments; Joint Ventures; Formation of Subsidiaries.
The Borrower shall not, and shall not permit any other Loan Party to make or own
any Investment in any Person, including any Joint Venture, or otherwise form or
create any Restricted Subsidiary, other than as set forth in this subsection
7.3:
(i) the Loan Parties may make and own Investments in Cash Equivalents; provided
that proceeds of the Loans (other than Term Loans denominated in Patacas) may
not in any case be invested in Cash Equivalents denominated in any currency
other than Dollars and/or HK Dollars and, for Term Loans denominated in Patacas,
in Patacas;
(ii) Investments existing on the Closing Date and described in Schedule 7.3;
(iii) Investments (including the formation or creation of a Subsidiary) by any
Loan Party in any other Loan Party;
(iv) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with this
Agreement;
(v) receivables owing to the Borrower or any other Loan Party if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Borrower or such Loan Party
deems reasonable under the circumstances;
(vi) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;
(vii) the Loan Parties may invest in any Excluded Subsidiary, Joint Venture or
Supplier Joint Venture any cash or other property contributed to the Loan
Parties either (x) in exchange for common equity of the Borrower or the
Borrower’s direct or indirect parent or (y) in the form of Shareholder
Subordinated Indebtedness by the Parent or any of its Affiliates, in each case
for such purpose;
(viii) the Loan Parties may make Consolidated Capital Expenditures permitted by
subsection 7.14 and Project Costs permitted or required by this Agreement;

 

173



--------------------------------------------------------------------------------



 



(ix) at any time after March 31, 2013, and so long as no Potential Event of
Default or Event of Default shall have occurred and be continuing, the Loan
Parties may make cash Investments in Excluded Subsidiaries or Joint Ventures
consisting of (a) Cash and Cash Equivalents of up to $50,000,000 in the
aggregate and (b) guarantees of up to $50,000,000 in the aggregate of
Indebtedness of, or performance by, any Excluded Subsidiaries or Joint Ventures,
provided that the Consolidated Leverage Ratio is less than 3.0 to 1.0 after
giving effect to each such Investment; provided further that notwithstanding the
foregoing, the Loan Parties may not make Investments in Joint Ventures pursuant
to this clause (ix) in excess of $25,000,000 in the aggregate;
(x) the Loan Parties may make Investments in Excluded Subsidiaries or Joint
Ventures, not to exceed (a) $25,000,000 in the aggregate prior to the
Substantial Operations Date and (b) $50,000,000 in the aggregate (including
Investments made pursuant to clause (a)) at any time on or after the Substantial
Operations Date;
(xi) at any time after the Substantial Operations Date occurs, so long as no
Potential Event of Default or Event of Default shall have occurred or be
continuing, and so long as the Consolidated Leverage Ratio is less than or equal
to 3.0 to 1.0 after giving effect to each such Investment, the Loan Parties may
make cash Investments in the Excluded Subsidiaries in an aggregate amount at any
time outstanding not to exceed the sum of (1) 25% of (A) the Consolidated Net
Income of the Loan Parties for the period (taken as one accounting period) from
the Opening Date to the end of the Borrower’s most recently ended Fiscal Quarter
for which internal financial statements are available (or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit) less (B) the amount paid or to be paid in respect of such period
pursuant to subsection 7.5(ii) to shareholders or members other than the
Borrower, plus (2) without duplication, 100% of the aggregate net cash proceeds
received by the Borrower since the Initial Borrowing Date from capital
contributions or the issue or sale of equity Securities (excluding any such
proceeds used for investments pursuant to clause (vii) above or clause
(xix) below) or debt Securities of the Borrower that have been converted into or
exchanged for such equity Securities of the Borrower (other than equity
Securities or such debt Securities of the Borrower sold to a Loan Party), plus
(3) to the extent not otherwise included in the Loan Parties’ Consolidated Net
Income, 100% of the cash dividends or distributions or the amount of cash
principal and interest payments received since the Initial Borrowing Date by a
Loan Party from any Excluded Subsidiary or in respect of any Joint Venture in
which an Investment was made pursuant to any clause of this subsection 7.3,
until the entire amount of the Investment in such Excluded Subsidiary or Joint
Venture has been received, and 50% of such amounts thereafter; provided in each
case that such cash proceeds have not been committed or used for any other
purpose; provided, further, however, that in the event that the Loan Parties
convert an Excluded Subsidiary to a Restricted Subsidiary, the Loan Parties may
add back to this clause the aggregate amount of any Investment in such
Subsidiary that was an Investment made pursuant to this subsection 7.3 at the
time of such Investment;
(xii) any payment made by the Borrower or any other Loan Party (a) pursuant to
and in accordance with the Gaming Facilities Agreement (to the extent any such
payment constitutes an Investment) or (b) otherwise in connection with the
Casino Facilities as long as permitted under this subsection 7.3 (excluding the
provisions of this clause (xii));

 

174



--------------------------------------------------------------------------------



 



(xiii) the Loan Parties may hold investments consisting of securities or other
obligations received in settlement of debt created in the ordinary course of
business and owing to the Loan Parties or in satisfaction of judgments;
(xiv) the Loan Parties may incur any Indebtedness permitted under subsection 7.1
and any Contingent Obligation permitted under subsection 7.4 to the extent such
Indebtedness or Contingent Obligation constitutes an Investment;
(xv) any Loan Party may make loans or advances to employees or directors or
former employees or directors of any Loan Party in an amount not to exceed
$2,000,000 in the aggregate outstanding at any time;
(xvi) the Loan Parties may make other Investments, not to exceed (a) $25,000,000
in the aggregate prior to the Substantial Operations Date and (b) $50,000,000 in
the aggregate (including Investments made pursuant to clause (a)) at any time on
or after the Substantial Operations Date;
(xvii) the Borrower may make all payments to the Company contemplated by the
Gaming Facilities Agreement (to the extent any such payment constitutes an
Investment);
(xviii) Investments in restaurant, retail or entertainment venues at the Site in
an aggregate amount not to exceed $50,000,000; and
(xix) the Loan Parties may make Investments with the proceeds of the
substantially concurrent sale or issues of equity securities of the Borrower.
Notwithstanding anything to the contrary in this subsection 7.3, any cash
Investments in the form of debt made in any Excluded Subsidiary shall be made in
the form of intercompany loans from a Loan Party to such Excluded Subsidiary
evidenced by a promissory note, which shall be pledged to the Collateral Agent
as Collateral for the Obligations.
7.4 Contingent Obligations.
The Borrower shall not, and shall not permit any other Loan Party to create or
become or remain liable with respect to any Contingent Obligation, except:
(i) any Loan Party may become and remain liable with respect to Contingent
Obligations under Rate/FX Protection Agreements or other Hedging Agreements;
(ii) the Loan Parties may become and remain liable with respect to Contingent
Obligations (a) for Indebtedness permitted under subsection 7.1 to the extent a
Loan Party is permitted to incur such Indebtedness under subsection 7.1 or
(b) for other obligations of wholly-owned Restricted Subsidiaries;
(iii) the Loan Parties may become and remain liable for customary indemnities
under the Project Documents;

 

175



--------------------------------------------------------------------------------



 



(iv) Investments permitted under subsection 7.3 to the extent they constitute
Contingent Obligations;
(v) the Loan Parties may become liable for Contingent Obligations made on behalf
of Excluded Subsidiaries and Joint Ventures in an amount, when aggregated
(without duplication) with the amount of Investments made in Cash and Cash
Equivalents pursuant to subsection 7.3(ix)(a) and Contingent Obligations
incurred pursuant to this clause, not to exceed $50,000,000 at any time, so long
as both before and after giving effect to the incurrence of such Contingent
Obligation, no Potential Event of Default or Event of Default has occurred or is
continuing; provided that, notwithstanding the foregoing, the Loan Parties may
not become liable for Contingent Obligations made on behalf of Joint Ventures in
excess of $25,000,000 in the aggregate;
(vi) the Loan Parties may become and remain liable with respect to other
Contingent Obligations, provided that the maximum aggregate liability,
contingent or otherwise, of the Loan Parties in respect of all such Contingent
Obligations shall at no time exceed $10,000,000;
(vii) Contingent Obligations for reimbursement of the Concession Guarantor or
other guarantors of payment under the Land Concession Guaranty;
(viii) the Borrower may become and remain liable with respect to Contingent
Obligations pursuant to the terms of the Gaming Facilities Agreement to the
extent that the Borrower’s obligations therein constitute Contingent
Obligations.
7.5 Restricted Payments.
The Borrower shall not, and shall not permit any other Loan Party to declare,
order, pay, make or set apart any sum for any Restricted Payment, except
Restricted Payments referred to below:
(i) the Loan Parties may, (x) so long as no Event of Default or Potential Event
of Default shall have occurred and be continuing, make regularly scheduled or
required payments of interest in respect of any Permitted Subordinated
Indebtedness of the Loan Parties in accordance with the terms of, and only to
the extent required by the agreement pursuant to which such Permitted
Subordinated Indebtedness was issued and (y) make payments of interest as and
when due and payable (by capitalizing such interest, or, so long as no Potential
Event of Default or Event of Default shall have occurred and be continuing, in
cash) pursuant to the terms of the Shareholder Subordinated Indebtedness;
(ii) Restricted Subsidiaries may make Restricted Payments to the Borrower or
other Restricted Subsidiaries;
(iii) to the extent such payments would be restricted payments, the Borrower may
make regularly scheduled or required payments to Macau SAR pursuant to any Land
Concession Contract in accordance with the terms thereof as such are in effect
on the Closing Date or as amended pursuant to the terms hereof;

 

176



--------------------------------------------------------------------------------



 



(iv) so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing, at any time after the earlier of (x) the date of the
initial principal payment due under subsection 2.4A and (y) the Trigger Date,
the Borrower may pay dividends in respect of its common stock (a) in an amount
up to $150,000,000 in the aggregate for the period of the four consecutive
Fiscal Quarters then ended in the Fiscal Quarter in which such dividend is made
if, after giving effect to such payment, the Consolidated Leverage Ratio is less
than or equal to 3.0 to 1.0 but greater than 2.5 to 1.0, and (b) in an amount up
to $250,000,000 in the aggregate for the period of the four consecutive Fiscal
Quarters then ended in the Fiscal Quarter in which such dividend is made if,
after giving effect to such payment, the Consolidated Leverage Ratio is less
than or equal to 2.5 to 1.0;
(v) the Borrower may reimburse its Affiliates for any payments of Project Costs
(and other expenses of the Restricted Subsidiaries) or deposits into Accounts
made by such Affiliates in accordance with Sections 2.2.5 and 3.2 of the
Depository Agreement, subject to the conditions of such reimbursements set forth
therein;
(vi) the Borrower may make any payments to the Company it is required to make
pursuant to the terms of the Gaming Facilities Agreement to the extent that such
payments constitute Restricted Payments;
(vii) in connection with any Specified Equity Contribution, the Borrower may
make a Restricted Payment within five Business Days after delivery of financial
statements for any Fiscal Quarter or Fiscal Year pursuant to subsection 6.1 in
an amount not to exceed the amount, if any, by which (A) equity contributions
made by the Parent or any of its Affiliates (other than any Loan Party) to the
Borrower (other than cash contributions (including, without limitation, by way
of subscription, “supplementary payments” or capital contributions (whether or
not resulting in additional paid-in capital)) that are Gaming Net Proceeds)
and/or proceeds of Shareholder Subordinated Indebtedness incurred by the
Borrower during (or within 15 days after the end of) such Fiscal Quarter or the
last Fiscal Quarter of such Fiscal Year, exceeds (B) such Specified Equity
Contribution; and
(viii) the Loan Parties may redeem or repurchase any equity interests in the
Loan Parties held by minority shareholders or any Indebtedness of the Borrower
and its Subsidiaries to the extent such ownership by minority shareholders is no
longer required by any Legal Requirement imposed by Macau SAR or any applicable
gaming authority in order to preserve a Gaming License.

 

177



--------------------------------------------------------------------------------



 



7.6 Financial Covenants.
A. Minimum Consolidated Interest Coverage Ratio. The Borrower will not permit
the Consolidated Interest Coverage Ratio as of the last day of any Fiscal
Quarter occurring during any period set forth below to be less than the ratio
set forth opposite such period:

          Minimum Full Fiscal Quarter following   Consolidated Interest the
Trigger Date   Coverage Ratio
First, Second, Third and Fourth
  3.50:1.0
Fifth, Sixth, Seventh and Eighth
  3.75:1.0
Ninth and thereafter
  4.00:1.0

B. Maximum Consolidated Leverage Ratio. The Borrower shall not permit the
Consolidated Leverage Ratio as of the last day of any Fiscal Quarter set forth
below to be greater than the ratio set forth opposite such period:

          Maximum     Consolidated Full Fiscal Quarter following   Leverage the
Trigger Date   Ratio
First and Second
  4.25:1.0
Third and Fourth
  4.00:1.0
Fifth and Sixth
  3.75:1.0
Seventh, Eighth, Ninth and Tenth
  3.50:1.0
Eleventh and thereafter
  3.25:1.0

7.7 Restriction on Fundamental Changes; Asset Sales and Acquisitions.
The Borrower shall not, and the Borrower shall not permit any other Loan Party
to, alter the corporate, capital or legal structure (except with respect to
changes in capital structure to the extent a Change of Control does not occur as
a result thereof) of any Loan Party, or merge or consolidate, or liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution), or
convey, sell, abandon, lease or sub-lease (as lessor or sublessor), license or
sublicense, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets, whether now
owned, leased, licensed or hereafter acquired (other than inventory or goods in
the ordinary course of business), or acquire by purchase or otherwise all or
substantially all the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business of any Person, except:
(i) as permitted under the terms of this Agreement or any other Loan Document;
(ii) the Loan Parties may dispose of obsolete, worn out or surplus assets or
assets no longer used or useful in the business of the Loan Parties in each case
to the extent in the ordinary course of business, provided that either (i) such
disposal does not materially adversely affect the value of the Collateral or
(ii) prior to or promptly following such disposal any such property shall be
replaced with other property of substantially equal utility and a value at least
substantially equal to that of the replaced property when first acquired and
free from any Liens other than Permitted Liens and by such removal and
replacement the Loan Parties shall be deemed to have subjected such replacement
property to the Lien of the Collateral Documents in favor of Lenders, as
applicable;

 

178



--------------------------------------------------------------------------------



 



(iii) the Loan Parties may incur Liens permitted under subsection 7.2;
(iv) the Loan Parties may have an Event of Loss;
(v) the Restricted Subsidiaries or the Borrower may issue equity Securities to
any other Restricted Subsidiary or the Borrower and the Borrower, so long as
such issuance would not trigger a Change of Control, may issue equity Securities
to any Person;
(vi) the Loan Parties may (a) enter into leases or licenses to use in the
ordinary course of business with respect to any space (including any
“complementary accommodations”) on or within a Project or (b) be a party to any
lease or license to use in effect on the Closing Date, each of which lease of,
or license to use, real property is set forth on Schedule 7.7 hereto (as such
lease may be amended, modified or supplemented in accordance with the terms of
this Agreement); provided that, in the case of clause (a), (1) no Event of
Default or Potential Event of Default shall exist and be continuing at the time
of entering into such lease or license to use or would occur after or as a
result of entering into such lease or license to use (or immediately after any
renewal or extension thereof at the option of the Loan Parties), (2) such lease
or license to use will not materially interfere with, impair or detract from the
operation of the business of the Loan Parties, (3) such lease or license to use
is at a fair market rent or value (in light of other similar or comparable
prevailing commercial transactions) and contains such other terms such that the
lease or license to use, taken as a whole, is commercially reasonable and fair
to the Loan Parties in light of prevailing or comparable transactions in other
casinos, hotels, hotel attractions, convention centers or shopping venues or
other applicable venues, (4) no gaming or casino operations may be conducted on
any space that is subject to such lease or license to use other than by the
Company and only in accordance with the Gaming Concession Contract and all other
applicable Legal Requirements and compliance by the Loan Parties with the other
terms of this Agreement, (5) no lease may provide that the Loan Parties may
subordinate their fee, condominium or leasehold interest to any lessee or any
party financing any lessee (other than lenders financing residential interests
in complementary accommodations, to the extent of the interest being financed),
and (6) the tenant under such lease or license to use shall provide the
Administrative Agent on behalf of the Lenders with a Subordination,
Non-Disturbance and Attornment Agreement substantially in the form of Exhibit R
hereto (unless the terms of such lease are substantially identical or more
favorable to the Loan Parties than such exhibit with regard to the matters set
forth therein) with such changes as the Administrative Agent may approve, which
approval shall not be unreasonably withheld or delayed;
(vii) any Restricted Subsidiary may be merged or consolidated with (or
liquidated or dissolved into) any other Restricted Subsidiary, or so long as the
Borrower is the surviving entity, the Borrower;
(viii) (a) subject to clause (4) of subsection 7.7(vi) above, the Borrower may
sell, lease, license or otherwise transfer assets to a Restricted Subsidiary and
any Restricted Subsidiary may sell, lease, license or otherwise transfer assets
to any other Restricted Subsidiary or to the Borrower, and (b) the Loan Parties
may sell, lease, license or otherwise transfer assets to Excluded Subsidiaries
and Joint Ventures to the extent permitted by Section 7.3;

 

179



--------------------------------------------------------------------------------



 



(ix) the Loan Parties may license or sublicense trademarks and trade names in
the ordinary course of business;
(x) licenses and sublicenses of intellectual property in the ordinary course of
business;
(xi) the Loan Parties may sell receivables for fair market value in the ordinary
course of business;
(xii) the Loan Parties may sell or otherwise dispose of assets in transactions
that do not constitute Asset Sales due to clause (iii) in the parenthetical
clause of the definition thereof;
(xiii) subject to subsection 7.11, the Loan Parties may make Asset Sales of
assets having a fair market value not in excess of $25,000,000 in the aggregate;
provided in each case that (1) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof in the judgment
of the Administrative Agent; and (2) at least 75% of the consideration received
shall be cash or Cash Equivalents;
(xiv) the Borrower may sell construction equipment having a fair market value
not in excess of $4,000,000 in the aggregate prior to or during the first year
following the Project Final Completion Date;
(xv) the Borrower may transfer, on terms reasonably satisfactory to the
Administrative Agent, immaterial portions of the Site to the government of Macau
SAR (so long as such transfer does not impair in any material way the ability of
the Borrower to construct, develop, open, manage and/or operate any Active Phase
in accordance with the terms of Exhibit Z annexed hereto) upon the written
request of the government of Macau SAR and its stated intent to use such
portions in connection with infrastructure, roadway, utility easement, or other
“public works” purposes;
(xvi) the Loan Parties may transfer any assets leased or acquired with proceeds
of any financing permitted under subsection 7.1 and secured by a Permitted Lien
to the lender or lessor providing such financing upon default, expiration or
termination of such financing;
(xvii) the Loan Parties may sell or abandon immaterial assets not necessary for
the development, construction, operation or maintenance of any Active Phase;
(xviii) the Loan Parties may sell or transfer assets pursuant to a
sale-leaseback transaction permitted by subsection 7.8; provided that if the
sale of any asset subject to such sale-leaseback transaction is consummated at a
time when the Depository Agreement is in effect, the Net Asset Sale Proceeds
(without giving effect to clause (d)(ii) of the definition thereof) of such sale
shall be promptly deposited into the Asset Sales Proceeds Sub-Account;

 

180



--------------------------------------------------------------------------------



 



(xix) any Loan Party may sell its interest in a Joint Venture or a Supplier
Joint Venture;
(xx) the Loan Parties may make Permitted Asset Dispositions; provided that
(a) no Event of Default or Potential Event of Default shall exist and be
continuing at the time of the consummation of such Permitted Asset Disposition
or would occur as a result thereof, (b) the Administrative Agent shall have
received reasonably satisfactory evidence that reciprocal easement arrangements,
condominium by-laws or deeds of mutual covenant, reasonably satisfactory in form
and substance to the Administrative Agent, shall have been entered into between
the Loan Parties and the purchaser of such asset or shall otherwise be effective
to govern such asset and run in favor of the Loan Parties as reasonably required
by the Administrative Agent, (c) the Administrative Agent shall have received a
certificate of the Borrower that such Permitted Asset Disposition will not
(other than to a de minimis extent) increase the risk of any loss of or
reversion under the Gaming Concession Contract or the Land Concession Contract,
and (d) the proceeds of any such Permitted Asset Disposition shall be applied in
accordance with the terms of this Agreement;
(xxi) any Loan Party may sell its interest in an Excluded Subsidiary; provided
any such sale of an Excluded Subsidiary that is engaged in the ownership,
maintenance or operation of ferries that provide transportation to Macau, shall
only be consummated so long as such sale would not be materially detrimental to
the business and operations of any Loan Party and otherwise would not and could
not reasonably be expected to result in a Material Adverse Effect; and
(xxii) any conveyance of horizontal property pursuant to subsection 7.21.
7.8 Sales and Lease-Backs.
The Borrower shall not, and shall not permit any other Loan Party to become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease, whether an Operating Lease or a Capital Lease, of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, (i) which any
Loan Party has sold or transferred or is to sell or transfer to any other Person
or (ii) which any Loan Party intends to use for substantially the same purpose
as any other property which has been or is to be sold or transferred by such
Loan Party to any Person in connection with such lease, except that any Loan
Party may enter into sale-leaseback transactions (a) with assets of a type or
types otherwise permitted to be financed pursuant to subsection 7.1(ix) or with
an FF&E Facility (including with respect to HVAC equipment) permitted by
subsection 7.1(xiv) whether or not obtained by a Loan Party with the proceeds of
an FF&E Facility or otherwise, (b) in an aggregate principal amount with respect
to any such lease at any one time outstanding, taken together with all
Indebtedness outstanding under subsections 7.1(ix) and 7.1(xiv) (without
duplication), not to exceed $250,000,000, and (c) on terms reasonably
satisfactory to the Administrative Agent, including the provisions regarding
tenor, rental amounts and other terms, and including, unless waived by the
Administrative

 

181



--------------------------------------------------------------------------------



 



Agent, concurrently with the execution by the lender or lessee under such
sale-leaseback transaction, the entering into of an intercreditor, standstill,
or similar agreement reasonably satisfactory in form and substance to the
Administrative Agent (it being understood that the Administrative Agent shall
have had a reasonable opportunity to review all such documentation prior to its
execution); provided that, at any time when the Depository Agreement is in
effect, the ability of any Loan Party to enter into sale-leaseback transactions
in an aggregate principal amount with respect to such leases at any one time
outstanding that exceeds $50,000,000, shall be subject to the additional
requirement that the assets subject to such sale-leaseback are acquired
contemporaneously with, or within 180 days prior to, such financings or the
applicable fundings thereunder.
7.9 Sale or Discount of Receivables.
The Borrower shall not, and shall not permit any other Loan Party to, directly
or indirectly, sell with recourse, or discount or otherwise sell for less than
the fair market value thereof, any of its notes or accounts receivable other
than an assignment for purposes of collection in the ordinary course of
business.
7.10 Transactions with Shareholders and Affiliates.
The Borrower shall not, and shall not permit any other Loan Party to enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with the Borrower or
with any Affiliate of the Borrower, except that the Loan Parties may enter into
and permit to exist:
(i) transactions that are on terms that are not less favorable to such Loan
Party than those that might be obtained at the time from Persons who are not
such an Affiliate (a) if the Borrower has delivered to the Administrative Agent
(1) with respect to any transaction involving an amount in excess of $5,000,000,
an Officers Certificate certifying that such transaction complies with this
subsection 7.10, (2) with respect to any transaction involving an amount in
excess of $10,000,000, a resolution adopted by a majority of the directors of
the applicable Loan Party approving such transaction and an Officers Certificate
certifying that such transaction complies with this subsection 7.10, at the time
such transaction is entered into or (3) with respect to any such transaction
that involves aggregate payments in excess of $25,000,000 or that is a loan
transaction involving a principal amount in excess of $25,000,000, an opinion as
to the fairness of the financial terms to the applicable Loan Party from a
financial point of view issued by an Independent Financial Advisor at the time
such transaction is entered into or (b) with respect to any transaction for the
exchange of amounts denominated in Dollars, HK Dollars or Patacas for amounts
denominated in any other of such currencies between the Borrower and the
Company, if (1) no fees are payable between the Borrower and the Company and
(2) the rate of exchange for such transaction is determined as set forth on
Schedule 7.10(i);
(ii) the Shared Services Agreement, as in effect on the Closing Date or as
amended, supplemented or modified pursuant to subsection 7.13 or 7.17; provided
that the terms thereof, taken as a whole, are on commercially reasonable terms;

 

182



--------------------------------------------------------------------------------



 



(iii) any employment, compensation, indemnification, noncompetition or
confidentiality agreement or arrangement entered into by a Loan Party with its
employees or directors in the ordinary course of business or as approved by a
majority of the members of the board of directors of such Loan Party in its
reasonable determination;
(iv) loans or advances to employees of the Loan Parties permitted under
subsection 7.3(vi) or (xv);
(v) transactions (a) under or pursuant to the Project Documents and (b) between
or among Loan Parties not expressly prohibited hereunder;
(vi) Shareholder Subordinated Indebtedness to the extent otherwise permitted by
this Agreement;
(vii) issuances of Securities by the Loan Parties;
(viii) Investments in, and licenses and other agreements with, Joint Ventures
and Supplier Joint Ventures permitted hereunder;
(ix) Investments permitted by subsection 7.3, Contingent Obligations permitted
by subsection 7.4 and Restricted Payments permitted by subsection 7.5;
(x) transactions consummated on the Closing Date in connection with the
Refinancing and the Transactions;
(xi) reciprocal easement and other similar agreements (including condominium
rules) required or permitted to be entered into pursuant to the Loan Documents;
(xii) (i) license agreements with an Excluded Subsidiary (including licenses
permitting an Excluded Subsidiary to use intellectual property of the Loan
Parties) and (ii) any other agreements with an Excluded Subsidiary not
specifically prohibited by subsection 7.16, provided the terms of such other
agreement under clause (ii) or any amendment to such agreement are no less
favorable to the Loan Parties than those that would have been obtained in a
comparable transaction by such Loan Party with an unrelated Person;
(xiii) any agreement not specifically prohibited hereunder by an Excluded
Subsidiary to pay management fees to a Loan Party directly or indirectly;
(xiv) transactions permitted by subsection 7.7;
(xv) the IP License and the transactions contemplated thereby;
(xvi) purchases of materials or services from a Supplier Joint Venture by a Loan
Party in the ordinary course of business on arm’s length terms;
(xvii) transactions set forth on Schedule 7.10;

 

183



--------------------------------------------------------------------------------



 



(xviii) the Gaming Contracts and all transactions under or pursuant to such
agreements;
(xix) shared services arrangements and/or agreements among Loan Parties, the
Company and Excluded Subsidiaries and/or owners, developers and managers of
other projects on the Cotai Strip so long as the liabilities and obligations of
any Loan Parties thereunder are on commercially reasonable terms and do not
represent more than such Loan Parties’ pro rata share of the services provided
as determined by the Loan Parties and certified to the Administrative Agent;
(xx) the contemplated transfer (the “AH Transfer”) by the Borrower of all or
substantially all or a portion of the Phase 3 tower to a wholly-owned Excluded
Subsidiary in exchange for such Excluded Subsidiary granting to the Borrower (or
being obligated to grant to third parties selected by the Borrower) the “right
of use” for each apart hotel unit in such tower, provided that
(a) notwithstanding any provision to the contrary in the Collateral Documents,
such tower or applicable portion thereof will remain as Collateral until shares
in such Excluded Subsidiary, and a “right of use” with respect to one or more
apartments, have been sold to a third party on arms-length terms (the first such
sale, the “First Sale”); (b) simultaneously with the AH Transfer, all of the
direct equity interests in such Excluded Subsidiary shall be pledged to the
Collateral Agent, on behalf of the Secured Parties, as security for the
Obligations pursuant to pledge documents that (1) provide for the release of
such pledge on equity interests that are sold to third parties on arms-length
terms and (2) are in all other respects reasonably satisfactory to the
Administrative Agent; (c) the AH Transfer must comply with all of the
requirements set forth in subsection 7.7(xx) above, with the reference in clause
(d) of such subsection to “proceeds” being deemed to be a reference to all of
the proceeds from the sale of equity interests in such Excluded Subsidiary and
“rights of use” for such apartments; (d) the organizational documents of such
Excluded Subsidiary shall be reasonably satisfactory to the Administrative
Agent; and (e) no later than the closing date of the First Sale, the third-party
manager of the such tower or applicable portion thereof (if any) shall have
entered into a “subordination and non-disturbance agreement” with the
Administrative Agent on terms reasonably satisfactory to the Collateral Agent;
and
(xxi) transactions contemplated by subsection 7.21.
7.11 Disposal of Subsidiary Stock.
Except in connection with (i) a Restricted Payment permitted by subsection
7.5(iv) or (ii) a transaction (including a liquidation, dissolution, conveyance,
sale, lease, transfer, or other disposition) permitted by subsection 7.7(vii),
(viii), (xii), (xiii), (xx) or (xxi), the Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any shares of capital stock
or other equity Securities of the Borrower or any of its Subsidiaries, except
(i) to qualify directors if required by applicable law and (ii) to the extent
required by any Legal Requirement imposed by Macau SAR or the Macau Gaming
Authority or any other applicable gaming authority in order to preserve a
material Gaming License.

 

184



--------------------------------------------------------------------------------



 



7.12 Conduct of Business.
The Borrower shall not, and shall not permit any other Loan Party to, engage in
any business activity except those business activities engaged in on the Closing
Date by such Person and any activity or business incidental, related or similar
thereto, or any business or activity that is a reasonable extension, development
or expansion thereof or ancillary thereto, including any hotel, entertainment,
recreation, convention, trade show, meeting, retail sales, leasing, or other
activity or business designated to promote, market, support, develop, construct
or enhance the casino gaming, hotel, retail and entertainment mall and resort
business operated by the Loan Parties; provided that no Loan Party shall engage
in the business of developing, operating or maintaining any hotel, casino,
entertainment, recreation, convention, trade show, meeting, or retail
establishment or project other than the Project, activities reasonably related
or ancillary thereto, and any activity that is a reasonable extension,
development or expansion thereof, or as otherwise specifically set forth in this
Agreement.
7.13 Certain Restrictions on Entering Into and Assigning Certain Documents.
A. Assignments of Material Contracts and Permits; New Material Contracts or
Permits. The Borrower shall not, and the Borrower shall not permit any other
Loan Party to, assign or transfer all or a portion of its rights under, any
Permit or Material Contract or enter into new Material Contracts or Permits (it
being understood that any Material Contracts which are covered by clause B, C or
D below shall also be subject to the restrictions set forth therein) without, in
each case, obtaining the prior written consent of Requisite Lenders if in any
such case, such assignment, transfer or new Material Contract or Permit could
reasonably be expected to have a Material Adverse Effect or otherwise adversely
affect Lenders in any material respect, other than, in the case of Material
Contracts: (i) entering into new, or assigning existing Construction Contracts
as permitted by, and in accordance with the terms of, subsection 7.13E or 7.17;
(ii) entering into new usufruct agreements in form and substance reasonably
satisfactory to the Administrative Agent (including in connection with the
formation of any new Subsidiary of the Borrower); (iii) amendments to usufruct
agreements entered into pursuant to the preceding clause (ii) to provide for the
repurchase of equity interests held by minority shareholders no longer required
to comply with Legal Requirements of Macau SAR; (iv) entering into transactions
relating to FF&E Facilities permitted by subsection 7.13B; (v) entering into
Land Concession Guaranties and similar items required by any Land Concession
Contract, which are on terms (including the provisions regarding recourse to the
Loan Parties) and with providers reasonably satisfactory to the Administrative
Agent; (vi) entering into shared services agreements in the ordinary course of
business permitted by subsections 7.10(ii) or (xix); (vii) entering into
contracts executed in connection with Permitted Asset Dispositions and other
sales permitted hereunder, including sale contracts and any reciprocal easement
agreements, shared services agreements, condominium governance arrangements or
similar agreements entered into with the purchaser thereof; (viii) entering into
the Gaming Contracts and any transactions related thereto, (ix) assignments of
rights under the Land Concession Contract to the extent required in connection
with any transactions permitted by subsection 7.21 and (x) subject to all other
provisions regarding requirements to obtain consents, provide notices, or
perform similar actions, entering into other new contracts reasonably related to
carrying on operations contemplated by, and not specifically prohibited by, the
Loan Documents on terms reasonably satisfactory to the Administrative Agent.

 

185



--------------------------------------------------------------------------------



 



B. Documents Relating to Other Indebtedness. The Borrower shall not, and shall
not permit any other Loan Party to, (i) enter into any FF&E Documents relating
to FF&E Facilities other than as permitted by subsection 7.1(ix) or (xiv) and on
terms reasonably satisfactory to the Administrative Agent, including the
provisions regarding maturity, collateral, interest rates and other terms, and,
unless waived by the Administrative Agent, the Administrative Agent shall enter
into an intercreditor, standstill, or similar agreement reasonably satisfactory
in form and substance to the Administrative Agent with the agent or other
representative under the credit agreement or other similar documents governing
an FF&E Facility (it being understood that the Administrative Agent shall have
had a reasonable opportunity to review all such documentation prior to its
execution) which agreement (to the extent any FF&E Deposit Loans are made) shall
set forth procedures for releasing Liens of the Secured Parties on Specified
FF&E as and when any FF&E Deposit Loans made to acquire such Specified FF&E are
repaid and upon the use of a minimum proportion of funds under such FF&E
Facility to reimburse such FF&E Deposit Loans, or (ii) amend or otherwise change
the terms of any documents governing Permitted Subordinated Indebtedness or
Permitted Unsecured Indebtedness (except in connection with a permitted
refinancing thereof) or permit the termination thereof (other than in accordance
with the terms thereof), or make any payment consistent with an amendment
thereof or change thereto (except in connection with a defeasance or permitted
refinancing thereof), if the effect of such amendment or change, together with
all other amendments or changes made, is to increase materially the obligations
of the obligor thereunder or to confer any additional material rights on the
holders of the Indebtedness or obligations evidenced thereby (or a trustee or
other representative on their behalf) which would be materially adverse to any
Loan Party or the Lenders.
C. Land Concession Contracts. The Borrower shall not, and shall not permit any
other Loan Party to, enter into land concession contracts not in existence on
the Closing Date (unless such Loan Party, contemporaneously with its entering
into any such land concession contract or with such Land Concession Contract
being provisionally registered with the Macau Land and Building Registration
Department, grants to the Collateral Agent a valid, first priority Lien on such
Loan Party’s rights, title and interests thereunder free and clear of all liens,
encumbrances and exceptions to title whatsoever (other than Permitted Liens),
pursuant to a mortgage duly executed before, and notarized by, a Macau notary
public by such Loan Party, and such Loan Party is diligently seeking to record,
stamp and register such mortgage with the Macau Land and Building Registration
Department), or assume any or all of the obligations of others in respect of a
land concession contract held by a Person that is not a Loan Party.
D. Contract Consents. Except as permitted by subsection 7.17, the Borrower shall
not, and shall not permit any other Loan Party to waive any of its material
rights under, or assign or transfer all or a portion of its rights under, any
Contract Consent without obtaining the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed).

 

186



--------------------------------------------------------------------------------



 



E. Notwithstanding subsection 7.13(A), the Borrower may enter into Material
Construction Contracts for an Active Phase consistent with the Plans and
Specifications, the Project Schedule and the Project Budget for such Phase, as
each is in effect from time to time. Each such Construction Contract shall be in
writing, and each such Construction Contract that is a Material Construction
Contract shall become effective when and only when: (i) the Borrower and the
Contractor have executed and delivered the Construction Contract (with the
effectiveness thereof subject only to satisfaction of the conditions in clauses
(ii), (iii), (iv), (v) and (vi) below); (ii) the Borrower has submitted to the
Administrative Agent an Additional Construction Contract Certificate together
with all exhibits, attachments and certificates required thereby (including the
Construction Consultant’s Certificate), each duly completed and executed;
provided, however, that such submission of an Additional Construction Contract
Certificate shall not be required for any Construction Contract with a contract
price or value less than $25,000,000; (iii) if entering into such Construction
Contract will result in an amendment to the Project Budget or extension of the
Anticipated Opening Date (if any) or of the Anticipated Completion Date for such
Phase, the Borrower has complied with the requirements of subsection 7.19;
(iv) if entering into such Construction Contract will have the effect of a Scope
Change, the Borrower has complied with the provisions of subsection 7.18; (v) if
entering into such Construction Contract will cause the Borrower not to be In
Balance, the Borrower has complied with the requirements of subsection 6.26; and
(vi) if an Additional Construction Contract Certificate is required under clause
(ii) above, the Administrative Agent has acknowledged receipt of the materials
referenced in clause (ii) above, as contemplated in the Additional Construction
Contract Certificate (which the Administrative Agent agrees to promptly do upon
receipt of said material).
7.14 Consolidated Capital Expenditures.
A. The Borrower shall not, and shall not permit any other Loan Party to, make or
incur Consolidated Capital Expenditures, in any Fiscal Year, in an aggregate
amount in excess of the Base Capital Expenditures Amount; provided that any
portion of the Base Capital Expenditures Amount, if not expended in the period
in which it is permitted, may be carried over for expenditure in (but only in)
the next succeeding such period; provided further that any Consolidated Capital
Expenditures incurred by any Loan Party in such subsequent period shall (x)
first be applied against any such amount carried forward and (y) only after such
carried forward amount is fully utilized, then be applied against the amount of
the Base Capital Expenditures Amount allowed for such succeeding period.
B. Notwithstanding the foregoing, the Loan Parties may make or incur
Consolidated Capital Expenditures (which Consolidated Capital Expenditures will
not be included in any determination of the Base Capital Expenditures Amount
expended under the foregoing clause (A)) (i) with the proceeds of equity
contributions to the Loan Parties by any Person other than a Loan Party,
provided that (x) no Event of Default or Potential Event of Default shall have
occurred and be continuing when such Consolidated Capital Expenditure is made or
incurred and (y) the applicable Loan Party notifies the Administrative Agent in
writing that such proceeds (or applicable portion thereof) are to be used for
Consolidated Capital Expenditures, (ii) with insurance or other similar proceeds
received by the Borrower or any other Loan Party from any Event of Loss so long
as such Consolidated Capital Expenditures are to replace, repair or restore any
properties or assets in respect of which such proceeds were paid, or
(iii) required to be made in accordance with applicable Macau law.
7.15 Fiscal Year.
No Loan Party shall change its Fiscal Year-end from December 31.

 

187



--------------------------------------------------------------------------------



 



7.16 Excluded Subsidiaries.
The Borrower shall not permit, and shall not allow any other Loan Party to
permit, at any time (i) any Excluded Subsidiary to have any Indebtedness other
than Indebtedness which is non-recourse to the Loan Parties (except as permitted
herein), (ii) any Excluded Subsidiary to acquire any assets from any Loan Party
other than as permitted by the provisions of this Agreement, including the
provisions described under subsection 7.3, (iii) any Excluded Subsidiary to own
any equity interests in a Loan Party, or (iv) any Excluded Subsidiary to own or
operate the Project, or possess any material license, franchise or right used in
connection with the ownership or operation of any part of the Project (other
than (x) the ownership, use or possession of any trademark, license or similar
right that does not restrict the use of such trademark, license or similar right
by the Loan Parties, and (y) derivative gaming or other rights under any Gaming
License (including under the Gaming Sub-Concession Agreement), the loss of which
by such Excluded Subsidiary could not reasonably be expected to have a Material
Adverse Effect).
7.17 Waiver, Modification and Amendment.
A. The Borrower shall not (i) amend, modify, terminate, supplement or waive a
right or permit or consent to the amendment, modification, termination,
supplement or waiver of any of the provisions of, or give any consent under the
Land Concession Contract unless such agreement, amendment, termination,
supplement, waiver or consent is expressly permitted hereunder (including under
subsection 7.13) or to the extent required in connection with any transactions
permitted by subsection 7.21; (ii) amend, modify, terminate, supplement or waive
a right or permit or consent to the amendment, modification, termination,
supplement or waiver of any of the provisions of, or give any consent under any
Permit, the effect of which could reasonably be expected to have a Material
Adverse Effect without the consent of the Administrative Agent; (iii) amend,
modify, supplement or waive, or consent to any amendment, modification,
supplement or waive of any of the provisions of any Gaming Contract without the
consent of the Administrative Agent acting at the direction of the Requisite
Lenders, unless such amendment modification, termination, supplement or waiver
is immaterial and the consent of the Administrative Agent and the Collateral
Agent is not otherwise required by the terms of such Gaming Contract; and
(iv) amend any Architectural Services Agreement or amend any other Material
Contract in respect of any Active Phase, except in accordance with the
procedures set forth in subsection 7.13(E), 7.17(C), 7.17(D) or 7.17(E) or as
permitted by clauses (ii)-(vii) of subsection 7.13(A) above, below, in each
case, without obtaining the prior written consent of the Administrative Agent
(which consent shall not be unreasonably withheld).
B. [RESERVED].
C. Notwithstanding subsection 7.17(A), the Borrower may from time to time, amend
any Architectural Services Agreement or any other Construction Contract to
change the scope of the work and the Borrower’s payment obligations thereunder.
Any such amendment shall be in writing and shall identify with particularity all
changes being made. Each such amendment shall be effective when and only when:
(i) the parties to such amendment have executed and delivered the contract
amendment (with the effectiveness thereof subject only to satisfaction of the
conditions in clauses (ii), (iii), (iv), (v) and (vi) below); (ii) the Borrower

 

188



--------------------------------------------------------------------------------



 



has submitted to the Administrative Agent a Construction Contract Amendment
Certificate together with all exhibits, attachments and certificates required
thereby each duly completed and executed; provided, however, that such
submission of a Contract Amendment Certificate shall not be required in
connection with any individual change order to a Contract where the change order
has a value of less than $5,000,000 or for any series of related change orders
with an aggregate value of less than $5,000,000; (iii) if such amendment will
result in an amendment to the Project Budget or extension of the Anticipated
Opening Date (if any) or the Anticipated Completion Date for such Active Phase,
the Borrower has complied with the requirements of subsection 7.19; (iv) if such
amendment will change the scope of work or otherwise will have the effect of a
Scope Change, the Borrower has complied with the provisions of subsection 7.18;
(v) if such amendment will cause the Borrower not to be In Balance, the Borrower
has complied with the requirements of subsection 6.26; and (vi) if an Additional
Construction Contract Certificate is required under clause (ii) above, the
Administrative Agent has acknowledged its receipt of the materials referenced in
clause (ii) above, as contemplated in the Construction Contract Amendment
Certificate (which the Administrative Agent agrees to promptly do upon receipt
of said materials).
D. Notwithstanding this subsection 7.17, the Borrower may from time to time
enter into or assign Material Contracts in respect of the Project as permitted
by subsection 7.13.
E. Notwithstanding subsection 7.17(A), the Borrower may from time to time
terminate (i) any Material Construction Contract in respect of any portion of
the Project sold as part of any Permitted Asset Disposition; (ii) any other
Material Construction Contract; or (iii) so long as a suitable replacement
manager (which may be an Affiliate) with experience in operating and managing
properties of similar size and standard as the applicable portion of the Project
is engaged (unless the Borrower notifies the Administrative Agent that it
intends to self-manage such portion), any Hotel Management Agreement, so long
as, in the case of clauses (i) and (ii), such termination does not give rise to
an Event of Default under subsection 8.12(iii)(a).
7.18 Scope Changes.
A. Without obtaining the Required Scope Change Approval, the Borrower shall not
direct, consent to or enter into any Scope Change for any Active Phase if such
Scope Change:
(i) will increase the amount of Project Costs, unless the Borrower complies with
the requirements of subsection 6.26 and/or amends the Project Budget as provided
in subsection 7.19 so that, after giving effect to the proposed Scope Change,
the Borrower shall be In Balance; or
(ii) in the reasonable judgment of the Construction Consultant (based on its
experience, familiarity and review of such Phase and representations provided by
the Borrower, the Contractors and Subcontractors), (i) is not a Safe Harbor
Scope Change; (ii) has a reasonable likelihood of delaying the Completion Date
for such Phase beyond the Anticipated Completion Date for such Phase; (iii) has
a reasonable likelihood of delays resulting in any material adverse modification
or material impairment of the enforceability of any material warranty under any
Construction Contract relating to the Project; (iv) is not permitted by a
Material Contract or has a reasonable likelihood of

 

189



--------------------------------------------------------------------------------



 



materially adversely impacting such Phase; (v) has a reasonable likelihood of
presenting a significant risk of the revocation or material adverse modification
of any material Permit; or (vi) has a reasonable likelihood of causing the
Project not to comply in any material respect with Legal Requirements (provided
that the Construction Consultant shall be entitled to determine that no such
violation of any Legal Requirement will occur on the basis of a certification by
the Borrower to such effect unless the Construction Consultant is aware of any
inaccuracies in such certification); or
(iii) in the reasonable judgment of the Insurance Advisor, could reasonably
result in a material adverse modification, cancellation or termination of any
insurance policy required to be maintained by the Borrower pursuant to
subsection 6.4.
Prior to implementing any Scope Change, the Borrower shall submit an Additional
Construction Contract Certificate or Construction Contract Amendment Certificate
and otherwise comply with the provisions of subsection 7.13(E) or 7.17(C), as
applicable.
B. The Borrower shall not accept (or be deemed to have confirmed) any
“Certificate of Practical Completion” or “Certificate of Making Good Defects”
(or certificate of similar impact to either of the foregoing) for any part of
the “Works” relating to any “Section” of the Project or any notice of “Final
Completion” of the Project or “Substantial Completion” issued by any Contractor
under any similar certificate or notice issued by any Contractor under any other
Construction Contract, in each case, without the written approval of the
Administrative Agent (acting in consultation with Construction Consultant),
which approval shall not be unreasonably withheld (provided that the
Administrative Agent and the Construction Consultant shall act with due
diligence and as promptly as reasonably possible in making its determination to
approve or disapprove).
C. Agree with any Contractor on the amount of any bonus or incentive payments
for performing work under budget or on or ahead of schedule, in each case,
without the prior written approval of the Administrative Agent (acting in
consultation with Construction Consultant), which approval shall not be
unreasonably withheld or delayed.
7.19 Project Budget and Project Schedule Amendment. The Borrower shall not
amend, modify, allocate, re-allocate or supplement or permit or consent to the
amendment, modification, allocation, re-allocation or supplementation of, any of
the Line Items, Line Item Categories or other provisions of the Project Budget
or modify or extend the Anticipated Opening Date or the Anticipated Completion
Date for any Active Phase, except as follows:
A. Permitted Budget Amendments.
(i) Concurrently with the implementation of any Scope Change for any Active
Phase, the Borrower shall submit a Project Budget/Schedule Amendment Certificate
in the form of Exhibit L-6 and amend the Project Budget for the Project in
accordance with the provisions of subsection 7.19(A)(ii) below to the extent
necessary so that the amount set forth therein for each Line Item shall reflect
all Scope Changes that have been made to such Line Item. The Borrower may from
time to time amend the Project Budget in accordance with the provisions of
subsection 7.19(A)(ii) in order to increase, decrease or otherwise reallocate
amounts allocated to specific Line Items or Line Item Categories included in the
Project Budget; provided, however, that, after giving effect to such adjustment,
the Project shall be capable of being completed in accordance with the Plans and
Specifications for the Project and no such adjustment shall modify the
Borrower’s obligation to complete the Project in accordance with the Plans and
Specifications for the Project, and the Borrower shall remain In Balance.

 

190



--------------------------------------------------------------------------------



 



(ii) (x) The Borrower shall implement any amendment to the Project Budget by
delivering to the Administrative Agent a Project Budget/Schedule Amendment
Certificate together with all exhibits, attachments and certificates required
thereby, each duly completed and executed. The Project Budget/Schedule Amendment
Certificate shall describe with particularity the Line Item, or Line
Item Category increases, decreases, contingency allocations, and other proposed
amendments to the Project Budget and shall otherwise conform to the requirements
of this Agreement.
(y) Increases to the aggregate amount budgeted for any Line Item Category
included in the Project Budget will only be permitted to the extent of
(A) allocation of Realized Savings obtained in a different Line Item Category,
(B) allocation of previously “unallocated contingency” included in the Project
Budget (so long as after giving effect to such allocation the Unallocated
Contingency Balance will equal or exceed the Required Minimum Contingency), or
(C) allocation of new or previously unallocated Available Funds.
(iii) Decreases to any Line Item Category included in the Project Budget will
only be permitted upon obtaining Realized Savings in such Line Item Category.
(iv) Increases and decreases to particular Line Items included in any particular
Project Budget shall be permitted to the extent not inconsistent with the
foregoing provisions of this paragraph or with subsection 7.19(A)(i) above,
provided that increases to the “unallocated contingency” Line Item for the
Project Budget shall only be permitted to the extent of (x) allocation of
Realized Savings obtained in any Line Item Category or (y) an increase in
Available Funds.
B. Permitted Schedule Amendments. The Borrower may, from time to time, amend the
Project Schedule to extend the Anticipated Substantial Operations Date (but
(except as permitted in the following sentence) not beyond the Outside
Substantial Operations Deadline) or, for any particular Active Phase, to extend
the Anticipated Opening Date or the Anticipated Completion Date for such Phase
(but (except as permitted in the following sentence) not beyond the applicable
Outside Opening Deadline (if any) or Outside Completion Deadline), by delivering
to the Administrative Agent a Project Budget/Schedule Amendment Certificate
(a) containing a revised Project Schedule reflecting the new Anticipated Opening
Date, the new Anticipated Substantial Operations Date or the new Anticipated
Completion Date of such Phase, as the case may be, and (b) complying with the
provisions of subsection 7.19(A)(ii) above with respect to the changes in the
Project Budget that will result from the extension of the Anticipated Opening
Date, the Anticipated Substantial Operations Date or the Anticipated Completion
Date of such Phase. If an Event of Loss or an Event of Force Majeure occurs with
respect to any Phase, then the Borrower shall be permitted to extend the Outside
Substantial Operations Deadline, the Outside Opening Deadline (if any) or the
Outside Completion Deadline, as the case may be, to the extent that the Borrower
certifies in writing, and the Construction Consultant confirms, to the
Administrative Agent that such extension is reasonably necessary to overcome any
delays caused by the Event of Loss or Event of Force Majeure and the Borrower
remains In Balance, provided that no such extension may extend beyond three
hundred sixty-five (365) calendar days.

 

191



--------------------------------------------------------------------------------



 



C. Amendment Certificates. Upon submission of the Project
Budget/Schedule Amendment Certificate to the Administrative Agent, together with
all exhibits, attachments and certificates required pursuant thereto, each duly
completed and executed, such amendment shall become effective hereunder, and the
Project Budget for the Project and, if applicable, the Project Schedule (and, as
specified in the Project Schedule, the Anticipated Opening Date, the Anticipated
Completion Date, and the Outside Completion Deadline of any Phase), shall
thereafter be as so amended.
7.20 Opening. The Borrower shall not cause or permit the Opening Date for any
Phase to occur unless each of the Opening Date Conditions has been satisfied for
such Phase and the Borrower and each Certifying Consultant has delivered its
Opening Date Certificate to the Administrative Agent.
7.21 Horizontal Properties.
A. Creation. Borrower shall not subdivide, or create any “horizontal properties”
within, the Site or the Project (i) except in respect of the Casino Facilities
(or any portion thereof), to the extent required for the approvals set forth in
the Gaming Contracts Approval Letter to remain effective, in which case the
Borrower shall (or shall cause the Company to) ensure that the Mortgage is not
cancelled, and the validity, enforceability and priority of the Mortgage is not
affected, by reason of the creation of such horizontal property, through lack of
authorization from the Macau Gaming Authority or any other relevant entity of
the Government of Macau SAR, and such horizontal property remains subject to the
Mortgage, by procuring any such required authorizations and (ii) except to the
extent required in connection with an AH Transfer or a Permitted Asset
Disposition (and then only if the applicable requirements of subsections 7.7(xx)
and 7.10(xx) are satisfied) and, in the case of an AH Transfer except as
otherwise provided in subsection 7.21B below, only if such horizontal property
remains subject to the Mortgage until the First Sale and the Administrative
Agent shall have received a legal opinion from Macau counsel to the Borrower to
the effect that the Mortgage continues to be a valid, first priority Lien on
such horizontal property, such horizontal propert remaining free and clear of
all liens, encumbrances and exceptions to title whatsoever (other than Permitted
Liens) and otherwise in form and substance reasonably satisfactory to the
Administrative Agent. The scope, characteristics, and description of any
horizontal property created pursuant to the preceding sentence must be
consistent with the applicable Plans and Specifications.

 

192



--------------------------------------------------------------------------------



 



B. Separation of Mortgages. With regard to any horizontal property created
pursuant to subsection 7.21A (other than in respect of the Casino Facilities or
any portion thereof) in connection with an AH Transfer, if at any time the
Administrative Agent reasonably deems it necessary or advisable to protect the
interest of the Secured Parties in that horizontal property or any other
Property which is required to be pledged to them as Collateral, the Borrower
will deliver, promptly upon request of the Administrative Agent, (i) a mortgage
(a “New Mortgage”) on such horizontal property substantially similar to the
Mortgage and that is separate and distinct from the Mortgage, such New Mortgage
to be duly executed by the Excluded Subsidiary to whom such horizontal property
is transferred, in favor of the Collateral Agent and notarized, recorded,
stamped and registered with the Macau Land and Building Registration Department
and filed with the Macau Gaming Authority, and such New Mortgage shall be a
valid, first priority Lien on such horizontal property, free and clear of al
liens, encumbrances and exceptions to title whatsoever (other than Permitted
Liens). In connection with any New Mortgage, the Borrower shall deliver or cause
to be delivered to the Administrative Agent (a) resolutions of the Board of
Directors of the applicable Excluded Subsidiary approving and authorizing the
execution, delivery and performance of such New Mortgage and (b) opinions of
counsel in form and substance reasonably satisfactory to the Administrative
Agent covering the same matters with respect to such New Mortgage as were
covered by the legal opinion from Macau counsel to the Borrower delivered
pursuant to subsection 4.1B(xvii)(ii) in respect of the Mortgage and such other
matters as the Administrative Agent may reasonably request.
Section 8. Events of Default.
If any of the following conditions or events set forth in this Section shall
occur (any such conditions or events collectively “Events of Default”):
8.1 Failure to Make Payments When Due.
Failure by the Borrower to pay any installment of principal on any Loan when due
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise within three Business Days after the date
due if such failure to pay is due to technical administrative issues beyond the
Borrower’s reasonable control; failure by the Borrower to pay when due any
amount payable to an Issuing Lender in reimbursement of any drawings; or failure
by the Borrower to pay any interest on any Loan or any fee or any other amount
due under this Agreement within five days after the date due; or
8.2 Default under Other Indebtedness or Contingent Obligations.
(i) Failure by any Loan Party or the Sponsor to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in subsection 8.1 or any
Non-Recourse Financing) or Contingent Obligations (other than with respect to a
Non-Recourse Financing) with an aggregate principal amount of $25,000,000 or
more, in each case beyond the end of any grace period provided therefor; or
(ii) breach or default by any Loan Party, the Sponsor or the Company (to the
extent that such breach or default by the Company has had or could reasonably be
expected to have a Company Material Adverse Effect) with respect to any other
material term of (a) one or more items of such Indebtedness or Contingent
Obligations in the individual or aggregate principal amounts referred to in
clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is, in the case of clause (a) or (b), to
cause, or to permit the holder or holders of that Indebtedness or Contingent
Obligation(s) (or a trustee on behalf of such holder or holders) to cause, that
Indebtedness or Contingent Obligation(s) to become or be declared due and
payable prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be in each case at the end of any grace period
provided therefor (upon the giving or receiving of notice, lapse of time, both,
or otherwise); or

 

193



--------------------------------------------------------------------------------



 



8.3 Breach of Certain Covenants. Failure of the Loan Parties to perform or
comply with any term or condition contained in subsection 2.5, 6.2 or 6.4B or
Section 7 (other than subsections 7.17, 7.18 and 7.19) of this Agreement or the
failure of any Eligible Affiliate Purchaser to perform or comply with any term
or condition contained in subsection 10.1I(i)(w), 10.1I(i)(x), 10.1I(v), or
10.1I(i)(xi); or
8.4 Breach of Warranty.
Any representation, warranty, certification or other statement made by any Loan
Party or the Sponsor in any Loan Document or in any statement or certificate at
any time given by any Loan Party or the Sponsor in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect on the date as of which made; or
8.5 Other Defaults Under Loan Documents.
Any Loan Party or the Sponsor shall default in the performance of or compliance
with any term contained in this Agreement or any of the other Loan Documents
(other than the Sponsor Support Agreement) (provided that with respect to the
Contract Consents, such term shall be for the benefit of the Lenders or any
Agent, as opposed to any other party thereto), other than any such term referred
to in any other subsection of this Section 8, and such default shall not have
been remedied or waived within 30 days after the earlier of (x) an officer of
the Borrower, such Loan Party or the Sponsor becoming aware of such default or
(y) receipt by the Borrower of written notice from Administrative Agent or any
Lender of such default; or
8.6 Involuntary Bankruptcy; Appointment of Receiver, etc.
(i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of the Sponsor, the Company or any Loan Party in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect in any
applicable jurisdiction, domestic or foreign, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against the
Sponsor, the Company or any Loan Party under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect in any applicable jurisdiction, domestic or foreign, or a decree or order
of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian, conservator or other
officer having similar powers over the Sponsor, the Company or any Loan Party,
or over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of the Sponsor, the Company or any Loan Party, for
all or a substantial part of its property; or a warrant of attachment,
distraint, execution or similar process shall have been issued against any
substantial part of the property of the Sponsor, the Company or any Loan Party,
and any such event described in this clause (ii) shall continue for 60 days
unless dismissed, bonded or discharged (and in the case of the Company, any such
event described in clause (i) or (ii) of this subsection 8.6 has had or could
reasonably be expected to have a Company Material Adverse Effect); or

 

194



--------------------------------------------------------------------------------



 



8.7 Voluntary Bankruptcy; Appointment of Receiver, etc.
(i) The Sponsor, the Company or a Loan Party shall have an order for relief
entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect in any applicable jurisdiction, domestic or
foreign, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or the Sponsor, the Company or a Loan Party shall make any assignment
for the benefit of creditors; or (ii) the Sponsor, the Company or a Loan Party
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due and in each case a period
of 30 days shall have elapsed; or (iii) the Board of Directors of the Sponsor,
the Company or a Loan Party (or any committee thereof) or of its managing member
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to in clause (i) above or this clause (iii) (and in the
case of the Company, any such event described in clause (i), (ii) or (iii) of
this subsection 8.7 has had or could reasonably be expected to have a Company
Material Adverse Effect); or
8.8 Judgments and Attachments.
Any money judgment, writ or warrant of attachment or similar process involving
in the aggregate at any time an amount in excess of $25,000,000 (in either case
not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has acknowledged coverage) shall be entered or filed against
the Sponsor or any Loan Party or any of their respective assets and shall remain
unpaid and undischarged, unvacated, unbonded or unstayed for a period of 60 days
(or in any event later than five days prior to the date of any proposed sale
thereunder); or
8.9 Dissolution.
Any order, judgment or decree shall be entered against the Sponsor, the Company
or any Loan Party decreeing the dissolution or split up of such Persons (other
than as permitted by subsection 7.7(vii)) and such order shall remain
undischarged or unstayed for a period in excess of 30 days; or
8.10 Change of Control.
A Change of Control shall occur; or

 

195



--------------------------------------------------------------------------------



 



8.11 Failure of Guaranty; Repudiation of Obligations.
At any time after the execution and delivery thereof, (i) any Loan Document
(other than the Collateral Documents and Rate/FX Protection Agreements) for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force or effect (other than in accordance with its terms with respect
to the Sponsor, any Loan Party or all Loan Parties), or shall be declared null
and void or unlawful by a Governmental Instrumentality of competent jurisdiction
with respect to the Sponsor, any Loan Party or all Loan Parties, (ii) (x) any
Collateral Document (other than the Assignment of Reinsurances) shall cease to
be in full force and effect or (y) the Assignment of Reinsurances shall cease to
be in full force and effect and is not replaced within 45 days thereafter (other
than, in each of the foregoing clauses (x) and (y), by reason of a release of
Collateral thereunder in accordance with the terms hereof or thereof, the
satisfaction in full of the Obligations or any other termination of such
Collateral Document or the Assignment of Reinsurances in accordance with the
terms hereof or thereof) with respect to any Loan Party or all Loan Parties or
shall be declared null and void by a Governmental Instrumentality of competent
jurisdiction with respect to any Loan Party or all Loan Parties, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
First Priority Lien in the Collateral (other than a de minimis portion thereof)
for any reason other than the failure of the Collateral Agent or any Lender to
take any action within its control except as otherwise contemplated in any Loan
Document, (iii) the Sponsor or any Loan Party shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability prior to the Termination Date, (iv) any relevant
Governmental Instrumentality, the Sponsor or any Loan Party shall contest the
validity, perfection or priority of the Liens granted pursuant to any Loan
Document in favor of the Collateral Agent, for benefit of the Lenders (which
contest, in the case of the government of Macau SAR, shall be in writing and
shall remain in effect for a period of 20 days), or (v) the subordination
provisions in the Permitted Subordinated Indebtedness or any other instrument
required under any provision of this Agreement to be subordinated to the
Obligations shall cease to be enforceable against the holder thereof; or
8.12 Default Under or Termination of Project Documents.
Except in connection with a refinancing, repayment or defeasance thereof as
permitted by the Loan Documents (and except as permitted by clause (iii) of
subsection 7.17E), any of the Project Documents (other than the Land Concession
Contract) shall, on or after the date hereof, terminate or be terminated or
canceled or deemed invalid prior to its stated expiration date or fail to be in
full force and effect prior to such date, or the Company (solely with respect to
the Gaming Contracts) or the Borrower or any of the Borrower’s Restricted
Subsidiaries or any counterparty thereto shall be in default (after the giving
of any applicable notice and the expiration of any applicable grace period)
under any Project Document and such counterparty shall not have been replaced by
the Borrower; provided that:
(i) [RESERVED];
(ii) a default, termination, cancellation or invalidity under any Project
Document that is not a Material Contract pursuant to clause (a) of the
definition thereof shall constitute an Event of Default hereunder only to the
extent such default, termination, cancellation or invalidity, together with all
other then current defaults under and terminations of Project Documents, could
reasonably be expected to cause a Material Adverse Effect;

 

196



--------------------------------------------------------------------------------



 



(iii) a default, termination, cancellation or invalidity under any Construction
Contract or the Architectural Services Agreement (the “Relevant Contracts”)
shall constitute an Event of Default hereunder only in the following
circumstances:
(a) any Loan Party or any other party thereto shall breach or default under any
term, condition, provision, covenant, representation or warranty contained in
any Relevant Contract, if the effect of such breach or default could reasonably
be expected to have a Material Adverse Effect and such breach or default shall
continue unremedied for 30 days after notice received by the Borrower from the
Administrative Agent or the Collateral Agent; provided, however, that in the
case of any such Relevant Contract, (1) if the breach or default is by a Loan
Party and is reasonably susceptible to cure within 90 days but cannot be cured
within 30 days despite the applicable Loan Party’s good faith and diligent
efforts to do so, the cure period shall be extended as is reasonably necessary
beyond such 30 day period (but in no event longer than 90 days) if remedial
action reasonably likely to result in cure is promptly instituted within such
30 day period and is thereafter diligently pursued until the breach or default
is corrected and (2) if the breach is by a party other than a Loan Party, then
no Event of Default shall be deemed to have occurred as a result of such breach
if the Borrower provides written notice to the Administrative Agent and the
Collateral Agent during such 30 day period that such Loan Party intends to
replace such Relevant Contract (or that replacement is not necessary) and
(A) the applicable Loan Party obtains a replacement obligor or obligors
reasonably acceptable to the Administrative Agent (in consultation with the
Construction Consultant) for the affected party (if in the reasonable judgment
of the Administrative Agent (in consultation with the Construction Consultant) a
replacement is necessary), (B) the applicable Loan Party enters into a
replacement Relevant Contract in accordance with subsection 7.17 on terms
reasonably satisfactory to the Company and the Loan Parties, within 60 days of
such termination (if in the reasonable judgment of the Administrative Agent (in
consultation with the Construction Consultant) a replacement is necessary), and
(C) such termination, after considering any replacement obligor and replacement
Relevant Contract and the time required to implement such replacement, has not
had and would not reasonably be expected to have a Material Adverse Effect; or
(b) any Material Construction Contract shall have terminated, become invalid or
illegal, or otherwise ceased to be in full force and effect, provided that no
Event of Default shall be deemed to have occurred as a result of such
termination if the Borrower provides written notice to the Administrative Agent
and the Collateral Agent within 30 days after any of the Loan Parties becoming
aware of such Material Construction Contract ceasing to be in full force or
effect that the Borrower or the applicable Loan Party intends to replace such
Material Construction Contract (or that replacement is not necessary) and
(1) the Borrower or the applicable Loan Party obtains a replacement obligor or
obligors reasonably acceptable to the Administrative Agent (in consultation with
the Construction Consultant), for the affected party (if in the reasonable
judgment of the Administrative Agent (in consultation with Construction
Consultant ) a replacement is necessary), (2) the applicable Loan Party enters
into a replacement Material Construction Contract in accordance with subsection
7.17 on terms reasonably satisfactory to the Borrower and the Loan Parties,
within 60 days of such termination (if in the reasonable judgment of the
Administrative Agent (in consultation with the Construction Consultant) a
replacement is necessary), and (3) such termination, after considering any
replacement obligor and replacement Material Construction Contract and the time
required to implement such replacement, has not had and would not reasonably be
expected to have a Material Adverse Effect.

 

197



--------------------------------------------------------------------------------



 



8.13 Loss of Leasehold Title.
Except as permitted by subsection 7.21, the Borrower shall cease to have a good
and valid leasehold interest in and to any material portion of the Site for the
Project, and all material parcels and subdivisions comprising thereof or located
thereon, or shall cease to own the Improvements for the purpose of owning,
constructing, maintaining and operating the Project in the manner contemplated
by the Operative Documents; or
8.14 Abandonment.
The Borrower shall Abandon any Active Phase; or
8.15 Default Under or Termination of Permits.
Any Loan Party shall fail to observe, satisfy or perform, or there shall be a
violation or breach of, any of the terms, provisions, agreements, covenants or
conditions attaching to or under the issuance to such Person of any Permit
(other than any Permits granted pursuant to the Gaming Concession Contract or
the Land Concession Contract, which shall be subject to subsection 8.18 below)
or any such Permit or any provision thereof shall be modified, revoked,
cancelled, terminated, sequestered, suspended or otherwise fail to be in full
force and effect and shall not have been reinstated within 15 Business Days, or
any Governmental Instrumentality shall challenge or seek to modify, revoke,
cancel, terminate, sequester or suspend any such Permit and shall not rescind
such challenge or action with 15 Business Days if such failure to observe,
satisfy or perform or such violation, breach, modification, revocation,
cancellation, termination, sequestration, suspension or failure to be in full
force and effect could reasonably be expected to have a Material Adverse Effect;
or
8.16 Default Under or Repudiation of Sponsor Agreement.
The Sponsor shall contest the validity or enforceability of the Sponsor
Agreement in writing or deny in writing that it has any further liability
thereunder prior to the Termination Date, or the Sponsor shall breach any of its
material obligations under the Sponsor Agreement (subject to the applicable
grace periods contained therein) or any of the representations made by the
Sponsor pursuant to the Sponsor Agreement shall have been untrue in any material
respect at the time made; or

 

198



--------------------------------------------------------------------------------



 



8.17 Expropriation; Change in Law.
There shall have occurred (i) any imposition of expropriatory or confiscatory
taxes, or any nationalization, expropriation, modification, suspension,
confiscation (except routine actions for rights-of-way and similar actions that
do not and are not reasonably expected to materially interfere with the
construction or operation of the Project) of the ownership or control of all of
any material part of the Project or any Site on which the Project is situated or
any material equity interests in the Sponsor, the Borrower or any other Loan
Party that owns, operates or manages all or any portion of a Project, including
any seizure, dissolution, redemption or rescission pursuant to Chapter V of Law
No 16/2001, or (ii) the change in any tax law or imposition of any income or
other tax by the government of Macau SAR on the operations of the Loan Parties,
that could reasonably be expected, in the judgment of the Requisite Lenders, as
evidenced in a notice provided by them to the Administrative Agent and the
Borrower, to have a Material Adverse Effect, or (iii) an extinguishment of any
material rights benefiting, or imposition of any restrictions affecting, or
change in any Legal Requirement of Macau SAR governing, affecting or impacting,
the Gaming Concession Contract or the Land Concession Contract, or any of the
Loan Parties or either of the Projects that would reasonably be expected to
deprive the Lenders of any of their material rights or remedies in respect of
this Agreement or the other Loan Documents (including rights under the security
interests granted by or pursuant to this Agreement or the Collateral Documents
or the Assignment of Reinsurances), or (iv) any governmental act or series of
acts or change in any Legal Requirement of Macau SAR or delivery of any official
governmental notice which (a) adversely affects, is inconsistent with, or
challenges, the independence of the Gaming Sub-Concession Contract from the
Primary Gaming Concession Contract (including the termination or revision of the
Supplement to Gaming Sub-Concession Contract), or (b) could reasonably be
expected, in the judgment of the Requisite Lenders, as evidenced in a notice
provided by them to the Administrative Agent and the Borrower, to have a
Material Adverse Effect; or
8.18 Default Under or Loss of Concessions.
(i) Any replacement or reinstatement of the Company, or any unilateral discharge
of the Gaming Sub-Concession Contract, or any temporary administrative
intervention, is made by Macau SAR pursuant to Article 79 of the Gaming
Sub-Concession Contract;
(ii) Macau SAR takes any formal measure seeking the unilateral dissolution of
the Gaming Sub-Concession Contract pursuant to Article 80 thereof or otherwise
or Macau SAR gives notice pursuant to Article 80(3) of the Gaming Sub-Concession
Contract;
(iii) the Administrative Agent considers the subject matter of any negotiations
required to be notified to it pursuant to subsection 6.1(xix)(c) is such as
could reasonably be expected to cause an entitlement of Macau SAR to
unilaterally dissolve the Gaming Sub-Concession Contract pursuant to Article 80
thereof;

 

199



--------------------------------------------------------------------------------



 



(iv) the Land Concession Contract is forfeited, terminated or rescinded or Macau
SAR takes any formal measure seeking any forfeiture, termination or rescission
of the Land Concession Contract;
(v) any transfer of equity interests in the Company is made or deemed made
without approval of the government of Macau SAR as required by Article 16 of the
Gaming Sub-Concession Contract; or
(vi) (A) the Gaming Concession Contract or the Land Concession Contract shall,
on or after the date hereof, terminate or be forfeited, terminated, rescinded or
canceled or deemed invalid prior to its stated expiration date or fail to be in
full force and effect prior to such date, or any formal measure shall be
commenced seeking to claim the same, (B) the Company (with respect to the Gaming
Concession Contract) or the Borrower (with respect to the Land Concession
Contract) shall be in default (after the giving of any applicable notice and the
expiration of any applicable grace period) with respect to any material
obligation under the Gaming Concession Contract or the Land Concession Contract
or (C) the Macau SAR shall be in default of any material obligation under the
Gaming Concession Contract or the Land Concession Contract and such default by
the Macau SAR results in or could reasonably be expected to result in a Material
Adverse Effect;
provided, (A) in the case of clause (ii), to the extent Macau SAR designates any
cure or grace period in connection with any such notice, or (B) in the case of
clause (v), to the extent Macau SAR designates any cure or grace period in
connection with any such event or action, or (C) in the case of clause (iv),
(vi) or (vii), to the extent a formal measure under such clause is comprised of
a notice from Macau SAR to the Company or any Loan Party that specifically
provides for a cure or grace period in connection therewith, or if the Company
or the applicable Loan Party, in the case of each of clause (A), (B) and (C), is
entitled to a grace or cure period by contract or operation of law, no Event of
Default shall be deemed to have occurred under any of the clauses of this
subsection 8.18 referred to in clause (A), (B) or (C) due to such circumstances
until such cure or grace period has expired (if and for so long as (a) the
circumstance, event or action giving rise to any action or event enumerated in
any such clause of this subsection 8.18 is reasonably susceptible to cure by the
Company or the applicable Loan Party within the designated cure or grace period,
(b) the Company or the applicable Loan Party provides prompt notice to the
Administrative Agent that it intends to cure such event or action and provides
reasonably detailed information regarding the specific nature of such intended
cure, and (c) the Company or the applicable Loan Party is actively pursuing such
cure); or
8.19 Loss of Performance Bond or Guaranty.
Any loss, termination (other than in accordance with its terms), suspension,
revocation, cancellation or invalidation of a guaranty or equivalent agreement
or instrument in favor of Macau SAR in support of the obligations of any Loan
Party, in each case without replacement thereof within 60 days on terms, with a
counterparty, and pursuant to documentation, reasonably satisfactory in form and
substance to the Administrative Agent (provided that such 60-day period shall be
deemed to terminate immediately upon the occurrence of (a) any loss or
revocation of the Gaming Sub-Concession Contract or the Land Concession
Contract, or (b) a Material Adverse Effect that remains uncured for a period of
60 days, in each case caused by or arising out of such loss, termination,
suspension, revocation, cancellation, invalidation or modification), or any call
or drawing made by the Macau SAR under any such guaranty or equivalent agreement
or instrument; or

 

200



--------------------------------------------------------------------------------



 



8.20 Schedule; Completion; Delay of Substantial Operations.
(i) The Construction Consultant shall reasonably determine (based on its
experience, familiarity and review of the Project and information and schedule
provided by the Borrower) that the Opening Date for any Phase is likely to occur
no earlier than 75 days after the Anticipated Opening Date (as extended pursuant
to subsection 7.19) for such Phase (and such determination is not rescinded by
the Construction Consultant within 15 days after the date the Construction
Consultant notifies the Administrative Agent and the Borrower of such
determination); or
(ii) The Borrower shall fail to achieve the Opening Date for Phase 1 on or
before the Outside Opening Deadline (as extended pursuant to subsection 7.19),
which failure is not cured within 10 days after notice thereof; or
(iii) The Construction Consultant shall reasonably determine (based on its
experience, familiarity and review of the Project and information and schedule
provided by the Borrower) that the Completion Date (as extended pursuant to
subsection 7.19) for any Phase is likely to occur no earlier than 75 days after
the Anticipated Completion Date for such Phase (and such determination is not
rescinded by the Construction Consultant within 15 days after the date of the
Construction Consultant notifies the Administrative Agent and the Borrower of
such determination); or
(iv) The Borrower shall fail to achieve the Completion Date for both Phases on
or before the Outside Completion Deadline (as extended pursuant to subsection
7.19), which failure is not cured within 10 days after the notice thereof; or
(v) The Substantial Operations Date shall not have occurred by the Outside
Substantial Operations Deadline (as extended pursuant to subsection 7.19,
including if an Event of Force Majeure has occurred), which failure is not cured
within 10 days after the notice thereof; or
8.21 Failure to Demonstrate Balancing.
The failure, as of any date of determination, of the Borrower to be In Balance,
if such failure shall continue for 30 consecutive days without being cured; or
8.22 Inability to Deliver Certificates.
Prior to the Project Final Completion Date, the failure for 60 consecutive days,
of the Borrower to submit an Advance Request which is approved, unless the
Borrower demonstrates to the reasonable satisfaction of the Administrative Agent
(after consultation with the Construction Consultant) that the Borrower is In
Balance; or

 

201



--------------------------------------------------------------------------------



 



8.23 FF&E Proceeds.
The Borrower shall fail to deposit into the Project Loans Disbursement Account
in accordance with Section 2.1.2(b) of the Depository Agreement, within 20
Business Days of the receipt thereof, the proceeds of draws under the FF&E
Facilities with respect to FF&E Component items for the Project for which one or
more Advances have been made pursuant to Section 2.1.2(b) of the Depository
Agreement;
8.24 Delisting of Sponsor.
The suspension for more than ten consecutive trading days on the Hong Kong Stock
Exchange or cessation of the listing of the Sponsor on the Hong Kong Stock
Exchange shall have occurred prior to the Borrower demonstrating compliance with
the Consolidated Leverage Ratio as tested at the end of the first full Fiscal
Quarter following the Trigger Date;
8.25 Failure to Receive Gaming Net Proceeds.
The Borrower does not receive the Gaming Net Proceeds for any given month within
the first five Business Days of the next succeeding month as provided in the
Gaming Contracts, and such default shall not have been remedied before the end
of such succeeding month; or
8.26 Employee Benefit Plans.
There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
the Sponsor, the Borrower, or any other Loan Party or any of their respective
ERISA Affiliates, in excess of $25,000,000 during the term of this Agreement;
THEN (i) upon the occurrence of any Event of Default, the Administrative Agent
may (or may cause the Collateral Agent to), or at the request of the Requisite
Lenders shall, deliver a written notice to the Borrower stating that an Event of
Default has occurred and, as of the date of such notice, is continuing (an
“Enforcement Notice”), (ii) upon the occurrence of any Event of Default
described in subsection 8.6 or 8.7, each of (a) the unpaid principal amount of
and accrued interest on the Loans, (b) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(whether or not any beneficiary under any such Letter of Credit shall have
presented, or shall be entitled at such time to present, the drafts or other
documents or certificates required to draw under such Letter of Credit) and
(c) all other Obligations shall automatically become immediately due and
payable, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by the Borrower, and the obligation of
each Lender to make any Loan, the obligation of the Issuing Lenders to issue any
Letter of Credit and the right of any Lender to issue any Letter of Credit
hereunder shall thereupon terminate, and (iii) upon the occurrence and during
the continuation of any Event of Default not referenced in clause (ii), the
Administrative Agent shall, upon the written request or with the written consent
of Requisite Lenders, by written notice to the Borrower, declare all or any
portion of the amounts described in clauses (a), (b) and (c) above to be, and
the same shall forthwith become, immediately due and payable, and the obligation
of each Lender to make any Loan, the obligation of the Issuing Lenders to issue
any Letter of Credit and the right of any Lender to issue any Letter of Credit
hereunder shall thereupon terminate; provided that the foregoing shall not
affect in any way the obligations of the Lenders under subsection 3.3C(i).

 

202



--------------------------------------------------------------------------------



 



Any amounts described in clause (b) above, when received by the Administrative
Agent, shall be held by the Administrative Agent pursuant to a cash collateral
arrangement reasonably satisfactory to the Administrative Agent. Notwithstanding
anything contained in the preceding paragraph, if at any time within 60 days
after an acceleration of the Loans pursuant to clause (ii) of such paragraph the
Borrower shall pay all arrears of interest and all payments on account of
principal which shall have become due otherwise than as a result of such
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Potential Events of Default (other than non-payment of the principal
of and accrued interest on the Loans, in each case which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
subsection 10.6, then Requisite Lenders, by written notice to the Borrower, may
at their option rescind and annul such acceleration and its consequences; but
such action shall not affect any subsequent Event of Default or Potential Event
of Default or impair any right consequent thereon. The provisions of this
paragraph are intended merely to bind Lenders to a decision which may be made at
the election of Requisite Lenders and are not intended, directly or indirectly,
to benefit the Borrower, and such provisions shall not at any time be construed
so as to grant the Borrower the right to require Lenders to rescind or annul any
acceleration hereunder or to preclude Administrative Agent or Lenders from
exercising any of the rights or remedies available to them under any of the Loan
Documents, even if the conditions set forth in this paragraph are met.
Section 9. Agents and Arrangers.
9.1 Appointment.
A. Appointment of the Administrative Agent. Scotia Capital is hereby appointed
Administrative Agent hereunder and under the other Loan Documents and each
Lender hereby authorizes the Administrative Agent to act as its agent in
accordance with the terms of this Agreement and the other Loan Documents. The
Administrative Agent agrees to act upon the express conditions contained in this
Agreement and the other Loan Documents, as applicable. The provisions of this
Section 9 (other than the second proviso to the first sentence of subsection
9.6, the second sentence of subsection 9.5, and the proviso clause of the last
sentence of subsection 9.7) are solely for the benefit of the Administrative
Agent and the Lenders; the Borrower shall have no rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties under this Agreement, the Administrative Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for the
Borrower or any of its Subsidiaries.
B. Appointment of Collateral Agent. Simultaneously herewith, BOC is entering
into the Collateral Agency Agreement, whereby the Collateral Agent will be
appointed to act on behalf of the Administrative Agent and the Lenders solely
with respect to the Collateral. Each Lender hereby authorizes the Administrative
Agent, on behalf of and for the benefit of Lenders, to enter into the Collateral
Agency Agreement, and each Lender agrees to be bound by the terms of the
Collateral Agency Agreement.

 

203



--------------------------------------------------------------------------------



 



Upon execution of the Collateral Agency Agreement, each and every right, power,
privilege or duty expressed or intended by this Agreement or any of the other
Loan Documents to be exercised by or vested in or conveyed to the Administrative
Agent with respect to the Collateral shall be exercisable by and vest in the
Collateral Agent to the extent, and only to the extent, necessary to enable the
Collateral Agent to exercise such rights, powers and privileges with respect to
such Collateral and to perform such duties with respect to such Collateral, and
every covenant and obligation contained in the Loan Documents and necessary to
the exercise or performance thereof by the Collateral Agent shall run to and be
enforceable by either the Administrative Agent or the Collateral Agent.
Should any instrument in writing from the Borrower or any other Loan Party be
required by the Collateral Agent for more fully and certainly vesting in and
confirming to it such rights, powers, privileges and duties, the Borrower shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by such Collateral Agent or the
Administrative Agent. In case any Collateral Agent, or a successor thereto,
shall resign or be removed, all the rights, powers, privileges and duties of
such Collateral Agent, to the extent permitted by law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new Collateral
Agent.
9.2 Powers and Duties; General Immunity.
A. Powers; Duties Specified. Each Lender irrevocably authorizes the
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to the Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. The Administrative Agent shall have only those
duties and responsibilities that are expressly specified in this Agreement and
the other Loan Documents. The Administrative Agent may exercise such powers,
rights and remedies and perform such duties by or through its agents or
employees. The Administrative Agent shall not have, by reason of this Agreement
or any of the other Loan Documents, a fiduciary relationship in respect of any
Lender; and nothing in this Agreement or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any of
the other Loan Documents except as expressly set forth herein or therein.
B. No Responsibility for Certain Matters. The Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by the Administrative Agent to Lenders or
by or on behalf of the Borrower, any Lender or any person providing the
Settlement

 

204



--------------------------------------------------------------------------------



 



Service to the Administrative Agent or any Lender in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of the Borrower or any other Person liable for the
payment of any Obligations, nor shall the Administrative Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Loan
Documents or as to the use of the proceeds of the Loans or the use of the
Letters of Credit or as to the existence or possible existence of any Event of
Default or Potential Event of Default. Anything contained in this Agreement to
the contrary notwithstanding, the Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
Letter of Credit Usage or the component amounts thereof.
C. Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by the Administrative Agent under or in connection with
any of the Loan Documents except to the extent caused by the Administrative
Agent’s gross negligence or willful misconduct. The Administrative Agent shall
be entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection with this Agreement or any of the other
Loan Documents or from the exercise of any power, discretion or authority vested
in it hereunder or thereunder unless and until the Administrative Agent shall
have received instructions in respect thereof from Requisite Lenders (or such
other Lenders as may be required to give such instructions under subsection
10.6) and, upon receipt of such instructions from Requisite Lenders (or such
other Lenders, as the case may be), the Administrative Agent shall be entitled
to act or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions. Without prejudice
to the generality of the foregoing, (i) the Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, including any
Settlement Confirmation or other communication issued by any Settlement Service,
and shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for the Borrower and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or (where so
instructed) refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under subsection
10.6).
D. Administrative Agent Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, the Administrative Agent in its individual capacity
as a Lender hereunder. With respect to its participation in the Loans and the
Letters of Credit, the Administrative Agent shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not performing the duties and functions delegated to it hereunder, and the term
“Lender” or “Lenders” or any similar term shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of banking, trust, financial
advisory or other business with the Borrower or any of its Affiliates as if it
were not performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection with this Agreement
and otherwise without having to account for the same to Lenders.

 

205



--------------------------------------------------------------------------------



 



E. Administrative Agent Determinations. To the extent the Administrative Agent
is entitled or required to make any determinations under any intercreditor
agreement, the Administrative Agent shall make such determinations upon the
advice of Requisite Lenders.
F. Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents (including the
Collateral Agent) appointed by the Administrative Agent, the Collateral Agent
and any such other sub-agent. The Administrative Agent, the Collateral Agent and
any such other sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this subsection 9.2 and of subsection
9.4 shall apply to any Affiliates of the Administrative Agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent. All of the rights, benefits, and privileges (including the exculpatory
and indemnification provisions) of this subsection 9.2 and of subsection 9.4
shall apply to the Collateral Agent and any other such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to the Collateral
Agent and each other sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Loan Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
9.3 Representations and Warranties; No Responsibility for Appraisal of Credit
Worthiness.
Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the making of the Loans and the issuance of the
Letters of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of the Borrower and its Subsidiaries. No
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and none of the Arrangers, Co-Syndication Agents
or Agent shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

 

206



--------------------------------------------------------------------------------



 



9.4 Right to Indemnity.
Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
Administrative Agent, to the extent that Administrative Agent shall not have
been reimbursed by the Borrower, and without limiting is obligation to do so,
for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against the Administrative Agent in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Loan Documents or otherwise in its capacity as the
Administrative Agent in any way relating to or arising out of this Agreement or
the other Loan Documents; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Administrative
Agent’s gross negligence or willful misconduct. If any indemnity furnished to
the Administrative Agent for any purpose shall, in the opinion of the
Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished.
9.5 Successor Administrative Agent and Swing Line Lender.
The Administrative Agent may resign at any time by giving 30 days’ prior written
notice thereof to Lenders and the Borrower, and the Administrative Agent may be
removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to the Borrower and the Administrative Agent
and signed by Requisite Lenders. Upon any such notice of resignation or any such
removal, Requisite Lenders shall have the right, upon five Business Days’ notice
to the Borrower, to appoint a successor Administrative Agent (provided that such
successor is or simultaneously therewith becomes a Lender). Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent and the retiring or removed
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring or removed Administrative Agent’s resignation
or removal hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Agreement.
9.6 Collateral Documents and Guaranty.
Each Lender hereby further authorizes the Collateral Agent, on behalf of and for
the benefit of Lenders, to enter into each Collateral Document, the Assignment
of Reinsurances and each Guaranty as secured party or beneficiary (as
applicable), and each Lender agrees to be bound by the terms of each Collateral
Document and Guaranty; provided that the Administrative Agent and the Collateral
Agent shall not (i) enter into or consent to any material amendment,
modification, termination or waiver of any provision contained in any Collateral
Document or Guaranty or the Assignment of Reinsurances, or (ii) release any
Collateral (except as otherwise expressly permitted or required pursuant to the
terms of this Agreement or the applicable Collateral

 

207



--------------------------------------------------------------------------------



 



Document), in each case without the prior consent of Requisite Lenders (or, if
required pursuant to subsection 10.6, all Lenders); provided further, however,
that, without further written consent or authorization from Lenders, the
Administrative Agent and the Collateral Agent may (and at the request of a Loan
Party shall) execute any documents or instruments necessary to (i) release any
Subsidiary from the Guaranty to the extent the stock of such Restricted
Subsidiary is sold, transferred or otherwise disposed of in a transaction
permitted under this Agreement or otherwise consented to by the Lenders in
accordance with subsection 10.6 and (ii) release any Lien encumbering any item
of Collateral that is the subject of a sale or other disposition of assets
permitted by this Agreement or any other Indebtedness secured by a Permitted
Lien or pursuant to any intercreditor arrangement entered into by the
Administrative Agent and an agent or lender under a FF&E Facility pursuant to
the terms hereof or to which the Lenders have otherwise consented in accordance
with subsection 10.6. In addition, in connection with the entering into of any
such intercreditor arrangement between the Administrative Agent and an agent or
lender under a FF&E Facility, the Administrative Agent and the Collateral Agent
may, without the consent of the Lenders (other than such consent, if any, as may
otherwise be required to enter into such FF&E Facility or intercreditor
agreement) enter into such modifications to the Collateral Documents as are
necessary to grant Liens on Specified FF&E in favor of the lenders under the
relevant FF&E Facility to the extent such Liens are permitted hereunder, and to
otherwise carry out the intent of this Agreement in relation to such Liens. In
connection with any disposition or release of any Collateral pursuant to the
terms of any Loan Document, at the Borrower’s request and expense, the
Collateral Agent shall (without recourse and without any representation or
warranty) execute and deliver to the Borrower such documents (including UCC-3
termination statements) as the Borrower may reasonably request to evidence or
effect such disposition or release. Anything contained in any of the Loan
Documents to the contrary notwithstanding, the Borrower, the Collateral Agent
and each Lender hereby agree that (X) no Lender shall have any right
individually to realize upon any of the Collateral under any Collateral
Document, it being understood and agreed that all powers, rights and remedies
under the Collateral Documents, the Assignment of Reinsurances and each Guaranty
may be exercised solely by the Collateral Agent for the benefit of Lenders in
accordance with the terms thereof, and (Y) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale,
the Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and the Collateral Agent, as agent for and
representative of Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Collateral Agent
at such sale.
9.7 Intercreditor Agreements and Depository Agreement.
Each Lender hereby further authorizes the Administrative Agent and the
Collateral Agent, on behalf of and for the benefit of Lenders, to enter into the
Depository Agreement, the Collateral Agency Agreement, the intercreditor
agreement contemplated by subsection 4.1B(xix) (including any amendment thereto
contemplated by subsection 7.21) and intercreditor agreements with any holders
of any secured Indebtedness permitted to be incurred hereunder (including under
subsection 7.1(xv) and (xvi)) or otherwise consented to by the Lenders in
accordance with subsection 10.6, and each Lender agrees to be bound by the terms
of the Depository Agreement, the Collateral Agency Agreement and each such
intercreditor agreement.

 

208



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Administrative Agent shall not enter into or
consent to any amendment, modification, termination or waiver of any provision
contained in the Depository Agreement or, except as contemplated by the
preceding sentence, any such intercreditor agreement without the prior consent
of Requisite Lenders (or, if such amendment, modification, termination or waiver
would result in a change that under subsection 10.6 would require the consent of
all Lenders, then the prior consent of all Lenders); provided that, the
Administrative Agent may waive the conditions herein and in the Depository
Agreement sections set forth on Schedule 9.7, in each case without obtaining the
prior consent of Requisite Lenders, so long as (a) the waiver of such condition
could not reasonably be expected, in the reasonable judgment of the
Administrative Agent, to have a materially adverse effect on the Lenders, and
(b) substantially concurrently with the waiver of any such condition, the
Administrative Agent shall deliver a notice to each Lender advising of such
waiver and setting forth the specific condition being waived.
Section 10. Miscellaneous.
10.1 Assignments and Participations in Loans.
A. General. Subject to subsection 10.1B, each Lender shall have the right at any
time to (i) sell, assign or transfer to any Eligible Assignee, or (ii) sell
participations to any Eligible Assignee or any other Person (and in the case of
any other Person, with the approval of the Borrower) in, all or any part of its
Commitments or any Loan or Loans made by it or its Letters of Credit or
participations therein or any other interest herein or in any other Obligations
owed to it; provided that no such sale, assignment or transfer described in
clause (i) above shall be effective unless and until an Assignment Agreement or
Settlement Confirmation effecting such sale, assignment or transfer shall have
been accepted by the Administrative Agent and recorded in the Register as
provided in subsection 10.1B(ii) and provided, further that no such sale,
assignment, transfer or participation of any Letter of Credit or any
participation therein may be made separately from a sale, assignment, transfer
or participation of a corresponding interest in the Commitment and the Loans of
the Lender effecting such sale, assignment, transfer or participation. Except as
otherwise provided in this subsection 10.1, no Lender shall, as between the
Borrower and such Lender, be relieved of any of its obligations hereunder as a
result of any sale, assignment or transfer of, or any granting of participations
in, all or any part of its Commitments or the Loans, the Letters of Credit or
participations therein, or the other Obligations owed to such Lender; and
provided further, that any such Eligible Assignee shall have complied with the
requirements of subsection 2.7 including subsection 2.7(B)(iii), and provided
further that the Eligible Assignee shall not be entitled to claim an amount in
excess of that which would be payable to or for the account of the transferring
Lender as of the effective date of any such sale, assignment or transfer in
respect of Included Taxes pursuant to subsection 2.7B (but without prejudice to
the right of any Lender or Affiliate to later assert any obligation of the
Borrower under this Agreement with respect to any such Included Taxes occurring
after the date of such sale, assignment or transfer).

 

209



--------------------------------------------------------------------------------



 



B. Assignments.
(i) Amounts and Terms of Assignments. Each Commitment, Loan, Letter of Credit or
participation therein, or other Obligation may in whole or in part (a) be
assigned, in any amount to an Eligible Assignee that is a Lender, or an
Affiliate of a Lender or another Lender or an Approved Fund, or may be pledged
by a Lender in support of its obligations to such pledgee (without releasing the
pledging Lender from any of its obligations hereunder), provided that the
provisions of this clause (a) shall not apply to any Affiliate of the Borrower
to the extent that such Affiliate becomes a Lender as a result of the provisions
of subsection 10.1I, (b) be assigned in an aggregate amount of not less than
$1,000,000 (or such lesser amount if contemporaneous assignments approved by
Administrative Agent in its sole discretion aggregating not less than $1,000,000
are being made by one or more Eligible Assignees (other than Affiliates of the
Borrower) which are Affiliates, provided that related Approved Funds shall be
treated as one assignor or assignee in determining compliance with such minimum
assignment amount) to any other Eligible Assignee that is not at such time a
Lender, an Affiliate of a Lender or an Approved Fund of a Lender with the giving
of notice to the Borrower and the Administrative Agent; provided that if any
assignment permitted by this clause (b) relates to (i) TLF I Commitments or TLF
II Commitments (but not TLF I Loans or TLF II Loans) or (ii) Revolving Loans or
Revolving Loan Commitments, then the Borrower shall have provided prior consent
to such assignment, such consent not to be unreasonably conditioned, withheld or
delayed and to be deemed given unless the Borrower has notified the assigning
Lender of its objection to such proposed transfer within five (5) Business Days
after its receipt of a request for such consent or (c) with respect to
assignments of Term Loans to Affiliates of the Borrower pursuant to and in
accordance with the terms and conditions of subsection 10.1I, be assigned in an
aggregate amount of not less than the amount specified in subsection 10.1I(ii)
with the giving of prompt notice to the Administrative Agent. To the extent of
any such assignment in accordance with clause (a), (b) and (c) above, the
assigning Lender shall be relieved of its obligations with respect to its
Commitments, Loans, Letters of Credit or participations therein, or other
Obligations or the portion thereof so assigned. The assignor or assignee to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment Agreement, together with
a processing and recordation fee of $2,000 in respect of assignments, and in
each case such documentation or other information, if any, with respect to
Included Taxes as the assignee under such Assignment Agreement may be required
to deliver to the Administrative Agent pursuant to subsection 2.7B(iii)(a);
provided, however, only one such fee shall be payable in connection with
simultaneous assignments to or by two or more related Approved Funds, and in the
event that the Administrative Agent, in its sole discretion, determines that the
Term Loans after the TLF II Commitment Termination Date may be settled through a
Settlement Service (defined below) pursuant to subsection 10.1C, only a written
or electronic confirmation of such assignment issued by a Settlement Service (a
“Settlement Confirmation”) shall be delivered with respect to assignments
settled through the Settlement Service. Upon such execution, delivery,
acceptance and recordation, from and after the Assignment Effective Date,
(y) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder (provided, that with regard to assignments occurring after the
termination of syndication (as set forth in that certain Commitment Letter,
dated as of January 12, 2010, among the Arrangers, the Sponsor and

 

210



--------------------------------------------------------------------------------



 



the Borrower), no assignee, including an assignee that is already a Lender
hereunder at the time of the assignment, shall be entitled to receive any
greater amount pursuant to Section 2.7B(ii)(c) hereof with respect to the
assigned interest than that to which the assignor would have been entitled to
receive had no such assignment occurred) and (z) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 10.10B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement or, if applicable, Settlement Confirmation covering all
or the remaining portion of an assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto; provided that,
anything contained in any of the Loan Documents to the contrary notwithstanding,
if such Lender is the Issuing Lender with respect to any outstanding Letters of
Credit such Lender shall continue to have all rights and obligations of an
Issuing Lender with respect to such Letters of Credit until the cancellation or
expiration of such Letters of Credit and the reimbursement of any amounts drawn
thereunder). The Commitments hereunder shall be modified to reflect the
Commitment of such assignee and any remaining Commitment of such assigning
Lender and, if any such assignment occurs after the issuance of Notes hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Notes to the
Administrative Agent for cancellation, and thereupon new Notes shall be issued
to the assignee and to the assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding Loans, as the case may be, of the
assignee and the assigning Lender.
(ii) Acceptance by the Administrative Agent; Recordation in Register. Upon its
receipt of (x) an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee or Eligible Affiliate
Purchaser, or (y) if applicable, a Settlement Confirmation representing that the
assignee is an Eligible Assignee, together with the processing and recordation
fee referred to in subsection 10.1B(i) if applicable, and any forms,
certificates or other evidence with respect to income tax withholding matters
that such assignee may be required to deliver to the Administrative Agent
pursuant to subsection 2.7(B)(iii)(a), the Administrative Agent shall, if the
Administrative Agent has consented to the assignment evidenced thereby (to the
extent such consent is required pursuant to subsection 10.1B(i)), (a) accept
such Assignment Agreement or, if applicable, Settlement Confirmation by
executing a counterpart thereof as provided therein (which acceptance shall
evidence any required consent of the Administrative Agent to such assignment),
(b) record the information contained therein in the Register (on the same
Business Day as it is received if received by 12:00 noon (Eastern time) and on
the following Business Day if received after such time) and (c) give prompt
notice thereof to the Borrower. The Administrative Agent shall maintain a copy
of each Assignment Agreement and, if applicable, Settlement Confirmation
delivered to and accepted by it as provided in this subsection 10.1B(ii). The
date of such execution of a counterpart or recordation of a transfer shall be
referred to herein as the “Assignment Effective Date”.

 

211



--------------------------------------------------------------------------------



 



C. Settlement Service Mechanics. Except for assignments of Term Loans pursuant
to and in accordance with the terms and conditions of subsection 10.1I, the
Administrative Agent has the right, but not the obligation, to effectuate
assignments of Term Loans on or after the TLF II Commitment Termination Date via
an electronic settlement system acceptable to the Administrative Agent as
designated in writing from time to time to the Lenders by the Administrative
Agent (the “Settlement Service”). At any time when the Administrative Agent
elects, in its sole discretion, to implement such Settlement Service, each such
assignment shall be effected by the assigning Lender and proposed assignee
pursuant to the procedures then in effect under the Settlement Service, which
procedures shall be consistent with the other provisions of this Section 10.1.
Each assignor Lender and proposed assignee shall comply with the requirements of
the Settlement Service in connection with effecting any transfer of Loans
pursuant to the Settlement Service. The Administrative Agent’s and the
Borrower’s consent shall be deemed to have been granted to the extent required
pursuant to Section 10.1B(i) with respect to any transfer effected through the
Settlement Service. Assignments and assumptions of Term Loans, as the case may
be, shall be effected by such manual execution until the Administrative Agent
notifies Lenders of the Settlement Service as set forth herein. Assignments and
assumptions of Revolving Loans and Revolving Loan Commitments shall only be
effected by manual execution and delivery to the Administrative Agent of an
Assignment Agreement at all times. Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date.
Notwithstanding anything herein or in any Assignment Agreement to the contrary
and so long as no Potential Event of Default or Event of Default has occurred
and is continuing, payments in respect of the settlement of an assignment of any
Term Loans, as the case may be, during periods when assignments may be settled
through a Settlement Service (but not any Revolving Loan or Revolving Loan
Commitment) and with respect to all unpaid interest and commitment fees if any,
which have accrued on such Term Loans whether such interest and commitment fees
accrued before or after the applicable Assignment Effective Date, shall be made
in the manner provided for by the Settlement Service. Any and all fees payable
to the Settlement Service shall be paid by the assigning Lender and/or its
assignee which becomes a Lender hereunder and the Administrative Agent shall
have no responsibility whatsoever for payment thereof.
D. Participations. The holder of any participation, other than an Affiliate or
an Approved Fund of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except action directly affecting (i) the extension of the scheduled final
maturity date or any scheduled date for principal payments under Section 2.4A of
any Loan allocated to such participation, (ii) a reduction of the principal
amount of or the rate of interest payable on any Loan allocated to such
participation or (iii) releasing all or substantially all of the Collateral, and
all amounts payable by the Borrower hereunder (including amounts payable to such
Lender pursuant to subsections 2.6D and 2.7) shall be determined as if such
Lender had not sold such participation. The Borrower and each Lender hereby
acknowledge and agree that, solely for purposes of subsections 10.4 and 10.5,
(a) any participation will give rise to a direct obligation of the Borrower to
the participant and (b) the participant shall be considered to be a “Lender”.

 

212



--------------------------------------------------------------------------------



 



E. Assignments to Federal Reserve Banks and Trustees. In addition to the
assignments and participations permitted under the foregoing provisions of this
subsection 10.1, (i) any Lender may assign and pledge all or any portion of its
Loans, the other Obligations owed to such Lender, and its Notes to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank or (ii) any Lender may pledge all or any portion of
its Loans, Commitments, the other Obligations owed to such Lender, and its
Notes, to its creditors or to its trustee (solely in its capacity as trustee) or
other representative in support of its obligations to such creditor or trustee;
provided that (i) no Lender shall, as between the Borrower and such Lender, be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge and (ii) in no event shall such Federal Reserve Bank or such creditor
or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.
F. Information. Each Lender may furnish any information concerning the Borrower
and its Subsidiaries in the possession of that Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject to subsection 10.20.
G. Representations of Lenders. Each Lender listed on the signature pages hereof
or succeeding to an interest in the Commitments and Loans, as the case may be,
hereby represents and warrants as of the Closing Date, or as of the applicable
Assignment Effective Date, or as of the date of the Joinder Agreement pursuant
to which such Lender becomes a Lender hereunder that (i) it is an Eligible
Assignee or Eligible Affiliate Purchaser; (ii) it has experience and expertise
in the making of and/or investing in loans such as the Loans; and (iii) it will
make its Loans for its own account in the ordinary course and without a view to
distribution of such Loans within the meaning of the Securities Act or the
Exchange Act or other federal or state securities laws (it being understood
that, subject to the provisions of this subsection 10.1, the disposition of such
Loans or any interests therein shall at all times remain within its exclusive
control). Each Lender that becomes a party hereto pursuant to an Assignment
Agreement or, if applicable, a Settlement Confirmation shall be deemed to agree
that the representations and warranties of such Lender contained in Section 2(c)
of such Assignment Agreement or, if applicable, Settlement Confirmation are
incorporated herein by this reference; provided that the Borrower or any
Affiliate of the Borrower that is an Eligible Affiliate Purchaser shall only be
required to make the representations and warranties set forth in clause (i) of
this subsection 10.1G, in addition to all other representations and warranties
of such Affiliate contained in the Auction Assignment Agreement.
H. Subject to Gaming Authorities. Notwithstanding anything to the contrary in
this Section 10.1, the rights of the Lenders to make assignments of, and grant
participations in, any or all of its Commitments or any Loan or Letter of Credit
made or issued by it, or any interest therein, herein or in any other
Obligations owed to any such Lender, shall be subject to the approval of any
applicable Gaming Authorities, to the extent required by law and to the extent
failure to obtain such approval could jeopardize the Gaming License or any other
gaming licenses of the Company or any of its parents or Affiliates.
I. Assignments to Eligible Affiliate Purchasers.
(i) Notwithstanding anything to the contrary contained in this Section 10.1 or
any other provision of any Loan Document, any Eligible Affiliate Purchaser may,
pursuant to an Auction Assignment Agreement, purchase Term Loans solely on the
terms and conditions set forth in this subsection 10.1I and the Outline of
Auction Mechanics attached hereto as Exhibit S, so long as (v) no Potential
Event of Default or Event of Default has occurred and is continuing or would
result therefrom, (w) such Eligible Affiliate Purchaser agrees to, and does in
fact, on each Auction Purchase Effective Date, without receiving any payment or
other consideration from Borrower in exchange therefor (including any accrued
yet unpaid interest that may have been owing in respect of such cancelled Term
Loans) if such Eligible Affiliate Purchaser is an

 

213



--------------------------------------------------------------------------------



 



Affiliate of the Borrower, (1) immediately and irrevocably cancel, forever
discharge and, in the case of an Eligible Affiliate Purchaser that is an
Affiliate of the Borrower, forgive, the Term Loans purchased by and assigned to
it in each Auction Loan Purchase for all purposes and (2) knowingly and
voluntarily waive and relinquish (a) all of its interests, rights and
obligations as the owner of such Term Loans and as a Lender under the Credit
Agreement and the other Loan Documents for all purposes under the Credit
Agreement and the other Loan Documents and (b) any rights it may have to invoke
any such interests, rights and obligations or the provisions of the Credit
Agreement and the other Loan Documents with respect to such Term Loans now or in
the future, (x) such Eligible Affiliate Purchaser purchases the Term Loans that
are the subject of such Auction Loan Purchase by transferring the agreed
purchase price (including any accrued yet unpaid interest owing in respect of
such cancelled Term Loans through but not including the applicable Auction
Purchase Effective Date) directly to each assigning Lender, and (y) such
Eligible Affiliate Purchaser has delivered to each of the Auction Manager and
Borrower a certificate substantially in the form of Exhibit T (the “Auction
Certificate”), dated as of each Auction Purchase Effective Date and signed by a
duly authorized officer of such Eligible Affiliate Purchaser, certifying to the
matters set forth in clauses (v) — (x) above.
(ii) Any Eligible Affiliate Purchaser may provide notice to the Auction Manager
in the form of an Offer Document that it wishes to make one or more offers
(each, an “Offer”) to Lenders to purchase outstanding Term Loans, with such
Offer to be effected pursuant to Auction Assignment Agreements. Such Eligible
Affiliate Purchaser shall have the right to purchase the Term Loans at a
purchase price determined in accordance with the terms set forth in such Offer
Document; provided that the aggregate stated principal amount of all Term Loans
for which Offers are made in any Offer Document shall not be less than
$25,000,000; provided, further, that the aggregate stated principal amount of
all Term Loans assigned to any Eligible Affiliate Purchaser by a Lender pursuant
to this subsection 10.1I(ii) in response to the Offers contained in a single
Offer Document shall not be less than $1,000,000 in the aggregate for all
tranches of Term Loans Offered by such Lender in such Offer Document, which
amount shall be reduced to the extent necessary to reflect (1) the fact that
such assignment includes all Term Loans held by the assigning Lender and (2) the
proration of such Term Loans offered by the assigning Lender in the event a pro
rata allocation is made as contemplated in the Offer Document.
(iii) In connection with any assignment pursuant to this subsection 10.1I, each
of the assigning Lenders, on the one hand, and the Eligible Affiliate Purchaser,
on the other hand, shall acknowledge and agree that, as of the Auction Purchase
Effective Date, (A) each Auction Loan Purchase to which it is a party and the
assignment related thereto are being made pursuant to and in accordance with the
terms and conditions of this subsection 10.1I, (B) the other party to the
Auction

 

214



--------------------------------------------------------------------------------



 



Assignment Agreement currently may have, and later may come into possession of,
information regarding the Loan Documents or the Loan Parties that is not known
to it and that may be material to a decision to participate in any Auction Loan
Purchase or enter into the Auction Assignment Agreement or any of the
transactions contemplated thereby (the “Excluded Information”), (C) it has
independently and without reliance on the other party to the Auction Assignment
Agreement made its own analysis and determined to enter into the Auction
Assignment Agreement and to consummate the transactions contemplated thereby
notwithstanding its lack of knowledge of the Excluded Information and (D) the
other party shall have no liability to it, and it hereby (to the extent
permitted by law) waives and releases any claims it may have against the other
party (under applicable laws or otherwise) with respect to the nondisclosure of
the Excluded Information; provided that the Excluded Information shall not and
does not affect the truth or accuracy of the representations or warranties of
such other party contained in the Standard Terms and Conditions set forth in
each of the Auction Assignment Agreements. Each of the assigning Lenders, on the
one hand, and the Eligible Affiliate Purchaser, on the other hand, shall further
acknowledge that the Excluded Information may not be available to Administrative
Agent, the Auction Manager, the other Agents or the Lenders.
(iv) By submitting an Offer Document, an Eligible Affiliate Purchaser shall
acknowledge and agree that it will make payment of the purchase price for the
purchased Term Loans, as may be accepted for payment pursuant to the Offer
Document, directly to the assigning Lender in accordance with the terms of the
Offer Document.
(v) On each Auction Purchase Effective Date, the Eligible Affiliate Purchaser
shall without receiving any payment or other consideration from Borrower in
exchange therefor (including any accrued yet unpaid interest that may have been
owing in respect of such cancelled Term Loans), (i) immediately and irrevocably
cancel, forever discharge and, in the case of an Eligible Affiliate Purchaser
that is an Affiliate of the Borrower, forgive, the Term Loans purchased by and
assigned to it in each Auction Loan Purchase for all purposes and (ii) knowingly
and voluntarily waive and relinquish (y) all of its interests, rights and
obligations as the owner of such Term Loans and as a Lender under the Credit
Agreement and the other Loan Documents for all purposes under the Credit
Agreement and the other Loan Documents and (z) any rights it may have to invoke
any such interests, rights and obligations or the provisions of the Credit
Agreement and the other Loan Documents with respect to such Term Loans now or in
the future. Such Eligible Affiliate Purchaser shall further acknowledge and
agree that the cancellation of the Term Loans purchased by and assigned to it in
each Auction Loan Purchase is an essential term of, and condition to, each
Auction Loan Purchase and the assignment by the assigning Lenders of any Term
Loans to such Eligible Affiliate Purchaser.
(vi) Assignment of any Auction Loan Purchases shall be effective upon receipt by
the Auction Manager of a fully executed Auction Assignment Agreement effecting
the assignment thereof and upon receipt by Administrative Agent of a copy
thereof for recording in the Register. Each assignment shall be recorded in the
Register by Administrative Agent on the Business Day the Auction Assignment
Agreement is received by the Auction Manager, if received by 1:00 p.m. (New York
City time), and on the following Business Day if received after such time.
Prompt notice thereof shall be provided to such Eligible Affiliate Purchaser and
a copy of such Auction Assignment Agreement shall be retained by Administrative
Agent. The date of such recordation of a transfer shall be referred to herein as
the “Auction Purchase Effective Date.”

 

215



--------------------------------------------------------------------------------



 



(vii) Each of the assigning Lenders and the Eligible Affiliate Purchaser shall
acknowledge and agree that, in addition to the purchase price of the purchased
Term Loans that has been agreed between such assigning Lender and such Eligible
Affiliate Purchaser, such Eligible Affiliate Purchaser shall pay directly to
such assigning Lender all unpaid interest, if any, accrued on the purchased Term
Loans to but excluding the Auction Purchase Effective Date applicable thereto.
No interest shall accrue or be payable on such purchased Term Loans from and
after the Auction Purchase Effective Date and any Term Loans owned by such
Eligible Affiliate Purchaser shall immediately upon receipt of such Term Loans
by such Eligible Affiliate Purchaser, without further action by any Person, be
deemed cancelled and no longer outstanding for all purposes of this Agreement
and all other Loan Documents (notwithstanding any provisions herein or therein
to the contrary), including, without limitation, (w) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Loan Document (including with respect to accrued interest), (x) the making of
any request, demand, authorization, direction, notice, consent or waiver under
this Agreement or any other Loan Document, (y) the providing of any rights to
such Eligible Affiliate Purchaser in its capacity as a Lender under this
Agreement or any other Loan Document or (z) the determination of Requisite
Lenders, or for any similar or related purpose, under this Agreement or any
other Loan Document, and no such purchased Term Loan may be further assigned,
transferred, contributed, conveyed or resold by such Eligible Affiliate
Purchaser. Without limiting the foregoing, such Eligible Affiliate Purchaser (in
its capacity as an Eligible Affiliate Purchaser) shall not, after the
consummation of the transactions contemplated by the Auction Assignment
Agreement, have or be entitled to any of the rights set forth in subsections
10.1B and 10.1D. Each of the Borrower and the Eligible Affiliate Purchaser shall
expressly consent to the provisions of this paragraph.
(viii) For the avoidance of doubt, failure by the Eligible Affiliate Purchaser
to make any payment to a Lender required by an Auction Assignment Agreement
permitted by this subsection 10.I shall not constitute an Event of Default under
subsection 8.3. For the avoidance of doubt, any extinguishment of any part of
the Term Loans shall not affect any amendment or waiver which prior to such
extinguishment had been approved by or on behalf of the Requisite Lenders in
accordance with this Agreement.
(ix) The provisions of this subsection 10.1I shall not require any Eligible
Affiliate Purchaser to undertake or consummate any Offer; provided that to the
extent an Eligible Affiliate Purchaser undertakes to consummate any Offer, it
shall, subject to the preceding conditions and the terms and conditions
contained in the applicable Offer, purchase (and take all the necessary steps
required herein to purchase) the principal amount of all validly tendered Term
Loans at a price not to exceed the Applicable Threshold Price and in an
aggregate amount up to the Maximum Offer Amount; provided, further, that to the
extent no Lenders have validly tendered any Term Loans requested in an Offer or
as otherwise agreed to by the Auction Manager, in its sole discretion, such
Eligible Affiliate Purchaser may revoke, withdraw or amend the Offer for such
Term Loans at least 24 hours before the Expiration Time. In addition, such
Eligible Affiliate Purchaser may extend the Expiration Time of an Offer at least
24 hours before the Expiration Time, provided, however, that only one extension
per Offer shall be permitted, which shall be for a period not exceeding five
Business Days. Furthermore, if such Eligible Affiliate Purchaser has amended an
Offer, the Auction Manager shall have the discretion to extend the applicable
Expiration Time, upon notification to such Eligible Affiliate Purchaser, for an
additional period to afford all Lenders the necessary time to consider such
amendments.

 

216



--------------------------------------------------------------------------------



 



(x) All Term Loans assigned to an Eligible Affiliate Purchaser shall be, as set
forth above, immediately cancelled and, therefore, no Term Loans assigned to
such Eligible Affiliate Purchaser pursuant to and in accordance with the terms
and conditions of this subsection 10.1I may be further assigned, transferred,
contributed, conveyed or resold by such Eligible Affiliate Purchaser.
10.2 Expenses.
Whether or not the transactions contemplated hereby shall be consummated, the
Borrower agrees to pay promptly (i) all the actual and reasonable costs and
expenses of preparation of the Loan Documents and any consents, amendments,
waivers or other modifications thereto; (ii) all the costs of furnishing all
opinions by counsel for the Loan Parties (including any opinions requested by
Lenders as to any legal matters arising hereunder) and of the Borrower’s and any
Loan Party’s performance of and compliance with all agreements and conditions on
their part to be performed or complied with under this Agreement and the other
Loan Documents including with respect to confirming compliance with
environmental, insurance and solvency requirements; (iii) the reasonable fees,
expenses and disbursements of counsel to the Arrangers, the Administrative
Agent, the Collateral Agent and the Co-Syndication Agents in connection with the
negotiation, preparation, execution and administration of the Loan Documents
(subject to the terms of the separate letter outlining the payment of legal fees
and costs and expenses) and the reasonable legal, engineering and other fees,
expenses and disbursements of counsel to the Administrative Agent and the
Collateral Agent in connection with any consents, amendments, waivers or other
modifications to any Loan Documents (whether or not effective or executed) and
any other documents or matters requested by the Borrower; (iv) all the actual
costs and reasonable expenses of creating and perfecting Liens in favor of the
Collateral Agent on behalf of Lenders pursuant to any Collateral Document,
including filing and recording fees, expenses and taxes, stamp or documentary
taxes, search fees, and reasonable fees, expenses and disbursements of counsel
to the Agents and of counsel providing any opinions that the Administrative
Agent, Collateral Agent or Requisite Lenders may request in respect of the
Collateral Documents or the Liens created pursuant thereto; (v) all the actual
costs and reasonable expenses (including the reasonable fees, expenses and
disbursements of any auditors, accountants or appraisers and any environmental
or other consultants, advisors and agents employed or retained by the
Administrative Agent, Collateral Agent or their respective counsel) of obtaining
and reviewing any appraisals provided for under any Loan Documents, any
environmental audits or reports provided for under subsection 6.7D; (vi) all the
actual and reasonable costs and expenses incurred in the custody or preservation
of any of the Collateral; (vii) all other actual and reasonable costs and
expenses incurred by the Agents and the Auction Manager in connection with the
syndication of the Commitments and the negotiation, preparation and execution of
the Loan Documents and any consents, amendments, waivers or other modifications
thereto and the transactions contemplated thereby; and (viii) after the
occurrence of an Event of Default, all costs and expenses, including reasonable
attorneys’ fees and costs of settlement, incurred by the Agents and the Lenders
in enforcing any Obligations of or in collecting any payments due from any Loan
Party or the Sponsor hereunder or under the other Loan Documents by reason of
such Event of Default (including in connection with the sale of, collection
from, or other realization upon any of the Collateral or the enforcement of any
Loan Document) or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or pursuant to any insolvency or bankruptcy proceedings.

 

217



--------------------------------------------------------------------------------



 



10.3 Indemnity; Waivers.
A. In addition to the payment of expenses pursuant to subsection 10.2, whether
or not the transactions contemplated hereby shall be consummated, the Borrower
agrees to defend (subject to the Indemnitee’s selection of counsel after
consultation with the Borrower), indemnify, pay and hold harmless the
Administrative Agent, the Collateral Agent, the Co-Syndication Agents, the
Arrangers and the Lenders and the officers, directors, employees, agents,
sub-agents, trustees, advisors and affiliates of the Administrative Agent, the
Collateral Agent, the Co-Syndication Agents, the Arrangers and the Lenders
(collectively called the “Indemnitees”), from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that the Borrower
shall not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the gross negligence or willful misconduct of that Indemnitee as determined
by a final judgment of a court of competent jurisdiction (but this provision
shall not limit, negate or impair in any way the obligations of any Loan Party
or the Sponsor to all other Indemnitees).
As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) the Confidential
Information Memorandum and other information supplied by the Loan Parties and
the Sponsor, any Operative Documents or the transactions contemplated hereby or
thereby (including Lenders’ agreement to make the Loans hereunder or the use or
intended use of the proceeds thereof or the use or intended use of any thereof,
or any enforcement of any of the Loan Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty), (ii) the statements contained in the engagement or
commitment letter delivered by any Arranger, Agent or Lender to the Borrower
with respect thereto, or (iii) any Environmental Claim or any Hazardous
Materials Activity relating to or arising from, directly or indirectly, any past
or present activity, operation, land ownership, or practice of the Borrower or
any of its Subsidiaries.

 

218



--------------------------------------------------------------------------------



 



To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3A may be unenforceable in whole or in part
because they are violative of any law or public policy, the Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
B. To the extent permitted by applicable law, no Loan Party shall assert, and
the Borrower (on its own behalf and on behalf of the other Loan Parties) hereby
waives, any claim against each Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and the Borrower (on its own behalf and on
behalf of the other Loan Parties) hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.
10.4 Set-Off; Security Interest in Deposit Accounts.
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default each Lender is hereby authorized by the
Borrower at any time or from time to time, without notice to the Borrower or to
any other Person, any such notice being hereby expressly waived, to set off and
to appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts and any other Indebtedness at any time held or
owing by that Lender to or for the credit or the account of the Borrower against
and on account of the obligations and liabilities of the Borrower to that Lender
under this Agreement, the Letters of Credit and participations therein and the
other Loan Documents, including all claims of any nature or description arising
out of or connected with this Agreement, the Letters of Credit and
participations therein or any other Loan Document, irrespective of whether or
not (i) that Lender shall have made any demand hereunder or (ii) the principal
of or the interest on the Loans or any amounts in respect of the Letters of
Credit or any other amounts due hereunder shall have become due and payable
pursuant to Section 8 and although said obligations and liabilities, or any of
them, may be contingent or unmatured. The Borrower hereby further grants to the
Collateral Agent and each Lender a security interest in all deposits and
accounts (other than any trust accounts) maintained with the Collateral Agent or
such Lender as security for the Obligations.

 

219



--------------------------------------------------------------------------------



 



10.5 Ratable Sharing.
The Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms of this Agreement), by realization upon security,
through the exercise of any right of set-off or banker’s Lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to that Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (i) notify the
Administrative Agent and each other Lender of the receipt of such payment and
(ii) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided that if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of the Borrower or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. The Borrower expressly consents to the
foregoing arrangement and agree that any holder of a participation so purchased
may exercise any and all rights of banker’s Lien, set-off or counterclaim with
respect to any and all monies owing by the Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder. The provisions of this subsection 10.5 shall not be
construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the terms of this Agreement (including,
without limitation, the application of funds arising from the existence of a
Defaulting Lender), (y) the application of cash collateral provided for in the
proviso in subsection 3.1A(v) or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, including pursuant to subsection 10.1I.
10.6 Amendments and Waivers.
A. Subject to the proviso clause of the second sentence of subsection 9.7, no
amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes or other Loan Documents (other than the Contract
Consents), and no consent to any departure by the Loan Parties or the Sponsor
therefrom, shall in any event be effective without the written concurrence of
Requisite Lenders (or the Co-Syndication Agents or the Administrative Agent only
if this Agreement or such Loan Document expressly so provides); provided:
(i) that no amendment, modification, termination, waiver or consent shall,
unless approved in writing and signed by the Borrower and each Lender that would
be directly affected thereby, do any of the following: (a) reduce or forgive the
principal of, or interest on, the Loans or any fees hereunder (other than any
waiver of any increase in the interest rate applicable to any of the Loans
pursuant to subsection 2.2E); (b) unless expressly permitted by any Loan
Document, permit any Loan Party or the Sponsor to assign or delegate any of its
rights or Obligations under the Loan Documents; (c) change in any manner the
definition of “Pro Rata Share” or the definition of “Requisite Lenders” (it
being understood that, with the consent of the Requisite Lenders, additional
extensions of credit pursuant to this Agreement may be included in “Pro Rata
Share” and “Requisite Lenders” on substantially the same terms as the Term Loan
Commitments and the Term Loans and

 

220



--------------------------------------------------------------------------------



 



the Revolving Loan Commitments and the Revolving Loans); (d) change in any
manner any provision of this Agreement which, by its terms, expressly requires
the approval or concurrence of all Lenders; (e) postpone any date fixed for the
payment in respect of principal of, or interest on, the Loans or any fees
hereunder; (f) release any Lien granted in favor of the Collateral Agent, 25% or
more in fair market value of the Collateral other than in accordance with the
terms of the Loan Documents (it being understood that the granting of additional
Liens on Collateral is not a release of a Lien on such Collateral); (g) release
any Guarantor from its obligations under the Guaranty, other than in accordance
with the terms of the Loan Documents; (h) change in any manner the provisions
contained in subsections 9.1, 10.5, 10.6 or 2.4C(iii); or (i) change in any
manner the provisions contained in subsection 4.1 or, in the case of any Credit
Extension on the Initial Borrowing Date only, subsection 4.2; provided that, for
the avoidance of doubt, all Lenders shall be deemed directly affected thereby
with respect to any amendment, modification, termination or waiver described in
clauses (c) and (i);
(ii) that subject to clause (i) above and clause (iii) below, no amendment,
modification, termination, waiver or consent shall, unless approved in writing
and signed by the Borrower and the Requisite Class Lenders of each Class, do any
of the following: alter the required application of any repayments or
prepayments as between Facilities pursuant to Section 2.4 without the consent of
the Requisite Class Lenders of each Facility which is being allocated a lesser
repayment or prepayment as a result thereof (provided, the Requisite Lenders may
waive, in whole or in part, any prepayment so long as the application, as
between Facilities, of any portion of such prepayment which is still required to
be made is not altered); or amend the definition of “Requisite Class Lenders”
(provided, with the consent of the Requisite Lenders, additional extensions of
credit pursuant hereto may be included in the determination of such “Requisite
Class Lenders” on substantially the same basis as the Term Loan Commitments, the
Term Loans, the Revolving Commitments and the Revolving Loans are included on
the Closing Date);
(iii) that any such amendment, modification, termination, waiver or consent
which increases the amount of the Commitment for any Lender shall be effective
only if evidenced by a writing signed by or on behalf of such Lender; and
(iv) that any release of Liens on Collateral granted to the Collateral Agent
with respect to less than 25% in fair market value of the Collateral shall only
require the consent of the Requisite Lenders and the Collateral Agent.

 

221



--------------------------------------------------------------------------------



 



B. In addition, (i) except as set forth in subsection 10.6A(i), any amendment,
modification, termination or waiver of any of the provisions contained in
Section 4 shall be effective only if evidenced by a writing signed by or on
behalf of the Administrative Agent and the Requisite Lenders, (ii) no amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the Lender which is the holder of
that Note except that to the extent such amendment, modification, termination or
waiver would not otherwise require the consent of all Lenders, only the holder
of such Note or Notes up to the amount constituting Requisite Lenders shall be
required hereunder, (iii) no amendment, modification, termination or waiver of
any provision of Section 9 or of any other provision of this Agreement which, by
its terms, expressly requires the approval or concurrence of the Administrative
Agent shall be effective without the written concurrence of the Administrative
Agent, (iv) no amendment, modification, termination or waiver of any provision
hereof relating to the Swing Line Loans shall be effective without the written
concurrence of the Swing Line Lender, (v) no amendment, modification,
termination or waiver of any provision hereof relating to the Multi-Use Sublimit
shall be effective without the written concurrence of the Swing Line Lender and
the Issuing Lenders, and (vi) no amendment, modification, termination or waiver
of subsections 10.2 and 10.3 and this subsection 10.6 directly affecting any
Arranger or Co-Syndication Agent shall be effective without the written
concurrence of such Arranger or Co-Syndication Agent.
C. The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this subsection 10.6 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by the Borrower, on the Borrower.
D. Notwithstanding the foregoing, if any Lender does not agree to any amendment
hereunder requiring the consent of all Lenders and consented to by Lenders
having or holding at least a majority of the sum of the aggregate Loans and
unused Commitment of all Lenders, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in subsection 10.1, including as a condition
precedent to such assignment, (i) Administrative Agent’s consent to the assignee
unless not otherwise required by subsection 10.1 and (ii) payment by the
Borrower of the registration fee set forth in subsection 10.1B(i), if
applicable), all such Lender’s interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) such
Lender shall have received irrevocable payment in full in cash of an amount
equal to the outstanding principal of its Loans (or such lesser amount as agreed
to by such Lender), accrued interest thereon, and accrued fees and all other
Obligations and other amounts payable to it hereunder (including amounts payable
pursuant to subsection 2.6D) from the assignee or the Borrower and (ii) such
assignment (together with any other assignments pursuant to this subsection
10.6D or otherwise) will result in such amendment being approved.

 

222



--------------------------------------------------------------------------------



 



10.7 Certain Matters Affecting Lenders.
(a) If (i) the Nevada Gaming Authority shall determine that any Lender does not
meet suitability standards prescribed under the Nevada Gaming Regulations or
(ii) any other gaming authority with jurisdiction over the gaming business of
the Company shall determine that any Lender does not meet its suitability
standards (in any such case, a “Former Lender”), the Administrative Agent or the
Borrower shall have the right (but not the duty) to designate bank(s) or other
financial institution(s) (in each case, a “Substitute Lender”) which may be any
Lender or Lenders or any other Eligible Assignee (including an Affiliate of the
Company that qualifies as an Eligible Assignee, and subject to the prohibition
on voting rights established in the definition thereof) that agree to become a
Substitute Lender and to assume the rights and obligations of the Former Lender,
subject to receipt by the Administrative Agent of evidence that such Substitute
Lender is an Eligible Assignee. The Substitute Lender shall assume the rights
and obligations of the Former Lender under this Agreement. The Borrower shall
bear the costs and expenses of any Lender required by any Nevada Gaming
Authority to file an application for a finding of suitability in connection with
the investigation of an application by the Company for a license to operate a
gaming establishment, in connection with such application for a finding of
suitability.
(b) Notwithstanding the provisions of subsection 10.7(a) or any other provision
hereof, if any Lender becomes a Former Lender, and if the Administrative Agent
or the Borrower fail to find a Substitute Lender pursuant to subsection 10.7(a)
within any time period specified by the appropriate gaming authority for the
withdrawal of a Former Lender (the “Withdrawal Period”), the Borrower shall
immediately prepay in full the outstanding principal amount of Loans made by
such Former Lender, together with accrued interest thereon to the earlier of
(x) the date of payment or (y) the last day of any Withdrawal Period.
10.8 Independence of Covenants.
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.
10.9 Notices.
A. Notices Generally. Any notice or other communication herein required or
permitted to be given to the Sponsor or a Loan Party, Collateral Agent,
Administrative Agent or Lender, shall be sent to such Person’s address as set
forth on Schedule 10.9 or in any other relevant Loan Document, and in the case
of any Lender, the address as indicated on Schedule 10.9 or otherwise indicated
to Administrative Agent in writing. Each notice hereunder shall be in writing
and may be personally served or sent by telefacsimile (except for any notices
sent to a Loan Party or the Administrative Agent) or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed; provided, any such notice or
other communication shall at the request of Administrative Agent be provided to
any sub-agent appointed pursuant to subsection 9.2F hereto as designated by
Administrative Agent from time to time.

 

223



--------------------------------------------------------------------------------



 



B. Electronic Communications.
(i) Subject to subsection 10.20, notices and other communications to the Agents
and Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and secure Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuing Lender pursuant to Section 2
if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(ii) Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.
(iii) Any Approved Electronic Communications are provided “as is” and “as
available”. None of the Agents nor any of their respective officers, directors,
employees, agents, advisors or representatives (the “Agent Affiliates”) warrant
the accuracy, adequacy, or completeness of the Approved Electronic
Communications and each expressly disclaims liability for errors or omissions in
the Approved Electronic Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects is made by the Agent Affiliates in connection with
the Approved Electronic Communications.

 

224



--------------------------------------------------------------------------------



 



(iv) Each Loan Party, each Lender, the Issuing Lender and each Agent agrees that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications in accordance with Administrative Agent’s customary
document retention procedures and policies.
Any notice given under or in connection with any Loan Document must be in
English or accompanied by an English translation. All other documents provided
under or in connection with any Loan Document must be in English or, if not in
English, and if so required by the relevant Agent, accompanied by a certified
English translation and, in this case, except with respect to the Foreign
Security Agreements, the English translation shall prevail unless the document
is a constitutional, statutory or other official document.
10.10 Survival of Representations, Warranties and Agreements.
A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.
B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of the Borrower set forth in subsections 2.6D, 2.7, 3.6, 10.2,
10.3, 10.4, 10.18, 10.19 and 10.25 and the agreements of Lenders set forth in
subsections 9.2C, 9.4, 10.5, 10.19 and 10.20 shall survive the payment of the
Loans and the reimbursement of any amounts drawn thereunder, and the termination
of this Agreement.
10.11 Failure or Indulgence Not Waiver; Remedies Cumulative.
No failure or delay on the part of the Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
10.12 Marshalling; Payments Set Aside.
Neither the Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of the Borrower or any other party or against or in
payment of any or all of the Obligations. To the extent that the Borrower makes
a payment or payments to the Administrative Agent or Lenders (or to the
Administrative Agent for the benefit of Lenders), or Administrative Agent,
Collateral Agent or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefore or related thereto, shall be
revived and continued in full force and effect as if such payment or payments
had not been made or such enforcement or setoff had not occurred.

 

225



--------------------------------------------------------------------------------



 



10.13 Severability.
In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
10.14 Obligations Several; Independent Nature of Lenders’ Rights.
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments or representations of any other
Lender hereunder. Nothing contained herein or in any other Loan Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement, subject to the
fourth sentence of subsection 9.6 and it shall not be necessary for any Lender
to be joined as an additional party in any proceeding for such purpose.
10.15 Headings.
Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
10.16 Applicable Law.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.
10.17 Successors and Assigns.
This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lenders (it being understood that Lenders’ rights
of assignment are subject to subsection 10.1). Neither the Borrower’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
the Borrower without the prior written consent of all Lenders.
10.18 Consent to Jurisdiction and Service of Process.
A. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE BORROWER ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN THE CONTRACT
CONSENTS), OR ANY OBLIGATIONS THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, THE BORROWER, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

226



--------------------------------------------------------------------------------



 



(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;
(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 10.9 OR TO
ITS AGENT FOR SERVICE OF PROCESS SET FORTH IN SUBSECTION 4.1A(x);
(IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE BORROWER IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT;
(V) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION; AND
(VI) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.18 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
B. Each Loan Party hereby irrevocably appoints Corporate Services Company (the
“Process Agent”), with an office on the date hereof at 80 State Street, Albany,
NY 12207-2543, as its agent to receive on its behalf and on behalf of its
Properties, service of copies of the summons and complaint and any other process
that may be served in any such action or proceeding. No less than five
(5) Business Days prior to the expiration of any such appointment in respect of
any Loan Party, the Borrower shall provide evidence reasonably satisfactory to
the Administrative Agent that such appointment has been renewed or extended.
Service upon the Process Agent shall be deemed to be personal service on the
Loan Parties and shall be legal and binding upon the Loan Parties for all
purposes notwithstanding any failure to mail copies of such legal process to the
Loan Parties, or any failure on the part of the Loan Parties to receive the
same. Nothing herein shall affect the right to serve process in any other

 

227



--------------------------------------------------------------------------------



 



manner permitted by applicable law or any right to bring legal action or
proceedings in any other competent jurisdiction, including judicial or non
judicial foreclosure of real property interests which are part of the
Collateral. The Loan Parties further agree that the aforesaid courts of the
State of New York and of the United States of America for the Southern District
of New York shall have exclusive jurisdiction with respect to any claim or
counterclaim of the Loan Parties based upon the assertion that the rate of
interest charged by or under this Agreement or under the other Loan Documents is
usurious. To the extent permitted by applicable law, the Loan Parties further
irrevocably agree to the service of process of any of the aforementioned courts
in any suit, action or proceeding by the mailing of copies thereof by certified
mail, postage prepaid, return receipt requested, to the Loan Parties at the
addresses referenced in subsection 10.9, such service to be effective upon the
date indicated on the postal receipt returned from the Loan Parties.
10.19 Waiver of Jury Trial.
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.19 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
10.20 Confidentiality.
Each Agent (which term shall for the purposes of this subsection 10.20 include
the Arrangers), and each Lender (which term shall for the purposes of this
subsection 10.20 include the Issuing Lender) shall hold all non-public
information regarding Borrower and its Affiliates and their businesses and
obtained by such Agent or such Lender pursuant to the requirements hereof in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of such nature and in accordance with safe and sound
banking or investment practices, it being understood and agreed by Borrower
that, in any event, the Administrative Agent may disclose such information to
the Lenders and each Agent and each Lender may make

 

228



--------------------------------------------------------------------------------



 



(i) disclosures of such information to other Lenders, each Agent, the other Loan
Parties and the Sponsor, (ii) disclosures of such information to Affiliates of
such Lender to its head office and other branches of such Lender or Agent and to
their respective agents and advisors (and to other Persons authorized by a
Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this subsection
10.20), (iii) disclosures of such information reasonably required by any bona
fide or potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations (provided, such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this subsection 10.20 or other confidentiality
provisions at least as restrictive as this subsection 10.20), (iv) disclosure to
any rating agency when required by it, provided that, prior to any disclosure,
such rating agency shall undertake in writing to preserve the confidentiality of
any confidential information relating to Loan Parties or the Sponsor and their
respective Affiliates received by such rating agency from any Agent or any
Lender, (v) disclosures in connection with the exercise of any remedies
hereunder or under any other Loan Document and (vi) disclosures required or
requested by any governmental agency or representative thereof or by the NAIC or
pursuant to legal or judicial process; provided, to the extent permitted by
applicable law or court order, each Lender and each Agent shall notify Borrower
of any request by any governmental agency or representative thereof (other than
any such request in connection with any examination of the financial condition
or other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information. In addition, each Agent and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents. This subsection
10.20 shall supersede all previous agreements between the parties hereto
relating to the confidentiality of information.
10.21 Usury Savings Clause.
Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Borrower shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Borrower to conform strictly to
any applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Borrower.

 

229



--------------------------------------------------------------------------------



 



10.22 Counterparts; Effectiveness.
This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective as of the date hereof.
10.23 USA Patriot Act.
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.
10.24 Electronic Execution of Assignments.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
10.25 Judgment Currency.
The obligations of the Borrower hereunder and under the other Loan Documents to
make payments in Dollars, in Patacas or in HK Dollars, as the case may be (the
“Obligation Currency”), shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against the
Borrower, any other Loan Party or the Sponsor in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the equivalent in such Obligation Currency of such
amount (determined by the Administrative Agent pursuant to Section 1.4 using the
applicable Exchange Rate with respect to such Obligation Currency), in each
case, as of the date immediately preceding the day on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

 

230



--------------------------------------------------------------------------------



 



If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.
For purposes of determining the Dollar Equivalent, such amounts shall include
any premium and costs payable in connection with the purchase of the Obligation
Currency.
10.26 English.
The English language shall be the only official and recognized language of this
Agreement. If for any reason a translation of this Agreement is required, such
translation shall in the event of any dispute be secondary to the original
English version which shall take precedence.
10.27 Gaming Authorities.
The Arrangers, the Administrative Agent and each Lender agree to cooperate with
the Macau Gaming Authority and any other applicable gaming authorities in
connection with the administration of their regulatory jurisdiction over the
Borrower and its Subsidiaries, including to the extent not inconsistent with the
internal policies of such Lender or Issuing Lender and any applicable legal or
regulatory restrictions the provision of such documents or other information as
may be requested by the Macau Gaming Authority or any other gaming authority
relating to the Arrangers, the Administrative Agent or any of the Lenders, or
the Borrower or any of its Subsidiaries, or to the Loan Documents.
Notwithstanding any other provision of the Agreement, the Borrower expressly
authorizes each Agent and Lender to cooperate with the Macau Gaming Authority
and such other gaming authorities as described above.

 

231



--------------------------------------------------------------------------------



 



10.28 No Fiduciary Duty.
Each Agent, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”), may have economic interests that conflict
with those of the Loan Parties or the Sponsor, their stockholders and/or their
affiliates. The Borrower (on its own behalf and on behalf of the other Loan
Parties) agrees that nothing in the Loan Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and any Loan Party, its
stockholders or its affiliates, on the other. The Borrower (on its own behalf
and on behalf of the other Loan Parties) acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Loan Party, its management, stockholders, creditors or any other Person.
The Borrower (on its own behalf and on behalf of the other Loan Parties)
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. The Borrower (on its own behalf and on behalf of the
other Loan Parties) agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to any Loan Party, in connection with such transaction or the process leading
thereto.
[Signature pages follow]

 

232



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

            BORROWER:

VENETIAN ORIENT LIMITED
      By:   /s/ Steven Craig Jacobs         Name:   Steven Craig Jacobs       
Title:   Director   

                  Notice Address:    
 
                The Venetian Macao Resort Hotel
Executive Offices — L2
Estrada da Baía de N. Senhora da Esperança,
s/n Taipa, Macau    
 
           
 
  Attention:   Luis Mesquita de Melo    
 
      Executive VP, General Counsel    
 
      Sands China Ltd.    
 
  Telephone:   (853) 8118-2588    
 
  Facsimile:   (853) 2888-3381    
 
                With a copy to:    
 
                Las Vegas Sands Corp.
3355 Las Vegas Boulevard South
Las Vegas, NV 89109
Attn: General Counsel and Chief Financial Officer    
 
           
 
  Attention:   Gayle Hyman    
 
  Telephone:   (702) 733-5322    
 
  Facsimile:   (702) 733-5088    

 

 



--------------------------------------------------------------------------------



 



            LENDERS:

THE BANK OF NOVA SCOTIA,
as Administrative Agent
      By:   /s/ Annabella Guo         Name:   Annabella Guo        Title:  
Director   

                  Notice Address:    
 
                The Bank of Nova Scotia, San Francisco Representative Office
580 California Street, 21st Floor
San Francisco, CA 94104    
 
           
 
  Attention:   Alan Pendergast    
 
  Telephone:   (415) 986-1100    
 
  Facsimile:   (415) 397-0791    
 
                With a copy to:    
 
                The Bank of Nova Scotia
c/o GWS Loan Operations
720 King Street West, 2nd Floor
Toronto, Ontario
Canada M5V 2T3    
 
           
 
  Attention:   U.S. Agency Loan Operations    
 
  Facsimile:   (416) 350-5159    

 

2



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender, an Arranger and a Co-Syndication Agent
      By:   /s/ Eric Greenberg         Name:   Eric Greenberg        Title:  
Managing Director   

                  Notice Address:    
 
                Goldman Sachs Lending Partners LLC
c/o Goldman, Sachs & Co.
200 West Street
New York, New York 10004    
 
           
 
  Attention:   Elizabeth Fischer    
 
  Telephone:   (212) 902-1021    
 
  Facsimile:   (212) 902-3000    

 

3



--------------------------------------------------------------------------------



 



            BNP PARIBAS, HONG KONG BRANCH,
as a Lender, an Arranger and a Co-Syndication Agent
      By:   /s/ Mary Hse         Name:   Mary Hse        Title:   Managing
Director, Senior Banker, Coverage            By:   /s/ Didier Leblanc        
Name:   Didier Leblanc        Title:   Head of Loan Syndication, Asia Pacific &
Japan, Structured Finance   

                  Notice Address:    
 
                BNP Paribas, Hong Kong Branch
63/F, Two International Finance Centre
8 Finance Street
Central, Hong Kong    
 
           
 
  Attention:   Mary Hse / Joshua Lau    
 
  Telephone:   (852) 2909 8717 / (852) 2909 8722    
 
  Facsimile:   (852) 2970 0296    

 

4



--------------------------------------------------------------------------------



 



            CITIGROUP GLOBAL MARKETS ASIA LIMITED,
as an Arranger and a Co-Syndication Agent
      By:   /s/ Benjamin Ng         Name:   Benjamin Ng        Title:   Managing
Director   

                  Notice Address:    
 
                Citigroup Global Markets Asia Limited
50th Floor, Citibank Tower
Citibank Plaza, 3 Garden Road
Central, Hong Kong    
 
           
 
  Attention:   William Chu / Ken Tsui    
 
  Telephone:   (852) 2868 8005 / (852) 2868 6339    
 
  Facsimile:   (852) 2868 6355 / (852) 2868 6355    

            CITIBANK, N.A., HONG KONG BRANCH,
as an Arranger and a Co-Syndication Agent
      By:   /s/ Stephen K.K. Li         Name:   Stephen K.K. Li        Title:  
Managing Director   

                  Notice Address:    
 
                Citibank, N.A. Hong Kong Branch
50th Floor, Citibank Tower
Citibank Plaza, 3 Garden Road
Central, Hong Kong    
 
           
 
  Attention:   William Chu / Ken Tsui    
 
  Telephone:   (852) 2868 8005 / (852) 2868 6339    
 
  Facsimile:   (852) 2868 6355 / (852) 2868 6355    

 

 



--------------------------------------------------------------------------------



 



            CITIGROUP GLOBAL MARKETS ASIA LIMITED,
as an Arranger and a Co-Syndication Agent
      By:   /s/ Benjamin Ng         Name:   Benjamin Ng        Title:   Managing
Director   

                  Notice Address:    
 
                Citigroup Global Markets Asia Limited
50th Floor, Citibank Tower
Citibank Plaza, 3 Garden Road
Central, Hong Kong    
 
           
 
  Attention:   William Chu / Ken Tsui    
 
  Telephone:   (852) 2868 8005 / (852) 2868 6339    
 
  Facsimile:   (852) 2868 6355 / (852) 2868 6355    

            CITIBANK, N.A., HONG KONG BRANCH,
as an Arranger and a Co-Syndication Agent
      By:   /s/ Stephen K.K. Li         Name:   Stephen K.K. Li        Title:  
Managing Director   

                  Notice Address:    
 
                Citibank, N.A. Hong Kong Branch
50th Floor, Citibank Tower
Citibank Plaza, 3 Garden Road
Central, Hong Kong    
 
           
 
  Attention:   William Chu / Ken Tsui    
 
  Telephone:   (852) 2868 8005 / (852) 2868 6339    
 
  Facsimile:   (852) 2868 6355 / (852) 2868 6355    

 

2



--------------------------------------------------------------------------------



 



             CITICORP FINANCIAL SERVICES LIMITED,
 as a Lender, an Arranger and a Co-Syndication gent
       By:   /s/ Benjamin Ng         Name:   Benjamin Ng        Title:  
Managing Director   

                  Notice Address:    
 
                Citigroup Global Markets Asia Limited
50th Floor, Citibank Tower
Citibank Plaza, 3 Garden Road
Central, Hong Kong    
 
           
 
  Attention:   William Chu / Ken Tsui    
 
  Telephone:   (852) 2868 8005 / (852) 2868 6339    
 
  Facsimile:   (852) 2868 6355 / (852) 2868 6355    

             CITIBANK, N.A.,
 as a Lender
       By:   /s/ Benjamin Ng         Name:   Benjamin Ng        Title:  
Managing Director   

                  Notice Address:    
 
                c/o Citibank, N.A. Hong Kong Branch
50th Floor, Citibank Tower
Citibank Plaza, 3 Garden Road
Central, Hong Kong    
 
           
 
  Attention:   William Chu / Ken Tsui    
 
  Telephone:   (852) 2868 8005 / (852) 2868 6339    
 
  Facsimile:   (852) 2868 6355 / (852) 2868 6355    

 

3



--------------------------------------------------------------------------------



 



            UBS AG HONG KONG BRANCH,
as an Arranger and a Co-Syndication Agent
      By:   /s/ Bryan Liew         Name:   Bryan Liew        Title:   Executive
Director            By:   /s/ Frances Wong         Name:   Frances Wong       
Title:   Managing Director   

                  Notice Address:    
 
                UBS AG Hong Kong Branch
c/o UBS AG, Singapore Branch
5 Temasek Boulevard
#18-00 Suntec Tower 5
Singapore 038985    
 
           
 
  Attention:   Banking Products Services    
 
      Joanna Cheong / Seah Poh Kwang    
 
  Telephone:   +65 6495-5617 / +65 6495-5616    
 
  Facsimile:   +65 6495-8609    

             UBS AG, SINGAPORE BRANCH,
 as a Lender
       By:   /s/ Bryan Liew         Name:   Bryan Liew        Title:   Executive
Director             By:   /s/ Frances Wong         Name:   Frances Wong       
Title:   Managing Director   

                  Notice Address:    
 
                UBS AG, Singapore Branch
5 Temasek Boulevard
#18-00 Suntec Tower 5
Singapore 038985    
 
           
 
  Attention:   Banking Products Services    
 
      Joanna Cheong / Seah Poh Kwang    
 
  Telephone:   +65 6495-5617 / +65 6495-5616    
 
  Facsimile:   +65 6495-8609    

 

 



--------------------------------------------------------------------------------



 



            BARCLAYS CAPITAL,
as an Arranger and a Co-Syndication Agent
      By:   /s/ Robin J Gibbons         Name:   Robin J Gibbons        Title:  
Authorised Signatory   

                   Notice Address:    
 
                 Barclays Capital
 42nd Floor, Citibank Tower 3
 Garden Road
 Central, Hong Kong    
 
           
 
   Attention:   Robin J Gibbons / Dora Lee / Amy Wong    
 
   Telephone:   +852 2903 2345/ +852 2903 2347/ +852 2903 2766    
 
   Facsimile:   +852 2903 2799    

            BARCLAYS BANK PLC,
as a Lender
      By:   /s/ Robin J Gibbons         Name:   Robin J Gibbons        Title:  
Authorised Signatory   

                  Notice Address:    
 
                Barclays Bank PLC
1 Royal Mint Court
London EC3N 4HH, United
Kingdom    
 
           
 
  Attention:   Aloysius Lai/ Tracy Stratford    
 
  Telephone:   +44 203 134 7486/ +44 203 134 6866    
 
  Facsimile:   +44 207 516 3868/ +44 207 516 3869    
 
                cc Barclays Bank PLC, Hong Kong
42nd Floor, Citibank Tower
3 Garden Road
Central, Hong Kong    
 
           
 
  Attention:   Robin J Gibbons/ Dora Lee/ Amy Wong    
 
  Telephone:   +852 2903 2345/ +852 2903 2347/ +852 2903 2766    
 
  Facsimile:   +852 2903 2799    

 

2



--------------------------------------------------------------------------------



 



             BANK OF CHINA LIMITED, MACAU BRANCH,
 as a Lender and an Arranger
       By:   /s/ Wu Jian Feng         Name:   Wu Jian Feng        Title:  
Deputy General Manager   

                  Notice Address:    
 
                Bank of China Limited, Macau Branch
13/F Bank of China Building
Avenida Doutor Mario Soares
Macau    
 
           
 
  Attention:   Mr. Sio Hong Leong/ Ms. Sio Keng Kuan    
 
  Telephone:   +853 879 21695/ +853 879 21646    
 
  Facsimile:   +853 879 21659    
 
                With a copy to:    
 
                Bank of China Limited, Macau Branch
17/F Bank of China Building
Avenida Doutor Mario Soares Macau    
 
           
 
  Attention:   Mr. James Wong/ Ms. Wendy Sun    
 
  Telephone:   +853 879 21639/ +853 879 21623    
 
  Facsimile:   +853 879 21677    

 

3



--------------------------------------------------------------------------------



 



                          INDUSTRIAL AND COMMERCIAL BANK OF CHINA
(MACAU) LIMITED,
as a Lender and an Arranger    
 
                   
 
  By:   /s/ Patrick Cheng
 
Name: Patrick Cheng       /s/ David Chan
 
David Chan    
 
      Title: Deputy CEO       DGM    

                  Notice Address:    
 
                Industrial and Commercial Bank of China (Macau) Limited
Credit Management Department
18/F, Macau Landmark
555 Avenida de Amizade
Macau    
 
           
 
  Attention:   Carol Lei (for Credit Matters)    
 
  Telephone:   +853 83982421    
 
  Facsimile:   +853 83982160    
 
           
 
  Attention:   David Chan/ Linda Chan (for Loan Admin. Matters)    
 
  Telephone:   +853 83982222/ +853 83982452    
 
  Facsimile:   +853 83982220    

 

4



--------------------------------------------------------------------------------



 



            BANCO NACIONAL ULTRAMARINO, S.A.,
as a Lender and an Arranger
      By:   /s/ Sam Tou /s/ Artur Santos         Name:   Sam Tou/Artur Santos   
    Title:   General Manager/Deputy Chief Executive Officer   

                  Notice Address:    
 
                Banco Nacional Ultramarino, S.A.
Avenida Almeida Ribeiro, 22
Macau    
 
           
 
  Attention:   Mr. Sam Tou/Mr. Vitor Rosário/Ms. Violet Choi    
 
  Telephone:   +853.83989188/+853.83989106/+853.83989134    
 
  Facsimile:   +853 28356867    

 

 



--------------------------------------------------------------------------------



 



            DBS BANK LTD.,
as a Lender and an Arranger
      By:   /s/ Edward Chan         Name:   Edward Chan        Title:          
    By:   /s/ Mildred Seow Siok Eng         Name:   Mildred Seow Siok Eng       
Title:   Senior Vice President   

                  Notice Address:    
 
                DBS Bank Ltd.
6 Shenton Way, #42-00
DBS Building Tower One
Singapore 068809    
 
           
 
  Attention:   Max Lim / Wee Kim Mei    
 
  Telephone:   +65 6878 6490 / +65 6878 8773    
 
  Facsimile:   +65 6324 4127    

 

 



--------------------------------------------------------------------------------



 



            OVERSEA-CHINESE BANKING CORPORATION LIMITED,
as a Lender and an Arranger
      By:   /s/ Tan Lay Hoon         Name:   Tan Lay Hoon        Title:   Head
Capital Markets OCBC Bank   

                  Notice Address:    
 
                Oversea-Chinese Banking Corporation Limited
65 Chulia Street
#10-00 OCBC Centre
Singapore 049513    
 
           
 
  Attention:   Yeo Hwee Choo / Richard Lim    
 
  Telephone:   +65 6530 7644 / +65 6530 7666    
 
  Facsimile:   +65 6532 2623    

 

2



--------------------------------------------------------------------------------



 



            TAI FUNG BANK LIMITED,
as a Lender,
      By:   /s/ Chui Kai Cheong; /s/ Lou Kit I         Name:   Chui Kai Cheong;
Lou Kit I        Title:   Director & Vice President; Deputy General Manager   

                   Notice Address:    
 
                 Tai Fung Bank Limited
 418 Alameda Dr. Carlos d’ Assumpcao
 Macau    
 
           
 
   Attention:   Mr. Ivan Lam / Ms. Rosanna Lou    
 
   Telephone:   +853 8797 0383 / +853 8797 0382    
 
   Facsimile:   +853 2875 2716    

 

 



--------------------------------------------------------------------------------



 



            BANK OF COMMUNICATIONS CO., LTD., MACAU BRANCH
as a Lender,
      By:   /s/ Cheng Man Wang         Name:   Cheng Man Wang        Title:  
Deputy General Manager   

                   Notice Address:    
 
                 Bank of Communications Co., Ltd.
 Macau Branch
 Room 1603-1608
 16/F, AIA Tower, 251A-301 Avenida Commercial de Macau
 Macau    
 
           
 
   Attention:   Credit Management Department    
 
   Telephone:   (853) 8898 8210, 8898 8211    
 
   Facsimile:   (853) 2828 6686, 2828 6636    

 

2



--------------------------------------------------------------------------------



 



            BANCO COMERCIAL PORTUGUÊS, S.A., MACAU BRANCH
as a Lender,
      By:   /s/ José João Barreiros Pãosinho         Name:   José João Barreiros
Pãosinho        Title:   General Manager   

                   Notice Address:    
 
                Banco Comercial Português, S.A. Macau Branch
Avenida de Praia Grande
No. 594, Edf. BCM, 12° Andar
Macau    
 
           
 
  Attention:   A. Lau/ Helena Silva    
 
  Telephone:   +853 2878 6769    
 
  Facsimile:   +853 2878 6772    

 

3



--------------------------------------------------------------------------------



 



             STATE BANK OF INDIA, HONG KONG BRANCH,
 as a Lender,
       By:   /s/ K. Sridhar         Name:   K. Sridhar        Title:   Vice
President (Syndication & Investments)   

                  Notice Address:    
 
                State Bank of India, Hong Kong Branch
15th Floor, Central Tower
28 Queen’s Road
Central,
Hong Kong    
 
           
 
  Attention:   K. Sridhar / Arunava Basak    
 
  Telephone:   (852) 2521 6107 / (852) 2524 3004    
 
  Facsimile:   (852) 2868 1966    

 

4



--------------------------------------------------------------------------------



 



            CHINA CONSTRUCTION BANK (MACAU) COPORATION LIMITED,
as a Lender,
      By:   /s/ Kenneth Cheong       /s/ Rosita Lei         Name:   Kenneth
Cheong / Rosita Lei        Title:   Managing Director / Vice President   

                  Notice Address:    
 
                China Construction Bank (Macau) Corporation Limited
No. 61, Avenida de Almeida Ribeiro
Central Palaza, 20/F
Macau    
 
           
 
  Attention:   1) Michael Choi 2) Berta Rodrigues    
 
      3) Joanne Tam 4) Rosita Lei    
 
  Telephone:   (853) 8895 5218 (853) 8895 5217    
 
      (853) 8895 5226 (853) 8895 5525    
 
  Facsimile:   (853) 8895 5234    

 

5



--------------------------------------------------------------------------------



 



            WING LUNG BANK LTD.,
as a Lender,
      By:   /s/ Ivan Chan         Name:   Mr. Ivan Chan        Title:   Head of
Corporate Banking Department            By:   /s/ Virginia Eng         Name:  
Ms Virginia Eng        Title:   Head of Hong Kong Corporates   

                  Notice Address:    
 
                if related to credit matter:

Wing Lung Bank Limited
16/F, Corporation Banking Dept.
Wing Lung Bank Building
45 Des Voeux Rd
Central, Hong Kong    
 
           
 
  Attention:   Ms. Virginia Eng / Mr. Frankie Poon    
 
  Telephone:   +852 2826 8304 / +852 2952 8867    
 
  Facsimile:   +852 2868 4786    
 
                if related to drawdown and facility administration matter:    
 
                Wing Lung Bank Limited
Loans Operation Centre
Room 1603, Bank Centre
636 Nathan Rd, Kowloon    
 
           
 
  Attention:   Mr. H.K. Chui / Ms. W.W. Yeung    
 
  Telephone:   +852 3518 5700 / +852 3518 5706    
 
  Facsimile:   +852 2868 2726    

 

6